Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 1 of 212




                   EXHIBIT E
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 2 of 212




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


In re EPIPEN (EPINEPHRINE
INJECTION, USP) MARKETING, SALES               CASE No. 2:17-md-2785
PRACTICES AND ANTITRUST                        CASE No. 2:17-cv-2452
LITIGATION

______________________________________

SANOFI-AVENTIS US, LLC,
                Plaintiff

v.

MYLAN INC., et al.,
                      Defendants.



                EXPERT REPORT OF ROBERT WILLIG, PH.D.
                                    March 25, 2019


                            HIGHLY CONFIDENTIAL
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 3 of 212




I.    Introduction ................................................................................................................. 1
   I.A.        Qualifications .................................................................................................. 1
   I.B.        Plaintiff’s allegations ...................................................................................... 2
   I.C.        Assignment ..................................................................................................... 2
II. Summary of Opinions ................................................................................................. 3
III. Pharmaceutical Industry Background ....................................................................... 14
   III.A.      Anaphylaxis .................................................................................................. 14
   III.B.      Epinephrine auto injectors ............................................................................ 14
      III.B.1.      Mylan, Pfizer, and EpiPen .................................................................... 14
      III.B.2.      Sanofi and Auvi-Q ................................................................................ 15
      III.B.3.      Other EAI Device Manufacturers ......................................................... 15
   III.C.      Distribution of and payment for prescription drugs ...................................... 17
IV. Professor Scott Morton’s opinions and plaintiff’s allegations .................................. 19
   IV.A.       Overview ....................................................................................................... 19
   IV.B.       Professor Scott Morton does not offer the opinion that any particular element
   of Mylan’s conduct was anticompetitive ...................................................................... 20
V. Sanofi’s initial lack of success was the result of its own failure to compete ............ 21
   V.A.        EpiPen’s success was driven by strong brand recognition and appeal to
   physicians and patients ................................................................................................. 21
   V.B.        Sanofi initially chose not to compete aggressively on price ......................... 22
   V.C.        For plan-year 2015, Sanofi had success when it attempted to compete
   aggressively on price..................................................................................................... 27
   V.D.        Sanofi’s complete product recall halted its momentum ................................ 28
VI. Mylan’s PBM rebates were procompetitive ............................................................. 30
   VI.A.       Branded manufacturer rebates to PBMs for preferred formulary placement
   are a critical driver of price competition in the industry ............................................... 30
      VI.A.1.       PBMs widely use preferred formulary placement and restrictions to
      move market share and negotiate lower prices ......................................................... 31
      VI.A.2.       PBMs are increasingly using formulary exclusions to drive higher
      rebates from manufacturers and lower prices for payors .......................................... 34
      VI.A.3.       Rebates for preferred and exclusive formulary placement are widely
      used by drug manufacturers, including by Sanofi .................................................... 40
      VI.A.4.       EAI rebates were driven by PBMs........................................................ 44
   VI.B.       Mylan’s PBM rebates lowered net prices ..................................................... 47
      VI.B.1.       Prices received by Mylan ...................................................................... 47
      VI.B.2.       Prices paid by end payors ..................................................................... 49
   VI.C.       Mylan’s rebates increased output.................................................................. 50
   VI.D.       Consumers were not harmed by lack of choice ............................................ 50
VII. Mylan’s conduct did not exclude Auvi-Q ................................................................. 52
   VII.A. Mylan’s EpiPen prices were above cost ....................................................... 52
      VII.A.1.      PBMs generally viewed EpiPen and Auvi-Q as therapeutically
      interchangeable ......................................................................................................... 52
      VII.A.2.      Mylan’ s prices net of rebates were above cost ..................................... 55
   VII.B. Mylan’s agreements with PBMs did not foreclose Sanofi............................ 57
VIII.Irrespective of any non-contestability, Mylan and Sanofi competed on a level
playing field for contestable demand ................................................................................ 58



HIGHLY CONFIDENTIAL                                                                                                          Page i
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 4 of 212




  VIII.A. Non-contestable demand does not impose a “tax” on the entrant ................ 58
  VIII.B. An appropriate framework to evaluate Mylan’s conduct is to compare the
  incremental revenue with the incremental cost from winning the contestable sales
  under the contract .......................................................................................................... 61
  VIII.C. Professor Scott Morton’s EEB framework is flawed and misleading .......... 62
     VIII.C.1. To the extent Professor Scott Morton is advocating an incremental cost
     test, Professor Scott Morton uses the wrong measure of cost................................... 63
     VIII.C.2. Professor Scott Morton provides no evidence that her theory of
     “artificial” discounts applies here ............................................................................. 65
     VIII.C.3. Sanofi had large resources and used them to compete for formulary
     placement ............................................................................................................... 66
  VIII.D. Professor Scott Morton’s application of her framework to the facts of this
  case is substantially flawed ........................................................................................... 68
     VIII.D.1. Demand for EAI products was highly contestable ............................... 68
     VIII.D.2. The few Mylan contracts analyzed by Professor Scott Morton are not
     representative of Mylan’s broader rebate agreements .............................................. 79
  VIII.E. An equally efficient competitor could have profitably competed with
  Mylan’s rebates ............................................................................................................. 80
     VIII.E.1. The incremental revenue from each agreement exceeded Mylan’s
     incremental cost ........................................................................................................ 80
     VIII.E.2. Sanofi was a less efficient competitor .................................................. 82
IX. Sanofi was not foreclosed from a substantial share of EAI sales ............................. 84
  IX.A.       Sanofi had equal access to formulary status ex ante ..................................... 85
  IX.B.       Contracts with PBMs allow substantial flexibility ....................................... 85
  IX.C.       Professor Scott Morton substantially overstates the extent to which Sanofi
  was not covered............................................................................................................. 90
     IX.C.1.       Sanofi’s ex-post formulary status is the result of competition ............. 90
     IX.C.2.       The extent to which Sanofi was not covered is not necessarily the result
     of Mylan’s challenged conduct ................................................................................. 91
     IX.C.3.       Professor Scott Morton fails to distinguish exclusion/prior
     authorization/step therapy ......................................................................................... 94
     IX.C.4.       Rebates for preferred formulary placement do not foreclose Sanofi .... 96
     IX.C.5.       Sanofi’s formulary coverage was much higher on commercial plans .. 97
     IX.C.6.       Only a small share of the lives were covered by Mylan’s challenged
     conduct       ............................................................................................................... 99
  IX.D.       The impact of any alleged foreclosure on Sanofi’s sales is even smaller ..... 99
  IX.E.       There is no evidence that this small share sales affected by Mylan’s
  challenged conduct substantially diminished Sanofi’s ability to compete ................. 101
X. The other Mylan conduct challenged by Sanofi is also procompetitive ................. 102
  X.A.        Mylan’s alleged exploitation of the spillover effects to increase its shares 103
     X.A.1.        Spillover itself is not anticompetitive ................................................. 103
     X.A.2.        Professor Scott Morton’s “spillover” mechanism would enhance the
     benefit to both Mylan and Sanofi of winning PBM contracts ................................ 104
     X.A.3.        Professor Scott Morton has failed to demonstrate that the predicate for
     her “spillover” theory is true. .................................................................................. 104




HIGHLY CONFIDENTIAL                                                                                                        Page ii
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 5 of 212




     X.A.4.        Professor Scott Morton’s empirical analysis of the spillover effect is
     fatally flawed .......................................................................................................... 105
  X.B.        Mylan’s detailing to physicians was procompetitive .................................. 106
  X.C.        Mylan’s use of copay coupons was procompetitive ................................... 108
  X.D.        Mylan’s EpiPen4Schools program is procompetitive..................................110
XI. Professor Scott Morton’s opinions on market power are flawed .............................114
  XI.A.       Professor Scott Morton’s Opinions..............................................................114
  XI.B.       Competition is customer specific .................................................................114
  XI.C.       After Auvi-Q’s entry, EpiPen did not have market power in the EAI device
  market ......................................................................................................................115
     XI.C.1.       Ex-post market shares are not reliable measures of market power where,
     as here, there is “competition for the contract”........................................................115
     XI.C.2.       PBMs have significant buyer power by pulling together downstream
     demand to negotiate rebates from manufacturers ....................................................118
     XI.C.3.       Mylan lowered prices substantially in response to competition from
     Auvi-Q        119
     XI.C.4.       EpiPen faced competition from generic versions ............................... 120
  XI.D.       Mylan’s challenged conduct, considered as a whole, did not substantially
  foreclose Sanofi .......................................................................................................... 121




HIGHLY CONFIDENTIAL                                                                                                    Page iii
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 6 of 212




I.     I NTRODUCTION
I.A.   Qualifications
1.     My name is Robert D. Willig. I am Professor of Economics and Public Affairs
Emeritus at Princeton University where I held a joint appointment in the Economics
Department and at the Woodrow Wilson School of Public and International Affairs from
1978 to 2016, and continue to teach the graduate course “Legal and Regulatory Policy
Toward Markets.” My teaching and research have specialized in the fields of industrial
organization, government-business relations, and social welfare theory. I served as
Deputy Assistant Attorney General for Economics in the Antitrust Division of the United
States Department of Justice from 1989 to 1991, and in that capacity served as the
Division’s Chief Economist.
2.     I have authored some 80 articles in the economics literature and am the author of
Welfare Analysis of Policies Affecting Prices and Products and Contestable Markets and
the Theory of Industry Structure (with W. Baumol and J. Panzar). I am a co-editor of The
Handbook of Industrial Organization, which summarizes the state of economic thinking
on the structure of industries and the nature of competition among firms, and have served
on the editorial boards of the American Economic Review, the Journal of Industrial
Economics and the MIT Press Series on Regulation. I am an elected Fellow of the
Econometric Society and was an associate of The Center for International Studies.
3.     I have appeared as an expert witness before Congress, federal and state courts,
federal administrative agencies, and state public utility commissions on subjects
involving competition, regulation, intellectual property rights, and antitrust. I have also
served as a consultant to the Federal Trade Commission (“FTC”), the United States
Department of Justice, the Organization for Economic Co-operation and Development
(OECD), the World Bank, the Inter-American Development Bank and many leading
corporations on antitrust, regulation and policy issues arising in a wide variety of
industries in the United States and around the world.
4.     My curriculum vitae, including a list of my publications, is included as
Attachment 1. A list of cases in which I have testified over the last four years is included
as Attachment 2.
5.     Compass Lexecon bills at the hourly rate of $1,450 for my work on this matter. I


HIGHLY CONFIDENTIAL                                                                  Page 1
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 7 of 212




have a financial stake in Compass Lexecon’s financial performance and in its collected
staff billings for its support of me in this and other matters. Neither my compensation in
this matter nor my financial stake in Compass Lexecon is in any way contingent or based
on the content of my opinion or the outcome of this or any other matter.
I.B.     Plaintiff’s allegations
6.       Sanofi-Aventis U.S. LLC (“Sanofi”) alleges that Mylan Inc. and Mylan Specialty,
L.P. (collectively, “Mylan”) possessed market power in “the U.S. EAI drug device
market.”1 Sanofi alleges that Mylan engaged in the following allegedly anticompetitive
conduct:
         •   Mylan offered rebates to pharmacy benefit managers (PBMs) conditional “on
             drug formulary exclusivity.”2
         •   Mylan “required schools to agree to exclusively stock EpiPens to participate
             in Mylan’s discounted EpiPen program.”3
         •   Mylan engaged in “deceptive conduct aimed at spreading disinformation
             about the safety and efficacy of Auvi-Q.”4
7.       Sanofi claims that this allegedly anticompetitive conduct by Mylan kept Sanofi’s
sales of Auvi-Q substantially depressed and, eventually, too unprofitable for Sanofi to
reenter the market after it withdrew the product in 2015. Accordingly, Sanofi claims that
it suffered antitrust injury due to its lost sales from the time it did enter the market in
2013 until the expiration of the last Auvi-Q patent in 2029.
I.C.     Assignment
8.       I have been asked by counsel for Mylan to offer opinions on the competitive
effects of the Mylan conduct challenged by Sanofi. I have also been asked to evaluate the
opinions on these topics offered by the expert economist retained by Sanofi, Professor
Fiona Scott Morton.5
9.       A list of materials I have considered in forming my opinions is included as

1
     Complaint, April 24, 2017 (hereafter “Sanofi Complaint”), ¶ 136.
2
     Sanofi Complaint, ¶ 136.
3
     Sanofi Complaint, ¶ 142.
4
     Sanofi Complaint, ¶ 139.
5
     Expert Report of Dr. Fiona M. Scott Morton, February 4, 2019 (hereafter “Scott Morton Report”);
     Deposition of Fiona Margaret Scott Morton, Ph.D., March 12, 2019 (hereafter “Scott Morton
     Deposition”).




HIGHLY CONFIDENTIAL                                                                         Page 2
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 8 of 212




Attachment 3.

II.    S UMMARY OF O PINIONS
10.    Sanofi’s initial lack of success was the result of its own failure to compete. An
important component in evaluating the competitive effects of particular conduct is to
distinguish between a competitor’s inability to compete due to anticompetitive conduct
and a competitor having competed but lost. The record demonstrates that Sanofi had the
ability to compete against Mylan’s rebates but that much of its lack of success was due to
its own failure to compete effectively.
11.    The EpiPen® Auto-Injector (“EpiPen”) was launched nearly 40 years ago and in
the intervening four decades has developed substantial brand awareness and trust by
consumers, physicians, insurers, and PBMs as a product that patients are familiar with
and that reliably delivers life-saving medicine. Auvi-Q was launched in 2013 as a product
that delivers the same medicine using substantially the same mechanism. But it has a
modestly different set of features that Sanofi argues are more convenient for customers.
12.    The competitive challenges of launching a substantially similar product decades
after the first EAI device were considerable. But even then, Sanofi initially failed to
compete aggressively. Sanofi underestimated both the extent to which Mylan would
compete and the extent to which large PBMs would manage the category to drive lower
costs. After initially launching at WAC-price parity to Mylan, Sanofi implemented two
substantial WAC price increases in 2013: Auvi-Q was priced at a 5% premium to EpiPen
by August 2013 and maintained a 10% WAC price premium to EpiPen from December
2013 to April 2015. Moreover, Sanofi did not compete aggressively on net price, offering
only modest rebates to PBMs and being unwilling to offer the protection from price
increases sought by PBMs. This continued into 2014.
13.    Once it understood the intensity of competition for formulary placement, Sanofi
changed its strategy in acknowledgment that it had not been competing sufficiently
aggressively on price and began offering higher rebates and, in many cases, price
protection. It had substantial success and, in 2015, the formularies on which Auvi-Q was
not covered represented only 13% of commercial lives (23.5% of commercial lives if one
conservatively includes both formularies where Auvi-Q was not covered and where it was
covered only after prior authorization and/or step therapy). As a fraction of the broader


HIGHLY CONFIDENTIAL                                                                Page 3
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 9 of 212




universe of all lives (including Medicare, Medicaid, and uninsured), the commercial
formularies where Auvi-Q was not covered represented only 9.7% of all lives (16.2% of
all lives if one conservatively includes both formularies where Auvi-Q was not covered
and where it was covered only after prior authorization and/or step therapy) during the
relevant period. It was making plans to increase competitive efforts even further and, in
the words of Sanofi’s former head of global commercial operations, was “getting more
and more traction with the brand,” was “getting market share,” and “had good access.”
14.    Then, in October 2015, due to substantial manufacturing issues that created the
potential for the device to inaccurately deliver the appropriate dose of epinephrine, Sanofi
was forced to issue a complete voluntary recall, taking all Auvi-Q off the market. Shortly
after the recall it returned its rights to Auvi-Q back to the owner, kaléo. kaléo relaunched
Auvi-Q in February 2017 and continues to sell the product (with no further involvement
from Sanofi).
15.    Professor Scott Morton does not offer the opinion that any particular aspect of
Mylan’s conduct is anticompetitive. Professor Scott Morton identifies a variety of
elements of Mylan’s conduct she asserts is anticompetitive in combination, but is not
willing to say that any particular part of the challenged conduct was, in her view,
anticompetitive. She has not put forward any economic framework which can reliably be
used to assess whether this conduct is procompetitive or anticompetitive. In fact, when
properly analyzed against an appropriate standard, all of the Mylan conduct challenged
by Sanofi is seen to be procompetitive.
16.    Rebates for preferred formulary placement are an essential tool for negotiating
lower branded prescription drug prices. The pharmaceutical industry is unusual in that
the person making the product choice (the doctor) is generally not the same as the entity
or person paying for the product (the insurer, and to a lesser extent, the patient).
Pharmacy benefit managers arose to address this issue. PBMs design drug formularies
that influence drug choice by patients and doctors. This ability to shift shares between
drug manufacturers of clinical substitutes gives PBMs substantial leverage to negotiate
lower prices through rebates for favorable formulary placement. Rebates for preferred
formulary placement are ubiquitous in the industry – used by all major PBMs with all
major manufacturers, across a broad range of drugs and therapeutic categories. Professor



HIGHLY CONFIDENTIAL                                                                  Page 4
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 10 of 212




 Scott Morton, in her own academic writings and in her report and testimony in this case,
 has described how rebates for preferred formulary placement can drive lower prices.
 While the arrangements between PBMs and their health plan clients vary considerably, a
 substantial portion of these rebates is often passed on to customers.
 17.    Moreover, since 2011, PBMs have increasingly used formulary exclusions to
 increase their leverage and to drive higher rebates from manufacturers and lower branded
 drug costs for customers. For example, CVS had 38 drugs on its exclusion list in 2012,
 growing to 124 drugs in 2016. This idea of formulary exclusions was not developed by
 Mylan to exclude Auvi-Q; quite the opposite, rebates for formulary exclusion were
 developed by PBMs to increase their ability to move share (in part in response to
 manufacturers’ increasing use of copay coupons) and to drive lower prices. PBMs have
 sought rebates for formulary exclusion exactly where competition is most intense – where
 there are two or more products they view as therapeutically interchangeable, that are all
 medically appropriate, and therefore where a PBM can credibly threaten to use a single
 product to fulfill the needs of its patients. Again, Professor Scott Morton has explained in
 her own academic writings how formulary exclusion can lower drug prices by increasing
 PBMs’ negotiation leverage with manufacturers.
 18.    Sanofi, one of the largest branded drug manufacturers in the world, has used
 rebates for preferred or exclusive formulary placement extensively, both for Auvi-Q and
 for its other drugs. In 2018, Sanofi paid rebates equal to 55% of its total gross sales
 across all of its products, including $4.5 billion in mandatory rebates and $7.3 billion in
 discretionary rebates. Sanofi offered rebates conditional on exclusive formulary
 placement for Auvi-Q as early as March 2013. Moreover, in 2014 and 2015, Sanofi
 offered rebates to many top PBMs for its




 19.    Mylan’s rebates resulted in lower prices. Rebates for preferred and exclusive
 formulary placement are tools developed and used by PBMs precisely for the purpose of
 driving prices down. Professor Scott Morton contends that Mylan’s rebates did not lower
 prices, asserting that the entry of Auvi-Q did not increase price competition. This is
 belied by a wide range of evidence. Witnesses from major PBMs testified that they were



 HIGHLY CONFIDENTIAL                                                                  Page 5
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 11 of 212




 able to negotiate lower prices for their customers as a result of the EpiPen rebates Mylan
 offered for preferred or exclusive formulary placement. Auvi-Q’s competition with
 Mylan, particularly after Sanofi began competing more aggressively, drove prices lower
 than they would have been had Mylan not been permitted to offer rebates conditional on
 more favorable formulary placement.
 20.    Mylan’s EpiPen prices were above cost. As a threshold matter, I understand that
 courts generally apply a “price-cost” test to evaluate single product discounts where price
 is the principal means of exclusion. There is not a segment of demand for EAI devices
 that can be clearly identified as non-contestable, i.e., for which Sanofi’s Auvi-Q is unable
 to compete for. For a variety of reasons described in this report, price is the principal
 means by which EpiPen was preferred or exclusive on PBM formularies. Therefore the
 relevant inquiry should be whether Mylan sets prices above applicable cost. I conducted a
 price- cost test of the ability of an equally efficient competitor to compete profitably with
 Mylan’s rebates. I analyzed Mylan’s contracts for the 2013 to 2015 period with the seven
 PBMs analyzed by Professor Scott Morton . As described by Professor Scott Morton,
 these PBMs represented 86% of covered commercial lives in January 2015. I conclude
 that Mylan’s prices, taking full account of rebates and price protection, were above an
 appropriate measure of its cost for every one of these contracts. Professor Scott Morton
 has done no analysis (or pointed to any other evidence) to demonstrate that Mylan priced
 below its costs.
 21.    Sanofi was not foreclosed from a substantial share of sales by Mylan’s conduct.
 Professor Scott Morton does not offer an opinion on the extent, if any, of the market that
 was foreclosed by Mylan’s conduct. As I describe above, Sanofi could have competed
 profitably for all of the contestable business ex ante, and any non-contestable business
 was non-contestable due to consumer preferences or Sanofi’s incapabilities, not because
 of Mylan’s tactics. Mylan’s rebate agreements were procompetitive and did not
 anticompetitively foreclose Sanofi. Moreover, Professor Scott Morton has not
 demonstrated that Mylan’s challenged conduct foreclosed Sanofi from a substantial share
 of sales. Competition has not been harmed, as claimed here, without substantial
 foreclosure that has been caused by anticompetitive conduct. Professor Scott Morton has
 shown neither that there was substantial foreclosure due to the challenged conduct, nor



 HIGHLY CONFIDENTIAL                                                                   Page 6
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 12 of 212




 that the challenged conduct was anticompetitive.
 22.    In particular, the fact that ex post there was a particular formulary on which
 Sanofi was not covered is not evidence that Sanofi was foreclosed from competing – it is
 evidence that Sanofi competed and lost. Moreover, once a PBM entered into a rebate
 agreement with Mylan, the PBM and its customers retained substantial flexibility.
 Mylan’s contracts with PBMs were of relatively short duration and could be renegotiated
 during their terms. Mylan’s contracts only specified the amount of rebates that would be
 paid if EpiPen (and, sometimes, its competitors) were placed in specific formulary
 positions; they did not bind a PBM or payor to make or maintain those formulary
 placements. PBMs could choose to exclude a manufacturer at any time. Moreover, most
 of Mylan’s agreements that included a rebate for exclusive formulary placement also
 included other rebates that did not require exclusivity. PBMs and payors had substantial
 flexibility under the rebate agreements to choose the combination of product choice and
 price – even to customize formularies according to their preferences.
 23.    Mylan’s contracts that provided rebates if EpiPen had exclusive formulary status
 covered a relatively small portion of the overall market. As noted above, Sanofi failed to
 aggressively compete for formulary placement in 2013 and 2014, and only in 2015 did it
 start to understand the extent to which customers were looking for lower prices. In 2015,
 Sanofi itself acknowledged that it was covered on formularies accounting for 80% of
 commercial EAI volume; the data relied upon by Professor Scott Morton are consistent
 with this. Even assuming Professor Scott Morton has defined the relevant market
 accurately as that for EAI devices, the commercial formularies where Auvi-Q was not
 covered represented only 9.7% of all lives (16.2% of all lives if one conservatively
 includes both formularies where Auvi-Q was not covered and where it was covered only
 after prior authorization and/or step therapy), with no reason to think that as a result
 Sanofi was deprived of the scale necessary to compete.
 24.    Moreover, the share of the market covered by Mylan’s exclusive rebate offers
 substantially overstates any foreclosing effects of Mylan’s conduct for several reasons.
 First, Mylan’s rebate agreements cannot validly be presumed to have led a PBM to have
 excluded Auvi-Q; indeed Professor Scott Morton’s analysis shows some plans where
 Auvi-Q was not covered but where Mylan did not even offer a rebate conditional on



 HIGHLY CONFIDENTIAL                                                                Page 7
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 13 of 212




 formulary exclusion. Second, Professor Scott Morton’s theory relies upon the existence
 of substantial non-contestable demand. But Mylan’s rebate agreements did not foreclose
 Sanofi from competing for non-contestable demand – by Professor Scott Morton’s own
 assumption, those customers would never have chosen Auvi-Q regardless. There is no
 indication that Mylan’s conduct deprived Sanofi of a sufficient volume of sales to deny it
 any economic scale efficiencies.
 25.     Sanofi was able to compete on a level playing field for formulary placement
 irrespective of any non-contestable demand. Professor Scott Morton in effect alleges
 that, because of EpiPen’s long history of market success, it had “entrenched” (aka non-
 contestable) demand for which Sanofi was not able to compete. She alleges that Mylan
 was able to leverage this non-contestable demand to create an unlevel playing field on
 which Sanofi was unable to compete with Mylan with rebates for exclusive formulary
 placement. Both her theory and her application of that theory to the specific facts of this
 case are fatally flawed.
 26.     Most fundamentally, her conclusion that the playing field is not level is simply
 incorrect. Mylan’s conduct does not impose a “tax” on Auvi-Q that does not apply to
 EpiPen. Even in the presence of a non-contestable portion of demand, there is
 nonetheless a level playing field for competition over the contestable portion. To the
 extent any demand is non-contestable, Mylan would be able to effect those sales without
 making any concessions on their price. Thus, if Mylan is offering rebates to a customer,
 these are concessions it is offering to win the contestable demand. To win that contestable
 demand, Sanofi just needs to bid $1 more in concessions than Mylan does (provided their
 list prices are the same).
 27.     In any case, an appropriate way to evaluate whether Mylan’s rebates are
 anticompetitive is to determine whether an equally efficient rival could have competed
 profitably against Mylan’s rebates to win that contestable business. That is, calculate the
 incremental revenue that Mylan would earn from winning the contestable sales on a
 given contract (i.e., incremental to the revenue it would earn from effecting only the non-
 contestable sales without any rebates), and compare that to the incremental costs
 associated with winning that contract. If Mylan’s incremental revenues are above its
 incremental costs, then the contract that secures the contestable units is profitable for



 HIGHLY CONFIDENTIAL                                                                 Page 8
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 14 of 212




 Mylan, and it would be profitable for an equally efficient competitor.
 28.    The core of Professor Scott Morton’s Effective Entrant Burden (“EEB”)
 framework rests on the same basic calculation, but it suffers from at least two
 fundamental flaws that turn the results of the incremental cost test on its head. First, her
 “effective entrant burden” label implies that there is a tax on the entrant that the
 incumbent does not have to face. But as I just described, this is incorrect. The entrant and
 the incumbent face the same “burden” in bidding for contestable demand. If Mylan is
 able to compete profitably with a given rebate, so is an equally efficient competitor.
 Second, she uses the wrong measure of cost. Had she used the incremental cost of
 competing for the contract, instead of the long-run average incremental cost that she
 proposes, her EEB framework would essentially yield the same conclusions as the more
 appropriate test I put forward in the previous paragraph.
 29.    Regardless of how small the incumbent’s exclusive rebates and the non-
 contestable shares are, Professor Scott Morton’s EEB test would always find a “burden”
 on the entrant. Given her definition of “non-contestable” as any demand that can’t be
 satisfied by the entrant immediately upon entry, her measure finds a burden on the entrant
 any time an incumbent that has developed brand loyalty offers a rebate conditional on
 receiving better formulary placement than its competitor. This is not a meaningful test for
 anticompetitive effect. Professor Scott Morton has not offered an opinion as to how large
 the EEB needs to be before it raises antitrust concerns.
 30.    In addition to these conceptual flaws inherent in her framework for evaluating
 loyalty rebates, her application of this theory to Mylan’s conduct is flawed for two key
 reasons. First, she greatly overestimates the extent of non-contestable demand. She has
 not reliably demonstrated the existence of any non-contestable demand. To the extent that
 some segment of demand was non-contestable, evidence produced in this case strongly
 supports the conclusion that PBMs, as well as Mylan and Sanofi, viewed a large majority
 of demand for EAI devices – on the order of 90% – as contestable, and used this fact to
 generate intense competition for rebates between Mylan and Sanofi. Specifically:
        •   The evidence is clear that all major PBMs determined that EpiPen and Auvi-Q
            were clinically interchangeable, and therefore they could and did use




 HIGHLY CONFIDENTIAL                                                                  Page 9
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 15 of 212




            competition for rebates to move a large majority of share between
            manufacturers.
        •   The testimony, and the internal analyses, of Mylan, Sanofi, and the PBMs all
            show that they believed that PBMs could move shares substantially. There are
            examples where PBMs have successfully used formulary exclusion of market-
            leading products, including EpiPen, to shift share to competitors and drive
            substantially lower prices.
        •   When analyzed correctly, even the specific evidence that Professor Scott
            Morton relies upon for her conclusion that the non-contestable share is large
            actually supports a small non-contestable share. First, she misinterprets a
            Mylan analysis evaluating a single ESI formulary that actually shows little
            non-contestable demand when interpreted properly. Second, Professor Scott
            Morton points to a CVS formulary for which even her own analysis shows
            that it saw EpiPen’s share decline to less than 20% soon after being excluded.
            She also cites to minutes from a Florida Medicaid meeting while ignoring the
            deposition testimony that suggests that state Medicaid plans understood that
            they could switch at least 90% share to Auvi-Q. Finally, she uses an estimate
            by a Mylan employee that was based on the share EpiPen retained against
            Adrenaclick (a weak competitor) on a Medicaid formulary that says nothing
            about what share EpiPen would retain if it were blocked and Auvi-Q were
            placed on the formulary. When the details of each of Professor Scott Morton’s
            examples are evaluated properly, it is clear that each is actually consistent
            with a contestable share on the order of 90% or more.
 31.    Second, she selectively analyzes only a limited number of Mylan’s rebate offers
 or agreements with only two PBMs, leaving the misleading impression that Mylan
 offered substantial rebates for exclusive formulary placement throughout the market. In
 fact, a more comprehensive evaluation of Mylan’s contracts with PBMs demonstrates
 that Mylan did not always offer rebates conditional on formulary exclusivity, and when it
 did, it often offered rebates for exclusivity that were smaller than those analyzed by
 Professor Scott Morton.
 32.    I conducted a more comprehensive incremental cost test of the ability of an



 HIGHLY CONFIDENTIAL                                                              Page 10
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 16 of 212




 equally efficient competitor to compete profitably with Mylan’s rebates, even under the
 assumption that some demand is non-contestable, and found that Mylan’s rebate
 agreements all pass the test. This test compares Mylan’s incremental revenues to its
 incremental costs, factoring in both Mylan’s rebates and admin fees, and finds that an
 equally efficient competitor could have profitably competed for all of these contracts
 under a more reasonable measure of contestable share of 90%. Indeed, even if only 53%
 of EAI demand were contestable, every one of Mylan’s contracts I analyzed passes the
 test. As a robustness check, I also performed a variation of this test that accounts for price
 protection as well as rebates and admin fees earned by PBMs. After making this
 modification, I once again find that an equally efficient competitor could have profitably
 competed for all of these contracts under the more reasonable measure of contestable
 share of 90%. Even when price protection is included based on realized WAC prices, if
 only 62% of EAI demand were contestable, every one of Mylan’s contracts I analyzed
 passes this test.
 33.     Professor Scott Morton provides no evidence to support her conclusion that
 Mylan’s rebates for preferred (but not exclusive) formulary placement were
 anticompetitive. While Professor Scott Morton spends most of her report focused on her
 claimed competitive effects of rebates for exclusive formulary placement, she also
 contends that Mylan’s rebates conditioned on being the only preferred brand (where other
 brands would still be on formulary but with non-preferred status) also reference rivals
 and therefore are anticompetitive. She provides no analysis to support this conclusion.
 She does not describe how her EEB methodology would be applied to these rebates nor
 does she conduct an analysis to evaluate whether Sanofi was disadvantaged. Moreover,
 her report argues that a non-preferred brand can overcome that status by providing copay
 coupons to consumers, which undermines her conclusion that rebates for preferred status
 can substantially foreclose a competitor. Finally, Sanofi’s documents demonstrate that it
 saw little advantage to attaining preferred status and was largely focused on pricing less
 aggressively and achieving non-preferred status. Nothing in Professor Scott Morton’s
 report supports a conclusion that Sanofi was anticompetitively disadvantaged or
 otherwise unable to compete for preferred formulary status, or that it was foreclosed in
 any meaningful way by these rebates offered by Mylan.



 HIGHLY CONFIDENTIAL                                                                   Page 11
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 17 of 212




 34.    All of the other Mylan conduct that Professor Scott Morton challenges is also
 procompetitive. In addition to Mylan’s rebates for preferred or exclusive formulary
 placement, Professor Scott Morton challenges several other aspects of Mylan’s conduct.
 These are in fact all procompetitive elements of Mylan’s conduct.
 35.    Spillover. Professor Scott Morton asserts that Auvi-Q’s limited access to
 formularies affected doctors’ tendency to prescribe Auvi-Q generally. But EpiPen’s
 broader formulary coverage resulted from, among other things, Mylan’s strong brand
 loyalty and competitive efforts. She concedes that she does not distinguish between such
 spillover resulting from the challenged conduct and from Mylan’s procompetitive efforts.
 In any case, Professor Scott Morton fails to demonstrate the existence of any spillover.
 She proffers a regression analysis to support her assertion that the spillover effect is
 substantial, but her regression suffers from several flaws. It is inconsistent with the
 mechanism for spillover that she details, and she fails to control for numerous potential
 confounding factors. Even if the spillover effects do exist, they work to strengthen the
 manufacturers’ economic incentive to compete more aggressively for better formulary
 positions, knowing that they are competing not only for the lives covered in the targeted
 formulary but also potentially for doctors’ prescriptions for lives covered by other
 formularies.
 36.    Marketing efforts. Professor Scott Morton also criticizes Mylan’s marketing
 activities, including its efforts to inform physicians of formulary status. Physician
 detailing is another important dimension of competition in the prescription drug industry.
 Providing physicians with information about formulary coverage helps them make
 informed prescribing decisions. Both Mylan and Sanofi had the ability to compete on this
 dimension. Despite being a substantially similar product with substantially lower brand
 recognition, Sanofi spent even less than Mylan did on physician detailing and direct-to-
 consumer marketing. While Professor Scott Morton makes brief reference to certain
 activities of Mylan that were allegedly deceptive, she provides no clear theory or
 supporting information as to why they were deceptive, the extent to which physicians
 heard these messages, or their effect on Auvi-Q’s ability to compete.
 37.    Copay coupons. As Professor Scott Morton herself notes, copay coupon programs
 are widely used by pharmaceutical manufacturers to lower prices to patients. These serve



 HIGHLY CONFIDENTIAL                                                               Page 12
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 18 of 212




 as another dimension of competition for manufacturers after rebate competition has
 determined placement of their drugs. The manufacturer of a drug on a nonpreferred tier
 can provide a copay coupon to make its out-of-pocket costs equal to those of a drug on a
 preferred tier. This lowers the out-of-pocket costs of prescription drugs for consumers.
 38.    EpiPen4Schools. Mylan’s EpiPen4Schools program is procompetitive. Mylan
 provided hundreds of thousands of EpiPens to schools at no cost, and with no strings
 attached. Accepting free EpiPens did not prevent a school from also accepting free EAI
 devices from Sanofi, but Sanofi chose not to offer free Auvi-Q to schools. Mylan was at
 the forefront of creating a program whereby schools could have these devices on hand for
 students without a specific prescription. Professor Scott Morton appears to concede that
 this free program has important benefits and is not anticompetitive. Mylan also had a
 limited school discount program where schools wishing to purchase extra EpiPens,
 beyond those received for free, could get a substantially lower price if they agree to use
 only EpiPens for 12 months. However, very few schools utilized this discount program:
 these pens accounted for less than 7% of EpiPen units in the EpiPen4Schools program
 and only 0.1% of EpiPen units overall from 2013 to 2015. Professor Scott Morton has
 provided no evidence that these conditional discounts had any alleged spillover effect
 into other segments of the market or otherwise foreclosed Sanofi.
 39.    Professor Scott Morton’s conclusions regarding market definition and market
 power are flawed. Professor Scott Morton’s conclusion that Mylan had monopoly power
 throughout the period in which Auvi-Q was on the market is fundamentally flawed. Ex-
 post market shares are not reliable measures of market power where, as here, there is
 “competition for the contracts” at PBMs. She fails to properly consider the substantial
 buying power that PBMs and other large customers could and did employ to negotiate
 lower prices from manufacturers. As discussed above, these PBMs are each differently
 situated on numerous dimensions including the number of lives they represent and the
 extent to which they were willing to use exclusive formulary position and other
 instruments to negotiate lower prices. When faced with competition from Auvi-Q, and
 subsequently from generic EAI devices after Auvi-Q’s recall, Mylan lowered EpiPen
 prices substantially in response to competition. This is evidence that Mylan lacked
 monopoly power.



 HIGHLY CONFIDENTIAL                                                                Page 13
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 19 of 212




 III.      P HARMACEUTICAL I NDUSTRY B ACKGROUND
 III.A. Anaphylaxis
 40.       Anaphylaxis is a severe allergic reaction that is rapid in onset and potentially
 fatal. Exposure to allergens such as food, insects, medication, and latex can trigger an
 anaphylactic reaction.6 The onset of anaphylaxis and its symptoms – including itching,
 rashes, swelling, shortness of breath, dizziness, and stomach pains7 – requires immediate
 medical attention.8
 41.       Epinephrine is considered the first line treatment for anaphylaxis, and its prompt
 administration is associated with positive outcomes for those affected.9 The
 recommended route of administration is intramuscular injection in the thigh, as this
 results in the fastest rise in blood levels of epinephrine.10 Epinephrine can be delivered
 through a variety of mechanisms, including EAI devices, prefilled syringes, and other
 means.
 III.B. Epinephrine auto injectors
       III.B.1.           Mylan, Pfizer, and EpiPen
 42.       The EpiPen® Auto-Injector (“EpiPen”) was launched in 198011 and since 2007
 has been marketed by Mylan.12 Mylan markets the EpiPen product through an agreement
 with Pfizer whereby Pfizer manufacturers and supplies the EpiPen product for Mylan.13
 The EpiPen is sold in two forms: EpiPen (with a 0.3mg dose of epinephrine) for patients
 weighing at least 30kg, and EpiPen Jr (with a 0.15mg dose of epinephrine) for patients

 6
       A. Sheikh, Y. A. Shehata, S. G. A. Brown, & F. E. R. Simons, “Adrenaline for the treatment of
       anaphylaxis: Cochrane systematic review,” Allergy, 64 (2009): 204-212 at 204.
 7
       “ANAPHYLAXIS: A Severe Allergic Reaction,” Asthma and Allergy Foundation of America,
       available at <https://www.aafa.org/anaphylaxis-severe-allergic-reaction/>.
 8
       “Anaphylaxis,” American Academy of Allergy Asthma & Immunology, available at
       <https://www.aaaai.org/conditions-and-treatments/allergies/anaphylaxis>.
 9
       Joshua A. Boyce et. Al, Guidelines for Diagnosis and Management of Food Allergy in the United
       States: Report of the NIAID-Sponsored Expert Panel, J Allery Clin Immunol, 2010 December, 126 (6
       0) 1–135 at 75. (“Epinephrine is the first-line treatment in all cases of anaphylaxis.”) (Italics in
       original.)
 10
       “Appropriate Route of Administration of Epinephrine,” American Academy of Allergy Asthma &
       Immunology, available at <https://www.aaaai.org/ask-the-expert/administration-of-epinephrine>.
 11
       “Form 10-K,” Mylan N.V., February 29, 2008, p. 7. (“EpiPen… has been sold in the United States
       since 1980….”)
 12
       Sanofi Complaint, ¶ 38. (“The EpiPen® was originally launched in 1980. Mylan has marketed the
       EpiPen® in the United States since 2007.”)
 13
       “Form 10-K,” Mylan N.V., February 28, 2018, p. 6. (“Mylan markets the EpiPen® Auto-Injector,
       which is supplied to Mylan by a wholly owned subsidiary of Pfizer.”)




 HIGHLY CONFIDENTIAL                                                                              Page 14
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 20 of 212




 weighing between 15kg and 30kg.14
 43.       Mylan launched an authorized generic version of EpiPen in December 2016.15
       III.B.2.            Sanofi and Auvi-Q
 44.       Auvi-Q was developed by Intelliject. In 2009, Sanofi obtained a license to Auvi-Q
 from Intelliject, and it launched the product in January 2013.16
 45.       In October 2015, Sanofi undertook a voluntary recall of all Auvi-Q then on the
 market “due to potential inaccurate dosage delivery” after receiving 26 reports of
 suspected device malfunctions in the US and Canada.17
 46.       Rather than relaunching the product, Sanofi returned the rights to Auvi-Q to
 kaléo, Inc. in February 2016.18 Auvi-Q was reintroduced to the market by kaléo in
 February 2017.19
       III.B.3.            Other EAI Device Manufacturers
 47.       In addition to EpiPen and Auvi-Q, other EAI devices were sold during the
 relevant period. Twinject, which is an EAI device containing two doses of epinephrine,20




 14
       “Dosage and Administration,” EpiPen, Table 1, available at <https://www.epipen.com/hcp/about-
       epipen-and-generic/dosage-and-administration>.
 15
       “Mylan Launches the First Generic for EpiPen® (epinephrine injection, USP) Auto-Injector as an
       Authorized        Generic,”       Mylan,        December          16,       2016,     available      at
       <http://www.mylan.com/en/news/feature-stories/mylan-launches-authorized-generic-epipen>.
 16
       Sanofi Complaint, ¶¶ 44, 50.
 17
       “UPDATED: Sanofi US Issues Voluntary Nationwide Recall of All Auvi-Q® Due to Potential
       Inaccurate Dosage Delivery,” Sanofi, October 30, 2015, available at <http://www.news.sanofi.us/2015-
       10-28-Sanofi-US-Issues-Voluntary-Nationwide-Recall-of-Auvi-Q-Due-to-Potential-Inaccurate-
       Dosage-Delivery>. (“Sanofi US is voluntarily recalling all Auvi-Q®…. The products have been found
       to potentially have inaccurate dosage delivery, which may include failure to deliver drug…. As of
       October 26, 2015, Sanofi has received 26 reports of suspected device malfunctions in the US and
       Canada.”) (Bold in original.)
 18
       “Sanofi US to Return Auvi-Q® (epinephrine injection, USP) Rights to kaléo,” Sanofi, February 23,
       2016, available at <http://www.news.sanofi.us/2016-02-23-Sanofi-US-to-Return-Auvi-Q-epinephrine-
       injection-USP-Rights-to-kal-o>. (“Sanofi announced today that the license and development agreement
       between Sanofi and kaléo, formerly Intelliject Inc., the developer of Auvi-Q®… will terminate later
       this year.”)
 19
       “Kaléo Announces U.S. Availability and Pricing to Patients of Auvi-Q® (Epinephrine Injection, USP)
       Auto-Injector, For Life-Threatening Allergic Reactions,” kaléo, January 19, 2017, available at
       <https://kaleo.com/press-release/kaleo-announces-u-s-availability-and-pricing-to-patients-of-auvi-q-
       epinephrine-injection-usp-auto-injector-for-life-threatening-allergic-reactions/>. (“Auvi-Q will be
       available by prescription nationwide on February 14, 2017.”)
 20
       “Application Number: 20-800 Approved Labeling,” Center for Drug Evaluation and Research, May,
       28,      2003,     available     at    <https://www.accessdata.fda.gov/drugsatfda_docs/nda/2003/20-
       800_Twinject_prntlbl.pdf>.




 HIGHLY CONFIDENTIAL                                                                                Page 15
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 21 of 212




 was launched in August 2005 by Verus Pharmaceuticals.21 In 2008, this device was
 acquired by Sciele Pharma,22 which subsequently brought another EAI device –
 Adrenaclick – into the market in January 2010.23 An authorized generic for Adrenaclick
 was launched in 2010 by Pfizer’s generic pharmaceutical subsidiary, Greenstone LLC.24
 48.       Twinject and Adrenaclick were discontinued in March 2012,25,26 but both branded
 Adrenaclick and its authorized generic re-launched in June 2013 through Amedra
 Pharmaceuticals and Lineage Therapeutics respectively.27 Adrenaclick and its authorized
 generic were acquired by Impax in 2015.28
 49.       Teva received approval for a generic version of EpiPen in August 201829 and
 launched with limited quantities in November 2018 with plans for an expanded launch in




 21
       “Verus Pharmaceuticals Announces U.S. Launch of Twinject for Anaphylaxis,” Verus
       Pharmaceuticals,           Inc.,        August       16,         2005,         available         at
       <https://web.archive.org/web/20051222104426/http://www.veruspharm.com/news_releases_08_16_20
       05.htm>.
 22
       “Sciele Pharma Acquires Twinject® Epinephrine Auto-Injector from Verus Pharmaceuticals,” Sciele
       Pharma,             Inc.,           March        13,         2008,            available          at
       <https://www.businesswire.com/news/home/20080313005131/en/Sciele-Pharma-Acquires-Twinject-
       Epinephrine-Auto-Injector-Verus>.
 23
       “Sciele Introduces Adrenaclick™ (epinephrine injection, USP) Auto-Injector for the Emergency
       Treatment of Anaphylaxis,” Shionogi & Co., Ltd., January 7, 2010, available at
       <http://ir.sciele.com/phoenix.zhtml?c=120763&p=irol-newsArticle&ID=1372723&highlight=>.
 24
       “Specialty Pharmaceuticals and Novel Biotechnology Programs,” Adamis Pharmaceuticals
       Corporations,              October           25,          2011,             available            at
       <http://www.adamispharmaceuticals.com/pdf/ADMP_EIO_10-25-2011_S.pdf>.
 25
       “Keeping It Simple: One Startup’s Plan to Upend The Epinephrine Delivery Market,” Med Device
       Online, March 29, 2016, available at <https://www.meddeviceonline.com/doc/one-start-up-s-plan-to-
       upend-the-epinephrine-delivery-market-0001>.
 26
       “Adrenaclick Auto-Injector Available Again for Anaphylaxis,” MPR, June 17, 2013, available at
       <https://www.empr.com/home/news/adrenaclick-auto-injector-available-again-for-anaphylaxis/>.
 27
       “Amedra Pharmaceuticals Markets Adrenaclick® Auto-Injector,” Amedra Pharmaceuticals LLC, June
       14, 2013, available at <https://www.prnewswire.com/news-releases/amedra-pharmaceuticals-markets-
       adrenaclick-auto-injector-211586831.html>; “Lineage Therapeutics Markets Authorized Generic
       Epinephrine Auto-Injector,” Lineage Therapeutics Inc., June 14, 2013, available at
       <https://www.prnewswire.com/news-releases/lineage-therapeutics-markets-authorized-generic-
       epinephrine-auto-injector-211585371.html>.
 28
       “Why the Lone EpiPen Competitor Hasn’t Taken Off,” The New York Times, November 1, 2016,
       available at <https://www.nytimes.com/2016/11/02/business/also-ran-to-epipen-reaches-for-a-closing-
       window-of-opportunity.html>. (“Impax inherited the Adrenaclick, along with its generic version, in
       2015 as part of a larger acquisition.”)
 29
       “Statement: United States Food and Drug Administration Approves Teva’s Generic Epinephrine
       Injection Auto-Injector,” Teva Pharmaceutical Industries Ltd., August 16, 2018, available at
       <http://news.tevausa.com/mobile.view?c=251945&v=203&d=1&id=2363944>.




 HIGHLY CONFIDENTIAL                                                                             Page 16
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 22 of 212




 2019.30
 III.C. Distribution of and payment for prescription drugs
 50.       Pharmaceutical manufacturers do not sell products directly to patients; instead,
 they rely on other entities to store their products and distribute them to end users.
 Manufacturers primarily rely on wholesalers as intermediaries to distribute products to
 retailers. Products are sold to wholesalers at list prices – otherwise known as wholesale
 acquisition cost (WAC) – net of discounts negotiated by the wholesaler.31
 51.       Wholesalers next sell products to pharmacies, which stock a range of prescription
 drugs for final sale to patients. Drug purchases are made by pharmacies at a product’s list
 price minus a discount, the size of which varies based on the purchasing power of the
 pharmacy.32 The pharmacy dispenses medications to patients carrying prescriptions and
 ensures the accuracy and safety of the patient’s drug regimen.33
 52.       The extent to which the retail pharmacy is compensated by the patient at the point
 of sale depends on the patient’s insurance coverage. Most private and public health
 insurance plans include prescription drug coverage. Depending on the patient’s health
 coverage, they may pay the pharmacy for the full amount of the drug, make a copayment
 (fixed dollar amount), or make a coinsurance payment (a percentage of the medicine’s
 full price).34
 53.       After patients pay for their share of the price for their prescription drugs,
 pharmacies make claims for the remaining shares. Typically, these claims are made to
 health plans’ PBMs.35 Aside from claims processing, PBMs serve a critical role in
 controlling drug costs for their plan sponsors and for patients. PBMs consolidate the
 buying power of their many downstream beneficiaries to negotiate substantial discounts



 30
       “Teva’s generic Version of EpiPen® (Epinephrine Injection, USP) Auto-Injector 0.3 mg Now
       Available in Limited Quantity in the United States,” Teva Pharmaceutical Industries Ltd., November
       27, 2018, available at <http://news.tevausa.com/mobile.view?c=251945&v=203&d=1&id=2378367>.
 31
       “Follow the Dollar: Understanding How the Pharmaceutical Distribution and Payment System Shapes
       the Prices of Brand Medicines,” PhRMA, November 2017, (hereafter “PhRMA Report”), p. 3.
 32
       See PhRMA report, p. 3.
 33
       “Exploring Pharmacists’ Role in a Changing Healthcare Environment,” Avalere Health LLC, May
       2014, p. 3.
 34
       PhRMA report, p. 5.
 35
       PhRMA report, p. 4.




 HIGHLY CONFIDENTIAL                                                                            Page 17
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 23 of 212




 and rebates for prescription drugs.36 These rebates are provided to PBMs by
 manufacturers and subsequently shared with their health plan clients through various
 mechanisms and in varying degrees.37 These savings may ultimately benefit consumers in
 the form of reduced premiums.38
 54.       PBMs control costs and extract manufacturer rebates by using formularies that
 encourage patients to purchase drugs that provide better value to the health plan.39
 Rebates are commonly negotiated in competitive therapeutic drug classes where there are
 interchangeable products.40 Formularies usually fall into three categories: open
 formularies, closed formularies, and tiered (or controlled) formularies. For example, ESI
 explains that, in an open formulary, the patient’s plan pays a portion of the costs for all
 drugs; closed formularies only cover drugs listed on the formulary; and tiered formularies
 offer different copays or other financial incentives to encourage participants to use
 preferred formulary drugs but will still pay a portion of the cost of the non-preferred
 drug.41
 55.       PBMs are typically able to negotiate greater discounts when they apply greater
 levels of control to a formulary, as manufacturers offer rebates in order to incentivize
 PBMs to place a manufacturer’s product in a preferred formulary position.42 Rebates for
 open formularies will usually be lower than rebates offered for closed formularies, which
 limit members’ access to certain drugs.43 Thus, PBMs and plans must decide how to


 36
       PhRMA report, p. 1.
 37
       “Prescription Drug Pricing,” Health Affairs, Health Policy Brief Series, September 2017, p. 1.
 38
       Gabriela Dieguez, Maggie Alston, Samantha Tomicki, “A primer on prescription drug rebates: Insights
       into why rebates are a target for reducing prices,” Milliman, May 2018, available at
       <http://www.milliman.com/uploadedFiles/insight/2018/Prescription-drug-rebates.pdf>, p. 2.
 39
       “How We Build a Formulary,” Express Scripts, November 12, 2018, available at <http://lab.express-
       scripts.com/lab/insights/drug-options/how-we-build-a-formulary>.
 40
       Gabriela Dieguez, Maggie Alston, Samantha Tomicki, “A primer on prescription drug rebates: Insights
       into why rebates are a target for reducing prices,” Milliman, May 2018, available at
       <http://www.milliman.com/uploadedFiles/insight/2018/Prescription-drug-rebates.pdf>, p. 1.
 41
       “How We Build a Formulary,” Express Scripts, November 12, 2018, available at <http://lab.express-
       scripts.com/lab/insights/drug-options/how-we-build-a-formulary>.
 42
       “Study of the Pharmacy Chain of Supply,” Health Management Associates, Office of the Insurance
       Commissioner               of           Washington             State,           available        at
       <https://www.insurance.wa.gov/sites/default/files/2017-06/pharmacy-supply-chain-study_0.pdf>,    p.
       27.
 43
       “Follow the Pill: Understanding the U.S. Commercial Pharmaceutical Supply Chain,” Prepared for The
       Kaiser Family Foundation by: The Health Strategies Consultancy LLC, March 2005, available at
       <https://avalere.com/research/docs/Follow_the_Pill.pdf>, p. 22.




 HIGHLY CONFIDENTIAL                                                                             Page 18
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 24 of 212




 balance their desire for controlling costs with patient choice and access.44 As I will
 explain in detail below, PBMs are increasingly limiting formulary coverage to a single
 drug and using competition for this exclusive position to drive substantially higher
 rebates.

 IV.      P ROFESSOR S COTT M ORTON ’ S       OPINIONS AND PLAINTIFF ’ S ALLEGATIONS

 IV.A. Overview
 56.      Professor Scott Morton offers the following summary of her opinions:
          Mylan successfully engaged in exclusionary anticompetitive conduct so as
          to maintain its monopoly in the EAI market. In doing so, Mylan ensured
          that Sanofi’s competing product – Auvi-Q – would never have a chance to
          gain a foothold in the U.S. EAI market, thereby preventing it from
          obtaining significant market share and placing a meaningful competitive
          constraint on the EpiPen. As a result of its actions, Mylan harmed
          consumers, the competitive process, and Sanofi. Consumers were harmed
          by being deprived of choice between differentiated EAI devices and by
          being deprived of innovation that likely would have occurred but for
          Mylan’s conduct. Sanofi was harmed, as Auvi-Q was never able to
          become the significant player in the $1 billion annual EAI market that
          everyone – including Mylan before it designed its anticompetitive course
          of conduct – believe [sic] it would be.45
 57.      She concludes that the relevant antitrust market is the U.S. market for EAI
 devices and that Mylan had monopoly power in that market throughout “the relevant time
 period,” including during the period that EpiPen was competing with Auvi-Q and even
 after generic versions of EpiPen entered the market.46
 58.      She alleges that a substantial portion of demand for EAI devices is “non-
 contestable” as a result of EpiPen’s long tenure in the market, consumer familiarity with
 the product, and other factors.47 She alleges that this non-contestable demand gave
 EpiPen an unfair advantage and that, understanding this, Mylan attempted to “leverag[e]”
 this non-contestable demand in negotiating contracts with PBMs for exclusive formulary
 placement, which, she contends, “were intentionally structured to ensure both that PBMs
 had little choice but to accept Mylan’s exclusionary offers and to ensure that it would be

 44
       “HMO-PPO Digest: 2016,” Sanofi, available at <https://www.managedcaredigest.com/pdf/HMO-
       PPO.pdf>, p. 25.
 45
       Scott Morton Report, ¶ 10.
 46
       Scott Morton Report, ¶¶ 10a-b, 71.
 47
       Scott Morton Report, ¶¶ 10c, 76.




 HIGHLY CONFIDENTIAL                                                                   Page 19
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 25 of 212




 prohibitively expensive for Sanofi to overcome them.”48
 59.       She alleges that, to strengthen the effect of this conduct, Mylan undertook
 numerous efforts to increase the share of non-contestable demand, including: (1)
 marketing to doctors that informed doctors of the relative formulary positions of EpiPen
 and Auvi-Q (some unspecified portion of which marketing she contends was
 “deceptive”), (2) using copay coupons that reduced the cost of prescriptions to consumers
 at retail, and (3) giving free, and in some cases discounted, EpiPens to schools under the
 EpiPen4Schools program.
 60.       As discussed in detail in the rest of this report, Professor Scott Morton’s opinions
 are flawed and unreliable. Each of these elements of conduct that she alleges were
 anticompetitive was in fact Mylan competing aggressively on the merits with Sanofi for
 formulary placement with PBMs, for prescriptions from doctors, and for purchases by
 consumers.
 IV.B. Professor Scott Morton does not offer the opinion that any particular
       element of Mylan’s conduct was anticompetitive
 61.       Professor Scott Morton identifies a variety of Mylan’s business practices that she
 claims were potentially anticompetitive, but she is not willing to go so far as to say that
 any particular part of the challenged conduct was, in her view, anticompetitive. In her
 deposition, she expressly testified that she was not asked to address what conduct is
 permitted in the but-for world:49
           Q: What behavior is permitted in your but-for world with respect to
           rebates?
           A: You know, that’s not – a lot. That’s not something that I was asked to
           address in this report, a list of what conduct is allowed in rebates.
 62.       She has not put forward any economic framework under which she asserts any of
 the conduct at issue should be evaluated for a reliable assessment of whether the conduct
 is procompetitive or anticompetitive. In fact, when properly analyzed against an
 appropriate standard, all of the Mylan conduct challenged by Sanofi is procompetitive.




 48
       Scott Morton Report, ¶ 10f.
 49
       Scott Morton Deposition, pp. 257-258.




 HIGHLY CONFIDENTIAL                                                                   Page 20
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 26 of 212




 V.        S ANOFI ’ S
                    INITIAL LACK OF SUCCESS WAS THE RESULT OF ITS OWN
           FAILURE TO COMPETE

 V.A.      EpiPen’s success was driven by strong brand recognition and appeal to
           physicians and patients
 63.       EpiPen was the first EAI device, having been launched in 1980.50 Professor Scott
 Morton observes that because EpiPen was the leading EAI device on the market for many
 years (indeed the only device on the market for many years) patients became familiar
 with the product and were trained in its use. Similarly, doctors had “familiarity and
 comfort” with the product.51
 64.       Over the many years EpiPen has been on the market, it has earned a reputation as
 a safe and trusted product. Sanofi recognized that its competitor had “30 years of brand
 equity.”52 In contrast, Auvi-Q was launched in 2013 as a product that delivers the same
 medicine using substantially the same mechanism. But it has a modestly different set of
 features that Sanofi argues are more convenient for customers. After conducting market
 research in 2013, Sanofi found that while Auvi-Q rated more highly than EpiPen on
 measures related to convenience, it was lagging on trust, with over 80 percent of doctors
 having a high level of trust in EpiPen but only approximately 40 percent of prescribers
 saying the same about Auvi-Q.53
 65.       Mylan spent years prior to Auvi-Q’s launch investing in increasing awareness of
 anaphylaxis and establishing EpiPen as a trusted EAI device.54 When Mylan first
 acquired EpiPen, it found that “the general awareness of anaphylaxis and its treatment
 was low, and those vulnerable to life-threatening allergic reactions were likely to be


 50
       “Form 10-K,” Mylan N.V., February 29, 2008, p. 7.
 51
       Scott Morton Report, ¶ 77.
 52
       Attachment to email from Patrick Barry (Sanofi) to Anthony Casciano (Sanofi), “Auvi-Q Situation
       Analysis & Action Plan,” August 24, 2015, SAN-EPI-0027555, slide 3.
 53
       “Auvi-Q Launch Update,” Sanofi, June 20, 2013, SAN-EPI-0160017, slide 22. See also slide 8.
       (“Auvi-Q is currently at a significant disadvantage compared to EpiPen on the attributes most
       important to Physicians such as trust, insurance coverage and patient preference. However, Auvi-Q
       perceived strengths focus on convenience and ease of use, which are considered less important
       attributes to MDs.”)
 54
       See, e.g., Deposition of Scott Sussman (National Account Director at Mylan), September 13, 2018
       (hereafter “Sussman (Mylan) Deposition”), p. 44.




 HIGHLY CONFIDENTIAL                                                                           Page 21
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 27 of 212




 unprepared for an emergency.”55 This understanding drove Mylan to invest
 approximately $1 billion over the next eight years “to increase awareness of anaphylaxis
 risk, ensure preparedness should anaphylaxis occur, and increase access to epinephrine
 auto-injectors.”56
 66.       As a result, healthcare professionals and patients were very familiar with EpiPen,
 which gave the device a substantial first-mover advantage over Auvi-Q. Sanofi
 recognized that, in contrast, lack of familiarity among prescribers was a major hurdle for
 Auvi-Q.57 Six months after Auvi-Q’s launch in 2013, six out of ten prescribers mentioned
 Auvi-Q on an unaided basis, while EpiPen maintained “universal awareness.”58 Fifty-
 seven percent of prescribers indicated that they did not know enough about Auvi-Q,
 which was “the biggest barrier to prescribing among all MD types.”59 In 2015, awareness
 of Auvi-Q among healthcare professionals had grown to 100 percent, but Auvi-Q was
 “top-of-mind” only among approximately 10 percent of HCPs.60
 67.       Sanofi also had difficulty gaining awareness among patients. Sanofi’s 2013
 market research concluded that most patient requests were for EpiPen, with only
            of doctors receiving a patient request for Auvi-Q.61 In 2015, unaided awareness
 of Auvi-Q among Sanofi’s consumer targets was only                           .62
 V.B.      Sanofi initially chose not to compete aggressively on price
 68.       Sanofi’s initial reluctance to compete on price with Mylan on multiple fronts is an
 important factor as to why it failed to achieve the level of success it expected. In what
 follows, I show that (1) Sanofi adopted a premium WAC and net price strategy that was

 55
       Letter from Mylan to Chairman Charles E. Grassley, Senate Committee on the Judiciary, September 8,
       2016, MYEP00180751-58 at 53.
 56
       Letter from Mylan to Chairman Charles E. Grassley, Senate Committee on the Judiciary, September 8,
       2016, MYEP00180751-58 at 53.
 57
       “Auvi-Q Launch Update,” Sanofi, June 20, 2013, SAN-EPI-0160017, slide 8. (“[A]mong PEDs and
       PCPs likelihood to prescribe Auvi-Q is lower than pre-launch levels, demonstrating the need for these
       MDs to become more familiar with Auvi-Q benefits and how it meets patient needs.”)
 58
       Eight out of ten MDs claimed to be aware Auvi-Q on a prompted basis. “Auvi-Q Launch Update,”
       Sanofi, June 20, 2013, SAN-EPI-0160017, slide 9.
 59
       “Auvi-Q Launch Update,” Sanofi, June 20, 2013, SAN-EPI-0160017, slide 15.
 60
       Attachment to email from Lorine Harr (Sanofi) to colleagues, “Updates: Auvi-Q Cheat Sheet,” April 9,
       2015, SAN-EPI-0225642, slide 4.
 61
       “Auvi-Q Launch Update,” Sanofi, June 20, 2013, SAN-EPI-0160017, slide 16.
 62
       Attachment to email from Lorine Harr (Sanofi) to colleagues, “Auvi-Q Q4 2014 2014 Review & 2015
       Plan,” January 21, 2015, SAN-EPI-0084805, slide 21.




 HIGHLY CONFIDENTIAL                                                                               Page 22
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 28 of 212




 “opportunistic;” (2) Sanofi chose not to offer large rebates or lower net prices because it
 underestimated Mylan’s response to competition and miscalculated the extent to which
 PBMs would be willing to place tighter controls on the EAI category and even use
 formulary exclusivity to negotiate lower prices; and (3) Sanofi decided not to offer the
 price protection that PBMs were looking for. All these factors contributed to Auvi-Q’s
 lackluster performance following its launch in 2013.
 69.        WAC Prices: Sanofi entered with Auvi-Q at WAC price parity with EpiPen,63 and
 implemented two large WAC price increases for Auvi-Q in the first year after its launch.64
 As shown in Exhibit 1, Auvi-Q was priced at a 5% premium to EpiPen by August 2013
 and maintained a 10% WAC price premium to EpiPen from December 2013 to April
 2015. Sanofi referred to its WAC pricing strategy as a “fast-follower strategy to Mylan,
 while maintaining a 10% premium based on technology.”65 Sanofi never attempted to
 undercut Mylan on WAC prices.66 One 2013 Sanofi presentation called this strategy “an
 opportunistic premium strategy.”67
 70.        Sanofi’s perception that Auvi-Q was a product with premium features that
 justified a higher price was not necessarily shared by PBMs and payors. Barbara Minton,
 staff vice president of pharmaceutical contracting strategies at Anthem (a payor), testified
 that
                   68
                        The large Auvi-Q price increases soon after launch



 63
        See e.g., 30(b)(6) Deposition of Herve Hubert (former Director of U.S. Strategic Pricing and Market
        Access at Sanofi), September 11, 2018 (hereafter “30(b)(6) Hubert (Sanofi) Deposition”), p. 228.
 64
        See e.g., attachment to email from Patrick Byrne (Sanofi) to colleagues, August 26, 2015,
        PS103247.001-015 at 002.
 65
        Attachment to email from Lorine Harr (Sanofi) to colleagues, April 9, 2015, SAN-EPI-0225642, slide
        4. See also: 30(b)(6) Deposition of Bryan Downey (former Vice President of Allergy Operations at
        Sanofi), July 31, 2018, (hereafter "30(b)(6) Downey (Sanofi) Deposition"), pp. 216-217



 66
        30(b)(6) Downey (Sanofi) Deposition, pp. 217-218 (“Q. Did you ever set your WAC price at a price
        less than Mylan’s WAC price?... A. No, we had not.”)
 67
        “Auvi-Q Price Increase Update From Previous Approval,” Sanofi, 2013, SAN-EPI-0980887-89, slide
        2. Also see 30(b)(6) Downey (Sanofi) Deposition, p. 216.
 68
        30(b)(6) Deposition of Barbara Minton (Staff Vice President of Pharmaceutical Contracting Strategies
        at Anthem), October 30, 2018 (hereafter “30(b)(6) Minton (Anthem) Deposition”), p. 132. Research
        also suggested that end consumers were not always willing to pay a higher price for Auvi-Q. See e.g.,
        Deposition of Patrick Byrne (Vice President of Account Services at Payer Sciences), October 16, 2018



 HIGHLY CONFIDENTIAL                                                                                Page 23
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 29 of 212




            .69
 71.       Net Prices: Auvi-Q was also launched at a                                     as compared to
 EpiPen.70 Net price is one important factor PBMs and payors consider in making their
 formulary decisions. The net price is determined by both the WAC and the rebates made
 available to payors.71
 72.       In fact, Professor Scott Morton’s Figure 8 shows that Auvi-Q maintained a net
 price premium over EpiPen in the first one and a half years after its launch.72 In addition,
 because her Figure 8 only shows the effect of contractual rebates accepted, not where
 Sanofi did not win, it is likely that the net prices Sanofi offered were even higher.
 73.       Professor Scott Morton fails to consider whether PBM’s chose to exclude Auvi-Q
 simply because Sanofi offered too high of a price. As shown in Exhibit 2, for four
 prominent PBM negotiations where PBMs chose to “exclude” Auvi-Q in favor of
 EpiPen, Mylan offered a better per-unit price than did Sanofi. In other words, regardless
 of whether there exists any non-contestable demand, Mylan’s per unit price was lower
 than what Sanofi offered, and therefore Auvi-Q’s exclusion by these PBMs/payors is
 consistent with them choosing to purchase the lowest priced offering. These
 PBMs/payors did not choose a higher-priced incumbent over a lower-priced entrant; they
 chose a lower-priced incumbent over a higher-priced entrant. As of Q3 2014, these
 PBMs/payors accounted for 89.7% of the commercial lives covered by plans that put
 Auvi-Q on “PA/ST” or “Not Covered” status.73 Moreover, at her deposition, Professor
 Scott Morton did not identify a single instance where Sanofi offered a lower net price per


       (hereafter “Byrne (Payer Sciences) Deposition”), pp. 150-151 (“Q. So this suggests that fewer than
       half of those interviewed said they would pay more for Auvi-Q, right? A. Yes.”)
 69
       30(b)(6) Minton (Anthem) Deposition, p. 91


 70
       30(b)(6) Downey (Sanofi) Deposition, pp. 167-168.
 71
       30(b)(6) Downey (Sanofi) Deposition, p. 70 (“Q. And how is the net price that managed care
       organization would pay calculated. A. It’s your WAC price minus your rebate.”)
 72
       Scott Morton Report, Figure 8. In Professor Scott Morton’s Figure 8, she analyzes list and net prices
       for Auvi-Q and EpiPen over time. While she limits her calculation of EpiPen’s prices to seven PBMs,
       she does not limit the Auvi-Q data to the same subset of PBMs, but instead calculates Auvi-Q prices
       for all PBMs that appear in Sanofi’s Managed Care commercial transactional data.
 73
       I used the MMIT data to estimate this share. These four PBMs/payors (Aetna, ESI, MedImpact, and
       UnitedHealth) accounted for 84.9% and 70% of the commercial lives covered by plans that restricted
       Auvi-Q (“PA/ST” or “Not Covered”) in Q3 2013 and Q3 2015, respectively.




 HIGHLY CONFIDENTIAL                                                                               Page 24
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 30 of 212




 unit and Auvi-Q was excluded, step-edited, or placed on prior authorization.74
 74.       Rebates: Sanofi underestimated the competitive rebate that was required to win
 business for preferred formulary placement. Sanofi instituted guidelines on the maximum
 rebate levels that could be offered to PBMs, which initially limited Sanofi account
 managers to offer rebates in the single digits.75,76 Payors were often disappointed by the
 initial rebates offered by Sanofi in the first few months after Auvi-Q’s launch.77, 78
 75.       Sanofi underestimated Mylan’s response to competition and also held a belief that
 payors would not actively manage Auvi-Q’s drug class.79 Mr. Viehbacher, the CEO of
 Sanofi at the time, testified that they were not prepared to compete with Mylan’s rebates
 in 2013, because


         ”80 Mr. Viehbacher would go on to explain that Sanofi’s reluctance was at least in
 part due to the fact that pricing moves are hard to reverse and that “once you’ve given a
 big rebate, generally you can’t reduce the rebates.”81
 76.       Sanofi misjudged the market prior to Auvi-Q’s launch and was not prepared to



 74
       Scott Morton Deposition, pp. 148-150.
 75
       Deposition of Sandy Loreaux (former Vice President of the Accounts Team at Sanofi), September 6,
       2018 (hereafter “Loreaux (Sanofi) Deposition"), pp. 15-16 (“Q. At the time Auvi-Q was launched, do
       you recall whether there were any guidelines in place for rebates on Auvi-Q? A. Yes, I know that we –
       I know that we did have guidelines in place for Auvi-Q.”)
 76
       30(b)(1) Deposition of Bryan Downey (Sanofi), August 1, 2018 (hereafter "30(b)(1) Downey (Sanofi)
       Deposition"), p. 13 (“Q.
                                             .”) The       rebate was only to be offered if there was a risk of
       Auvi-Q being restricted. See also, 30(b)(6) Hubert (Sanofi) Deposition, pp. 59-60.
 77
       Email from Joel Janeway (Sanofi) to colleagues, “Coventry – AuviQ Update,” January 18, 2013, SAN-
       EPI-0305905-08 at 05. (“                                                                    .’”)
 78
       "Auvi-Q Launch Tracker-Consolidated Version," Sanofi, February 19, 2013, SAN-EPI-0377132, slide
       6
 79
       Loreaux (Sanofi) Deposition, p. 34 (“So our understanding prior to launch was twofold: One, that
       Mylan’s rebates were not -- were not in high double digits; and two, that this was a category that the
       payers would really not heavily -- heavily manage with prior authorizations, step edits and
       exclusions.”)
 80
       Deposition of Christopher Viehbacher (former CEO of Sanofi), October 16, 2018 (hereafter
       “Viehbacher (Sanofi) Deposition”), pp. 119-121 (“Q:
                                                                                                           ”).
       See also, 30(b)(1) Downey (Sanofi) Deposition, p. 42 (“Q: Do you see… he states,


 81
       Viehbacher (Sanofi) Deposition, pp. 119-121.




 HIGHLY CONFIDENTIAL                                                                                 Page 25
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 31 of 212




 compete for Tier 2 placement.82 At launch, Sanofi intended generally to seek Tier 3
 formulary placement because it believed that the EAI class was not managed and Sanofi
 did not want to pay Tier 2 rebates. In fact, Bryan Downey testified he is “not willing to
 blame Mylan for any type of access to tier three,”83 and that Sanofi was
                                ”84
 77.       Price Protection: In addition to rebates, at the time of Auvi-Q’s launch PBMs
 were also increasingly seeking manufacturers to give “price protection,” whereby they
 would rebate back to the PBM any increase in the product’s WAC price above a
 particular rate.85 Price protection can be cumulative, which applies a price increase
 threshold to the entire life of a contract, or non-cumulative (also called “resetting”),
 where the WAC or other price metrics reset each year and the protection is only against a
 certain level of price increase within each year of a contract.86
 78.       Sanofi, however, underestimated the importance of price protection to payors, and
 its strategy was not to offer it.87 An executive summary prepared by one PBM, Prime
 Therapeutics, reported
               ”88 Even in instances where Sanofi did offer price protection, Sanofi typically
 did not offer the same extent of price protection that Mylan offered.




                                                                                           .89 In contrast,

 82
       30(b)(1) Downey (Sanofi) Deposition, p. 9
 83
       30(b)(1) Downey (Sanofi) Deposition, p. 94.
 84
       30(b)(1) Downey (Sanofi) Deposition, p. 8.
 85
       See, e.g., “Second Amendment to the Rebate Agreement,” July 1, 2013, MYEP00260323-31 at 27.
 86
       30(b)(6) Deposition of
                                                                               pp. 274-276. The base date of
       the price protection also matters because an earlier date pins the price protection to an earlier and
       known price, whereas a later or future date allows intervening price increases to kick in before price
       protection                            Deposition, pp. 277-278).
 87
       30(b)(6) Deposition of Joe Denney (former Head of Payer Marketing for Cardiovascular and Specialty
       Products at Sanofi), July 17, 2018 (hereafter “30(b)(6) Denney (Sanofi) Deposition”), pp.113-114.
 88
       "Prime Executive Summary - Sanofi," Prime, 2013, PRIME_0007885-86 at 85.
 89
       “Second Amendment to the Rebate Agreement,” July 1, 2013, EAI 00221815-823 at 819-820.



 HIGHLY CONFIDENTIAL                                                                               Page 26
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 32 of 212




 Sanofi’s offer to be effective August 1, 2013 proposed a
                                  90
                                       In comparing offers with price protection from Mylan and
 Sanofi that OptumRx received in 2013, OptumRx executive Kent Rogers stated that


                                            91


 V.C.      For plan-year 2015, Sanofi had success when it attempted to compete
           aggressively on price
 79.       Once it better understood the extent to which PBMs were managing the category
 and the intensity of competition by Mylan for formulary placement, Sanofi used rebates
 to compete more aggressively for formulary placement and began to consistently offer
 price protection. As explained by Peter Guenter, former head of global commercial
 operations at Sanofi,


                                                                                           92


 80.       This more aggressive pricing strategy resulted in Auvi-Q gaining coverage in
 major PBM plans. For example, one Sanofi presentation shows that by 2015, Sanofi had
 managed to gain Tier 2 or Tier 3 coverage for Auvi-Q on formularies at many top PBMs,
 including ESI, CVS, Prime, Aetna, Catamaran, Cigna, and Humana. Sanofi gained such
 access level by paying rebates between                                   often together with price
 protection terms.93
 81.       After Sanofi offered more aggressive rebates, it was able to gain parity status with
 EpiPen at Tier 2 on CVS’s Performance Drug List, which covered a majority of CVS’s
 commercial lives. Sanofi was also able to achieve exclusive status for CVS’s Advanced




 90
       Attachment to email from Laurey Rendino (Sanofi) to Michael Mathews (OptumRx), June 28, 2013,
       “Sanofi-Aventis U.S. LLC Auvi-QTM OptumRx, Inc. Commercial Plan Business,” SAN-EPI-
       0764724-726 at 726.
 91
       30(b)(6) Rogers (Optum) Deposition, p. 331.
 92
       Deposition of Peter Guenter (former Executive Vice President and Head of Global Commercial
       Operations at Sanofi), October 3, 2018 (hereafter "Guenter (Sanofi) Deposition"), pp. 192-193.
 93
       Attachment to email from Lorine Harr (Sanofi) to colleagues, April 9, 2015, SAN-EPI-0225642, slide
       1. The table shows that Sanofi gained access by paying rebates between




 HIGHLY CONFIDENTIAL                                                                            Page 27
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 33 of 212




 Control and Value Formularies, which mostly covered CVS employees.94 At Express
 Scripts, Auvi-Q was not just taken off the exclusion list on the national formulary but was
 also made the exclusive EAI drug on its High Performance formulary.95 Sanofi was able
 to achieve this by offering a                                               for Tier 2 coverage and by
 offering up to a                                                .96 Similarly, effective January 2015,
 Auvi-Q managed to gain co-preferred tier 2 status with EpiPen on Aetna’s high-control,
 and national formularies.97
 82.       As a result of its new pricing strategies, Sanofi was able to gain access to nearly
 70% of commercial lives by Q3 2015, according to the MMIT data. This is consistent
 with internal Sanofi documents that frequently show Sanofi achieving                          unrestricted
 status in the commercial channel in 2015.98,99 Exhibit 3 shows that by 2015, the most
 common tier status for Auvi-Q, as measured by the number of applicable lives, at CVS,
 ESI, Prime, Cigna, and Aetna was either preferred or covered.
 V.D.      Sanofi’s complete product recall halted its momentum
 83.       As discussed above, when Sanofi started competing aggressively, it was able to
 gain formulary coverage for the great majority of commercial covered lives by 2015, and
 sometimes even exclusive formulary coverage. But Sanofi’s success stopped when it had
 to recall its Auvi-Q devices for reasons entirely unrelated to Mylan’s alleged conduct.




 94
       Email from Thomas Theiss (Mylan) to Bob Potter (Mylan), “CVS Caremark Update,” July 16, 2014,
       MYEP00360084-85; 30(b)(6) Deposition of Joseph Anderson (CVS), December 20, 2018 (hereafter
       “30(b)(6) Anderson (CVS) Deposition”), pp. 134-137.
 95
       Email from David Black (Sanofi) to colleagues, August 19, 2014, SAN-EPI-0126029-030 at 029.
 96
       Attachment to email from Lorine Harr (Sanofi) to colleagues, April 9, 2015, SAN-EPI-0225642, slide
       1; email from Edward John Adamcik (ESI) to Everett Neville (ESI), June 10, 2014, ES_0010507-08 at
       07.
 97
       Email from David Black (Sanofi) to colleagues, August 19, 2014, SAN-EPI-0249152-153; email from
       Patrick Jones (Mylan) to colleagues, "Re: Aetna 2015 formulary," September 9, 2014,
       MYEP00491870-73; "Seventh Amendment to the Aetna Health Management, LLC Rebate
       Agreement," by and between Aetna and Sanofi, December 31, 2014, SAN-EPI_A-0007657-668 at 662.
 98
       Attachment to email from Lorine Harr (Sanofi) to colleagues, April 9, 2015, SAN-EPI-0225642, slide
       3.
 99
       Professor Scott Morton’s Figure 10 shows that in Q3 2015 Auvi-Q was restricted on formularies
       representing 40.5% of the population. Scott Morton Report, ¶ 172. However, her analysis is not limited
       to commercial access and included Medicare/Medicaid plans. When limited to the commercial
       segment, Professor Scott Morton’s analysis would show that as of Q3 2015, only 23.5% of commercial
       lives were on plans that had Auvi-Q restricted.




 HIGHLY CONFIDENTIAL                                                                               Page 28
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 34 of 212




 84.       In 2015 Sanofi began                                                                     ”100


                                                       .101 If a patient experiencing anaphylaxis did
 not receive the intended dose, there could be significant health consequences including
 death.102 As a result, in October 2015, Sanofi issued a complete recall of its Auvi-Q
 devices.103 Professor Scott Morton does not allege that this recall was the result of
 Mylan’s conduct.104
 85.       The recall reversed the course of Auvi-Q’s upward-trending success and


                                                              ”105 It raised concerns about Auvi-Q’s
 quality106 and disrupted the plans by PBMs that were prepared to transition to Auvi-Q. In
 addition to



 100
       “Auvi-Q      (epinephrine     injection,  USP)    Recall,”     Sanofi   release,    available    at
       <https://www.sanofi.us/en/products-and-resources/Auvi-Q-epinephrine-injection-USP-Recall/>,
       (accessed on January 25, 2019).
 101
        30(b)(6) Deposition of Philip Huang Ph.D. (Vice President of Medical Affairs at Sanofi), September
       25, 2018 (hereafter “30(b)(6) Huang (Sanofi) Deposition”), pp. 43-44


                                              Id, pp. 26-27




 102
       “Auvi-Q       (epinephrine   injection,    USP)     Recall,”     Sanofi     release,   available   at
       <https://www.sanofi.us/en/products-and-resources/Auvi-Q-epinephrine-injection-USP-Recall/>,
       (accessed on January 25, 2019).
 103
       30(b)(1) Deposition of Patrick Barry (former Head of General Medicines and Established Products,
       North America at Sanofi), July 13, 2018 (hereafter “30(b)(1) Barry (Sanofi) Deposition”), pp. 336-
       337.
 104
       She assumes that Sanofi issues a voluntary recall of its product in the world but for Mylan’s conduct
       (see, e.g., Scott Morton Report, ¶ 216 (“Having concluded that, but for Mylan’s conduct Sanofi would
       have relaunched Auvi-Q…”). See also Scott Morton Deposition, pp. 264-265.
 105
       Guenter (Sanofi) Deposition, pp. 317-318.
 106
       30(b)(6) Deposition of Thomas Jeffrey White (Staff Vice President of Clinical Pharmacy Services at
       Anthem), October 31, 2018 (hereafter “30(b)(6) White (Anthem) Deposition”), pp. 72-73




 HIGHLY CONFIDENTIAL                                                                               Page 29
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 35 of 212




                                          .107
                              .108
 86.       Up until the recall, Sanofi was “getting more and more traction with the brand,”
 “getting market share,” and “had good access.”109 In April 2015, only a few months
 before the recall, Sanofi
                                                                                  .110
 87.       Sanofi later decided to return Auvi-Q’s rights to kaléo, and internal Sanofi
 evidence indicates that




                                                                               .111

 VI.       M YLAN ’ S PBM REBATES WERE                PROCOMPETITIVE

 VI.A. Branded manufacturer rebates to PBMs for preferred formulary placement
       are a critical driver of price competition in the industry
 88.       Unlike a typical industry where customers make informed choices between
 competing products based on their prices and features, the pharmaceutical industry is
 unique in that many drugs require a patient to obtain a prescription from a doctor before
 they can be purchased. Because the person that makes the drug choice (i.e., the doctor) is
 not the payor (i.e., the patient/insurer), there exists a well-recognized “price disconnect”
 phenomenon: the doctor who focuses primarily on the therapeutic benefits of a drug does


 107
       Patients were also reimbursed for the difference between their purchase price of a replacement EAI and
       that of the Auvi-Q if the latter was higher. "Auvi-Q Summary," SAN-EPI-0382315-322 at 315-318.
 108
       "Auvi-Q Summary," SAN-EPI-0382315-322 at 320.
 109
       Guenter (Sanofi) Deposition, pp. 317-318.
 110
       Guenter (Sanofi) Deposition, pp. 269-270, 318.
 111
       Mr. Guenter testifies that this decision was

                                                                                                    (Guenter
       (Sanofi) Deposition, pp. 326-327.) He further testifies that



       (Guenter (Sanofi) Deposition, pp. 338-339.)




 HIGHLY CONFIDENTIAL                                                                                Page 30
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 36 of 212




 not fully consider the costs of the drug to the patient/insurer.112 The health insurer, which
 often pays the bulk of the cost, does not have a direct hand in the choice of the product.
 The patient often pays only a fraction of the cost and therefore does not fully internalize
 it.
 89.       PBMs have played an important role in mitigating this “price disconnect”
 problem. PBMs design drug formularies that can influence the drug choice by patients
 (e.g., through imposition of copays) and doctors (e.g., through requirements for prior
 authorization or step edits). On the other hand, because of the ability to shift shares
 between drug manufacturers, PBMs intensify price competition between therapeutically
 similar branded drugs through rebates for favorable formulary placement.
 90.       In what follows, I will first explain how PBMs widely use formulary placement to
 move market share between competing branded (and generic) drugs and, as a result, to
 negotiate substantial rebates from manufacturers for preferred formulary placement. I
 then describe the industry-wide move by PBMs to increasingly use formulary exclusions
 to drive higher rebates from manufacturers and lower branded prices for payors. Finally, I
 explain that Sanofi, as a large branded pharmaceutical manufacturer,




       VI.A.1.      PBMs widely use preferred formulary placement and restrictions
              to move market share and negotiate lower prices
 91.       PBMs leverage their ability to manage drug utilization to obtain the lowest
 possible net cost from drug manufacturers. They achieve this by negotiating discounts in
 the form of rebates and price protection.113 Utilization management can drive down costs

 112
       See, e.g., G. Michael Allan, Joel Lexchin & Natasha Wiebe, "Physician Awareness of Drug Cost: A
       Systematic Review," 4 PLoS Medicine Vol. 4, Issue 9 (September 2007) 1486-1496 at 1486.
 113
       30(b)(6) Deposition of Deborah Kronberg (Cigna), October 19, 2018 (hereafter “30(b)(6) Kronberg
       (Cigna) Deposition”), p. 64.

                                                                                              30(b)(6)
       Anderson (CVS) Deposition, p. 211.



                        30(b)(6) Deposition of Adam Kautzner (ESI), December 18, 2018 (hereafter
       “30(b)(6) Kautzner (ESI) Deposition”), pp. 29-30.




 HIGHLY CONFIDENTIAL                                                                         Page 31
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 37 of 212




 through two separate mechanisms. First, controls or restrictions on formulary placement
 provide PBMs with leverage to negotiate lower prices from manufacturers. Second,
 formulary placement incentivizes member utilization towards the lower cost product
 through lower copayments and other mechanisms.114
 92.       A 2011 presentation prepared for Sanofi recognized that payors and their PBM
 partners were increasingly influencing pharmaceutical selection, largely through the use
 of prescriber hurdles (e.g., step edits and prior authorizations) and patient hurdles (e.g.,
 formulary copay differentials).115
 93.       When a new drug enters a class, PBMs will typically use the competition created
 by the new entrant to drive additional rebates from the manufacturers in order to reduce
 net cost.116 PBMs try to
                                                                           which allows them to obtain
 the lowest possible net cost.117




 114
       30(b)(6) Deposition of Lida Etemad (UnitedHealth), November 29, 2018 (hereafter “30(b)(6) Etemad
       (UnitedHealth) Deposition”), p. 27.




 115
       “The E-CUE Payer Launch: An Evidence-based Approach to Navigating Payer Influences in the
       Epinephrine Market to Maximize E-CUE Net Sales, Prepared for Lorine Harr of Sanofi,” Payer
       Sciences, SAN-EPI-0532758-78 at 59. (“Responding to the growing contribution of pharmaceuticals to
       overall healthcare costs, these payers, with the assistance of their health plan and PBM partners, are
       increasingly influencing physician prescribing decisions and patient use. Payer influence on
       pharmaceutical selection is largely exerted in two ways: Prescriber hurdles – Payers erect
       administrative hurdles (e.g., Step-Edits and PAs) designed to intervene in physician choice of therapy.
       Patient hurdles – Payers set patient out-of-pocket costs (e.g., co-pays) designed to encourage use of
       lower cost, or more cost effective agents.”) See also, Byrne (Payer Sciences) Deposition pp. 45-48.
 116
       30(b)(6) Kronberg (Cigna) Deposition, pp. 66-68.




 117
       30(b)(6) Kautzner (ESI) Deposition, pp. 208-210.




 HIGHLY CONFIDENTIAL                                                                                Page 32
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 38 of 212




 94.       Indeed, Professor Scott Morton’s own report and her academic publications all
 recognize the importance of preferred formulary placement as a mechanism by which
 PBMs can extract lower prices from manufacturers.
 95.       In describing competition in pharmaceutical markets in her report, she explains:118
           PBMs are able to create at least some degree of price competition among
           drug manufacturers through the creation of tiered formularies, which are
           lists of covered drugs that are available to end consumers, typically with
           different tiers corresponding to different levels of end-consumer co-
           payments. A PBM can influence choices among treatments by only
           including some treatments on the formulary or by putting different
           treatment options on different tiers…. In the case where there is a generic
           drug, a preferred brand drug, and a second, non-preferred brand drug on
           the formulary, the end consumer will have the option of paying a relatively
           low (or, in some cases, no) co-pay for the generic drug, a higher co-pay for
           the preferred brand, and a still higher co- pay for the non-preferred brand
           drug. Under these circumstances, all three treatments will be available to
           the end consumer, but the PBM creates incentives to the end consumers in
           the form of differences in co-pays to steer the end consumer to the PBM’s
           preferred option. The larger the share of patients who change drugs in
           response to the incentives created by the PBM, the larger the incentive is
           for a manufacturer to offer a lower price to be included on a favorable tier.
 96.       This is consistent with her academic research, where she also highlights the
 importance of formulary placement as a mechanism for PBMs to negotiate lower
 prices:119
           The process of identifying “preferred brands” is where the formulary is
           most useful in creating bargaining power for the insurer. This dynamic is
           nicely summarized in Berndt et al. (2011). Suppose there are four branded
           cholesterol-lowering drugs, none of which faces generic competition, and
           the insurer has decided they are very similar. An insurer can offer to prefer




 118
       Scott Morton Report, ¶ 40.
 119
       Fiona Scott Morton and Margaret Kyle, “Markets for Pharmaceutical Products,” Handbook of Health
       Economics, Vol. 2, Chapter 12 (2012) 763-823 at 810-811”.



 HIGHLY CONFIDENTIAL                                                                         Page 33
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 39 of 212




           the manufacturer’s product with its group of customers in exchange for a
           lower contract price—or a higher rebate. “Preferring” the product means
           the insurer will increase its market share by using tools such as its
           formulary and financial incentives. The manufacturer decides how much
           of a discount it is willing to offer for the business of the group which,
           because it represents lots of volume and is elastic across therapeutic
           substitutes, has more bargaining power than any individual consumer. The
           insurer holds what one can think of as an auction for access to its
           customers, and comes away with a preferred brand and a low price.
           Naturally, the more differentiated are the brands, the more difficult it is for
           the insurer to threaten to put all but one on a high tier and discourage their
           use.
       VI.A.2.        PBMs are increasingly using formulary exclusions to drive higher
              rebates from manufacturers and lower prices for payors
                   VI.A.2.a) Formulary exclusions can maximize PBMs’ ability to
                          negotiate lower prices and move market share
 97.       Where two drugs have very similar clinical profiles, there are relatively fewer
 benefits from retaining the ability to choose among these products. In these
 circumstances, PBMs are increasingly limiting formulary coverage to a single drug and
 using competition for this exclusive position to drive substantially higher rebates. The use
 of drug removal lists increased the negotiating power of the PBMs, because compared to
 step edits and prior authorizations, the exclusion lists provided greater ability to move
 share, and were utilized by a larger number of clients and thus could have a greater effect
 on the product’s market share.120
                   VI.A.2.b) Since 2011, PBMs have increasingly been using formulary
                          exclusions
 98.       For these reasons, PBMs have been increasingly using formulary exclusions.121

 120
       30(b)(6) Kautzner (ESI) Deposition, pp. 189-190.




                                                                            See also, a


                                          SAN-EPI-1202786-95 at 91.
 121
       30(b)(6) Anderson (CVS) Deposition, p. 194.




 HIGHLY CONFIDENTIAL                                                                      Page 34
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 40 of 212




 In the years before the launch of Auvi-Q, PBMs began exerting more influence and
 control over prescribing decisions and patient choice.
 99.        PBMs further increased their use of tighter formulary controls in 2012, when CVS
 published its Formulary Drug Removal List, which contained a list of products that were
 completely excluded from its formulary. CVS called this “a precisely targeted approach”
 that could be used to “drive utilization to lower cost formulary brands and generics” and
 would provide another option for CVS’s clients in managing drug costs.122 CVS found
 that its drug removal list was a successful strategy, and expected other PBMs to follow
 suit.123
 100.       Following CVS’s lead, major PBMs have increasingly used formulary exclusion
 for larger numbers of drugs. For example, as shown in Exhibit 4, CVS had 38 drugs on its
 exclusion list in 2012, growing to 124 drugs in 2016. ESI implemented its own exclusion
 list in 2014124 and, similar to CVS, found that these exclusion lists were successful and




 122
       “Formulary Innovation Helps Payors Address New Market Challenges,” CVS/Caremark, PS0077861-
       67 at 65. (“Historically, health plans have implemented custom formularies that exclude certain brand
       products in categories with ample generic and/or preferred brand options. This precisely targeted
       approach focuses on specific products and helps drive utilization to lower cost formulary brands and
       generics. To help clients manage their drug spend, CVS Caremark adopted a similar strategy and
       removed 34 brand drugs from its standard formulary effective January 1, 2012. Factors taken into
       consideration for this decision included the plans’ ability to obtain the lowest price for formulary
       products, high product price inflation, the availability of viable lower cost alternatives, and pharma
       copay cards and discount coupons.”) 30(b)(6) Anderson (CVS) Deposition, p. 192.



                                                            See also, Byrne (Payer Sciences) Deposition, p. 65.
       (“Q. Was it your understanding, when you heard that Caremark was moving towards an exclusion list,
       that controlling rising healthcare costs was one of the reasons that they were making that change?... A.
       Yes.”)
 123
       “Formulary Innovation Helps Payors Address New Market Challenges,” CVS/Caremark, PS0077861-
       67 at 67. (“The pharmaceutical market is shifting rapidly, and to continue to offer cost-effective
       benefits in such a market, plans require strategic support based on sound insights and analysis. As a
       pharmacy innovation company, CVS Caremark provided leadership in addressing the effects of these
       market place challenges. Other PBMs are expected to follow a similar formulary strategy.”) 30(b)(6)
       Anderson (CVS) Deposition, pp. 194-195.



 124
       Byrne (Payer Sciences) Deposition, pp. 68-69. (“Q. And other PBMs have followed suit since then,
       haven’t they? A. I mean, there is really only two big PBMs. Q. What is the other one; ESI? A. ESI. Q.




 HIGHLY CONFIDENTIAL                                                                                 Page 35
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 41 of 212




 led to                                                          .125 Similarly, the number of drugs in
 ESI’s exclusion lists increased from 48 in 2014 to 80 in 2016. UnitedHealthcare also


                    .126 One 2014 UnitedHealthcare assessment of the ESI exclusion list


                             .127 OptumRx also has an extensive formulary exclusion list,
 including 74 drugs in 2016. Sanofi also acknowledges that benefit designs are becoming
 more restrictive with tighter controls and “[m]igration to exclusion type formularies is
 increasing at an increasing rate.” 128
 101.      Importantly, formularies with drug exclusions are being extensively used by
 health plans. According to one survey conducted by the Pharmacy Benefit Management
 Institute (PBMI), in 2016, 82 percent of employers used formulary exclusions, 94 percent
 used prior authorizations, and 83 percent used step therapy.129 PBMI explained that
 formulary exclusions are “frequently used” and are a tool “to manage drug costs, provide
 leverage for price concessions or higher rebates, and support clinical decisions.”130
 102.      Collectively, drug exclusions lead to huge savings in drug costs. CVS estimates
 that “exclusions and other formulary management tactics will lead to more than $6.4




       And Express Scripts implemented an exclusion list for numerous drugs – A. Similar, yes. Q. – in
       2014? A. 2014. Q. So CVS was 2012, ESI was 2014? A. Correct. Q. And between them, each of them
       excluded a number of products across a number of classes of drugs from their formularies, right?... A.
       Yea. I don’t know specific classes, but yes.”) 30(b)(6) Kautzner (ESI) Deposition, pp. 101-102.



 125
       30(b)(6) Kautzner (ESI) Deposition, pp. 216-217.




 126
       Email from Lida Etemad (UnitedHealthcare) to colleagues,                            October 18,
       2013, EAI 00058608-10 at 08.
 127
       Email from Lida Etemad (UnitedHealthcare) to Peter Probst (UnitedHealthcare),
                                                            November 26, 2014, EAI 00068417-25 at 17.
 128
                                                                                                 SAN-
       EPI-0002512-21 at 17.
 129
       “PBMI Research Report: Trends in Drug Benefit Design,” PBMI, 2016, pp. 28 and 44.
 130
       “2017 Trends in Drug Benefit Design,” PBMI, 2017, p. 25.




 HIGHLY CONFIDENTIAL                                                                                Page 36
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 42 of 212




 billion in savings from 2012 through 2016.”131
                    VI.A.2.c) PBM use of formulary exclusion arose in part as a reaction
                           to copay coupons
 103.      One motivation for PBMs’ move to formulary exclusion lists is to regain greater
 control over their ability to move market share. As discussed above, PBMs used
 formulary status to create incentives for consumers to choose lower-cost drugs by
 assigning lower out-of-pocket costs for lower formulary tiers. Manufacturers, however,
 have increasingly been using copayment coupons to reduce or eliminate these copayment
 differences and reduce the PBMs’ ability to move market share. By giving a consumer a
 coupon that reduces her copayment by $20, a manufacturer can place a Tier 3 drug with a
 $30 copayment on an equal footing with a Tier 2 competitor with a $10 copayment, thus
 reducing the PBMs’ ability to move share (where the total cost of the Tier 2 drug is
 lower). A white paper published by CVS in 2012 explains that manufacturers offering
 copay coupons directly to consumers were reducing their incentive to use lower-cost
 products.132,133


 131
       "Formulary exclusions set up contentious environment for pharma companies," September 27, 2016,
       available at <https://decisionresourcesgroup.com/drg-blog/market-access/formulary-exclusions-set-
       contentious-environment-pharma-companies/>.
 132
       “Formulary Innovation Helps Payors Address New Market Challenges,” CVS/Caremark, PS0077864-
       67 at 65. (“In addition to price inflation, manufacturers have invested $4 billion annually for the last
       two years to preserve market share and margin by going outside the standard supply chain.
       Significantly, manufacturers have reached out to consumers directly with copay cards and coupons for
       more than 500 products. Copay coupons reduce or eliminate member copays for branded drugs,
       potentially reducing the member’s incentive to use lower-cost alternatives such as generics and
       preferred formulary brand products.”)
 133
       Byrne (Payer Sciences) Deposition, pp. 46-49. (“Q. How does – how do co-pay cards dull those co-pay
       differential programs?... A. Well, if you have a co-pay card, the patient – depending on that co-pay
       card program – could be – set a cap at 25-dollar co-pay or even a zero-dollar co-pay, the patient is not
       going to realize that differential. Q. So the patient loses the incentive to go with the tier two drug
       versus the tier three drug because the co-pay is being covered through some other program? A.
       Correct. Q. So if the payer is trying to use the co-pay differential to encourage use of the drug with the
       lower co-pay, that purpose is defeated in some part by the co-pay programs? A. Correct…. That’s not
       the – well, I don’t know whether it is the reason why a pharmaceutical company would do that or not,
       you know whether they do it to – I don’t know whether they would do it to circumvent a formulary
       positioning or simply just give the patient relief of a co-pay. Q. But your understanding is that that was
       one of the – one of the underlying reasons for PBMs moving towards exclusion lists?... A. Correct. Q.
       So that they could have just the one drug that was covered and not have to deal as much with the co-
       pay? A. Exclusion, yes.”) Deposition of T. Spencer Williamson, IV (CEO of kaléo), September 28,
       2018 (hereafter “Williamson (kaléo) Deposition”), pp. 188-189. (“Q. What about indirect
       conversations? Did you have any indirect conversations that led you to believe that payers didn’t like
       copay programs?... A. It’s pretty well understood payers don’t like copay programs. Q. And who is it
       understood by? A. I think it’s understood by pharmaceutical manufacturers and payers. Q. And why




 HIGHLY CONFIDENTIAL                                                                                   Page 37
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 43 of 212




 104.      As Professor Scott Morton explains in one paper (citing to kaléo’s copay coupon
 strategy after it relaunched Auvi-Q):134
           Pharmaceutical manufacturers have devised a clever strategy to combat
           the price competition induced by tiering. They issue “coupon cards” that
           can be swiped at the pharmacy and pay exactly the difference between
           either the generic and the brand ($15 in our example above) or the
           preferred and non-preferred brands ($30 in our example above), depending
           upon which product’s out of pocket price the brand wants to match. The
           card leaves the consumer paying the lower out of pocket price that belongs
           to the inexpensive drug the PBM favors – even if she consumes the
           expensive drug. This scheme completely undoes the financial incentive
           created by the PBM to incentivize consumption of the cheaper product.
           While the manufacturer of the expensive product pays the difference in
           patient co-pay through the coupon card, that is usually much smaller than
           the difference in the full costs of the competing products. Thus, the insurer
           ends up paying much more, the consumer’s payment is unchanged, and
           the manufacturer comes out ahead. The practice blocks the ability of the
           PBM to create price competition among drugs in return for shifting share,
           which therefore raises negotiated prices and the cost of prescription drug
           insurance.
 105.      PBMs turned to formulary exclusion in part to regain their ability to shift share
 through preferred formulary placement and lower cost to consumers.
                    VI.A.2.d) PBMs can and do exclude market-leading drugs from
                           formularies
 106.      PBMs’ use of formulary exclusion has even extended to market-leading drugs.
 ESI has used its drug removal list to exclude popular products with high market shares,
 including Advair and Sovaldi, and


                       .135 Similarly, CVS’s witness testified that


       don’t payers like copay programs? A. Because payers have a couple tools they use to direct what
       product a patient gets, and one of those tools is the out-of-pocket cost to the patient. And so when a
       manufacturer steps in and covers that, then it takes away that one tool that the payer has to use.”)
 134
       Fiona Scott Morton and Lysle T. Boller, “Enabling Competition in Pharmaceutical Markets,” Center
       for Health Policy at Brookings, Hutchins Center Working Paper 30 (May 2017) 1-53 at 27.
 135
       30(b)(6) Kautzner (ESI) Deposition, pp. 191-193.




 HIGHLY CONFIDENTIAL                                                                               Page 38
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 44 of 212




                                                                                                  .136
 Product exclusions were common with United as well,
                                                                 137


 107.      Sanofi appears to have understood that. For example, in 2014, Sanofi put together
 a whitepaper in the


              .138 Importantly, Sanofi acknowledged that payors began to
                                      prior to Auvi-Q’s launch in 2013, noting that


              ”139 Moreover, Sanofi noted that large PBMs like CVS and ESI were not afraid
 of dropping products with large share. For example, Sanofi pointed out that ESI removed
           from its formulary in 2014, noting that


            140


 108.      Again, Professor Scott Morton’s own report, her academic publications, and her
 testimony in front of Congress all recognize the importance of PBMs using exclusion
 lists to move shares and drive down drug prices. In her prepared Congressional testimony
 before the Senate Finance Committee she explained the procompetitive benefits of
 formulary exclusion very clearly, drawing comparisons to shopping for toilet paper at
 Costco:141




 136
       30(b)(6) Anderson (CVS) Deposition, pp. 200-201; “2016 Executive Summary Formulary Exclusion
       Deck,” CVS Health, June 25, 2015, CVSCM_EPI_000000412-446 at 446.
 137
       Etemad (UnitedHealth) Deposition, pp. 28-33.
 138
       “Situational Overview: US Healthcare Cost Pressures,” SAN-EPI_A0040974-79 at 74.
 139
       “Situational Overview: US Healthcare Cost Pressures,” SAN-EPI_A0040974-79, at 74.
 140
       “Situational Overview: US Healthcare Cost Pressures,” SAN-EPI_A0040974-79, at 74-75.
 141
       Fiona Scott Morton, Testimony for the Senate Finance Committee, “Prescription Drug Pricing and
       Negotiation: An Overview and Economic Perspectives for the Medicare Prescription Drug Benefit”
       January 11, 2007, available at <https://www.finance.senate.gov/imo/media/doc/011107fmtest.pdf>.




 HIGHLY CONFIDENTIAL                                                                         Page 39
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 45 of 212




        In the pharmaceutical industry, the ability to exclude a drug or “move
        market share,” is the most effective way to get a low price.
        Volume and the ability to walk away from a transaction are two
        determinants of acquisition price. In a simpler market, such as that of a
        consumer purchasing toilet paper at CostCo, one can see these two factors
        at work. CostCo is a large buyer and can extract a discount for that reason.
        However, CostCo also typically only offers a couple of brands of toilet
        paper. One is the store brand (or generic), and there might be one or two
        others. Let’s imagine the other brand is Scott’s. You would not see on the
        CostCo shelves all the many brands of toilet paper that you might see on
        the supermarket shelves. CostCo can extract a low price from Scott’s
        because it can promise Scott’s that it will “move market share.” A
        significant fraction of CostCo customers who like Charmin but who
        cannot find it at CostCo will buy Scott’s instead. In this way Scott’s gains
        market share vis a vis Charmin and ‘pays’ for that gain by charging
        CostCo a relatively low price. When CostCo was negotiating with Scott’s
        over the purchase price of the toilet paper, CostCo could walk away at any
        time and open a negotiation with Charmin instead. CostCo considers the
        different brands of toilet paper to be substitutes and can exclude one or
        more very easily
        In the pharmaceutical industry the situation is analogous. HMOs and
        PBMs have committees of physicians and pharmacists that meet to
        consider which drugs are therapeutic substitutes (cure the same diseases).
        When two or more drugs are found to be close substitutes, the plan
        considers which one is less costly. The manufacturers of those drugs
        essentially bid for the business of the buyer, with the lowest priced drug
        winning. The winner gains market share at the expense of its substitutes
        because the HMO makes the winner the default choice [of] its physicians
        and consumers (Typically, the competing drugs are only available to
        patients when there is medical need as argued by a physician.) The more
        market share the buyer can “move”, the more valuable a manufacturer
        finds a contract with that buyer.
 109.   As explained in more detail in Section VII.A below,


    VI.A.3.       Rebates for preferred and exclusive formulary placement are
           widely used by drug manufacturers, including by Sanofi
 110.   Sanofi has acknowledged that rebates are widely offered by drug manufacturers
 and that rebates benefit patients. In his testimony before the United States Senate Finance
 Committee in February 2019, Sanofi CEO Olivier Brandicourt stated that Sanofi offers
 “high rebates” to PBMs and payors in order to secure “preferred position” for its drugs on




 HIGHLY CONFIDENTIAL                                                                Page 40
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 46 of 212




 their formularies.142 Mr. Brandicourt explained the widespread use of rebates by drug
 manufacturers, and Sanofi in particular, and noted that rebates can lead to a decline in
 average net price.143
           In the current system, manufacturers pay significant rebates as a
           percentage of the list price to both government and private payers, as well
           as other intermediaries, in an effort to improve access for patients. In
           2018, 55 percent of Sanofi’s gross sales were given back to payers as
           rebates, including $4.5 billion in mandatory rebates to government payers
           and $7.3 billion in discretionary rebates. As described later in my
           testimony, due to these rebates, the average aggregate net price of our
           products, including our insulin products, actually has declined over the last
           number of years.
 111.      Indeed, Sanofi has frequently offered rebates conditional on preferred formulary
 status or even formulary exclusivity to many PBMs on many of its drugs; these are the
 exact types of rebates that it is objecting to Mylan using for EpiPen. To state the most
 prominent example, Sanofi offered




                                                                                   .144 According to



                                                   145
                                                         According to Mr. Viehbacher, at that time
                                        .146


          ,147        ,148       ,149            ,150           .151 Some of these


 142
       “Drug Pricing in America: A Prescription for Change, Part II,” Testimony of Olivier Brandicourt,
       M.D., Chief Executive Officer, Sanofi, Before the Senate Committee on Finance, February 26, 2019,
       available at <https://www.finance.senate.gov/hearings/drug-pricing-in-america-a-prescription-for-
       change-part-ii> at 3:20:10.
 143
       “Testimony of Olivier Brandicourt, M.D., Chief Executive Officer, Sanofi, Before the Senate
       Committee          on       Finance,”      February       26,       2019,       available      at
       <https://www.finance.senate.gov/imo/media/doc/26FEB2019BRANDICOURT-SANOFI.pdf>, pp. 2-
       3.
 144
       Viehbacher (Sanofi) Deposition, pp. 130-132.
 145
       Viehbacher (Sanofi) Deposition, pp. 135-139.
 146
       Viehbacher (Sanofi) Deposition, p. 159.
 147
       “Amendment to the Preferred Savings Grid Rebate Program Agreement: 2014/2015 Rebate Cycle Bid
       Enhancement Opportunity,” Express Scripts, January 1, 2014, SAN-EPI-0363626-639 at 636;



 HIGHLY CONFIDENTIAL                                                                           Page 41
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 47 of 212




                 .152
 112.      Sanofi’s efforts to exclude its competitors were not limited to                 alone. For
 example, in 2013, Sanofi
                                     .153 In Sanofi’s July 2014 agreement with CVS,


                .154 It made that offer for additional drugs in 2015, with its July 2015
 agreement


                                              .155 Moreover, these incremental rebates would
 sometimes be conditional on excluding specific competitor products. For example,



       “Fifteenth Amendment to the Preferred Savings Grid Rebate Program Agreement,” July 24, 2015,
       SAN-EPI-0077732-37 at 35; 30(b)(6) Kautzner (ESI) Deposition, pp. 233-234.




 148
       “Term sheet entered into by Sanofi and Prime Therapeutics,” November 25, 2014, SAN-EPI_A-
       0094608-615 at 611.
 149
       “Rebate Agreement,” Cigna Health and Life Insurance Company, April 1, 2015, CIGNA_00499-532 at
       524-525.
 150
       “Fifth (5th) Amendment to the OptumRx, Inc. Rebate Agreement,” July 1, 2015, EAI 00230199-231 at
       214-216, 230.
 151
                                                                            SAN-EPI_A-0051392-399 at
       394-395.
 152
       30(b)(6) Rogers (Optum) Deposition, p. 357.




 153
       30(b)(6) Kautzner (ESI) Deposition, pp. 214-215.




 154
       “Second Amendment to the Rebate Agreement,” July 1, 2014, CVSCM_EPI_000000072-98 at 76, 79,
       80-82. Indeed,                                                                   .
 155
       “Fourth Amendment to the Rebate Agreement,” Caremark and Sanofi, July 1, 2015,
       CVSCM_EPI_000000101-125 at 102, 104, 106-110.



 HIGHLY CONFIDENTIAL                                                                          Page 42
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 48 of 212




                                                                                                     .156
 113.      Not only did Sanofi employ exclusive rebates for its other products, it also offered
 rebates for Auvi-Q conditional on exclusivity. As early as March 2013, Sanofi proposed
 rebates to PBMs that required                                                                 .157 In another
 example, Sanofi offered rebates in an agreement with
                                   158
                                         And in 2014, after Auvi-Q had been placed on Tier 3 of
 Aetna’s commercial formulary, Sanofi recommended approval for a
                                                                                        .159
 114.      Manufacturers of other EAI devices also proposed or entered into contracts for
 exclusive rebates.
                                                                                                            .160
 And in 2008,
                                                          .161
 115.      Professor Scott Morton in her report claims that “[m]any (if not all) of the pro-
 competitive aspects of contractual restrictions can be achieved through contracts that do
 not reference rivals such as volume discounts.”162 However, basing the discounts a buyer
 receives on the seller’s share of the buyer’s purchases is likely to be more efficient than

 156
       See “Fourth Amendment to the Rebate Agreement,” Caremark and Sanofi, July 1, 2015,
       CVSCM_EPI_000000101-125 at 108.
 157
       Term sheet, by and between Express Scripts, Inc. and Sanofi-aventis U.S. LLC, March 18, 2013, SAN-
       EPI-0434385-86 at 86.
 158
       30(b)(6) Deposition of Louanne Cunico (Vice President of Clinical Operations and Pharmacy at
       Presbyterian), October 17, 2018 (“hereafter 30(b)(6) Cunico (Presbyterian) Deposition”), p. 45. (“Q:
       Okay. So just kind of putting that altogether, as of March 2014, the agreement that Presbyterian Health
       had with                                                                                  , correct? A:
       Yes. Q: Thank you. And that
                        ? A: Correct.”) See also “Eight (8th) Amendment to Presbyterian Health Plan, Inc.
       And Presbyterian Insurance Company, Inc. Rebate Agreement #A13312”, March 2014, PHP 0000385–
       87 at 86.


 159
       “Sanofi USPC Recommendation: Aetna 2015-2016 Auvi-Q Contract Offer,” June 19, 2014, SAN-EPI-
       0002477-80 at 77. (“Recommendation: Approve a


 160
       Email                                                                                           January
       17, 2014, ANTH-EPI 00112-14 at 12.
 161
       Email                                                                          February 15, 2008, EAI
       00034440-41 at 40; 30(b)(6) Etemad Deposition, pp. 62-63.
 162
       Scott Morton Report, ¶ 111.



 HIGHLY CONFIDENTIAL                                                                                  Page 43
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 49 of 212




 basing the discounts on the volume of purchases the buyer makes from the seller,
 particularly when customer sizes vary and demand is changing over time.163 As Klein and
 Lerner note, it is often easier for the seller to estimate the share of its customers’
 purchases than the volume of purchases, particularly when its customers vary in size and
 the total volume of purchases made by each customer varies over time.164 These
 conditions are present here. There are substantial uncertainties in EAI demand and the
 presence of many formularies makes it difficult for a manufacturer to estimate future
 usage of EAI devices at the plan level. A share-based discount substantially reduces such
 uncertainties, thereby generating pro-consumer efficiencies that cannot be achieved by a
 standard volume discount. The fact that Sanofi, which is not alleged to possess monopoly
 power in the EAI market, also employs share-based discounts for Auvi-Q (in particular,
 discounts conditioned on exclusive formulary placement) rather than volume-based
 discounts is further evidence that share-based discounts are more efficient than volume-
 based discounts in the present context.
       VI.A.4.          EAI rebates were driven by PBMs
 116.      The EAI rebates were driven by the PBMs, not Mylan. PBMs typically solicited
 offers from both Mylan and Sanofi.165,166 For example,

 163
       Benjamin Klein and Andres V. Lerner, “Price-Cost Tests in Antitrust Analysis of Single Product
       Loyalty Contracts,” Antitrust Law Journal, Vol. 80, No. 3, (2016): pp. 631-679 at 652. See, also,
       David Spector, 2005, “Loyalty Rebates: An Assessment of Competition Concerns and a Proposed
       Structured Rule of Reason,” CPI Journal, Competition Policy International, vol. 1, which explains that
       discounts based on market shares may be more efficient than discounts based on volumes when
       customers’ demand is uncertain.
 164
       Benjamin Klein and Andres V. Lerner, “Price-Cost Tests in Antitrust Analysis of Single Product
       Loyalty Contracts,” Antitrust Law Journal, Vol. 80, No. 3, (2016): pp. 631-679 at 652.
 165
       See, e.g., 30(b)(6) Anderson (CVS) Deposition, pp. 220-221.




                                                                        See, e.g., Sanofi’s recommended
       response to Aetna’s requested proposal. “Sanofi USPC Recommendation: Aetna 2015-2016 Auvi-Q
       Contract Offer,” June 19, 2014, SAN-EPI-0002477-80 at 77. (“In February 2014 Aetna forwarded an
       RFP request to all pharmaceutical manufacturers in preparation for their P&T review scheduled for
       6/26/14. Customer has requested interest to consider an aggressive rebate for BOTH their Fully-
       Insured (HIGH Control) Formulary and their Self-Insured (NATIONAL) Formulary for the 2015-2016
       time period.”)
 166
       Professor Scott Morton argues that Mylan often brought up exclusivity or increased restrictions on
       Auvi-Q of its own accord (Scott Morton Report ¶ 124). She ignores, however, that such a restriction



 HIGHLY CONFIDENTIAL                                                                               Page 44
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 50 of 212




                                                                            .167 Thus, ex ante Sanofi
 had ample opportunities to respond to such solicited offers.
 117.      For example, the bid request sent by CVS to Sanofi in November 2012 for a
 contract effective July 2013 included a request for a


                               ”168 CVS would


                    .169 CVS has stated that,




                      ”170
 118.      In November 2012, CVS sent a bid request to Sanofi for the anaphylaxis
 category.171 In its commercial sheet, CVS requested offers for a




       was not a viable option unless the payor or PBM agreed to it. Her mention of Mylan’s interactions
       with Prime Therapeutics shows this. She accuses Mylan of “encourag[ing] [Prime] to place a
       restriction on Auvi-Q in exchange for higher rebates.” (Scott Morton Report ¶ 124). She ignores,
       however, that Prime kept Auvi-Q on Tier 3 and did not choose to accept the higher rebates Mylan
       offered to restrict Auvi-Q. See Exhibit 3.
 167
                                    Deposition, pp. 87-88.




 168
       “Bid Sheet,” CVS Caremark, November 15, 2012, SAN-EPI-0447662-68 at 64.
 169
       30(b)(6) Anderson (CVS) Deposition, pp. 219-220.




 170
       30(b)(6) Anderson (CVS) Deposition, pp. 272-273.




 171
       “Bid Sheet,” CVS Caremark, November 15, 2012, SAN-EPI-0447662-68.




 HIGHLY CONFIDENTIAL                                                                           Page 45
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 51 of 212




        .172


               173


 119.      In response to PBMs’ bid requests, Mylan and other manufacturers increased their
 rebates in order to compete for preferred, sometimes even exclusive, formulary
 placement at PBMs. For example, in January 2013, Cigna made a request to Mylan
                                                                                                       .174
 After Mylan sent its initial offer, Cigna


                                                         .175
 120.      MedImpact also asked Mylan
                                                                       . MedImpact’s witness stated


                                                                               ”176 Similarly, during
 negotiations with OptumRx in 2013, Mylan was informed
                                                                                  177
                                                                                        As a result of this
 demand,                                                        .178
 121.      CVS leveraged its ability to exclude EpiPen in order to drive more competitive
 offers from both Mylan and Sanofi. In 2015, Mylan



 172
       “Bid Sheet,” CVS Caremark, November 15, 2012, SAN-EPI-0447662-68 at 64.
 173
       “Bid Sheet,” CVS Caremark, November 15, 2012, SAN-EPI-0447662-68 at 64.
 174
       Email from Rose Mongillo (Cigna) to Pat Jones (Mylan), “Re: meeting,” January 21, 2013,
       MYEP00623274-291 at 282.



 175
       Email from Rose Mongillo (Cigna) to Pat Jones (Mylan), “RE: meeting,” May 9, 2013,
       MYEP00623274-291 at 279-280.
                                                                                               Letter from
       Jennifer Conroy (Mylan) to Rosemarie Mongillo (Cigna),
       June 3, 2013, MYEP00623274-291 at 290-291.
 176
       Deposition of James Ayers (former Vice President of Industry Relations at MedImpact), September 26,
       2018 (hereafter “Ayers (MedImpact) Deposition”), pp. 171-173.
 177
       Email from Bruce Foster (Mylan) to Federic R. Curtiss (OptumRx) and colleagues, “EpiPen at
       OptumRx and UHC,” May 17, 2013, MYEP00081290-91.
 178
       Email from Bruce Foster (Mylan) to Federic R. Curtiss (OptumRx) and colleagues, “EpiPen at
       OptumRx and UHC,” May 17, 2013, MYEP00081290-91.



 HIGHLY CONFIDENTIAL                                                                              Page 46
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 52 of 212




                                                                                        .179


                                                                                     .180
 VI.B. Mylan’s PBM rebates lowered net prices
       VI.B.1.         Prices received by Mylan
 122.      The increased rebates that PBMs were able to extract from manufacturers served
 to lower Mylan’s net prices. Professor Scott Morton contends that Mylan’s rebates did
 not lower prices, asserting that the entry of Auvi-Q did not increase price competition,
 and therefore that Mylan’s challenged conduct led to higher prices. She admits that she
 did not attempt to estimate what but-for prices would have been, but rather:
           The extent to which I talk about the but-for world is really directional. We
           know from a long economics literature that when a competitor enters,
           prices decline relative to the monopoly price. The competitive price is
           lower than the monopoly price. And, therefore, I would expect to see
           prices in the but-for world to be lower than they are in the actual world. I
           did not calculate a but-for price.181
 123.      In fact, a variety of evidence demonstrates that prices were substantially lower as
 a result of Auvi-Q’s entry than the price that would have existed but-for Auvi-Q’s entry.
 124.      PBMs testified that they were able to negotiate lower prices for their customers as
 a result of Mylan and Sanofi’s rebates for formulary placement, even exclusive formulary
 placement. For example, Adam Kautzner of Express Scripts testified that
                                                       .182




 179
       Email from Nicole Willing (Mylan) to Patrick Zinn (Mylan), “RE: CVS meeting,” March 5, 2015,
       MYEP00514631-32.
 180
       Email from James Cichowski (CVS) to Nicole Willing (Mylan), “RE: Epipen share,” May 12, 2015,
       MYEP00079145-146.
 181
       Scott Morton Deposition, pp. 224-225.
 182
       30(b)(6) Kautzner (ESI) Deposition, pp. 82-83.




 HIGHLY CONFIDENTIAL                                                                        Page 47
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 53 of 212




 125.      Louanne Cunico, Vice President of Clinical Operations and Pharmacy at
 Presbyterian Health, explained that Presbyterian is able to obtain greater rebates and thus
 lower its costs through its use of preferred formulary positioning and exclusions.183
           Q. And in addition to NDC block, another way that Presbyterian may
           manage costs is formulary position; is that right?
           A. Correct.
           Q. Okay. And so you may – one particular drug may have preferred
           position on a formulary?
           A. Correct.
           Q. And would – would you expect greater rebates in order to put a drug in
           preferred position?
           A. Generally, yes.
           Q. And you would expect that that would reduce your costs, all things
           being equal?
           A. Yes.
 126.      In a recent briefing, CVS specifically stated that “[t]hrough discounts, rebates,
 and price protection, we helped clients mitigate the impact of EpiPen price increases.”184
 127.      My analysis confirms that if Mylan had been forbidden to compete by offering
 rebates conditional on preferred and/or exclusive formulary placement, net prices would
 have been higher. First, Professor Scott Morton does not allege that EpiPen’s WAC price
 was higher as a result of Auvi-Q’s entry. Indeed, an analysis of EpiPen WAC pricing
 demonstrates that, as shown in Exhibit 5, the growth rate of WAC prices was effectively
 the same before and after Auvi-Q’s entry in January 2013.185
 128.      Second, as shown in Exhibit 6,




 183
       30(b)(6) Cunico (Presbyterian) Deposition, pp. 160-161.
 184
       CVS Health Payor Solutions, “Why the Time Is Right for a New Pricing Model,” (March 19, 2019).
 185
       The EpiPen WAC price grew at an average annual growth rate of 26% prior to Auvi-Q’s entry and an
       average annual growth rate of 26% from Auvi-Q’s entry in Q1 2013 through Auvi-Q’s recall in Q3
       2015.




 HIGHLY CONFIDENTIAL                                                                          Page 48
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 54 of 212




 129.      Without additional competition, Mylan would not have had a strong incentive to
 increase its rebates to PBMs and payors above the modest rebates it was providing prior
 to Auvi-Q entry. The hashed red line in Exhibit 5 represents the Mylan net price that
 would have existed had Auvi-Q not entered and had Mylan continued to pay the 8%
 rebates it was paying in 2011 and 2012. The hashed blue line in Exhibit 5 shows the
 average net price for EpiPen after these rebates are accounted for. The difference between
 these two dotted lines represents the reduction in the EpiPen net price as a result of
 competition between EpiPen and Auvi-Q. By Q3 2015, EpiPen’s actual net price was
 32% lower than it would have been but-for Auvi-Q’s entry.
 130.      That competition from Auvi-Q caused Mylan to substantially reduce its price can
 also be seen from Mylan’s financial statements. Mylan’s gross profits on EpiPen


                        .186
       VI.B.2.         Prices paid by end payors
 131.      PBMs often pass on the rebates they obtain from manufacturers to the third-party
 payors. Although individual plan sponsors’ rebate agreements with PBMs vary, a
 significant percentage of manufacturer rebates are passed on to these end payors. While
 the specific mechanics of how and to what extent these savings were realized by end
 payors varied substantially across PBMs and health plans, the savings are often
 substantial. For example, one report estimates that on average 90% of total rebate dollars
 are passed on from PBMs to employers.187 As the witness of Express Script explains:188




 186
       Mylan’s EpiPen P&L (MYEP01362752).
 187
        “Solving the Mystery of Employer-PBM Rebate Pass-Through (rerun),” Drug Channels Institute, May
       3, 2016, available at <https://www.drugchannels.net/2016/05/solving-mystery-of-employer-pbm-
       rebate.html>.
 188
       30(b)(6) Kautzner (ESI) Deposition, pp. 84-85.




 HIGHLY CONFIDENTIAL                                                                          Page 49
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 55 of 212




 132.      These cost savings experienced by insurers/payors may be passed on to patients,
 e.g., through lower premiums.189
 VI.C. Mylan’s rebates increased output
 133.      As explained above, Mylan’s rebates were procompetitive and lowered prices for
 downstream customers. Mylan has also invested heavily in increasing awareness of
 anaphylaxis and establishing EpiPen as a trusted EAI device. Economic theory teaches
 that lower prices would stimulate demand and expand EAI output. In fact, consistent with
 this, sales of EAI devices increased steadily during the period between 2012 and 2015, as
 shown in Professor Scott Morton’s Figure 2.190
 134.      Despite the fact that output of EAI devices increased during the period of Mylan’s
 challenged rebates, Professor Scott Morton concludes that output was lower as a result of
 Mylan’s conduct. She, however, points to no evidence and conducted no analysis to
 demonstrate that this is the case. She asserts that she knows that “directionally” output
 would have been higher in the but-for world than it was in the actual world, because
 anticompetitive conduct lowers output.191 But this circular logic just assumes its
 conclusion.
 VI.D. Consumers were not harmed by lack of choice
 135.      Professor Scott Morton alleges that consumers are deprived of the opportunity to
 choose an alternative to EpiPen that many viewed as a superior option.192 As I explained
 above, Auvi-Q delivers the same medicine using substantially the same mechanism. But
 it has a modestly different set of features that Sanofi argues are more convenient for some

 189
       Deposition of Bethanie Stein (Vice President of Trade Relations at Humana), October 11, 2018
       (hereafter “Stein (Humana) Deposition”), pp. 27-28.


                                          210:1-8



 190
       Scott Morton Report, Figure 2, p. 21.
 191
       Scott Morton Deposition, pp. 243-244.
 192
       Scott Morton Report, ¶ 190.



 HIGHLY CONFIDENTIAL                                                                      Page 50
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 56 of 212




 customers. All major PBMs treated EpiPen and Auvi-Q as therapeutically
 interchangeable. Barbara Minton of Anthem testified that
                                                                .193
 136.      To the extent that Auvi-Q and EpiPen were slightly differentiated products, and
 that some consumers preferred Auvi-Q, it does not follow that those consumers were
 harmed by the lack of choice. Critically, PBMs recognize that in excluding a product
 from their formularies they are in some sense limiting choice. But as discussed above, it
 is precisely these restrictions that allow the PBM to negotiate substantially lower prices.
 Plans that choose these more restricted but lower cost formularies do so because they
 believe that they are better off sacrificing some choice for lower prices.
 137.      In her testimony for the Senate Finance Committee in 2007, Professor Scott
 Morton herself explained why the exclusion of a therapeutically similar drug from one
 formulary does not deprive consumers of choice.194
           A single [prescription drug plan] on the other hand, can have a preferred
           brand which it offers to enrollees at a preferred price. Thus plans are well
           situated to bargain for low prices with manufacturers in cases where a
           drug has one or more good therapeutic substitutes. Patients that prefer the
           omitted brand can choose to join a plan that includes their preferred brand
           and omits a different one. Therefore, in classes in which drugs have
           therapeutic substitutes, patients do not provide an economic monopoly;
           rather, plans identify substitutes and use those substitutes to create price
           competition which lowers prices.
 138.      Moreover, neither Plaintiff nor Professor Scott Morton allege that Auvi-Q left the
 market as a result of Mylan’s challenged conduct. Sanofi voluntarily recalled Auvi-Q in
 October 2015 as a result of a serious product defect, which Sanofi does not allege was
 Mylan’s fault. While Sanofi never relaunched Auvi-Q, kaléo did in January 2017, and
 since that point Auvi-Q has been available to doctors and patients.195


 193
       30(b)(6) Minton (Anthem) Deposition, p. 132. Research also suggested that end consumers were not
       always willing to pay a higher price for Auvi-Q. See for e.g., Byrne (Payer Sciences) Deposition, pp.
       150-151 (“Q: So this suggests that fewer than half of those interviewed said they would pay more for
       Auvi-Q, right? A: Yes.”)
 194
       Fiona M. Scott Morton, Testimony for the Senate Finance Committee, “Prescription Drug Pricing and
       Negotiation: An Overview and Economic Perspectives for the Medicare Prescription Drug Benefit”
       January 11, 2007, available at <https://www.finance.senate.gov/imo/media/doc/011107fmtest.pdf>.
 195
       Professor Scott Morton does not allege that Auvi-Q would have been relaunched any earlier in a world
       but-for Mylan’s conduct (Professor Scott Morton Report, ¶ 224.)




 HIGHLY CONFIDENTIAL                                                                               Page 51
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 57 of 212




 VII.      M YLAN ’ S    CONDUCT DID NOT EXCLUDE                A UVI -Q
 139.      For the reasons set forth above, Mylan’s PBM rebates were procompetitive
 (Section VI) and Auvi-Q’s failure was the direct result of Sanofi’s own conduct (Section
 V). Nevertheless, Sanofi alleges that Mylan’s agreements with PBMs foreclosed Sanofi
 from competing for the sale of EAI devices. However, neither the evidence in the record
 nor Professor Scott Morton’s analysis demonstrates that the economic prerequisites for
 establishing exclusionary conduct are satisfied here.
 VII.A. Mylan’s EpiPen prices were above cost
 140.      As a threshold matter, I understand that courts generally apply a “price-cost” test
 to evaluate single product discounts where price is the “clearly predominant” means of
 exclusion.196 Here, price is the principal means by which EpiPen was preferred or
 exclusive on PBM formularies. Sanofi’s allegations, and Professor Scott Morton’s theory,
 revolve around the rebates that Mylan paid to PBMs and the potential threat of losing
 those rebates. The rebate contracts between PBMs and Mylan did not lock PBMs into a
 given formulary structure. Instead, they just laid out an agreed-upon menu of rebates
 based on the PBM placing EpiPen in certain formulary positions from which the PBM
 and its customers could choose. The sole cost that PBMs or payors would bear if they did
 not meet the condition associated with a rebate was the loss of a discount; as I explain
 further below, there was no threat, for example, to cut off the supply of EpiPens. Price
 therefore was the “clearly predominant” method by which the contested sales of EpiPens
 were preferred or exclusive on PBM and payor formularies, and therefore the relevant
 inquiry should be whether, analyzed appropriately, Mylan priced above cost.
       VII.A.1.      PBMs generally viewed EpiPen and Auvi-Q as therapeutically
              interchangeable
 141.      Auvi-Q is significantly similar to EpiPen. It contains the same active ingredient
 (epinephrine), delivers this medicine in a similar way (autoinjector device) and is



 196
       See ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 275 (3d. Cir. 2012) (“However, when price is the
       clearly predominant mechanism of exclusion, the price-cost test tells us that, so long as the price is
       above-cost, the procompetitive justifications for, and the benefits of, lowering prices far outweigh any
       potential anticompetitive effects.”); see also In re EpiPen (Epinephrine Injection, USP) Mktg., Sales
       Practices, and Antitrust Litig., No.17-md-2785-DDC-TJJ, 2017 WL 6524839, at *6-*7 (D. Kan Dec.
       21, 2017) (applying the ZF Meritor test).




 HIGHLY CONFIDENTIAL                                                                                 Page 52
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 58 of 212




 indicated for the same condition (anaphylaxis).197 While Sanofi believed that Auvi-Q had
 differentiating features that made it more attractive to certain populations (e.g., its shape
 and its auditory guidance feature), Sanofi and Mylan did not market their products to
 different segments of patients.
 142.      There is not a segment of demand for EAI devices that can be clearly identified as
 non-contestable, i.e., for which Sanofi’s Auvi-Q is unable to compete for. This is not a
 case where a multiproduct competitor is accused of bundling two products, one of which
 is not sold by a single-product entrant. It is not a case where one product had a broader
 range of medical indications than another product, and therefore where only one of the
 two products was a viable solution for a segment of consumers. These are two
 significantly similar products competing head to head for all customers.
 143.      Consistent with this,
                                                 .198 As shown in the following table,


                   .199




 197
       See “Prime National P&T Committee Meeting Minutes”, Prime P&T Meeting Minutes, April 10,
       2013, PRIME_0000291–316 at 302; “Initiative Feasibility Summary-Commercial”, Aetna Document,
       May 21, 2013, Aetna00022722–23 at 22.
 198
       While different PBMs may use slightly different terminology for this determination, the meaning is
       generally the same.
 199
       Professor Scott Morton also analyzes Medco in her Figure 8. I do not include Medco, as ESI’s
       acquisition of Medco was completed in mid-2012. See 30(b)(6) Kautzner (ESI) Deposition, p. 33.




 HIGHLY CONFIDENTIAL                                                                            Page 53
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 59 of 212




                           PBMs and Insurers Viewed Auvi-Q and EpiPen as
                                      Therapeutically Interchangeable

                                                    PBMs/Insurers Determined that Auvi-Q is
                   PBMs/Insurers
                                                   Therapeutically Interchangeable with EpiPen
       [




 144.          This is true not only for these seven PBMs but others as well. For example,
                      Presbyterian also made similar determinations
                                    .200


 200
           30(b)(6) Cunico (Presbyterian) Deposition, p. 34. (“Q: … [T]he committee placed Auvi-Q on
           formulary, correct? A: Correct. Q: Okay. And in making that decision, did the committee necessarily
           conclude that Auvi-Q was therapeutically equivalent to EpiPen? A: Correct. Epinephrine is
           epinephrine in the minds of physicians.”)                       ) Deposition,




 HIGHLY CONFIDENTIAL                                                                                 Page 54
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 60 of 212




       VII.A.2.         Mylan’ s prices net of rebates were above cost
 145.      Professor Scott Morton would agree that under her theory, if all demand is
 contestable, there is no “burden” on the entrant.201 In that case, the price-cost test is the
 appropriate standard.
 146.      I have conducted a price-cost test, and conclude that Mylan’s prices were above
 an appropriate measure of its cost for every PBM contract analyzed.
 147.      I performed a comprehensive analysis of Mylan’s contracts with the seven PBMs
 analyzed by Professor Scott Morton, covering their plans’ purchases from January 2013
 through October 2015. These, according to Professor Scott Morton, represent a broad set
 of PBMs covering a 86% of commercial covered lives in January 2015.202
 148.      For the present purpose, the appropriate measure of Mylan’s price includes
 Mylan’s WAC, net of the rebate percentage specified in each PBM’s rebate agreement
 with Mylan. To be conservative, I use the rebate offered by Mylan that Professor Scott
 Morton describes as “restricted” – the rebate associated with placing a prior authorization
 or step edit on Auvi-Q or excluding it from the formulary. If Mylan’s contracts pass the
 price-cost test using this rebate, it follows that contracts will also pass with respect to the
 smaller rebates offered for other formulary placement.
 149.      To be conservative, I include not only the rebate itself but also any administrative
 fees paid to the PBM under the contract. These are fees that are paid to the PBM as
 compensation for                                                           flowing from the rebate
 agreements.203 In addition to the rebate and the administrative fee, some contracts include
 price protection. Price protection provides a limit on how much a manufacturer can
 increase price over the term of the rebate agreement. While the manufacturer can still
 increase WAC, any increase above a specified threshold would trigger a PBM’s price
 protection clause and

                                                 See also,
                                    ANTH-EPI 05023–40 at 31.
 201
       This follows from the EEB formula Professor Scott Morton presented in her report: if the contestable
       share is 100% and the share of exclusion is 100%, then the percentage rebate required from the entrant
       will be the same as the incumbent’s. See Scott Morton Report, ¶ 161.
 202
       Scott Morton Report, Table 2.
 203
       See, e.g., “Rebate Agreement (EpiPen),” by and between Caremark PCS Health, L.L.C. and Mylan
       Specialty L.P., July 1, 2013, MYEP00000538-559 at 541. These administrative fees may be more
       properly thought of as a cost to Mylan for services received rather than a rebate to the PBM.




 HIGHLY CONFIDENTIAL                                                                               Page 55
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 61 of 212




                                                               .204 For example, if the PBM has an
 8% price protection set to a $100 WAC, and the manufacturer increases price to $110, the
 manufacturer would provide a $2 ($110-$100*1.08) per unit price protection payment
 back to the PBM.
 150.      Because future changes in WAC prices are unknown, the value of a specific level
 of price protection is not known with certainty ex ante, i.e., at the time an agreement is
 entered (the time at which the negotiating parties would be analyzing this value).
 Moreover, the ex ante valuations of the manufacturer and the PBM may be different.
 Thus, valuing the price protection requires making assumptions about the expectations of
 the negotiating parties. If the realized price increases are lower than the level of the price
 protection agreed to, then the price protection will not be triggered, and the PBM will not
 receive any additional rebates as a result. If the realized price increases are higher, then
 the PBM will receive some additional rebates according to the terms of the price
 protection. As a robustness check, I use the rebates generated using EpiPen’s realized
 WAC prices, to value the price protection.
 151.      The relevant measure of Mylan’s cost is the incremental cost associated with
 winning the additional business under the contract. Mylan’s EpiPen P&L includes four
 broad categories of costs: cost of goods sold, marketing, medical affairs, general and
 administrative (G&A). I estimate Mylan’s (unit) incremental cost by taking its reported
 cost of goods sold from its P&L and dividing it by its total EpiPen volume to arrive at a
 per-unit cost measure.205 The other three categories of costs are unlikely to be
 incremental to winning an additional PBM contract. Doctors do not treat patients of only
 one PBM and therefore winning or losing a contract would not alter the set of doctors that
 Mylan’s field force needs to cover. Similarly, the activities of a medical affairs group are
 broader and not focused on particular customers. Finally, general and administrative costs
 are costs allocated to running the EpiPen program generally are not significantly related
 to the impact of winning a particular contract.
 152.      As shown in Exhibit 7a, Mylan’s price net of rebates and admin fees is above

 204
       See, e.g., 30(b)(6) Deposition of Jason Hall (Senior Director of Pharmaceutical Trade Relations at
       Prime), December 21, 2018 (hereafter “30(b)(6) Hall (Prime) Deposition”), pp. 55-56; Also see,
       30(b)(6) Kautzner (ESI) Deposition, p. 58.
 205
       This yields annual per-unit incremental costs ranging from $54.78 in 2013 to $61.49 in 2015.




 HIGHLY CONFIDENTIAL                                                                            Page 56
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 62 of 212




 cost, indeed substantially above cost, for every PBM contract I evaluated. As an
 alternative, I also run this analysis including value from price protection based on the
 actual WAC price growth for EpiPen and arrive at the same conclusion. As shown in
 Exhibit 7b, Mylan’s net price is again well above its incremental cost.
 VII.B. Mylan’s agreements with PBMs did not foreclose Sanofi
 153.      Where demand is contestable, the fact that Mylan’s EpiPen prices were above
 cost should end the inquiry; any equally efficient competitor would have been able to
 compete with Mylan’s above-cost prices. Only inefficient competitors (or competitors
 with inferior products) would be unable to compete for position on PBM formularies
 because they would be unable to match Mylan’s low prices as a result of their higher cost
 structure.
 154.      In addition, I have conducted other analyses beyond the price-cost test that
 confirm my conclusion that Mylan’s rebate contracts with PBMs are not exclusionary.
 155.      First, I have reviewed the nature of the contracts at issue and determined that they
 do not foreclose rivals. As discussed in greater detail in Section IX, PBM contracts are of
 short duration, easily terminated by PBMs and payors, very common in the industry as a
 tool to lower price, and permit both PBMs and the PBMs’ customers to renegotiate
 rebates and/or change formularies at any time in response to competitive alternatives.
 Moreover, even assuming Professor Scott Morton has defined the relevant market
 accurately as that for EAI devices, EpiPen is in an exclusive position for, at most, only
 16.2% of covered lives during the relevant period in this putative market, well below the
 percentage that would be required to deprive Sanofi of the scale necessary to compete.
 These facts and analyses provide independent grounds to reject the notion that Mylan’s
 PBM contracts are somehow anticompetitively exclusionary.
 156.      Professor Scott Morton fails to properly evaluate either of these issues, and
 instead presents a model based on her theory that some portion of EpiPen demand is non-
 contestable, and points to evidence which she argues demonstrates that 50% to 70% of
 demand for EAI devices is non-contestable.206 Based on this non-contestable demand,
 she argues that Sanofi was disadvantaged and required to offer rebates larger than the


 206
       Scott Morton Report, § VII.D.




 HIGHLY CONFIDENTIAL                                                                   Page 57
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 63 of 212




 rebates offered by Mylan. Professor Scott Morton applies the wrong test.
 157.      As discussed below, a relevant inquiry, assuming non-contestable demand, would
 be to evaluate whether an equally efficient competitor could compete for the contestable
 portion of demand. Here, that requires analyzing whether Mylan’s incremental prices are
 above its incremental cost for the contestable portion of demand, attributing all rebates
 offered in exchange for exclusivity to that contestable portion. As I explain below, she
 has substantially underestimated the share of demand that is contestable; a variety of
 evidence demonstrates that roughly 90% of demand is contestable under her definition.
 As I demonstrate below, conducting this analysis correctly shows that none of Mylan’s
 PBM contracts could have foreclosed Sanofi where contestable shares were at least 53%,
 when price protection is not included, or at least 62% when valuing price protection using
 the actual ex-post pattern of WAC prices as a robustness check. Thus, given the actual
 share of contestable demand of roughly 90%, Mylan’s contracts all pass these tests. For
 all of these reasons, Mylan’s PBM contracts did not anticompetitively exclude Sanofi.

 VIII. I RRESPECTIVE   OF ANY NON - CONTESTABILITY , M YLAN AND S ANOFI
           COMPETED ON A LEVEL PLAYING FIELD FOR CONTESTABLE DEMAND

 VIII.A.           Non-contestable demand does not impose a “tax” on the entrant
 158.      Professor Scott Morton in effect alleges that, because of EpiPen’s long history of
 market success, it had “entrenched” (aka non-contestable) demand that Sanofi was not
 able to compete for. She alleges that Mylan was able to leverage this non-contestable
 demand to create an unlevel playing field such that Sanofi was unable to compete with
 Mylan with rebates for exclusive formulary placement. She asserts that there is a “tax” on
 a PBM for deciding to accept an exclusive offer from Auvi-Q, which the PBM does not
 need to pay if it accepts an offer from Mylan. She alleges that this tax “dramatically tilts
 the playing field against Sanofi, preventing competition on the relative merits.”207 Both
 her theory and her application of that theory to the specific facts of this case are fatally
 flawed.
 159.      Most fundamentally, her conclusion that the playing field is not level is just
 incorrect. Mylan’s conduct does not impose a “tax” on Auvi-Q that does not apply to


 207
       Scott Morton Report, ¶ 177.




 HIGHLY CONFIDENTIAL                                                                 Page 58
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 64 of 212




 EpiPen. Even in the presence of a non-contestable portion of demand, there is
 nonetheless a level playing field for competition over the contestable portion. To the
 extent any demand is non-contestable, Mylan would be able to make those sales without
 making any price concessions. Thus, if Mylan is offering rebates to a customer these are
 rebates it is offering to pay to win the contestable demand. To win that contestable
 demand, Sanofi just needs to bid $1 more in rebates than Mylan does (provided their list
 prices are equal).
 160.      This is best illustrated with a simple example. Consider the example that
 Professor Scott Morton uses in paragraphs 158-159 of her report (and which becomes the
 first row of her Table 3 (her “EEB” calculations).208
 161.      Here, there are 1000 units of demand, with 500 of them non-contestable (i.e.,
 consumers will not purchase those units from Sanofi, so Mylan will win their sales no
 matter what). The list prices of both Mylan and Sanofi are $500. Mylan offers a rebate of
 30%, conditional on exclusive formulary placement. Professor Scott Morton concludes
 that in order to win the contestable 500 units, Sanofi must offer a discount of at least
 60%, and this higher needed percentage rebate is a “tax” that prevents Sanofi from
 competing on a level playing field.
 162.      This is an incorrect characterization of the example. Exhibit 8 explains. At the
 30% offer of an exclusivity rebate Mylan is offering to accept 70% of the $500 list price
 for the supply of 1000 units, or $350x1000 = $350,000. In the face of competition from
 Sanofi, if Mylan offered no rebate, Mylan would win only the non-contestable 500 units
 at the list price of $500, for a total of $500x500 = $250,000. So, with its 30% exclusivity
 rebate, Mylan is willing to accept an additional $350,000 - $250,000 = $100,000 for the
 500 contestable units. Otherwise it gets to sell the non-contestable units at list price
 anyway, so the rebate is just to win the contestable units. Thus, Mylan is offering to
 accept $100,000 for the 500 units, or a unit price of $100,000/500 = $200, which is the
 same 60% off list price that Sanofi has to offer to be competitive for the contestable units.
 Both Mylan and Sanofi offer equivalent deals to the PBM that would earn them the same
 $100,000 to supply the contestable 500 units. Each of these deals costs the PBM the same


 208
       Scott Morton Report, ¶¶ 158-159, Table 3.




 HIGHLY CONFIDENTIAL                                                                  Page 59
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 65 of 212




 to obtain the supply of the 500 contestable units. This is a completely level playing field.
 163.   Professor Scott Morton’s EEB calculations, as expressed in Table 3 of her report,
 are highly misleading. They suggest that in order to be competitive, Sanofi must offer a
 60% rebate to counter Mylan’s rebate of just 30%. But Sanofi’s 60% rebate applies to
 just the contestable 500 units, while the 30% rebate of Mylan applies not only to the
 contestable units but also to the non-contestable units that need no rebate in order to sell –
 and that is why both are equivalent in that both Mylan and Sanofi are offering to accept
 the same $100,000 to effect the supply of the contestable 500 units.
 164.   She implies that because Mylan is getting to sell the 500 non-contestable units at
 the list price, that is a big advantage over Sanofi. But this ignores that, according to the
 viewpoint of Professor Scott Morton, those units would be sold by Mylan regardless of
 any competition from Sanofi, which is why they are regarded as “non-contestable.” That
 status stems from the high value some consumers place on EpiPen due to its
 effectiveness, reputation, reliability, sound history and the fact that Auvi-Q only entered
 the market recently. These reasons are all the result of EpiPen’s early innovations and
 competitive successes.
 165.   A little algebra shows that the example used by Professor Scott Morton and
 depicted in Exhibit 8 can be generalized to broader circumstances. Say Mylan has QNC
 units of non-contestable sales and QC units of contestable sales.          Mylan offers an
 exclusivity rebate of RM off the list price of L for all the units (QNC+QC). That is, Mylan
 is offering to supply all the units (i.e., the sum of contestable and non-contestable units)
 for L*(1-RM) *(QNC+QC). Because QNC units are non-contestable, even without any
 rebates, the PBM would still pay Mylan L*QNC for the non-contestable units. Thus Mylan
 is effectively offering the difference for the contestable units. That is:         L*(1-RM)
 *(QNC+QC) – L*QNC = L*(1-RM) *QC – L*RM*QNC.
 166.   To match this offer and supply the contestable units of QC, Sanofi must offer a
 rebate of RS, where L*(1-RS)*QC = L*(1-RM) *QC – L*RM*QNC. Rearranging gives
                                RS = RM*(1 + QNC/QC) > RM
 as long as there exists some non-contestable demand (i.e., QNC/QC>0). Thus, under
 Professor Scott Morton’s theory, Sanofi always faces a “tax” because RS>RM, despite the
 fact that the amounts of money asked for to supply units QC are the same.



 HIGHLY CONFIDENTIAL                                                                   Page 60
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 66 of 212




 167.     The point for Professor Scott Morton is that this rebate percentage of RS for
 Sanofi to match the offer of Mylan is bigger than the rebate percentage of RM offered by
 Mylan due to the non-contestable portion of the demand for the EAI. She asserts that this
 relationship means the playing field is tilted against Sanofi and that it is as if Sanofi is
 subjected to a competitively disadvantaging tax. However, this is a total
 mischaracterization because of its focus on the sizes of the percentage rebates, when the
 percentage rebates are applied to totally different amounts of sales. Mylan’s rebate is
 applied to the non-contestable portion of the demand as well as to the contestable portion,
 so it amounts to more money for each percentage point, and the rebate applied to the non-
 contestable portion is unnecessary for Mylan to make those sales due to Professor Scott
 Morton’s concession that those non-contestable sales would be made regardless. In fact,
 the amount of money that each company asks for from the PBM in order to supply the
 contestable units is the same, regardless of the confusing fact that the percentage rebate
 numbers are different.
 VIII.B.       An appropriate framework to evaluate Mylan’s conduct is to compare
        the incremental revenue with the incremental cost from winning the
        contestable sales under the contract
 168.     As a matter of economics, an appropriate framework for evaluating whether
 Mylan’s rebates are anticompetitive is to determine whether an equally efficient rival
 could have competed profitably against Mylan’s rebates to win that business. The test’s
 focus on “an equally efficient rival” is under the reasoning that “a firm should not be
 penalized for having lower costs than its rivals and pricing accordingly.”209 For example,
 if a firm achieves lower costs by competition on the merits, then such efficiency should
 be encouraged. Thus, a price “is predatory only if it is reasonably calculated to exclude a
 rival who is at least as efficient as the defendant.”210
 169.     Assuming that some significant portion of demand is non-contestable, this test
 would calculate the incremental revenue that Mylan would earn from winning the
 contestable sales on a given contract (i.e., attributing all of the discounts or rebates it is


 209
       Herbert Hovenkamp, Exclusion and Sherman Act, 72, University of Chicago Law Review, 147-164,
       2005, pp.153-154.
 210
       Herbert Hovenkamp, Exclusion and Sherman Act, 72, University of Chicago Law Review, 147-164,
       2005, p.154.




 HIGHLY CONFIDENTIAL                                                                      Page 61
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 67 of 212




 offering to the contestable portion of demand), and would compare that to the
 incremental costs associated with winning the contestable portion of demand under that
 contract. If Mylan’s incremental revenues are above its incremental costs, then winning
 the contestable portion of demand under the contract is profitable for Mylan and it would
 be profitable for an equally efficient competitor. 211, 212
 VIII.C.             Professor Scott Morton’s EEB framework is flawed and misleading
 170.      As described above, Professor Scott Morton’s framing of the EEB statistic as an
 entrant-specific burden is misleading. In fact, when properly considered, the burdens
 faced by an incumbent and the entrant (in terms of the incremental dollar discount they
 need to offer to win the contestable units) are identical, and the playing field is level.
 Professor Scott Morton does not offer an operational test that can be applied to evaluate
 whether Mylan’s conduct was anticompetitive.
 171.      Moreover, Professor Scott Morton’s EEB framework suffers from other flaws.
 First, she does not provide clear guidance in her report as to the implications of her EEB
 statistic as applied to this case. At deposition she testified:213
           Q: When you derive an EEB from your calculation, is there then a test that
           you use to determine whether or not it reflects an anticompetitive
           situation?

 211
       This is sometimes referred to in the literature as the discount attribution test. See, for example
       Benjamin Klein and Andres V. Lerner, “Price-Cost Tests in Antitrust Analysis of Single Product
       Loyalty Contracts,” Antitrust Law Journal, Vol. 80, No. 3 (2016), pp. 631-679. See also, Sean Durkin,
       “The Competitive Effects of Loyalty Discounts in a Model of Competition Implied by the Discount
       Attribution Test,” Antitrust Law Journal, Vol. 81 (2017), pp. 475-506; Barry Nalebuff, “Exclusionary
       Bundling,” Antitrust Bulletin, Vol. 50, No. 3. (2005), pp. 321-370; Assaf Eilat, David Gilo, and Guy
       Sagi, “Loyalty Discounts, Exclusive Dealing and Bundling: Rule of Reason, Quasi Per Se, Price-Cost
       Test or Something in Between,” Journal of Antitrust Enforcement, Vol. 4, No. 2 (October 2016), pp.
       345-380; Erik Hovenkamp and Herbert Hovenkamp, “Exclusionary Bundled Discounts and the
       Antitrust Modernization Commission,” Antitrust Bulletin, Vol. 53, No. 3 (Fall 2008), pp. 517-553;
       Carl Shapiro, “Exclusionary Conduct,” Testimony before the Antitrust Modernization Commission,
       September 29, 2005.; Cascade Health Solutions v PeaceHealth, 515 F.3d 883 (9th Cir 2008), and
       Ortho Diagnostic Sys, Inc v Abbott Labs, Inc, 920 F Supp 455 (SDNY 1996); European Commission,
       “Communication from the Commission - Guidance on the Commission's Enforcement Priorities in
       Applying Article 82 of the EC Treaty to Abusive Exclusionary Conduct by Dominant Undertakings,”
       Official Journal of the European Union, OJ C 45, February 24, 2009, pp. 7-20.
 212
       See Sean Durkin, “The Competitive Effects of Loyalty Discounts in a Model of Competition Implied
       by the Discount Attribution Test,” Antitrust Law Journal, Vol. 81, No. 2, (2017) pp. 475-506, at p. 479
       (“[P]laintiffs and their experts often claim that competing by charging a single price represents
       competition on the merits, while competing through loyalty discounts is not competition on the merits.
       This analysis shows that this claim is incorrect. . . . [L]oyalty discounts cannot exclude an equally
       efficient competitor unless a seller offering loyalty discounts fails the discount attribution test.”).
 213
       Scott Morton Deposition, p.183.




 HIGHLY CONFIDENTIAL                                                                                Page 62
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 68 of 212




           A: I would say [the EEB is] informative about the impact of the contract
           on the entrant. A higher EEB is worse in terms of the burden on the
           entrant. I have not myself established a cutoff.
 172.      Regardless of how small the incumbent’s exclusive rebates and the non-
 contestable shares are, Professor Scott Morton’s EEB test would always find a “burden”
 on the entrant. She defines as non-contestable any demand that can’t be satisfied by the
 entrant immediately upon entry. Her theory is that even where such demand is the result
 of procompetitive conduct prior to entry, its later presence is anticompetitive. As a result,
 her EEB measure would find a burden to the entrant any time an incumbent (i.e., almost
 any branded drug) offers a rebate for contestable sales. It would therefore appear to
 condemn the widespread practice of PBMs using formulary exclusion to negotiate lower
 prices across a wide range of drugs, and condemn this practice exactly where it may have
 the most competitive benefit – when using the credible threat of exclusion to leverage
 substantial price decreases from a manufacturer that allegedly has monopoly power. This
 policy error carries the destructive prospect of substantially chilling price competition
 across the pharmaceutical industry.
       VIII.C.1.      To the extent Professor Scott Morton is advocating an incremental
              cost test, Professor Scott Morton uses the wrong measure of cost
 173.      Professor Scott Morton introduced the EEB measure in a paper she co-authored
 with Zachary Abrahamson in 2017. Scott Morton and Abrahamson do not offer clear
 guidance as to how the EEB statistic aids in the determination of whether a loyalty
 reward is anticompetitively exclusionary, although they do state the following:
           Using a model with these three elements—contestable share, threshold,
           and rebate—and measures of the actual prices set by the incumbent, it is
           possible to carry out a simple as-efficient competitor test. The metric we
           describe above measures the burden relative to [long-run average
           incremental cost (LRAIC)] that the loyalty-rebate contract places on the
           entrant. The share of buyers covered by such contracts and their purchases
           over time are among other empirical facts needed to evaluate competitive
           effects.214
 174.      This appears to suggest that they are proposing that a loyalty reward is unlikely to
 be exclusionary if       (1 −        )≥           , but could be exclusionary if      (1 −       )<

 214
       Fiona Scott Morton and Zachary Abrahamson, “A Unifying Analytical Framework for Loyalty
       Rebates,” Antitrust Law Journal, Vol. 81 (2017), 777-836 (hereafter “Scott Morton and Abrahamson
       (2017)”) at 823.




 HIGHLY CONFIDENTIAL                                                                          Page 63
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 69 of 212




           , where PL is the incumbent’s list price and LRAICe is the entrant’s long-run
 average incremental cost.
 175.      Professor Scott Morton does not undertake this or any other analysis taking
 account of costs in her EpiPen report of whether the EEB faced by Sanofi implies that
 Mylan’s loyalty rewards for EpiPen were exclusionary.
 176.      In any case, the test Professor Scott Morton has proposed in her academic writing
 focuses on the wrong cost for purposes of this case. Professor Scott Morton explains in
 her article her justification for using LRAIC:
           In a setting where competition for the “marginal unit” requires significant
           expansion or entry into a new version of the product, the marginal cost of
           competing for non-contestable [sic] demand must include the set-up costs
           required to make and sell the product at reasonable scale. If one were to
           contemplate using a price-cost test, the test should at least use a measure
           of marginal cost appropriate to the competitive tactic under scrutiny.
           Specifically, any price-cost test should focus on the cost of the entrant’s
           expansion effort into the incremental product. This expansion cost, known
           as long-run average incremental cost (LRAIC), includes not only variable
           cost, but also the fixed cost of developing and launching a new version of
           the product.215
 177.      The “marginal unit” here is the PBM contract that Mylan and Sanofi are
 competing for, not – as Professor Scott Morton describes in her general article – the
 “product.” Sanofi is not “expanding” into an incremental product. Professor Scott Morton
 appears to agree that the marginal unit in this case is the contract.216
 178.      There is no credible allegation that Mylan’s conduct drove Auvi-Q out of the
 market here or even, as discussed below, that it deprived Sanofi of scale.217 At the time of
 Sanofi’s decision to bid for an incremental contract, the entry costs of researching and
 developing Auvi-Q were already expended and sunk. Rather, as discussed above, the
 appropriate measure of costs are those that are incremental to the contract.


 215
       Scott Morton and Abrahamson, pp. 796-797.
 216
       Scott Morton Deposition, pp. 164-165 (“So it's not about a pen at the margin. It's about a contract at
       the margin. Am I going to go with the exclusive contract or not?”).
 217
       To be clear, because antitrust economics focuses on competition, not competitors, the relevant question
       is whether the product, Auvi-Q, left the market, not Sanofi. The fact that Sanofi no longer markets the
       product is not relevant – it gave the rights back to kaléo, which has continued to offer the product to
       consumers. The only time that Auvi-Q was off the market was the result of the recall, which Professor
       Scott Morton is not alleging to be the fault of Mylan.




 HIGHLY CONFIDENTIAL                                                                                Page 64
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 70 of 212




       VIII.C.2.      Professor Scott Morton provides no evidence that her theory of
              “artificial” discounts applies here
 179.      Professor Scott Morton’s EEB theory relies upon the assumption that the
 discounts being provided by the alleged monopolist on the non-contestable demand are
 “artificial,” that is that the firm with monopoly power on the non-contestable units raises
 its list price above the monopoly price and then discounts back to the monopoly price,
 such that the net price is no lower as a result of the rebate.218 As she testified at her
 deposition, she is assuming not only that there is substantial non-contestable demand, but
 also that the alleged monopolist increases its list price to offset the rebate.219
 180.      It is important to recognize that this theory does not demonstrate that an equally
 efficient competitor cannot compete for the contestable units, despite needing to use
 “costly” dollars. That is the relevant question. The incremental cost test described above
 evaluates whether the competitor can profitably win the business with “costly” dollars –
 and does not depend upon whether the rebate dollars offered by the incumbent are
 “costly” or “artificial”. Moreover, Professor Scott Morton has failed to demonstrate that
 the assumptions required for this theory hold in this case.
 181.      In her expert report, Professor Scott Morton offers no opinion about the WAC
 price that Mylan offered, and whether that price would be different in the but-for world.
 In fact, she testified that:
           The pattern of WAC price increases is not the main place that I've really
           been focused on in this report... So I think I just can't answer your question
           because I really have not been focused on the list price.220
 182.      In fact, as I demonstrate in Exhibit 5 above, the evidence suggests that Mylan did
 not increase its list prices to create “artificial” discounts; rather Mylan’s discounts were
 real and procompetitive. The rate of Mylan’s WAC price increase was roughly the same
 prior to Auvi-Q’s entry as it was after entry, during the period when it was offering large
 rebates. These rebates weren’t costless to Mylan. Rather, it was paying real dollars to win
 the contestable demand in a head-to-head competition with Sanofi. EpiPen’s net prices
 were lower than they would have been but-for competition from Auvi-Q, and fell on

 218
       Scott Morton and Abrahamson, p. 797; Scott Morton Deposition, pp. 373-376.
 219
       Scott Morton Deposition, p. 376 (“Q. So your theory assumes not just non-contestable share, but some
       markup of list price? A. That's the way in which the incumbent can do this for free.”)
 220
       Scott Morton Deposition, pp. 281-282.




 HIGHLY CONFIDENTIAL                                                                              Page 65
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 71 of 212




 average from 2014 to 2015. And EAI output expanded.
       VIII.C.3.    Sanofi had large resources and used them to compete for
              formulary placement
 183.      The value to Mylan of current sales of any non-contestable units does not provide
 the company with some financial advantage over Sanofi that tilts the playing field. As
 discussed in more detail below, Sanofi’s overall revenues and profits and sales force were
 much bigger than Mylan’s, and its largest product, Lantus, was far bigger financially than
 EpiPen. Indeed, as explained below,


 184.      Thus, if overall financial resources are thought to be the issue in comparing the
 EAI opportunities of Sanofi and Mylan, the tilt is markedly in favor of Sanofi, not Mylan.
 But the fact is that regardless of the amount of demand for EAI that is non-contestable,
 there has been a level playing field between Sanofi and Mylan for the contestable sales.
 185.      This isn’t a case of a large deep-pocketed incumbent competing against a small
 cash-strapped entrant. Sanofi is a large and sophisticated company with the size,
 resources, and experience to compete in the pharmaceutical industry. In 2013, the year
 that Sanofi launched Auvi-Q in the U.S., it was one of the largest pharmaceutical
 companies in the world, with over $36 billion in net pharmaceutical sales and a market
 capitalization of more than $100 billion.221 In the same year, Mylan reported much
 smaller revenues of less than $7 billion.222 Additionally, Sanofi reported profits in 2013
 that were more than six times greater than profits reported by Mylan, and employed a
 U.S.-based sales force of over 4,700 representatives, compared to the roughly 370 sales
 employees representing Mylan Specialty.223 Professor Scott Morton has provided no
 evidence that Mylan’s conduct has somehow deprived Sanofi of necessary resources to
 fund R&D efforts or otherwise successfully compete.
 186.      Far from a new entrant in pharmaceuticals, Sanofi launched Auvi-Q as just one

 221
       “Form 20-F 2013,” Sanofi, p. 18. See also, Viehbacher (Sanofi) Deposition, pp. 10-12. “Sanofi Market
       Cap            2006-2018:             SNY,”              macrotrends,            available        at
       <https://www.macrotrends.net/stocks/charts/SNY/sanofi/market-cap>, accessed March 22, 2019. Note,
       Sanofi’s net pharmaceutical sales are converted to dollars using the average U.S. dollar per euro
       exchange rate found in Sanofi’s financial report. (“Form 20-F 2013,” Sanofi, p. 3)
 222
       “Form 10-K,” Mylan Inc., 2014, p. 60. (“For the year ended December 31, 2013, Mylan reported total
       revenues of $6.91 billion….”)
 223
       “Form 10-K,” Mylan Inc., 2014, pp. 20, 50; “Form 20-F 2013,” Sanofi, pp. 50, 96.




 HIGHLY CONFIDENTIAL                                                                              Page 66
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 72 of 212




 product in a large portfolio of pharmaceutical products it was already selling. In 2013,
 Sanofi sold 29 pharmaceutical products in a range of therapeutic areas including diabetes,
 rare diseases, multiple sclerosis and oncology. Three of these products had net sales of
 over $1 billion in 2013.224 Lantus (Sanofi’s largest product) alone had $7.6 billion in net
 sales.225 In fact,               is such a large product that, according to former Sanofi
 employees,                                                         .226
 187.      Sanofi also had significant experience managing payors. In fact, according to
 testimony from Spencer Williamson, CEO of kaléo, it was precisely because Sanofi was a
 large pharmaceutical company with ample experience managing payors that kaléo trusted
 Sanofi’s ability to launch Auvi-Q.227
 188.      Sanofi has also successfully bundled rebates with its other product offerings,
                                                                                                   .228 For
 example,


                                           229
                                                 Sanofi did not limit this strategy to Auvi-Q. It also


 224
       “Form 20-F 2013,” Sanofi, pp. 21–23. These three products are Lantus, Plavix, and Lovenox.
 225
       “Form 20-F 2013,” Sanofi, p. 22; Viehbacher (Sanofi) Deposition, pp. 130–132. Note, Sanofi’s net
       sales from Lantus are converted to dollars using the average U.S. dollar per euro exchange rate found
       in Sanofi’s financial report. (“Form 20-F 2013,” Sanofi, p. 3.)
 226
       Deposition of Anne Whitaker (former President of North America at Sanofi), October 18, 2018
       (hereafter “Whitaker (Sanofi) Deposition”), pp. 148–151; Viehbacher (Sanofi) Deposition, pp. 132–
       133.
 227
       Williamson (kaléo) Deposition, p. 169. (“Q: Do you recall there being discussion that the strategy at
       launch for Auvi-Q was single-digit rebates? A: I do not remember that. Q: Do you recall having any
       concern at launch that the rebates that Sanofi was planning to offer payers were too low? A: I do not
       remember that. We felt that we had partnered with a large pharma company that had a lot of experience
       with managing payers, so there was a lot of trust that they were going to do this the right way.”)
 228
       Professor Scott Morton characterizes one Mylan contract as offering “[b]undled discounts across
       plans” (Scott Morton Report, ¶ 131) but as with all of Mylan’s other contracts at issue, there is no
       allegation that Mylan bundled discounts across different products.

                                                                                                       ,
       MYEP00620009-11). In any case, Professor Scott Morton has conducted no analysis of the value of
       the discounts offered by Mylan or the extent to which Sanofi could compete for those discounts.
 229
       Whitaker (Sanofi) Deposition, pp. 234-235.




 HIGHLY CONFIDENTIAL                                                                               Page 67
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 73 of 212




                                              .”230
 VIII.D.        Professor Scott Morton’s application of her framework to the facts of
        this case is substantially flawed
 189.      Apart from the fundamental flaws in Professor Scott Morton’s framework for
 evaluating loyalty rebates, her application of her framework to the facts of this case is
 also flawed for two key reasons. First, she markedly overestimates the extent of non-
 contestable demand. The evidence produced in this case shows that PBMs viewed the
 great majority of demand for EAI devices as contestable and used this fact to generate
 intense competition for rebates between Mylan and Sanofi. Second, she selectively
 analyzes only a limited number of Mylan’s rebate agreements with PBMs, leaving the
 misleading impression that Mylan offered substantial rebates for exclusive formulary
 placement throughout the market. In fact, an evaluation of Mylan’s contracts with PBMs
 demonstrates that Mylan’s rebates for exclusivity were often lower than the ones she
 analyzes.
       VIII.D.1.        Demand for EAI products was highly contestable
 190.      Professor Scott Morton defines non-contestable demand as “the portion of the
 market that – even in the face of entry of an alternative – will not switch away from the
 incumbent’s product, at least in the shorter term.”231 She concedes that the extent of non-
 contestability will tend to erode over time, but she has not evaluated how long that would
 take in this case.232 To be clear, in the context of the framework I put forward above, and
 in the context of Professor Scott Morton’s EEB framework as she applies it to this case,
 non-contestability is measured as the share of consumers that would choose to purchase
 EpiPen, even if Auvi-Q were put on preferred formulary placement, and EpiPen were not

                                                                      ”, August 4, 2014, SAN-EPI-1154019-
       26 at 19-20.




 230
       Email from
                        SAN-EPI-1151876; Whitaker (Sanofi) Deposition, pp. 150-151, 187-190.
 231
       Scott Morton Report, ¶ 76. At her deposition she defined it as “demand that the entrant cannot satisfy
       immediately upon entering the market” (Scott Morton Deposition, p. 70).
 232
       Scott Morton Deposition, pp. 70-71.




 HIGHLY CONFIDENTIAL                                                                               Page 68
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 74 of 212




 covered under the formulary (in which case the price difference facing the consumer may
 be substantial).
 191.      Professor Scott Morton does not reliably demonstrate that any share of EAI
 demand is non-contestable. Citing to only four pieces of evidence, she concludes that the
 non-contestable share of demand (which she often labels Mylan’s “entrenched share”)
 “was between 50% and 70%.”233
 192.      Contrary to Professor Scott Morton’s conclusion, the evidence produced in this
 case strongly supports the view that


                                                      . Specifically:
           •




           •   As discussed previously,


                                There are examples where PBMs have successfully used
               formulary exclusion of other market-leading products to shift share to smaller
               competitors and drive substantially lower prices.
           •   A broad range of evidence demonstrates that




           •   Even the specific evidence that Professor Scott Morton relies upon, when
               analyzed correctly, actually supports a small non-contestable share.
 193.      There is not a clear segment of demand for EAI devices that can be clearly
 identified as non-contestable, i.e., which Sanofi’s Auvi-Q is unable to compete for. To
 the extent that some segment of demand was non-contestable, evidence produced in this
 case strongly supports the conclusion that

 233
       Scott Morton Report, § VII.D, ¶ 153.




 HIGHLY CONFIDENTIAL                                                                  Page 69
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 75 of 212




                    VIII.D.1.a) PBMs expected they could, and indeed were able to,
                           move the large majority of share to Auvi-Q
 194.      PBMs’ ability to exclude EpiPen and/or Auvi-Q – and make insurance coverage
 of them unavailable to members              – shows that PBMs believe that EAI shares are
 contestable.234
 195.      PBMs have indicated that they are able to use formulary utilization to move
 significant shares from a market leader to a new entrant with a lower market share. For
 example, MedImpact estimated that if it applied step therapy to either EpiPen or Auvi-Q,
                                                                                                     .”235
 In 2014, Aetna requested an                                                   , asserting that Auvi-Q
 would see an 80 percent shift of utilization from EpiPen in the first year of the
 agreement.236
 196.      PBMs have been able to shift significant market share from other market-leading
 drugs through the use of formulary exclusions. When Mylan was told by ESI that it was
 considering excluding EpiPen,
                                                  .237 For example, Advair, a market-leading drug,
                                                         after being excluded.238 MedImpact also
 chose to restrict Advair, resulting in Advair’s market share being driven down



 234
       As I explain below,
                                                                                           . These facts
       also suggest that PBMs can move shares quickly between products, and were able to use this share-
       shifting ability to frequently negotiate better offers from manufacturers.
 235
       Email from Jim Ayers (MedImpact) to colleagues,                              April 25, 2013,
       MedImpact_0008312-13 at 12.
 236
       “Sanofi USPC Recommendation: Aetna 2015-2016 Auvi-Q Contract Offer,” June 19, 2014, SAN-EPI-
       0002477-80 at 77-78.
 237
       Deposition of Patrick Jones (Senior Director of Pharmaceutical Trade Relations at Mylan), September
       7, 2018 (hereafter “Jones (Mylan) Deposition”), pp. 330-331.




 238
       Jones (Mylan) Deposition, p. 332.




 HIGHLY CONFIDENTIAL                                                                             Page 70
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 76 of 212




                    239
                          In a


                                                                            . This move represented a
 willingness to move away from a market leading product in a
                      ”240
                    VIII.D.1.b) Both Sanofi’s and Mylan’s internal analyses show that
                           they believed that PBMs could move shares substantially
 197.      There is also a broad range of evidence showing that both Mylan and Sanofi
 believed that EAI demand is highly contestable and PBMs have the ability to move
 significant shares.
 198.      For example, recognizing Sanofi’s increasing aggressiveness in discounting Auvi-
 Q, one Mylan internal presentation in July 2014



                                                          241
                                                                In response to ESI’s request for bid
 enhancement in 2014 for its national formulary, Mylan
                                                                242


 199.      Similarly, in a 2013 internal Mylan evaluation


                                                                                       .243
 200.      This is the same document Professor Scott Morton cites to perform her “profit
 sacrifice test.”244 This Mylan document




 239
       Deposition of Bruce Foster (Senior Director of National Accounts at Mylan), June 14, 2018 (hereafter
       “Foster (Mylan) Deposition”), pp. 137-138.



 240
       “Situational Overview: US Healthcare Cost Pressures,” Sanofi, SAN-EPI-1151887-96, attachment to
       Email from Peter Guenter (Sanofi) to colleagues, TR: Payer White paper, January 17, 2014, SAN-EPI-
       1151885-96 at 89.
 241
       “EpiPen Formulary Position Assumptions,” Mylan, July 1, 2014, MYEP00527619, slide 3.
 242
       “Recent RFP Activity Driven by Sanofi Deep Discounting,” Mylan, MYEP00000614, slide 8.
 243
       “Pricing Committee Review,” Mylan, June 12, 2013, MYEP01143633, slide 6.
 244
       Scott Morton Report, ¶¶ 185-189.



 HIGHLY CONFIDENTIAL                                                                              Page 71
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 77 of 212




                         Professor Scott Morton concludes that “[t]his willingness to accept
 lower revenues only makes sense for Mylan if it takes into account the exclusionary
 effect that the closed formulary offer would have on Sanofi’s competitiveness in the
 broader market.” Importantly, Professor Scott Morton has failed to consider the relevant
 alternative that if ESI preferred an exclusive offer, and Mylan failed to offer one, ESI
 could then have chosen to go exclusive with Sanofi if the offer from Mylan was
 insufficient.


                                           . Clearly, Mylan would prefer                 in net
 sales with Auvi-Q exclusion over being excluded and receiving no sales at all. Mylan’s
 exclusionary bid was “competition on the merits”: the competitive threat of losing all of
 its revenues at ESI, Mylan’s largest PBM customer with about 90 million lives at the
 time, explains why Mylan was willing to put forward an exclusive bid with a larger
 rebate. Mylan did not sacrifice any profits by making the exclusive offer: with no such
 aggressive rebate offers for exclusivity, EpiPen may have been excluded at ESI and
 earned Mylan zero revenue.
 201.     Sanofi, too, understood that
                                                          .”245




                                                                     246




 245
                                                                                           SAN-
       EPI-1202786-95 at 91-92.
 246
       “Auvi-Q USPC OptumRx/UHC Commercial Exception Request,” SAN-EPI-0798403, slides 2 and 3.




 HIGHLY CONFIDENTIAL                                                                   Page 72
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 78 of 212




                                          .247
                   VIII.D.1.c) The specific evidence that Professor Scott Morton relies
                          upon for her conclusion that the non-contestable share is large,
                          when analyzed correctly, actually supports a small non-
                          contestable share
 202.      As noted above, each of the four pieces of evidence cited by Professor Scott
 Morton for her conclusion, when evaluated more reliably, is consistent with all of the
 other evidence above that any non-contestable share is small.
 203.      Express Scripts (ESI). In 2015, EpiPen was excluded from ESI’s High
 Performance Formulary. Professor Scott Morton reviews internal Mylan emails and
 analyses and concludes that, even when EpiPen was excluded,
              .248 Professor Scott Morton, however, misunderstands the internal Mylan
 evidence.249




           .250,251 This exact point is explained in a follow up email by Mylan’s Scott
 Sussman, in a later reply to the email chain,




 247
                                                                                                   SAN-
       EPI-1202786-95 at 94-95.
 248
       Scott Morton Report, ¶ 153 citing MYEP01246195 and MYEP00531461.
 249



                                       MYEP01046442-446 at 42-45).
 250
       Scott Morton Report, ¶ 153 citing              For Express Scripts, Professor Scott Morton cites




                                                         Scott Morton Report ¶ 153, citing email

       August 10, 2015, MYEP00531461-65.
 251
       Scott Morton Report, ¶ 153.



 HIGHLY CONFIDENTIAL                                                                          Page 73
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 79 of 212




                                   252


 204.      A plan-by-plan analysis of these data demonstrates that, in fact, where EpiPen was
 excluded from the formulary, it lost most of its share. As shown in Exhibit 9a, taking the
 Mylan analysis cited by Professor Scott Morton and calculating EpiPen’s share separately
 for those plans with a closed formulary
                                                                        .253 On average across these six
 closed formulary plans that actually excluded EpiPen,
                                                                               254


 205.      At her deposition, Professor Scott Morton contended that EpiPen’s average
 share on this formulary was the correct measure, because non-contestable demand could
 manifest itself either through non-zero sales after EpiPen was excluded from a formulary,
 or from plans customizing a version of the formulary where EpiPen was not excluded. In
 both cases, she asserts, Auvi-Q is unable to win the business. But her logic is flawed.
 First, even where a plan has a customized version of the formulary with EpiPen excluded,
 she has pointed to no evidence that the specific desire to keep EpiPen was the reason for
 the custom formulary. Rather, plans may be making decisions based on broader
 preferences for the combination of cost and control (e.g., formularies with more options
 but higher cost, or formularies with fewer options but lower cost). Moreover, she also
 misses the fact that if EpiPen remains on formulary in these plans, Mylan would still owe
 rebates to the PBM. This is unlike the situation where EpiPen would be excluded from
 formulary and the PBM would lose rebates associated with those prescriptions.
 206.      CVS.
                                                                             .255 Professor Scott Morton
 conducts a flawed analysis and claims that it shows that the EpiPen was able to maintain
 a         share after being excluded. First, to calculate the degree to which EpiPen’s share
 changes when it is excluded from formulary, Professor Scott Morton relies on her many-

 252
       Email from Scott Sussman (Mylan) to colleagues,
                       August 10, 2015, MYEP01046442-446 at 42.
 253
       To identify closed formularies that had a formulary exclusion on EpiPen, I look for those plans in the
       file that did not qualify for any rebates. Exhibit 9b shows the results for each of these six individual
       plans.
 254
       MYEP01246195. Figures for 2015 are through July.
 255
       30(b)(6) Anderson (CVS) Deposition, pp. 136-137.



 HIGHLY CONFIDENTIAL                                                                                 Page 74
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 80 of 212




 to-many merge of the IMS data (that provides information on EAI prescriptions) and the
 MMIT data (that contains information on EpiPen’s and Auvi-Q’s formulary status).256
 However, for the CVS Value Formulary, the mechanics of this merge cause Professor
 Scott Morton to assign a large number of prescriptions made on plans where EpiPen was
 covered to the CVS Value Formulary, which she labels as excluding EpiPen. This
 methodological choice, which does not provide an accurate estimate of the EAI volume
 subject to exclusivity, undermines the reliability of her analysis of EpiPen’s share on the
 CVS Value Formulary.
 207.      Second, even her own analysis shows that EpiPen’s share on the
                                                                                                              .257
 Professor Scott Morton ignores documentary evidence that not only directly contradicts
 her assertions regarding EpiPen’s share following its exclusion, but that both CVS and
 Mylan believed that the results of EpiPen’s exclusion on these two formularies were
 evidence of just how well CVS could shift share away from EpiPen.
 208.      In fact, the evidence shows that
                                             .258


                                                     259
                                                           Because CVS had not received


                                                                                              ”260 At the time,


 256
       Scott Morton Report, fn. 424. (“A single MMIT plan may map to multiple IQVIA plans and vice
       versa. To resolve the many-to-many matches, I do the following. First, I compute the national lives for
       the Org ID. Where one MMIT plan (“Org ID”) maps to multiple IMS Plan IDs, I allocate the Org ID’s
       national lives to each Org ID – Plan ID pair based on the relative proportions of EAI sales for each
       matched Plan ID candidate out of the total EAI prescriptions across all matching Plan IDs. Then for
       each IQVIA Plan ID, I assign formulary characteristics of the matched MMIT Org ID with the largest
       number of allocated plan lives. The crosswalks are at the national level, the sales are at the state level,
       and the plans are assigned at the state level.”)
 257
       Scott Morton Report, backup to paragraph 153.
 258
       30(b)(6) Anderson (CVS) Deposition, pp. 136-137; email from James Cichowski (CVS) to Nicole
       Willing (Mylan), “RE: Epipen share,” May 12, 2015, MYEP00079145-46 at 46.
               .
 259
       Email from James Cichowski (CVS) to Nicole Willing (Mylan), “RE: Epipen share,” May 12, 2015,
       MYEP00079145-46.
 260
       Email from James Cichowski (CVS) to Nicole Willing (Mylan), “RE: Epipen share,” May 12, 2015,
       MYEP00079145-46 at 46; 30(b)(6) Anderson (CVS) Deposition, pp. 266-267.




 HIGHLY CONFIDENTIAL                                                                                    Page 75
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 81 of 212




           261
                 Nicole Willing, National Account Manager at Mylan,




                                                                                      262
                                                                                            Mylan itself



                 263
                       Thus, while Professor Scott Morton asserts that EpiPen was excluded from
 “a small, highly managed formulary,” she does not acknowledge the dramatic shift in
 market share away from EpiPen on this formulary nor the understanding of both CVS and
 Mylan that this provided actionable evidence that CVS could successfully exclude




 261
       Deposition of Nicole Willing (National Account Manager at Mylan), May 31, 2018 (hereafter “Willing
       (Mylan) Deposition”), pp. 316-317.




 262
       Email from Nicole Willing (Mylan) to colleagues, "FW: CPCS Mylan Pharma.Specialty Rebate
       Agreement," June 19, 2015, MYEP00077097-99 at 98; Willing (Mylan) Deposition, pp. 318-319.




 263
                                                       , March 11, 2015 (MYEP01145040), Slides 9-10.
       Mylan also noted




 HIGHLY CONFIDENTIAL                                                                            Page 76
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 82 of 212




 EpiPen on its national formularies.264
 209.      Magellan.265 Professor Scott Morton also cites to the deposition of Douglas
 Brown, Vice President of Account Management and Pharmacy Pricing for Magellan,
 claiming that “[a]n entrenched share of at least


            ”266 However, Mr. Brown testified that,


                                                                                                      ”267
 As a result, within a year of the meeting relied upon by Professor Scott Morton,
                                                      ”268 Professor Scott Morton ignores that Mr.
 Brown, when asked about the specific pages of the Florida Medicaid minutes that
 Professor Scott Morton cites to, agrees that it
                                                                                                   ”269 In
 fact, Mr. Brown notes that
                                                                                   270
                                                                                         Mr. Brown also
 testified with respect to EAI devices:


                               271
                                     Professor Scott Morton’s evidence pertaining to Medicare in
 fact is consistent with little if any “entrenched share.”
 210.      Foster. Professor Scott Morton cites to email statements that




 264
       Scott Morton Report, ¶ 153.
 265
       Magellan is a PBM focused on Medicaid plans (see 30(b)(6) Brown (Magellan) Deposition, pp. 20-
       21). I understand that Sanofi’s claims involving Mylan’s rebates to Medicaid plans have been
       dismissed. Professor Scott Morton, however, attempts to use the Magellan experience to support a
       measure of the extent of non-contestable demand in the commercial sector. As a result, I address her
       description of the Magellan experience here.
 266
       Scott Morton Report, ¶ 152 citing Brown (Magellan) Deposition exhibit 6.
 267
       30(b)(6) Brown (Magellan) Deposition, pp. 193-194, 348-350.
 268
       30(b)(6) Brown (Magellan) deposition, pp. 348-350; Email from Arlene Elliott (AHCA) to Christopher
       Andrews (Magellan), “EpiPen,” July 1, 2015, EPI-FL-0513254-55 at 54.
 269
       30(b)(6) Brown (Magellan) deposition, pp. 350-351.
 270
       30(b)(6) Brown (Magellan) deposition, pp. 194-195.
 271
       30(b)(6) Brown (Magellan) deposition, pp. 360-362.




 HIGHLY CONFIDENTIAL                                                                              Page 77
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 83 of 212




                        ,272 and concludes that it is evidence that EpiPen had an “entrenched
 share of at least          at state Medicaid plans.273 However, Bruce Foster is not describing
 past experience of blocking EpiPen with a step-edit in favor of Auvi-Q, but in favor of
 the Adrenaclick AG and therefore the example she provides says nothing about what
 share EpiPen would retain if it is blocked and Auvi-Q is placed on formulary.274 Bruce
 Foster testified


                                     275
                                           and that he was in fact


               ”276 Bruce Foster also notes in his email




                            ”277 Furthermore, an internal analysis performed by MedImpact




        .278



 272
       Scott Morton Report, ¶ 152 citing Email from Bruce Foster (Mylan) to colleagues,
                            April 30, 2013, MYEP00254218-220. The email included, among other things, a


 273
       Scott Morton Report, ¶ 152.
 274
       Email from Bruce Foster (Mylan) to colleagues,                                   April 30,
       2013, MYEP00254218-220 at 219. With respect to Mr. Foster’s email, Professor Scott Morton




                     (Scott Morton Deposition, pp. 80-81). However, Bruce Foster confirmed in his
       deposition
                                                                                                (Foster
       (Mylan) Deposition, pp. 182-183).
 275
       Email from Rich Lieblich (MedImpact) to Nadine Starks (MedImpact), Email from Bruce Foster
       (Mylan) to colleagues,                       April 25, 2013, MedImpact_0053294. See also, Foster
       (Mylan) Deposition, pp. 182-186.
 276
       Foster (Mylan) Deposition, pp. 190-195.
 277
       Email from Bruce Foster (Mylan) to colleagues,                                        April 30,
       2013, MYEP00254218-220 at 219.
 278
       Email from Jim Ayers (MedImpact) to colleagues,                             April 25, 2013,
       MedImpact_0008312-13 at 12.



 HIGHLY CONFIDENTIAL                                                                          Page 78
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 84 of 212




       VIII.D.2.     The few Mylan contracts analyzed by Professor Scott Morton are
              not representative of Mylan’s broader rebate agreements
 211.      In her hypothetical EEB calculation in her Table 3, Professor Scott Morton
 models Mylan’s “incremental exclusivity discount” to be either 20% or 30%.279 However,
 the inputs used in her hypothetical do not accurately represent the incremental rebates
 paid by Mylan for formulary exclusivity.
 212.      Professor Scott Morton selectively analyzes only a limited number of Mylan’s
 rebate offers and agreements with two PBMs, leaving the misleading impression that
 Mylan offered substantial rebates for exclusive formulary placement to all PBMs. In
 particular, she points to only Mylan’s offerings of a
         to ESI and a                                                to Aetna as her basis
 for the hypothetical 20%-30% incremental rebates she uses in her EEB analysis.280
 However, focusing on Mylan’s offers to only two PBMs fails to depict the full picture of
 the rebate offers made by Mylan in its negotiations with many other PBMs.
 213.      A more comprehensive evaluation of Mylan’s contracts with the seven major
 PBMs (the same seven PBMs underlying Professor Scott Morton’s Figure 8 analysis)
 demonstrates that Mylan often offered rebates lower than 20-30%. For example, as
 shown in Exhibit 10, Mylan’s rebates for formulary exclusivity to CVS prior to 2015
 were                 . In addition,


                                                          Professor Scott Morton’s EEB
 analysis ignores these Mylan rebates that are smaller in size and the rebates that do not
 even reference exclusivity and, as such, can’t provide an accurate representation of the
 “burden” Sanofi faced. (And of course, as I explain above, to the extent that it was a
 “burden” to Sanofi, it was also a burden to Mylan for the contestable demand.)
 214.      Moreover, Mylan’s incremental rebates for exclusivity over and above the rebate
 offered for parity (i.e,. where the offer would allow Auvi-Q to be put in equal position)
 were often small. For example, CVS’s July 2015 contract with Mylan



 279
       Scott Morton Report, Table 3.
 280
       Scott Morton Report, ¶¶166-168.




 HIGHLY CONFIDENTIAL                                                              Page 79
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 85 of 212




                                         .281 Prime’s May 2015 contract with Mylan
                                                                          .282
 VIII.E.      An equally efficient competitor could have profitably competed with
        Mylan’s rebates
       VIII.E.1.    The incremental revenue from each agreement exceeded Mylan’s
              incremental cost
 215.      Because, as I detail above, Professor Scott Morton’s test is fundamentally flawed,
 I conducted a more comprehensive test than she did of the ability of an equally efficient
 competitor to compete profitably with Mylan’s rebates. I analyzed Mylan’s contracts with
 seven PBMs covering their plans’ purchases from January 2013 through October 2015.
 These, according to Professor Scott Morton, represent a broad set of PBMs covering 86%
 of commercial covered lives in January 2015.283 This test relies on the same measures of
 price and cost described in the context of the price-cost test above. I then calculated the
 discount dollars offered and attributed all of them to the contestable volume to calculate
 an effective price on the contestable volume, which I can compare to Mylan’s
 incremental cost associated with winning that business. Because I am testing whether an
 equally efficient competitor could profitably compete with an exclusive offer of their
 own, I use the full rebate offered by Mylan for what Professor Scott Morton describes as
 “restricted” – the rebate associated with placing a prior authorization or step edit (PA/ST)
 on Auvi-Q or excluding it from the formulary.
 216.      First, as I explain above, PBMs considered these products to be clinically
 interchangeable in that regard all demand can be considered to be contestable. If all of the
 demand is contestable, then, even under Professor Scott Morton’s theory, there is no
 “burden” on the entrant and, unless Mylan is engaged in predatory pricing (where the
 incremental price it receives for a unit is below an appropriate measure of its cost), then
 Mylan’s conduct is clearly procompetitive. As I describe above in Section VII and in
 Exhibits 7a and 7b, Mylan’s pricing under all of these contracts passes this test.
 217.      Even allowing for non-contestable demand, Mylan’s contracts pass the


 281
       Mylan Rebate Agreement with Caremark, July 2015 (CVSCM_EPI_000000001-30).
 282
       Fifth Amendment to the Rebate and Administrative Fee Agreement Between Prime Therapeutics LLC
       and Mylan Specialty L.P., May 2015 (MYEP00087473).
 283
       Scott Morton Report, Table 2.




 HIGHLY CONFIDENTIAL                                                                       Page 80
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 86 of 212




 incremental cost test. Exhibit 11a reports the results of this test including Mylan’s rebates
 conditional on exclusive formulary placement and conservatively including admin
 fees.284 Because, as I detail above, Professor Scott Morton’s test is substantially flawed, I
 conducted a more comprehensive test than she did of the ability of an equally efficient
 competitor to compete profitably with Mylan’s rebates.                  I find that Mylan’s rebate
 agreements all pass the test – Mylan’s incremental revenue exceeded its incremental
 costs. This test demonstrates that when all of Mylan’s rebates and admin fees are
 attributed to the contestable share, an equally efficient competitor could have profitably
 competed for all of these contracts under a measure of contestable share of 90%, which is
 consistent with the wide variety of evidence presented above. Indeed, if only 53% of EAI
 demand were contestable, every one of Mylan’s contracts I analyzed passes the test.
 218.      I also performed a robustness check on my conclusions. Exhibit 11b shows that,
 even including price protection using the realized EpiPen WAC prices, an equally
 efficient competitor could have profitably competed for all of these contracts under the
 more reasonable measure of contestable share of 90%.285 Even when admin fees and
 price protection are included, if only 62% of EAI demand were contestable, every one of
 Mylan’s contracts I analyzed passes the test.
 219.      Moreover, my analysis is conservative to the extent that Professor Scott Morton
 was correct with respect to her claim that there was a “spillover” effect. If successfully
 winning preferred formulary placement increased sales not only on that formulary in the
 year the rebate was offered but also increased sales in future periods on that formulary
 and others, then Sanofi could profitably offer even higher rebates after accounting for
 those additional incremental spillover sales.
 220.      Finally, with respect to certain PBM contracts, the rebate that Mylan offered for a
 formulary position that excluded Auvi-Q (e.g., “1 of 1” position) was an additional
 incremental rebate above a rebate that Mylan offered for a formulary position that did not
 exclude Auvi-Q (e.g., “1 of 2” position). My analysis is based on Professor Scott
 Morton’s allegations that Mylan’s conduct was aimed at excluding Auvi-Q, not just

 284
       To the extent admin fees are a payment for a service provided, then the admin fees paid on the non-
       contestable demand should not be allocated to the contestable demand when conducting the
       incremental cost test.
 285
       As above, price protection is valued using the ex-post increases in EpiPen WAC price.




 HIGHLY CONFIDENTIAL                                                                             Page 81
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 87 of 212




 seeking parity – and therefore considers Mylan’s entire rebate offer (including the portion
 offered merely for parity) to be a loyalty discount in the analysis. My analysis could
 change to the extent that, for example, it focused on the rebates that Mylan offered for a
 formulary position that did not allegedly exclude Auvi-Q but that instead would just
 assure parity placement on the formulary.
       VIII.E.2.       Sanofi was a less efficient competitor
 221.      As discussed above, the appropriate measure of incremental cost in the test is that
 of Mylan, as a proxy for the incremental cost that would be faced by an equally efficient
 competitor. Professor Scott Morton’s EEB framework does not appear to be concerned
 with the efficiency of rivals.286 She has offered no evidence about the relevant relative
 efficiency of Mylan and Sanofi, and has not addressed this question in her report or her
 deposition testimony. She testified that “I don’t see any reason why we would
 automatically label one of these two firms as inefficient” and testified that she has not
 compared the cost structures of Mylan and Sanofi.287
 222.      In fact,




        .288 Sanofi’s Bryan Downey testified that the
                                              ”289 Sanofi recognized that this          put it
 at a competitive disadvantage relative to Mylan and limited its ability to effectively
 compete in the market. For example, Bryan Downey explained in November 2012, just
 prior to Auvi-Q’s launch, that
                                  ”290 Auvi-Q’s
                                                                 . As Bryan Downey explained,




 286
       Scott Morton & Abrahamson (2017), p. 796.
 287
       Scott Morton Deposition, pp. 178-181.
 288

                           KALEO-00042499-2630,
 289
       30(b)(6) Downey (Sanofi) Deposition, p. 184.
 290
       Email from Bryan Downey (Sanofi) to colleagues,                             , SAN-EPI-
       0171340-347 at 340.




 HIGHLY CONFIDENTIAL                                                                  Page 82
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 88 of 212




                                                                                    ”291 In light of these
 issues and
                                                                                  .292




 223.      Mylan did not face these same cost issues and was a more efficient competitor
 than was Sanofi. Mylan’s agreement with Pfizer
                      .293 Mylan’s two pack costs were much lower than Sanofi’s while Auvi-
 Q was on the market. For example, when Auvi-Q launched in 2013 its manufacturing
 costs plus the cost of the royalty amounted to a total two pack cost of                             .294 In
 contrast, the corresponding cost per two pack faced by Mylan was
           295


 224.      In addition,


                                                                                         .296 Beginning in
 2014, Sanofi received




 291
       Email from Bryan Downey (Sanofi) to colleagues, “WP for HPS,” November 4, 2012, SAN-EPI-
       0171340-347 at 343.
 292
       Deposition of Jez Moulding (former Chair of Sanofi North America), October 23, 2018 (hereafter
       “Moulding (Sanofi) Deposition”), pp. 107-108.
 293
       Amended and Restated Supply Agreement by and between Meridian Medical Technologies, Inc. and
       Dey Pharma, L. P., May 21, 2010, MYEP00047084-156, Section 5.a and Exhibit D. While the prices
       were fixed each year, the contract                                 . However,

       (PFE_EPIPEN_AT00452221-258 at 242 and 249).
 294
       Sanofi P&L, SAN-EPI-1148855; Sanofi Sales data, SAN-EPI-1201145.
 295
       MYEP01362752; MYEP01362498. This is calculated by taking the EpiPen cost of goods sold from
       Mylan’s P&L and dividing by the total EpiPen devices from Mylan’s sales data.
 296
       30(b)(6) Huang (Sanofi) Deposition, pp. 17-18. (“Q. Just for the record, the Allerject device that was
       marketed in Canada and the Auvi-Q device that was marketed in the United States, that is the identical
       device, correct? A. That is correct. Q. And they both – that device, whether sold in Canada or the
       United States, was manufactured at Medivative during the time Sanofi marketed the products, correct?
       A. That is correct.”);
       SAN-EPI-0713740, slide 21
                                                                 Email from Kristin Youngquist (Sanofi) to
       colleagues, “RE: A few questions?”, January 23, 2015, SAN-EPI-0232313-15 at 14. (“Because of the
       simplicity of Epipen manufacturing, they likely will get product out faster than us.”) .



 HIGHLY CONFIDENTIAL                                                                               Page 83
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 89 of 212




                                      .297
                                         .298

 IX.       S ANOFI WAS      NOT FORECLOSED FROM A SUBSTANTIAL SHARE OF                          EAI
           SALES

 225.      Anticompetitive conduct is a necessary but not sufficient condition to show harm
 to competition. Unless economically meaningful foreclosure exists, there has been no
 harm to competition – even if there has been harm to a competitor.
 226.      Professor Scott Morton alleges that “Mylan successfully foreclosed competition
 from Auvi-Q.”299 In her view, Mylan’s conduct, she asserts, was able to “effectively
 foreclose Sanofi as an effective competitor.”300 Her analysis suffers from numerous flaws
 and is not a reliable basis to assess the existence or extent of foreclosure, if any, as a
 result of Mylan’s challenged rebating practices. Specifically:
           •   She ignores that, as described in the previous section, Sanofi was able to
               compete with Mylan ex ante for formulary placement on an equal playing
               field;
           •   She ignores that Mylan’s rebate contracts with PBMs allow substantial
               flexibility and do not lock PBMs or health plans into including or excluding
               drugs on their formularies;
           •   Her analysis of Sanofi’s formulary coverage substantially overstates the extent
               to which Sanofi was not covered, particularly in the commercial segment that
               is relevant to the case;


 297
       Email from Chad Clark (Sanofi) to colleagues, “RE:Today’s Call…,” April 21, 2014, SAN-EPI-
       0260070-73 at 71. (“At first I thought this was an isolated issue but it appears to be more widespread
       as I am hearing about it more and more from the SPs. Perhaps we have outdated stock in certain
       wholesalers?”) Email from Shawn Henderson (Sanofi) to colleagues, “RE: Today’s Call…,” April 17,
       2014, SAN-EPI-0260070-73 at 71. (“This has been happening all over the Dallas District.”)
 298
       Email from Richard Olsen (Sanofi) to colleagues,
                            February 08, 2015, SAN-EPI-0230527-28 and attachment, SAN-EPI-0230529.




 299
       Scott Morton Report, § VIII.
 300
       Scott Morton Report, ¶ 114.



 HIGHLY CONFIDENTIAL                                                                               Page 84
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 90 of 212




        •   Her analysis fails to demonstrate that, where Auvi-Q was not covered, it was
            the result of Mylan’s allegedly anticompetitive leveraging of rebates as
            opposed to Mylan simply offering a better unit price for the contestable
            demand or other factors that might have led the PBM to make such a decision;
        •   She fails to analyze the impact of the alleged foreclosure on the volume of
            Auvi-Q prescriptions; and
        •   She fails to evaluate whether the extent to which Sanofi’s sales were reduced
            was sufficient to deprive it of economies of scale.
 227.   In what follows I address each of these points in detail and explain why her
 analysis of foreclosure is substantially deficient and why, in fact, the evidence strongly
 suggests that the extent of any such foreclosure is small. In 2015, the formularies on
 which Auvi-Q was not covered represented only 13% of commercial lives (23.5% of
 commercial lives if one conservatively includes both formularies where Auvi-Q was not
 covered and where it was covered only after prior authorization and/or step therapy). As a
 fraction of the broader universe of all lives (including Medicare, Medicaid, and
 uninsured), the commercial formularies where Auvi-Q was not covered represented only
 9.7% of all lives (16.2% of all lives if one conservatively includes both formularies where
 Auvi-Q was not covered and where it was covered only after prior authorization and/or
 step therapy) during the relevant period.
 IX.A. Sanofi had equal access to formulary status ex ante
 228.   As an initial matter, the rebate agreements between manufacturers and PBMs and
 the formulary status associated with those rebates are the outcome of ex ante competition
 between Mylan and Sanofi for formulary placement with that PBM. As I demonstrated in
 the previous section, despite any non-contestable demand, Mylan and Sanofi compete on
 a level playing field for that formulary placement, and an equally efficient competitor
 would have been able to profitably compete with Mylan for these contracts. Thus, the
 extent to which Sanofi was not covered on a particular formulary is not evidence that
 Sanofi was foreclosed from competing, but rather that Sanofi competed and lost.
 IX.B. Contracts with PBMs allow substantial flexibility
 229.   Mylan’s rebate agreements with PBMs typically had




 HIGHLY CONFIDENTIAL                                                                   Page 85
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 91 of 212




                                                        .301 Moreover,
                            .302 This was not, in other words, a situation where Sanofi was
 looking to enter a market where


 230.      Even during the term in which they are effective, the rebate agreements between
 Mylan and PBMs offer substantial flexibility to both the PBMs and their customers. First,


                               303
                                     Rather,


 301
       30(b)(6) Hall (Prime) Deposition,        p. 50

                                  Id., p. 135
                                                                                            See also e.g.,
       the rebate agreement between Mylan and Caremark effective July 1, 2013,

              (see Rebate Agreement (Epipen) between CaremarkPCS and Mylan, July 1, 2013,
       MYEP00000538-559 at 547; First Amendment to Rebate Agreement (Epipen) between CaremarkPCS
       and Mylan, July 1, 2014, MYEP00000524-529 at 524, Second Amendment to Rebate Agreement
       (Epipen) between CaremarkPCS and Mylan, January 1, 2015, MYEP00000530-537 at 530, and Rebate
       Agreement between CaremarkPCS and Mylan, July 1, 2015, CVSCM_EPI_00000001-030 at 001,
       respectively). Similarly, the rebate agreement between Mylan and Humana effective January 1, 2013

                                               (see Humana Trade Relations Contract Summary between
       Humana and Mylan, December 16, 2012, HUM004251-269 at 258, HUM004270-272 at 270,
       Amendment to Pharmaceutical Rebate Agreement between Humana and Mylan, January 1, 2014,
       HUM004277-279 at 277, and Amendment to Pharmaceutical Rebate Agreement between Humana and
       Mylan, January 1, 2014, HUM004280-283 at 280, respectively).
 302
       30(b)(6) Kautzner (ESI) Deposition, pp. 200-201



                                                                                                 30(b)(6)
       Deposition of Harry Vargo (Director of Manufacturing Relations and Head of Value-Based
       Contracting at Aetna), December 13, 2018 (hereafter “30(b)(6) Vargo (Aetna) Deposition”), pp. 115-
       116

       Amendment to THE Preferred Savings Grid Rebate Program Agreement between Mylan and ESI,
       January 1, 2014, MYEP00251967-983 at 970


 303
       See, e.g., Rebate agreement between Mylan and CaremarkPCS, July 1, 2015, MYEP00000471-500 at
       482.




 HIGHLY CONFIDENTIAL                                                                            Page 86
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 92 of 212




                                               .304 In this way,
                                                                             . Instead,




 231.      Moreover,


                                                   .305
 232.      As Exhibit 12 shows,




 233.      Despite her mischaracterization referring to Mylan’s “all-or-nothing” offers to
 PBMs, Professor Scott Morton does not identify a single PBM contract where the only
 rebate bid was for exclusive formulary placement.306


 304
       Rebate agreement between Mylan and Caremark, July 1, 2015, MYEP00000471-500 at 493.




 305
       For example, OptumRx has stated that it offers a set of formulary products but clients customize those
       offerings and


                                                                               (30(b)(6) Rogers (Optum)
       Deposition, pp. 36-37, 41-42.)
 306
       Professor Scott Morton points to a contract with Express Scripts in which she alleges that “the only
       options Express Script had were to agree to make EpiPen exclusive or to buy EpiPens at the full list
       price” (Scott Morton Report, ¶ 129).




                                      “Fourteenth Amendment to the Pharmaceutical Rebate Agreement,”
       between Express Scripts and Mylan, June 12, 2006,                -929 at 928). At her deposition,
       Professor Scott Morton agreed that this was not literally an all-or-nothing offer (Scott Morton
       Deposition, pp. 123-129).




 HIGHLY CONFIDENTIAL                                                                                Page 87
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 93 of 212




 234.      Furthermore, the health plans that contract with PBMs are not limited to the
 general formularies developed by the PBM. PBMs create national template formularies
 and benefit designs after negotiating rebates with manufacturers. While many clients
 adopt the standard PBM formularies, it is common for many clients, especially health
 plans and insurers, to develop custom formularies or modify a PBM’s national formulary,
 depending on their preferences. This is particularly common among clients that have their
 own pharmacy and therapeutics (“P&T”) committees and clinical guidelines that they use
 to make decisions. Although the client would control its own formulary, it could still
 access the manufacturer rebates negotiated by the PBM, providing the client’s formulary
 met the rebate eligibility requirements as specified by the agreement. A client for which
 broad choice for its members was important might choose an open formulary with
 relatively few restrictions and would pay a relatively higher cost for that. In contrast, a
 client for which cost was important might choose a more restricted formulary and receive
 the benefit of higher rebates associated with that.307 As one example,,
                                                           .308
 235.      Consistent with this extensive use of custom formularies, there are circumstances

 307
       See, e.g., 30(b)(6) Kautzner (ESI) Deposition, pp. 180-181.




 308
       For example, ESI clients that have their own P&T committees and do their own clinical work will
       usually have custom formularies and ESI estimates that approximately half of the lives covered by ESI
       are covered by custom formularies. See 30(b)(6) Kautzner (ESI) Deposition, pp. 178-179.




 HIGHLY CONFIDENTIAL                                                                               Page 88
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 94 of 212




 where, even though Auvi-Q may have been subject to restrictions on a PBM’s national
 formulary, individual plans chose a custom formulary that was less restrictive towards
 Auvi-Q. For example, James Ayers of MedImpact testified that


                                        .309
                                                                                         .310 Several of
 MedImpact’s clients, including the University of Michigan, decided to forego the
 exclusive rebate negotiated between Mylan and MedImpact and instead place Auvi-Q on
 Tier 2, unrestricted.311 Horizon Blue Cross Blue Shield of New Jersey contracts with
 Prime to manage its pharmacy benefit and, while Horizon uses Prime’s national
 formulary for its Medicare business, it makes its own formulary decision for its
 commercial segment.312 Horizon’s commercial formulary is open, and it is not

 309
       See, e.g., Ayers (MedImpact) Deposition, pp. 193-195.




 310
       Ayers (MedImpact) Deposition, September 26, 2018, pp. 120-121.
 311
       Email from David Pestonjee (Sanofi) to colleagues, “RE: MedImpact and AuviQ: Commercial and
       Medicare Additions,” October 28, 2013, SAN-EPI-0277064-66 at 64.
 312
       30(b)(6) Deposition of Saira Jan (Director of Strategy and Clinical Integration at Horizon), November
       30, 2018 (hereafter “30(b)(6) Jan (Horizon) Deposition”), pp. 34-35, 40-41. (“Q. So Horizon uses a
       PBM to manage its pharmacy benefit today; is that right? A. Yes. Q. What PBM does Horizon use?
       We use Prime.” “Q. Does Horizon make decisions about on what tier to place drugs on its formularies
       or does Prime? A. So Horizon has their own pharmacy and therapeutics committee for commercial,
       and we have delegated the Medicare formulary decision-making process to Prime. But I sit on the
       national P&T committee, so I have a voice in the P&T decision-making process for the Medicare
       population. And for commercial we manage our own formulary and Horizon P&T committee, where
       the physicians are not Horizon employees, are independent physicians, make the decision where the
       drug would be placed, on what tier. Q. So Horizon doesn’t follow Prime’s national formulary for its
       commercial book of business? A. That’s correct.”)




 HIGHLY CONFIDENTIAL                                                                               Page 89
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 95 of 212




 uncommon for this formulary to list some drugs as preferred that Prime does not.313
 Horizon placed Auvi-Q as co-preferred with EpiPen throughout the duration of Auvi-Q’s
 time on the market.314
 IX.C. Professor Scott Morton substantially overstates the extent to which Sanofi
       was not covered
 236.      Professor Scott Morton does not put forward a specific measure of the extent to
 which Sanofi was foreclosed. The closest she comes is her Figure 10, which depicts
 Auvi-Q’s formulary status in Q3 2013, Q3 2014, and Q3 2015.315 Her figure purports to
 show that Auvi-Q was not covered on 29% of formularies in Q3 2013, 51% of
 formularies in Q3 2014, and 41% of formularies in Q3 2015. But, as I discuss further
 below, Professor Scott Morton’s measurement, such as it is, is extremely flawed, does not
 measure the effects of Mylan’s conduct on Sanofi’s ability to compete, and cannot be
 relied upon as a measure of foreclosure.
       IX.C.1.           Sanofi’s ex-post formulary status is the result of competition
 237.      Mylan’s and Sanofi’s ex-post formulary status is the result of ex-ante competition
 for the contract. Figure 10 is consistent with Sanofi’s initial failure to compete on the


 313
       30(b)(6) Jan (Horizon) Deposition, pp. 44-46. (“Q. Does Horizon often deviate in its commercial
       formulary from the national Prime formulary?... A. Depends on the therapeutic classes and depends on
       the different years. We – I would say from a clinical perspective there’s not much of a deviation, but
       we may have some drugs in New Jersey that we have preferred that the national formulary may not.
       But from a clinical perspective, there’s not much of a deviation. Remember, we have an open
       formulary. So that may be certain changes, differences, between the national formulary and different
       Prime clients when they take their formulary versus what Horizon has in terms of the coverage of
       different drugs. Q. So you said there may be some things that are in New Jersey that are different.
       What did you mean by that? A. It might be certain therapeutic classes that we have worked over the
       years and have had a very significant market share that we would like to keep preferred that happened
       maybe in some of the other clients also for Prime. Not many classes. That’s where we may deviate
       from them, where the national formulary may have a certain drug in a preferred status but we feel that
       it is where we would deviate and have that drug on a formulary as preferred. But it is only in classes
       where there are more of a me-too drugs where they have the same clinical efficacy…. Q. You said that
       Horizon has an open formulary; is that right? A. That is right. Q. And was that true in 2013 as well,
       that Horizon had an open formulary? A. That is true. So commercial formulary is open. Medicare is
       closed.”)
 314
       30(b)(6) Jan (Horizon) Deposition, pp. 57-58, 62. (“Q. On what tier did… Horizon place Auvi-Q when
       it launched in January 2013? A. It was on the preferred tier. Q. And what tier was EpiPen on at that
       time? A. In 2013 – I will have to look at the formulary, but I think it was also on the preferred tier….
       Auvi-Q was preferred at a certain time, and then they were co-preferred with the epinephrine – with
       the Mylan product. Q. EpiPen. A. EpiPen, sorry, yes.” “Q. [D]id Auvi-Q and EpiPen remain preferred
       in 2014? A. Auvi-Q was preferred all the way till it was pulled from the market. Q. Was EpiPen also
       preferred? A. Yes. They were both co-preferred.”)
 315
       Scott Morton Report, ¶ 172, Figure 10.




 HIGHLY CONFIDENTIAL                                                                                 Page 90
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 96 of 212




 merits until it had been on the market for a substantial period of time.
 238.      As discussed above, Sanofi’s initial lack of success was the result of its own
 failure to compete. For example, Sanofi’s guidelines
                                                            .316 Once Sanofi understood the intensity
 of competition for formulary placement and changed its pricing strategy, Sanofi was able
 to make substantial progress in regaining a substantial majority of commercial formulary
 coverage in 2015.317 And Sanofi executives felt that that the product had momentum.
 This is consistent with competition, not foreclosure.
       IX.C.2.        The extent to which Sanofi was not covered is not necessarily the
              result of Mylan’s challenged conduct
 239.      Importantly, Professor Scott Morton’s Figure 10 does not consider whether Auvi-
 Q’s formulary status was caused by Mylan’s contracting terms. Rather, it just reports the
 formulary choice made by the plan, which was not necessarily the result of Mylan’s
 challenged rebates. In fact, several pieces of evidence demonstrate that this formulary
 status was often unrelated to Mylan’s challenged rebates.
 240.      First, even Professor Scott Morton concedes that PBMs often have a particular
 process for handling new products. After Sanofi launched, its 2013 formulary status was
 importantly affected by these processes and was not necessarily driven by Mylan’s
 rebates. As she explains:
           When Auvi-Q was first introduced, many PBMs did not manage the EAI
           class, while others had a normal practice of adding new products to their
           formularies on a high co-pay tier. Thus, with many PBMs, Mylan’s first
           real opportunity to exclude Auvi-Q was in the negotiations that took place
           throughout 2013 for 2014 formulary status. In addition, in 2013, before
           many exclusionary contracts went into effect, Auvi-Q was performing well
           – exceeding Mylan’s own projections of how well it would do, and eating
           into EpiPen’s profits at a faster rate than expected.318

 316
       30(b)(1) Downey (Sanofi) Deposition, p. 13 (“Q:
                                                                                The 10% rebate was only to be
       offered if there was a risk of Auvi-Q being restricted. See, Hubert (Sanofi) Deposition, pp. 59-60.
 317
       See, e.g., Email from Lorine Harr (Sanofi) to colleagues, “RE: Sanofi - Kaleo JSC Meeting,” January
       21, 2015, SAN-EPI-0084805 and attachment “Auvi-Q Q4 2014 Review & 2015 Plan,” Sanofi, January
       21, 2015, p. 31; “Auvi-Q Monthly Business Review,” Sanofi, December 3, 2014, SAN-EPI-0029787,
       p. 11.
 318
       Scott Morton Report, ¶ 171. She also justifies her analysis of third-quarter formulary status in each
       year in part by noting that it “is not impacted by the ramp-up period in the first half of 2013 following
       the entry of Auvi-Q in the beginning of year” (Scott Morton Report, fn. 349).




 HIGHLY CONFIDENTIAL                                                                                  Page 91
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 97 of 212




 241.      This is supported by Sanofi documents and testimony from Sanofi’s witnesses.
 Bryan Downey, Vice President of Auvi-Q at Sanofi at the time of the product’s launch,
                                                                                                     .”319
 Additionally, a Sanofi presentation from the beginning of July 2013 shows that large
 PBMs and insurers including Caremark, MedImpact, OptumRx, United Healthcare,
 Cigna, and, Express Scripts had all not yet made decisions on Auvi-Q coverage.320
 242.      Second, Auvi-Q’s tier status may simply reflect a PBM’s unilateral choice
 irrespective of Mylan’s rebates.
 243.      For example, Kaiser is included in Professor Scott Morton’s figure 10, which
 depicts the percentage of lives where Auvi-Q was “not covered.” However, Kaiser is very
 different from a typical plan. First, Kaiser is a fully integrated closed model HMO that
 runs its own insurance plan, doctors’ offices, hospitals, and pharmacies. As a result,
 Kaiser typically negotiates its own contracts directly with manufacturers. Moreover,
 because Kaiser runs its own pharmacies, it does not need to negotiate rebates based on
 claims, but instead negotiates for a direct purchase price with the manufacturer.321
 Moreover,
              .322 As Kaiser testified,




 319
       Email from Bryan Downey (Sanofi) to Lorine Harr (Sanofi), November 4, 2012, SAN-EPI-0171340-
       347 at 340.
 320
       “Auvi-Q Launch Tracker”, Sanofi, July 1, 2013, SAN-EPI-0285080, slide 33.
 321
       See, e.g., “Amendment to Agreement,” Kaiser June 2012 purchasing agreement with Mylan, June 15,
       2012, MYEP01202343-44


       KFHP_0708-11;

                                  KFHP_0703-07; See also, Deposition of Macy Shia (Director of National
       Pharmaceutical Contracting at Kaiser), November 9, 2018 (hereafter “Shia (Kaiser) Deposition”), pp.
       35-36.
 322
                                                                                         KFHP_0574-599;

       MYEP01202343-44;

                                      KFHP_0703-07;

                                                        , KFHP_0708-11.



 HIGHLY CONFIDENTIAL                                                                             Page 92
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 98 of 212




                     323
                           In fact, Kaiser does not use step edits and does not have an exclusion
 list, but patients can receive any product prescribed by their physician and


                  .324 As such, not only is its situation unique, but its contracts are not touched
 by the challenged conduct: rebate offers for exclusive EpiPen formulary position.325
 Despite this, Professor Scott Morton includes Kaiser plans that did not include Auvi-Q on
 its formulary as “not covered” in her Figure 10. In fact, about 5% of the lives she
 considered as “not covered” in 2014 and 2015 were attributable to Kaiser.326


                                   .327
 244.      As another example, in 2013,


                                   .328 Mylan signed an agreement with Cigna
                            .329


                                                                               .330


 323
       Shia (Kaiser) deposition, pp. 58-59. Also see, Shia (Kaiser) deposition, p. 135.
 324
       Shia (Kaiser) deposition, pp. 31, 43-44, 49.
 325
       Note that where two interchangeable products are available,

                  (Shia (Kaiser) deposition, pp. 38-39, 41-47). This practice is Kaiser’s general practice across
       its entire business and not tied to the challenged conduct in this case. Moreover, as previously
       mentioned, patients typically face the same cost for a non-formulary product prescribed by their
       doctor.
 326
       Scott Morton Report, backup to figure 10.
 327

                     , KFHP-0013–24 at 17–18.




 328
       Email from Rose Mongillo (Cigna) to Pat Jones (Mylan), “Re: meeting,” January 21, 2013,
       MYEP00623274-91 at 82.


                                                    Letter from Jennifer Conroy (Mylan) to Rosemarie
       Mongillo (Cigna), “                                    June 3, 2013, MYEP00623274-91 at 90-91.
 329
       “First Amendment to Rebate Agreement,” January 1, 2014, MYEP00086849-54 at 51.
 330
       Kronberg (Cigna) Deposition, pp. 114-115; CIGNA_01052-53.



 HIGHLY CONFIDENTIAL                                                                                   Page 93
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 99 of 212




 245.      More generally, Auvi-Q’s not covered status may have been a choice made by the
 PBM and not the result of a rebate offered by Mylan. Even where Mylan did not offer a
 rebate conditional on formulary exclusion, if the rebate was sufficiently more generous
 than that of Auvi-Q, a plan or PBM could unilaterally determine to exclude Auvi-Q from
 its formulary to move share to the lower-priced EpiPen. Or there could have been other
 reasons besides a Mylan rebate offer conditioned on exclusivity, for the plan or PBM to
 make such a decision.
 246.      An analysis of the data underlying Professor Scott Morton’s Figure 10
 demonstrates that this was a reality, not merely a possibility. The MMIT data report that
 in Q3 2015, at least some plans managed through Aetna and Cigna had Auvi-Q “not
 covered” on their formularies.331 Yet Mylan’s rebate agreements in effect with these
                                                                                                     332
 PBMs at this time
 However, Professor Scott Morton includes in her analysis plans managed through each of
 these PBMs that had Auvi-Q as “not covered.” Her analysis suffers from similar issues in
 2013 and 2014.333
       IX.C.3.      Professor Scott Morton fails to distinguish exclusion/prior
              authorization/step therapy
 247.      As discussed above, PBMs employ an array of techniques to control utilization of
 products and to steer patients to preferred drugs in order to reduce costs. These
 techniques include prior authorization, step therapy, and formulary exclusion, all of
 which have different levels of restriction and, consequently, ability to move share.
 248.      Professor Scott Morton ignores such differences and combines both “Not
 Covered” and “PA/ST” – which are tracked separately in the MMIT data she relies upon

 331
       Scott Morton Report, backup to figure 10.
 332
       Eighth Amendment to the Manufacturer's Discount Agreement Between Aetna Health management,
       LLC and Mylan Specialty L.P. f/k/a Dey Pharma, L.P., July 1, 2014, MYEP00086249-252; “Rebate
       Agreement by and between Cigna Health and Life Insurance Company and Mylan Specialty, L.P.,”
       April 1, 2015, CIGNA_01375-390.
 333
       The MMIT data report that in 2013-Q3, some plans managed through Prime, Aetna, and Cigna all had
       Auvi-Q “not covered” on their formularies (Scott Morton Report, backup to figure 10). Yet Mylan’s
       rebate agreements in effect with these PBMs at this time
                                (Prime Contract (MYEP00087486-MYEP00087495); Aetna Contract
       (MYEP00086241-MYEP00086243); Cigna Contract (CIGNA_00533-CIGNA_00548)). Similarly,
       Professor Scott Morton includes plans managed by Cigna as “not covered” in 2014-Q3
                                                                                       (MYEP00086849-
       MYEP00086854).




 HIGHLY CONFIDENTIAL                                                                           Page 94
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 100 of 212




 – into a single category in her Figure 10. If instead one acknowledges the differences in
 potential restriction and treats these categories separately, it shows that a much smaller
 share of covered lives were in fact truly “Not Covered” according to MMIT. For
 example, as shown in Exhibit 13a, out of the 51% of lives for which Professor Scott
 Morton alleges Auvi-Q was “not covered” in 2014, the majority of this portion (26% of
 total covered lives) represents a prior authorization or step edits, whereas only for 25% of
 lives was Auvi-Q excluded. Similarly, the share not covered by the formulary was 18% in
 both 2013 and 2015.
 249.      The evidence supports the view that prior authorizations and step edits are
 substantially less restrictive than formulary exclusion. The vast majority of instances
 where Auvi-Q’s formulary status was noted as “PA/ST” was in fact a prior authorization,
 and not a step edit. For example, over 90% of the 22.1% of lives for which Auvi-Q’s
 formulary status was “PA/ST” in Q3 2015 did not have a step edit.334 In a prior
 authorization, the doctor communicates with the patient’s insurance company, which will
 review the doctor’s recommendation and, in some cases, will ask for more information
 from the doctor before making a decision.335 However, this does not prevent a patient
 from getting a drug covered through insurance; rather, it introduces additional step(s) to
 the process for the doctor and/or the patient. But many patients are successful in gaining
 prior authorization, at which point the drug is treated as either preferred or covered on the
 formulary, and the patient would pay the requisite copayment, not the full cost of the drug
 as he would if the product were not covered.
 250.      A variety of evidence supports the ability for drugs to successfully navigate the
 prior authorization process. PBMs testified that successful prior authorizations are
 common.336 Sanofi itself had a program (“Patient Connection”) to help facilitate the prior



 334
       Of the 22.1% if lives for which Auvi-Q’s formulary status was noted as PA/ST, 21% of lives were on
       plans where Auvi-Q was subject to a PA only, 0.5% of lives were on plans where Auvi-Q was subject
       to a ST, and 0.7% of lives were on plans where Auvi-Q was subject to both.
 335
       See, e.g., “What is Prior Authorization and How Does the Process Work?”, Cigna, available at
       <https://www.cigna.com/individuals-families/understanding-insurance/what-is-prior-authorization>.
 336
       Deborah Kronberg of Cigna agreed that patients “get access all the time.” (30(b)(6) Kronberg (Cigna)
       Deposition, p. 61); similarly, when asked if a patient can obtain a step-edited product, Barbara Minton
       of Anthem                                                                  . (30(b)(6) Minton (Anthem)
       Deposition, pp. 59-60).




 HIGHLY CONFIDENTIAL                                                                                Page 95
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 101 of 212




 authorization process and medical exception processes for Auvi-Q.337 Sanofi observed
 that this program had “a strong start” in 2014 and achieved a 77% approval rate.338 By
 the end of 2014, out of the 4,249 PA requests submitted under this program, 3,524 (or
 83%) were approved.339
 251.      By failing to distinguish between substantially different levels of restriction,
 Professor Scott Morton’s analysis substantially overstates any foreclosure.
       IX.C.4.          Rebates for preferred formulary placement do not foreclose Sanofi
 252.      Professor Scott Morton provides no evidence to support her conclusion that
 Mylan’s rebates for preferred (but not exclusive) formulary placement were
 anticompetitive. While Professor Scott Morton spends most of her report focused on the
 competitive effects of rebates for exclusive formulary placement, she also contends that
 Mylan’s rebates conditional on being the only preferred brand (where other brands would
 still be on formulary but with non-preferred status) also reference rivals and therefore are
 anticompetitive. She provides no analysis to support this conclusion. She does not
 describe how her EEB methodology could be applied to these rebates nor does she
 conduct an analysis to evaluate whether Sanofi was disadvantaged. Moreover, her report
 argues that a non-preferred brand can overcome non-preferred status by providing copay
 coupons to consumers. Thus, according to Professor Scott Morton’s own assertions, even
 Sanofi had the ability to overcome any non-preferred formulary status.
 253.      Finally, Sanofi’s documents and testimony demonstrate that it saw little advantage
 to attaining preferred status and was largely focused on pricing less aggressively and
 achieving non-preferred status. For example, Sanofi’s executive testified that Sanofi was
 “perfectly fine with tier two or tier three” following Auvi-Q’s launch.340 Nothing in
 Professor Scott Morton’s report supports a conclusion that Sanofi was inappropriately
 disadvantaged or otherwise unable to compete for preferred formulary status, or that it
 was foreclosed by these rebates offered by Mylan.


 337
       30(b)(1) Deposition of Lorine Harr (former Senior Director of Anaphylaxis Marketing at Sanofi),
       August 14, 2018 (hereafter 30(b)(1) Harr (Sanofi) Deposition), pp. 268-269.
 338
       Attachment to email from Bryan Downey (Sanofi) to colleagues, June 17, 2014, “Auvi-Q Review,”
       SAN-EPI_A-0088536, slide 20.
 339
       “Auvi-Q PA Program Recap (Through 12/05/14),” SAN-EPI-1235127.
 340
       30(b)(1) Downey (Sanofi) Deposition, p. 8; see also, 30(b)(1) Deposition of Patrick Barry, pp. 180-181




 HIGHLY CONFIDENTIAL                                                                                Page 96
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 102 of 212




       IX.C.5.      Sanofi’s formulary coverage was much higher on commercial
              plans
 254.      I understand that Mylan’s contracts regarding Medicare Part D and state Medicaid
 are not the subject of Sanofi’s claims. I understand that the Court dismissed Sanofi’s
 claims regarding Mylan’s rebates for exclusive formulary placement to state Medicaid
 agencies.341 When asked about the court’s opinion on Medicaid, Professor Scott Morton
 testified that she was aware of the dispute and did not assert that she was challenging
 Mylan’s conduct in the Medicaid channel.342
 255.      Professor Scott Morton’s report largely focuses on Mylan’s contracts with
 commercial plans. Professor Scott Morton generally does not focus on rebates to
 Medicaid or Medicare Part D plans in her analysis. She excluded them from her analysis
 of net prices.343 The incremental rebates that she describes in the context of her
 hypothetical EEB examples are drawn from commercial rebate offers.344 In her analysis
 of formulary coverage, however, she includes all covered lives including commercial,
 Medicare Part D, and Medicaid.
 256.      In any case, Sanofi’s pre-launch forecasts –including the same materials she relies
 on as untainted by the effects of Mylan’s conduct for purposes of calculating damages –
 demonstrate that Sanofi did not intend to meaningfully compete for formulary placement
 in these segments.
 257.      Even prior to Auvi-Q’s launch, Sanofi had
                                                              ”345
           •   Bryan Downey, the former director in charge of Auvi-Q and allergy operations
               in the U.S. for Sanofi, acknowledged in November 2012 that Sanofi is only

 341
       Memorandum and Order re: Mylan’s Motion to Dismiss the Sanofi Complaint, p. 23 (“Instead, the
       conduct that Sanofi alleges to have violated the antitrust laws was Mylan’s petitioning of federal and
       state governments to exclude Auvi-Q® from the drug formularies in exchange for rebates. As already
       noted, the Noerr-Pennington doctrine immunizes such conduct. The court thus dismisses Sanofi’s
       exclusive dealing claims based on discounts or rebates provided to state-based Medicaid agencies
       because they are barred by the Noerr-Pennington doctrine. These claims fail to state a plausible claim
       for relief.”)
 342
       Scott Morton Deposition, pp. 299-300. Rather she highlighted that there is spillover from the Medicaid
       channel that could affect the commercial channel (just as she alleges there is a variety of other Mylan
       conduct not being challenged as anticompetitive that could create spillover effects).
 343
       Scott Morton Report, Figure 8.
 344
       Scott Morton Report, ¶¶ 166-168.
 345
       “Auvi-Q Pricing Strategy & Recommendation,” Sanofi, SAN-EPI-0171591-96 at 92.



 HIGHLY CONFIDENTIAL                                                                                Page 97
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 103 of 212




                                        .”346
           •   Sanofi further described its contracting strategy for these segments in a
               forecast, stating that “there is little opportunity for aggressive contracting in
               FFS Medicaid or Part D due to extremely low profitability.”347
           •   Sanofi described the Medicare segment as a “relatively insignificant
               opportunity.”348
 Instead, Sanofi preferred to


                    ”349
 258.      Focusing on the commercial channel which Sanofi planned to target, and in fact
 did target, shows that Sanofi’s formulary coverage was substantially broader than it was
 when including these other channels. As shown in Exhibit 13b, Sanofi was “not covered”
 on only 16% of commercial formularies in 2013, 26% in 2014, and 13% in 2015. Even
 broadening to include formularies where it was covered, but had a prior authorization or
 step edit, Sanofi was “not covered” or restricted on only 20% of commercial formularies
 in 2013, 44% in 2014, and 23.5% in 2015. This is consistent with Sanofi’s internal
 evaluations of its success in gaining formulary coverage. For example, several Sanofi
 internal presentations show that Auvi-Q’s commercial coverage in terms of EAI volume
 was about 50% in 2014, and then growing to 80% in 2015.350
 259.      Even in 2013 and 2014, when Sanofi did not compete aggressively on price,
 Sanofi had many wins (for superior and parity access). For example, a Sanofi
 presentation made in July 2013 shows that Auvi-Q was covered by a number of plans and

 346
       Email from Bryan Downey (Sanofi) to colleagues, “WP for HPS,” November 4, 2012, SAN-EPI-
       0171340-347 at 340.
 347
       Attachment to email from Bryan Downey (Sanofi) to colleagues, “WP for HPS,” November 4, 2012,
       “Auvi-Q Pricing Strategy & Recommendation,” SAN-EPI-0171340-347 at 342.
 348
       “Auvi-Q U.S. Launch Review,” Sanofi, SAN-EPI-0419546, slide 51.
 349
       “2014 Medicare Part D Contracting Guidelines,” Sanofi, SAN-EPI_A-0063798, slide 10; Attachment
       to email from Bryan Downey (Sanofi) to colleagues, “WP for HPS,” November 4, 2012, “Auvi-Q
       Pricing Strategy & Recommendation,” SAN-EPI-0171340-347 at 342.
 350
       See, e.g., Email from Lorine Harr (Sanofi) to colleagues,                               January
       21, 2015, SAN-EPI-0084805 and attachment “Auvi-Q Q4 2014 Review & 2015 Plan,” Sanofi, January
       21, 2015, slide. 31; “Auvi-Q Monthly Business Review,” Sanofi, December 3, 2014, SAN-EPI-
       0029787, slide 11.




 HIGHLY CONFIDENTIAL                                                                         Page 98
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 104 of 212




 had received exclusive Tier 2 coverage from Presbyterian Health and Healthfirst.351
 Sanofi also improved its coverage on a number of accounts in 2014. For example, Sanofi
 achieved parity status on Tier 2 with EpiPen at Envision Rx’s commercial account,
 covering over a million lives.352
       IX.C.6.      Only a small share of the lives were covered by Mylan’s challenged
              conduct
 260.      For all of these reasons, Professor Scott Morton has not presented any meaningful
 measure of foreclosure. Her analysis of Sanofi’s formulary coverage fails to demonstrate
 that Mylan’s challenged contracts covered a substantial share of the relevant market.
 261.      In fact, as shown in Exhibit 13c, out of the lives in the commercial, Medicaid,
 Medicare, and uninsured channels, which are the channels analyzed in Professor Scott
 Morton’s Figure 3,353 only 9.7% of those lives were on commercial plans that placed
 Auvi-Q on “Not Covered” status during the period from January 2013 to October 2015.
 Even when both “PA/ST” and “Not Covered” are treated as restrictions, only 16.2% of
 those lives were restricted in the same period.
 262.      As I explained above, even these figures overstate the extent of foreclosure,
 because Auvi-Q’s observed formulary status does not necessarily result from Mylan’s
 challenged conduct.
 IX.D. The impact of any alleged foreclosure on Sanofi’s sales is even smaller
 263.      Because Mylan’s challenged contracts covered only a small share of lives, the
 potential impact on Sanofi’s ability to compete is small. As a matter of economics, the
 relevant measure of the impact of any alleged foreclosure (if the conduct is found to be
 anticompetitive) is not the fraction of lives covered by the challenged conduct, but rather
 the incremental share that Sanofi was deprived of as a result of the alleged conduct. Thus,
 the analysis described above will substantially overstate the impact of alleged foreclosure
 as a result of Mylan’s rebate contracts.


 351
       “Auvi-Q Launch Tracker,” July 1, 2013, SAN-EPI-0285080, slide 33.
 352
       “Business Updated Document – Auvi-Q,” SAN-EPI-0072289-291 at 289.
 353
       There are a modest number of patients that are uninsured and therefore whose prices would not be
       affected by these alleged contracts with PBMs. According to Professor Scott Morton, these uninsured
       patients account for 6% of the total EAI prescriptions as of January 2014. (Scott Morton Report, Figure
       4.) Data on the number of lives for these uninsured patients come from Kaiser Family Foundation
       website, the same source Professor Scott Morton used for her Figure 3.




 HIGHLY CONFIDENTIAL                                                                                Page 99
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 105 of 212




 264.      Most notably, Professor Scott Morton’s entire theory of the anticompetitive effect
 of Mylan’s PBM rebates is built upon the premise that there is a substantial share of EAI
 device purchasers who will only purchase an EpiPen and will not consider Auvi-Q, even
 where the price difference is substantial. As I explain in the previous section, her
 contention that there is substantial non-contestable demand, and her theory about the
 competitive implications of that demand, are flawed, and Sanofi can nonetheless compete
 and is not foreclosed by these contracts. But if one credits her conclusion that there is
 foreclosure, it necessarily must be the case that a substantial fraction of customers would
 not purchase Auvi-Q. Auvi-Q was not foreclosed from these sales by Mylan’s conduct –
 under Professor Scott Morton’s theory Sanofi would never have been able to compete for
 these sales. For example, if Mylan’s contracts were shown to have caused Auvi-Q to be
 not covered on contracts representing 20% of EAI demand, and assuming 50% of sales
 under those contracts are non-contestable, then no more than 10% of EAI sales could
 have even potentially been foreclosed by Mylan’s conduct.
 265.      Moreover, even for the contestable demand, Sanofi would not have won 100% of
 that business. Rather, the difference between Sanofi’s actual and but-for sales is the
 proper measure of foreclosure.
 266.      Professor Scott Morton’s own regression analysis demonstrates that PA/ST or not-
 covered status at a plan had a relatively small effect on Auvi-Q’s share. In particular,
 relative to when EpiPen and Auvi-Q have the same formulary status, Professor Scott
 Morton finds that “[w]hen Auvi-Q is restricted (i.e., subject to step therapy or prior
 authorization), the estimated Auvi-Q share decreases by 4 percentage points. And when
 Auvi-Q is not covered by the formulary at all, the estimated Auvi-Q share decreases by
 more than 5 percentage points.”354 Relative to when Auvi-Q is on the formulary but in a
 non-preferred position to Epi-Pen, Auvi-Q’s share decreases by only 2.8 percentage
 points when it is subject to PA/ST; and by 4 percentage points when it is not covered.355


 354
       Scott Morton Report, ¶ 243.
 355
       These figures are calculated using the specification in column 1 of Professor Scott Morton’s summary
       table of her regression results and are calculated by taking the difference between the coefficients on
       the “Auvi-Q Restricted” and “Auvi-Q Not Covered” variables, respectively, and the coefficient on the
       ”EpiPen Preferred” variable in Professor Scott Morton’s regression. See Table A.2 of Scott Morton
       Report.




 HIGHLY CONFIDENTIAL                                                                               Page 100
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 106 of 212




 IX.E. There is no evidence that this small share sales affected by Mylan’s
       challenged conduct substantially diminished Sanofi’s ability to compete
 267.      Where the potential foreclosure is low, as is the case here, clearly competition is
 not harmed. Even if the foreclosure is substantial, the analysis must proceed further to
 examine whether it is of sufficient magnitude to drive a rival from the market or raise its
 costs. If the rival firm does not enjoy economies of scale (e.g., its average costs do not
 decline with increasing sales), then even absent any foreclosure, the rival would unlikely
 be able to reduce its costs, offer better prices, or increase its ability to compete.
 268.      Professor Scott Morton does not allege, nor has she done any analysis to show,
 that Mylan’s conduct deprived Sanofi of economies of scale or other efficiencies such
 that any Sanofi inability to compete for some contracts would have deprived it of the
 ability to profitably compete for other contracts.356 She has not analyzed Sanofi’s
 manufacturing and/or other costs, nor evaluated any efficiency that would have come
 from greater scale.
 269.      Sanofi’s costs do not reflect substantial economies of scale in manufacturing or
 R&D. While Sanofi marketed Auvi-Q, it did not manufacture the devices itself but
 instead contracted with Medivative to manufacture and supply Auvi-Q.357 The price paid
 under the contract varied little based on volume. Specifically, the total price for a two
 pack supplied by Medivative if Sanofi ordered between


                                           .358 Even if Sanofi were to triple its annual volume, the
 pricing schedule for annual orders up to
                                                                                        ).359,360 While the



 356
       Scott Morton Deposition pp. 180-181. Professor Scott Morton testified that she “did not need to know
       anything about the cost structures of these two companies other than to know that there really is a cost
       in innovating and that we want to protect the innovator” (Scott Morton Deposition, p. 181). Moreover,
       Professor Scott Morton stated she has “not examined Auvi-Q for signs of economies of scale” (Scott
       Morton Deposition, p. 181).
 357
                                                                                                        March
       27, 2012, SAN-EPI-1165930-6022 (hereafter,
 358


 359




 HIGHLY CONFIDENTIAL                                                                                Page 101
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 107 of 212




                                                      .361 Professor Scott Morton provides no
 explanation how this small cost difference would have meaningfully affected Sanofi’s
 ability to compete.
 270.      Indeed, Sanofi’s variable costs, at least in one key dimension,




                                                                                         .362




                .363 As such, to the extent that Auvi-Q’s would have gained more sales but-
 for the challenged conduct, this dimension of its variable costs could only increase, not
 decline.

 X.        T HEOTHER M YLAN CONDUCT CHALLENGED BY                        S ANOFI   IS ALSO
           PROCOMPETITIVE

 271.      Professor Scott Morton alleges that Mylan “implemented numerous strategies to


 360
       While prices may vary based on batch sizes, Professor Scott Morton provides no evidence that Sanofi
       was not purchasing in large batches in the actual world, nor does she provide a rationale for why
       Sanofi would be likely to order in larger batches in the world absent the challenged conduct.
 361
 362

                            KALEO-00042499-2630,




                                                                                                .
 363

                            KALEO-00042499-2630,




 HIGHLY CONFIDENTIAL                                                                                Page 102
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 108 of 212




 block Auvi-Q by increasing the share of non-contestable demand.”364 These include (1)
 exploiting spillover effects (from commercial and government contracts), (2) marketing
 to physicians, (3) copay coupons, and (4) the EpiPen4Schools program.365 In every
 instance, Professor Scott Morton is in fact identifying procompetitive activities that
 provided information to the marketplace, provided access to EAI devices to populations
 that may not have otherwise had it, and lowered price. She highlights in some cases that
 Mylan did not use these strategies before the launch of Auvi-Q, implying that the intent
 of some of them was to disadvantage Auvi-Q. But this is simply a competitive response
 to the entry of a rival.
 X.A.      Mylan’s alleged exploitation of the spillover effects to increase its shares
 272.      Professor Scott Morton alleges that “Mylan exploited spillover effects to increase
 its entrenched market share,”366 and asserts that “Mylan was able to leverage the
 exclusionary restrictions it secured at some of the largest PBMs and use them to foreclose
 patients that used other PBMs in the same geographic region from procuring an Auvi-
 Q.”367 But her analysis of spillover is fundamentally flawed.
       X.A.1. Spillover itself is not anticompetitive
 273.      First, spillover itself, even if it exists, is not anticompetitive. As I explain above,
 EpiPen’s broader formulary coverage resulted from, among other things, its reputation as
 a safe and trusted product, strong brand loyalty, and competitive efforts. Professor Scott
 Morton concedes that because EpiPen has been the only device on the market for many
 years, patients and caregivers are familiar with the device and confident to administer it
 for a life-threatening situation.368 Doctors are also better trained and more familiar with
 EpiPen.369 She also acknowledges the benefit for patients from using an EAI device with
 a large share.370 This type of first-mover advantage is common, unrelated to the alleged
 conduct, and not anticompetitive.
 274.      To the extent that there is spillover stemming from Mylan’s first-mover advantage

 364
       Scott Morton Report, § VII.C.
 365
       Scott Morton Report, ¶ 197.
 366
       Scott Morton Report, § VII.C.1.
 367
       Scott Morton Report, ¶ 134.
 368
       Scott Morton Report, ¶ 77.
 369
       Scott Morton Report, ¶ 77.
 370
       Scott Morton Report, ¶ 78.




 HIGHLY CONFIDENTIAL                                                                    Page 103
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 109 of 212




 such as familiarity with EpiPen by patients, doctors, and caregivers, it is legitimate and
 not anticompetitive. But Professor Scott Morton makes no attempt to examine or quantify
 this portion of spillover.
       X.A.2. Professor Scott Morton’s “spillover” mechanism would enhance the
              benefit to both Mylan and Sanofi of winning PBM contracts
 275.      Furthermore, Professor Scott Morton does not distinguish between spillover
 resulting from the challenged conduct, or from Mylan’s other procompetitive efforts. To
 the extent that the spillover effects do exist, that works to strengthen the manufacturers’
 economic incentive to compete more aggressively for better formulary positions,
 knowing that they are competing not only for the lives covered in the targeted formulary
 but also potentially lives in other formularies.
 276.      Professor Scott Morton asserts that signing a large PBM “tends to get the
 attention of physicians” and that “[t]he awareness that large payors have agreed to
 advantaged positioning for EpiPen also helped Mylan negotiate favorable formulary
 status at other plans in the region.”371, 372
 277.      Yet these so-called spillover effects would exist not just for EpiPen; they would
 also exist if Auvi-Q were to win exclusive formulary placement at large PBMs. If
 spillover effects are important, they would enhance Auvi-Q’s ability to translate wins at
 key PBMs into broader market success. This would increase the incremental revenue
 generated by winning a particular PBM contract, making the comparison of incremental
 revenue and incremental cost performed in Section VIII.E.1 above quite conservative.
       X.A.3. Professor Scott Morton has failed to demonstrate that the predicate for
              her “spillover” theory is true.
 278.      Professor Scott Morton hypothesizes that “HCPs write prescriptions based in part
 on what products they know are available to all of their patients,” and “tend to prescribe
 EpiPen to other patients in the region, even if the health plans for those patients provide
 equal or even preferred access to Auvi-Q.”373 However, Professor Scott Morton fails to
 demonstrate that doctors have substantially incomplete information on formulary

 371
       Scott Morton Report, ¶ 137.
 372
       Professor Scott Morton further alleges that “to the extent that Auvi-Q was not available for Medicaid
       and Medicare enrollees, that would make HCPs less likely to prescribe Auvi-Q for all their patients,
       and in particular for commercial patients.” (Scott Morton Report, ¶ 144.)
 373
       Scott Morton Report, ¶ 135.




 HIGHLY CONFIDENTIAL                                                                             Page 104
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 110 of 212




 coverage and therefore that the coverage of EpiPen on one formulary can substantially
 affect demand for Auvi-Q on a different formulary.
 279.      Indeed, the other expert who submitted a report on behalf of Sanofi, Dr. Mary
 Ann Michelis, a medical doctor, explained that:
           I see patients who are covered by various insurance companies, and plans
           within insurance companies vary as well. Due to the importance of cost to
           my patients and the time required to manage insurance claims, I found it
           necessary to have an employee who is responsible for managing insurance
           issues for my practice, which increases my operating costs accordingly.374
 280.      Dr. Michelis goes on to imply that she assesses each plan’s insurance benefits
 individually when steering her patients to the EAI device she believes is best.375
 281.      Professor Scott Morton ignores this and makes no attempt to account for the
 effect of physician awareness of and attention to insurance coverage on the alleged
 spillover.
       X.A.4. Professor Scott Morton’s empirical analysis of the spillover effect is
              fatally flawed
 282.      Professor Scott Morton performed a regression analysis purporting to support that
 the spillover effect is substantial, but her regression suffers from several fatal flaws that
 render it unreliable. In particular, Professor Scott Morton’s regression analysis is
 inconsistent with the alleged mechanism for the spillover effects, and she fails to control
 for numerous potential confounding factors.
 283.      Professor Scott Morton’s spillover regression correlates Auvi-Q’s prescription
 share at an individual plan with the statewide Auvi-Q prescription share in that plan’s
 state in the previous month. There are many reasons to expect these shares to be
 correlated for reasons unrelated to any alleged spillover mechanism. For example,
 patients’ preference at a given plan in a given state may well be correlated with the
 general preferences of patients in that state. So it is not at all surprising to observe that in
 a state where Auvi-Q’s aggregate share is low in the previous month, the individual
 plan’s Auvi-Q share is also low. But this need not have anything to do with the alleged
 spillover effects.


 374
       Michelis Report, p. 17.
 375
       Michelis Report, p. 17.




 HIGHLY CONFIDENTIAL                                                                   Page 105
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 111 of 212




 284.      Professor Scott Morton’s spillover regression is also incapable of showing how
 much of the alleged spillover effects (even if they exist) was a result of the alleged
 foreclosure to formulary access. For example, as I explained above, Sanofi did not
 initially engage in aggressive pricing competition with Mylan in the commercial segment,
 and believed that the Medicare and Medicaid segments represented an insignificant
 opportunity. When Sanofi did compete, it won at some formularies and lost at some
 others. So the resulting Auvi-Q access to formularies, as well as the shares it gained, were
 outcomes of the competitive process, not foreclosure. Professor Scott Morton’s
 regression cannot isolate the spillover effects, even if they exist, due to Mylan’s
 challenged conduct.
 X.B.      Mylan’s detailing to physicians was procompetitive
 285.      Professor Scott Morton alleges that
                                                                       increases the non-contestable
 demand.376 First, it is important to distinguish two different types of marketing activities
 that Professor Scott Morton alleges that Mylan undertook.
 286.      First, Professor Scott Morton appears to conclude that some of Mylan’s marketing
 activities were “false[]” and/or “deceptive.”377 She alleges that




                                          ”378
 287.      Professor Scott Morton cites largely to internal Mylan documents discussing
 actual or potential messaging but points to little to no evidence of actual marketing
 messages to customers that she contends were in fact deceptive.379 She offers no evidence


 376
       Scott Morton Report, ¶ 139.
 377
       Scott Morton Report, ¶ 143.
 378
       Scott Morton Report, ¶ 143.
 379
       For example, Professor Scott Morton cites to an internal Mylan communication that discusses potential
       messaging to doctors (Scott Morton Report, fn. 290, citing Email from Harry Jordan (Mylan) to
       colleagues, “Re: Thank You!,” MYEP00253140-42 at 40). However, not only has she not identified
       what is actually misleading in Mylan’s marketing approach, but internal Mylan emails in which
       employees discuss potential marketing strategies are not evidence that any deceptive marketing took
       place. Moreover, the email to which she cites is one in which


       MYEP00253140-42).




 HIGHLY CONFIDENTIAL                                                                             Page 106
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 112 of 212




 of the extent to which physicians were in fact misled by any such materials. Finally, she
 does not make any attempt to measure the effect of any deceptive marketing on Mylan’s
 (or Sanofi’s) sales. In sum, she puts forward no analysis or other evidence to demonstrate
 that Mylan’s marketing was in fact deceptive or that it had any effect on Sanofi’s ability
 to compete for Auvi-Q, let alone that it somehow affected a meaningful volume of Auvi-
 Q business.
 288.      Setting that aside, most of the marketing activities Professor Scott Morton
 describes she does not contend were anticompetitive in and of themselves, but rather
 argues that they were part of Mylan’s efforts to “increase non-contestable demand.” She
 contends that, “[a]s part of its efforts to increase non-contestable demand,…


                                        ”380
 289.      As an initial matter, to the extent that her contention is that this procompetitive
 conduct somehow increased the non-contestable demand, which made it more difficult
 for Auvi-Q to compete on rebates, I have already addressed that opinion above. I
 presented a wide range of evidence demonstrating that PBMs, Mylan, and Sanofi all
 perceived that the level of non-contestable demand was small. The effects of Mylan’s
 marketing conduct are already reflected in the measured contestable and non-contestable
 demand.
 290.      Moreover, as with the other Mylan conduct she is challenging, this conduct is
 another example of Mylan competing head-to-head with Sanofi. An important dimension
 of competition between branded pharmaceutical products is detailing and other marketing
 activities to physicians. Both Mylan and Sanofi had sales forces that were actively
 detailing physicians about the differentiating factors of their products, including
 formulary coverage. Indeed, informing physicians of formulary coverage for drugs can be
 a particularly important form of competition where a an entrant in the same therapeutic
 class like Auvi-Q is trying to enter. It would allow Sanofi to inform physicians of its
 wins.



 380
       Scott Morton Report, ¶ 139.




 HIGHLY CONFIDENTIAL                                                                 Page 107
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 113 of 212




 X.C.      Mylan’s use of copay coupons was procompetitive
 291.      As Professor Scott Morton herself notes, copay coupon programs are widely used
 by pharmaceutical manufacturers to lower prices to patients. The patient redeems a
 coupon when he fills his prescription, which lowers his copayment to the pharmacy, and
 then the manufacturer reimburses the pharmacist for the difference. These serve as
 another dimension of competition for manufacturers after rebate competition has
 determined placement of their drugs. The manufacturer of a drug on a nonpreferred tier
 can provide a copay coupon to equal the out of pocket cost of a drug on a preferred tier. If
 a PBM put Drug A on Tier 2, with a $20 copay, and Drug B on Tier 3 with a $50 copay,
 the manufacturer of Drug B could offer a $30 copay coupon to reduce the patient’s out of
 pocket cost down to $20, the same as if the drug had been a preferred brand. This lowers
 the out-of-pocket costs of prescription drugs for consumers.
 292.      Mylan began to offer its copay coupons for EpiPen in February 2013.381 Mylan’s
 coupons reimbursed a patient up to $100 per two pack of EpiPen purchased.382 An
 eligible patient whose total copay was no more than $100 could therefore purchase a two
 pack of EpiPen at $0 out of pocket cost. In August 2016, Mylan further increased the
 value of its copay coupons to provide up to $300 in savings for each two pack of
 EpiPen.383
 293.      There is no dispute that these copay coupons lowered the out of pocket cost of an
 EpiPen for patients that used them. As explained in one Mylan document Professor Scott
 Morton cites to in her discussion:
                                                                                            384


 Mylan’s copay coupon data shows that from 2013 to 2015, Mylan provided
 in total to offset the required copayments by patients.
 294.      Professor Scott Morton, however, mischaracterizes Mylan’s copay coupons as one
 tool to “further entrench EpiPen’s market share.”385 In particular, she cites to a Mylan
 document

 381
       Mylan coupon data.
 382
       Mylan coupon data.
 383
       Mylan coupon data.
 384
       “Pricing Committee Review,” Mylan, October 24, 2012, MYEP00624286 at slide 5.
 385
       Scott Morton Report, ¶ 146.




 HIGHLY CONFIDENTIAL                                                                   Page 108
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 114 of 212




                                                                                                      . She
 then portrays Mylan’s zero-copay coupons as a strategy that “allows a manufacturer to
 defeat the PBM’s attempts to create price competition with a rival treatment”386 because,


                                                              . But this is belied by the same Mylan
 document she cites to, which clearly shows that
                                     . The Mylan document states that
                                                                       ”387 In response, Mylan made a
 “bold move” to outplay its competitor. Thus, this is entirely consistent with Mylan
 making price concessions (in the form of zero copay coupons) to compete with a rival for
 a large customer. This is response to competition, not defeating “PBMs’ attempt to create
 price competition” as she claims.
 295.      Professor Scott Morton further alleges that Mylan’s $0 copay coupon raised
 Sanofi’s costs (when Sanofi offers its own $0 copay coupon) given Mylan’s success in
 getting preferred formulary positioning for EpiPen. A copay coupon does not, of course,
 raise Sanofi’s costs. Rather, it lowers the price paid by the consumer. And it puts pressure
 on Sanofi to similarly lower its price to the consumer. But that is competition. In fact, that
 is exactly how Sanofi reacted to Mylan’s copay coupons. At launch, Sanofi offered a
 program that reimbursed up to $60 to cap a patient’s copay at $25 (cash paying patients
 would be reimbursed $60).388 Mylan offered a coupon up to $100. Thus, for many
 patients their out-of-pocket costs for EpiPen after Mylan’s copay coupons would be zero.
 In response to this competition, Sanofi launched its own zero copay program shortly after
 June, 2013.389 The end result is that consumers benefited from paying zero copays for
 both EAI products.


 386
       Scott Morton Report, ¶ 146.
 387
                                                         Mylan, MYEP00756222-24 at 23.
 388
       “Services Agreement,” between Sanofi and PSKW, September 19, 2012, SAN-EPI-1166597-623 at
       618. (“A ‘Pay No More Than $25 (with a cap of $60)’ CoPay AUVI-Q Card will be provided as a
       vehicle to provide assistance with patient out of pocket or copay expenses. For cash paying customers,
       there will be separate offer of ‘$60 off your AUVI-Q prescription…. Target launch date: On or about
       January 1, 2013.”); 30(b)(1) Barry (Sanofi) Deposition, p. 241. (“Q. At this point in time, June 2013,
       you did not have a zero copay program with consumers, correct? A. That’s what this e-mail says. Q. In
       fact, your copay assistance was no more than $25, correct? A. Correct.”)
 389
       30(b)(1) Downey (Sanofi) Deposition, p. 100.




 HIGHLY CONFIDENTIAL                                                                              Page 109
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 115 of 212




 296.      Moreover, Professor Scott Morton argues that a $0 copay coupon program was
 more expensive for Sanofi than for Mylan because Sanofi was generally on a less-
 preferred tier and therefore would have had a higher differential to get the consumer
 copayment down to $0. This ignores, however, that rebates for preferred formulary status
 are typically higher than rebates for non-preferred formulary status, so Mylan would have
 had to pay higher rebates to achieve a preferred tier in the first place.
 X.D.      Mylan’s EpiPen4Schools program is procompetitive
 297.      Mylan launched the EpiPen4Schools program in August 2012.390 The program
 helps “improve access to epinephrine in the event a person experiences a life-threatening
 allergic reaction… in the school setting.”391 Importantly, as the provided devices were not
 assigned to a particular student, the program made EpiPen devices available to not only
 students who are known to be at risk for anaphylaxis but also those who could experience
 anaphylaxis for the first time at school.392 The importance of this access is demonstrated
 by the fact that in the 2015-2016 school year, nearly one-third of individuals who
 experienced anaphylaxis had no previously known allergies.393 During the course of the
 program, federal and state law evolved and accepted the importance of epinephrine
 accessibility at schools. In November 2013, the School Access to Emergency Epinephrine
 Act was passed to encourage schools to plan for severe allergic reactions.394 By May
 2016, 47 U.S. states had enacted legislation to either allow or require the stocking of EAI



 390
       Mylan partners with BioRidge Pharma to certify and fulfill orders through the program. See
       “EpiPen4Schools - About Us,” Mylan, available at <https://www.epipen4schools.com/About/>
       (accessed on March 17, 2019).
 391
       “Frequently Asked Questions,” EpiPen4Schools, available at <https://www.epipen4schools.com/Faq/>
       (accessed on March 17, 2019).
 392
       “EpiPen4Schools Internal Q&A”, December 23, 2013, BEACHELL-01730-742 at 730; see also,
       Deposition of Ron Graybill (former VP of Managed Markets at Mylan), September 21, 2018 (hereafter
       “Graybill (Mylan) Deposition”), p. 168.
 393
       “Mylan’s EpiPen4Schools Program Surpasses One Million Free Epinephrine Auto-Injector Donations
       to U.S. Schools,” Mylan Press Release, October 27, 2017, MYEP00001449-452 at 449.
 394
       “President Obama Signs New EpiPen Law to Protect Children with Asthma and Severe Allergies, And
       Help Their Families to Breathe Easier,” White House Archives, November 13, 2013, available at
       <https://obamawhitehouse.archives.gov/blog/2013/11/13/president-obama-signs-new-epipen-law-
       protect-children-asthma-and-severe-allergies-an> (accessed March 17, 2019). In particular, the act
       authorized “the Department of Health and Human Services to give funding preferences to states for
       asthma-treatment grants if they: maintain an emergency supply of epinephrine (EpiPens), if they
       permit trained personnel of the school to administer epinephrine, and if they develop a plan for
       ensuring trained personnel are available to administer epinephrine during all hours of the school day.”




 HIGHLY CONFIDENTIAL                                                                               Page 110
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 116 of 212




 devices at schools whereas in 2010 only eight states had such legislation.395
 298.      Through the EpiPen4Schools program, Mylan offers free EpiPens to qualifying
 public and private elementary, middle, and high schools in the United States.396
 Specifically, under the program Mylan offers four free EpiPens, training materials, and a
 unit to store the devices.397 Mylan will also replenish EpiPens used to respond to an
 anaphylactic episode for free.398 Mylan has never attached any obligations to the schools
 in exchange for providing free product.399 Between 2012 and 2016, Mylan provided more
 than 700,000 free EpiPens to more than 66,000 schools, roughly half of all U.S.
 schools.400 Such activities are clearly procompetitive and benefit the thousands of schools
 that have received free EpiPens through the program.
 299.      Professor Scott Morton appears to agree that this is conduct is clearly
 procompetitive. At deposition, she testified:
           I think if the idea is to allow schools to be able to serve their kids who
           might have allergic reaction, it's a great idea. And for that reason, you
           would want Sanofi to be able to do it too and for schools to be able to buy
           the Sanofi product if they wanted to.401
 300.      Mylan’s program to provide free EpiPens to schools provided no restrictions on
 Sanofi also providing free pens, or selling pens, to those same schools. While Sanofi
 chose not to offer a similar program to give free pens to schools, I understand that it did
 have a program under which schools could purchase pens at a discount.402


 395
       “EpiPen4Schools Program,” May 10, 2016, PFE_EPIPEN_AT00517991, slide 3.
 396
       “Frequently          Asked          Questions,”        EpiPen4Schools,            available         at
       <https://www.epipen4schools.com/Faq/.> (accessed March 21, 2019). A schools ability to stock
       epinephrine depends upon state laws. Some states require schools to stock it, and many states allow
       schools to stock it (see, e.g., “School Access to Epinephrine Map,” available at
       <https://www.foodallergy.org/education-awareness/advocacy-resources/advocacy-priorities/school-
       access-to-epinephrine-map> (accessed March 21, 2019)).
 397
       “Frequently Asked Questions,” EpiPen4Schools, available at <https://www.epipen4schools.com/Faq/>
       (accessed March 21, 2019). See also, Mylan letter to U.S. Senators, September 12, 2016,
       MYEP00226976-987 at 982.
 398
       “Frequently          Asked          Questions,”        EpiPen4Schools,            available         at
       <https://www.epipen4schools.com/Faq/.>, (accessed March 21, 2019). See also, Mylan letter to U.S.
       Senators, September 12, 2016, MYEP00226976-987 at 982.
 399
       Mylan letter to U.S. Senators, September 12, 2016, MYEP00226976-987 at 983; Graybill (Mylan)
       Deposition, p. 177.
 400
       Mylan letter to U.S. Senators, September 12, 2016, MYEP00226976-987 at 982.
 401
       Scott Morton Deposition, p. 192.
 402
       See e.g., SAN-EPI-0343489-490 at 490. kaléo launched a similar program offering free pens in August
       2017 called “Q Your School,” which offered eight free auto-injectors per year to all public elementary




 HIGHLY CONFIDENTIAL                                                                              Page 111
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 117 of 212




 301.      Professor Scott Morton also alleges that the program “made additional pens
 available at a discounted rate to schools, but to get the lowest rate, the school had to sign
 a form certifying that it will not purchase any competitive EAI devices – including Auvi-
 Q – during the next twelve months.”403 She further states that access to schools is
 important given the spillover effects because parents and school officials have an
 incentive to use the same EAI device used at school.404 But she provides no discussion of
 the scope of this program in her expert report, and when asked about the program at her
 deposition, was unaware of even the order of magnitude of the program, or the relative
 shares of free and discounted pens.405
 302.      Mylan did have a small program in which Mylan provided participating schools
 with discounted EpiPens should they need more than the four free devices provided by
 Mylan. As Professor Scott Morton appears to understand,406 there were, until July 2016,
 two different discounts available: an unconditional discount, and a larger discount
 conditional on the school agreeing not to purchase a competing EAI device in the next 12
 months.407 The larger discount was conditional only on a school agreeing not to purchase
 other EAI devices, and did not prevent the school from receiving free EAI devices.408
 303.      However, the discount program was rarely used.409 From 2012 through August
 2016, over 680,000 EpiPen devices in the EpiPens4Schools program were provided for
 free while under 50,000 devices were acquired through the discount program.410
 Additionally during the same period, free pens reached over 65,000 different schools



       schools in the United States (kaléo press release, August 7, 2017, available at <https://kaleo.com/press-
       release/kaleo-announces-auvi-q-epinephrine-injection-usp-charitable-donation-program-for-all-public-
       elementary-schools-in-the-united-states/>).
 403
       Scott Morton Report, ¶ 148.
 404
       Scott Morton Report, ¶ 149.
 405
       Scott Morton Report; Scott Morton Deposition, pp. 192-193.
 406
       Scott Morton Deposition, pp. 193-194 (“I think there was a smaller discount that did not require
       exclusivity.”)
 407
       See, e.g., “Services Agreement,” by and between Dey Pharma, L.P. and BioRidge Pharma, LLC,
       August 1, 2011, BIO-KS00247321-387 at 336-337; Graybill (Mylan) Deposition, pp. 177-178; Mylan
       letter to U.S. Senators, September 12, 2016, MYEP00226976-987 at 983.
 408
       30(b)(6) Deposition of Roger Graham (Head of Rx Business and New Product Portfolio Development
       at Mylan), August 30, 2018 (hereafter “30(b)(6) Graham (Mylan) Deposition”), p. 118.
 409
       See, e.g., Deposition of Heather Bresch (Mylan), October 9, 2018 (hereafter “Bresch (Mylan)
       Deposition”), pp. 131-132.
 410
       MYEP00006385 (see also Bresch (Mylan) Deposition, pp. 131-132.).




 HIGHLY CONFIDENTIAL                                                                                 Page 112
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 118 of 212




 while only 2,196 schools ever received discounted devices.411 Exhibit 14 demonstrates
 the negligible share of total EpiPens that the discount program accounted for during the
 time period that Sanofi marketed Auvi-Q. Even this overstates the impact of the
 conditional discounts that Professor Scott Morton alleges were anticompetitive because it
 includes both unconditional and conditional discounts. Mylan discontinued its conditional
 discount program in July 2016.412
 304.      In any case, Professor Scott Morton fails to demonstrate that Mylan’s conditional
 discount program had any meaningful effect on Sanofi. As described above, Sanofi was
 not restricted from offering free EpiPens to U.S. schools in competition with Mylan, but
 it chose not to do so.
 305.      Professor Scott Morton cites broadly to materials about the timing and effect of
 the EpiPen4Schools program to infer anticompetitive intent and effect.413 Professor Scott
 Morton alleges that the timing of the EpiPen4Schools program, launched right before
 Auvi-Q’s entry, was an effort to limit Auvi-Q sales.414 She cites to market research
 performed by Mylan in 2013 that shows a small reduction in Auvi-Q shares in 34 ZIP
 code areas with schools that opted into the program (relative to zip code areas with
 schools without EpiPen4Schools enrollment).415 Professor Scott Morton makes no
 attempt however to show that any schools in these areas purchased EpiPen through
 Mylan’s conditional discount program rather than the likelier scenario that these schools
 just received unconditional, free EpiPens. She cannot therefore conclude that Mylan’s
 conditional discount program had a material impact on Auvi-Q’s share and ability to
 compete.
 306.      In sum, Professor Scott Morton fails to reliably distinguish procompetitive from
 anticompetitive conduct. She agrees that Mylan’s program “is a great idea” as long as


 411
       MYEP00006385. The NCES School ID was used to identify distinct schools.
 412
       30(b)(6) Graham (Mylan) Deposition, pp. 336-342; “Services Agreement,” by and between Dey
       Pharma, L.P. and BioRidge Pharma, LLC, August 1, 2011, BIO-KS00247321-387 at 380-386.
 413
       Scott Morton Report, ¶ 148 (“The timing of the EpiPen4Schools program was no coincidence…”), ¶
       149 (“Mylan’s own review of the EpiPen4Schools program described it as
                                                               .
 414
       Scott Morton Report, ¶ 149.
 415
       Scott Morton Report, ¶ 149. Details of the study Professor Scott Morton cites to are discussed in a
       Pfizer presentation (see “EpiPen Joint Commercial Committee,” March 20, 2014,
       PFE_EPIPEN_AT00540546, slide 34).




 HIGHLY CONFIDENTIAL                                                                           Page 113
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 119 of 212




 Sanofi can also give away or sell pens to schools. This is exactly how Mylan’s program
 worked. That Mylan rolled out the program before Auvi-Q’s launch and thought that the
 program helped it compete for share with Sanofi is evidence of competition.

 XI.       P ROFESSOR S COTT M ORTON ’ S        OPINIONS ON MARKET POWER ARE
           FLAWED

 XI.A. Professor Scott Morton’s Opinions
 307.      Professor Scott Morton concludes that “the market for EAI devices constitutes a
 relevant antitrust market”416 because: (1) Mylan has imposed numerous EpiPen price
 increases without turning consumers to other non-EAI products;417 (2) Mylan changed its
 rebate practice only in the presence of competition from EAI devices but not other non-
 EAI products;418 (3) Mylan’s and industry participants’ view confirms an EAI-device
 only market;419 (4) other non-EAI options (Benadryl, vial or syringe products, trips to
 emergency room/urgent care centers) are not viable substitutes.420
 308.      Professor Scott Morton concludes that the relevant geographic market is the
 United States.421
 XI.B. Competition is customer specific
 309.      Large PBMs play an important role in stimulating competition between branded
 drug manufacturers within a therapeutic category. The size, strategy, and negotiating
 power of these PBMs differ substantially and therefore the rebates paid by manufacturers
 are negotiated individually with each PBM, and vary substantially. Therefore, to
 understand the extent of Mylan’s market power and the competitive impacts of its
 actions, it is critical to evaluate this competition at the PBM level.
 310.      The Horizontal Merger Guidelines recognize that “if prices are negotiated
 individually with customers, the hypothetical monopolist test may suggest relevant
 markets that are as narrow as individual customers.”422
 311.      EAI manufacturers do not set a single price for end payors. While they generally
 416
       Scott Morton Report, ¶ 57.
 417
       Scott Morton Report, ¶ 58 and Figure 6.
 418
       Scott Morton Report, ¶ 59.
 419
       Scott Morton Report, ¶¶ 60-62.
 420
       Scott Morton Report, ¶¶ 63-67.
 421
       Scott Morton Report, ¶¶ 68-69.
 422
       “Horizontal Merger Guidelines,” U.S. Department of Justice and the Federal Trade Commission,
       August 19, 2010, § 4.1.4.




 HIGHLY CONFIDENTIAL                                                                     Page 114
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 120 of 212




 sell to the retail channel through pharmaceutical wholesalers at WAC price, net prices are
 substantially influenced by rebates and other discounts individually negotiated in PBM
 contracts.
 312.      In this way, manufacturers, including Mylan and Sanofi, can price discriminate
 between PBMs/end payors. For example,


                                                                                                    .423
 313.      Thus focusing on aggregate shares in the EAI market across PBMs, like what
 Professor Scott Morton does here, would not provide an accurate view of how
 competition at different PBMs unfolded. As the numerous examples I discussed
 previously show, Mylan made competitive offers with large rebates in response to PBMs’
 requests for competition for contracts.
 XI.C. After Auvi-Q’s entry, EpiPen did not have market power in the EAI device
       market
 314.      Professor Scott Morton opines that “Mylan had monopoly power in the sale of
 EAI devices in the US both before and during the entire period when Sanofi was selling
 Auvi-Q” and “continued to have monopoly power” after Auvi-Q’s recall.424
       XI.C.1.       Ex-post market shares are not reliable measures of market power
              where, as here, there is “competition for the contract”
 315.      Professor Scott Morton appears to rely in part for her monopoly-power
 conclusions on her claim that “Mylan maintained a dominant market share.”425 However,
 a high market share does not create a presumption of monopoly power or even antitrust




 423
       “EpiPen Payer Landscape – 2014,” MYEP01228274.
 424
       Scott Morton Report, ¶ 71. Professor Scott Morton makes several assertions in support of this: (1) both
       data and Mylan’s statements and internal documents show that Mylan had high market shares in the
       relevant period; (2) Mylan had “a committed customer base that would not easily switch away from the
       EpiPen” due to EAI characteristics (training, familiarity, and crisis use); (3) barriers to entry were
       high; (4) Mylan increased its prices dramatically during the relevant period, and the increases in both
       list and net prices are direct evidence of Mylan’s market power; and (5) Mylan rescinded its rebates
       and increased prices on EpiPen following Auvi-Q’s recall from the market. (Scott Morton Report, §
       V.B.)
 425
       Scott Morton Report, ¶ 10b. (“All throughout the relevant time-period, Mylan had monopoly power in
       the U.S. EAI market. Mylan maintained a dominant market share and was able to control and raise
       prices and exclude competitors, all without losing meaningful market share.”)



 HIGHLY CONFIDENTIAL                                                                               Page 115
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 121 of 212




 market power more generally.426 Questions of market power generally, and monopoly
 power in particular, are ones which quantifying market share cannot fully answer.427
 316.      First, as I explain earlier, following Auvi-Q’s launch, PBMs solicited bids from
 both Mylan and Sanofi for formulary placement. There is ample competition ex-ante.
 Thus, ex-post shares reflect the outcome of ex-ante competition for PBM contracts.
 317.      The economic literature teaches that market share as one indicator of market
 power can a poor proxy. This is particularly true in bidding markets, where even the
 dominant firm can face effective competition from firms with very low market shares. As
 explained in Langenfeld (1996):428
           In markets characterized by bidding behavior, competitive effects analysis
           highlights a tension in measuring the competitive impact of industry
           participants. It is often argued that in a bidding market, each firm should
           be given the same market share because the past is a poor predictor of
           future market shares. In effect, each firm has a chance to win new
           contracts, so any attempt by one or more firms to raise price above the
           competitive level will allow firms that have won relatively few bids to
           expand their sales significantly and defeat the attempted price increase.
 318.      Thus, ex-post market shares are not a reliable indicator of market power where, as
 here, Mylan and Sanofi engaged in competition for the contracts at PBMs.
 319.      Second, as a general matter, market power refers to the ability of a firm to restrict
 output in order to elevate price.429 Market share is a retrospective quantification of a
 firm’s output relative to the collective output of the other firms in the relevant market.
 Questions of market power are, in contrast, prospective and hypothetical/counterfactual
 in nature. By themselves, market-share metrics do not inform the question of whether that
 firm could profitably restrict industry-wide output. For example, as Professor Dennis

 426
       “[M]arket share is only a starting point for determining whether monopoly power exists, and the
       inference of monopoly power does not automatically follow from the possession of a commanding
       market share.” (American Council, Certified Podiatric Physicians v. American Board Podiatric Surg.,
       185 F.3d 606, 623 (6th Cir. 1999) at *623.)
 427
       For example: “Market shares do not constitute answers to questions about market power…. The two
       are related, but each measures a different type of phenomenon.” (Louis Kaplow (2011) “Market share
       thresholds: on the conflation of empirical assessments and legal policy judgments,” Journal of
       Competition Law & Economics, 7(2), 243–276 at 244.
 428
       James A. Langenfeld, “The Merger Guidelines As Applied,” The Economics of the Antitrust Process,
       Boston, MA: Springer US (1996), 41–64 at 51.
 429
       For example: “Market power generally is defined as the power of a firm to restrict output and thereby
       increase the selling price of its goods in the market.” (Ryko Mfg. Co. v. Eden Services, 823 F. 2d 1215 -
       Court of Appeals, 8th Circuit 1987, at *1232.)




 HIGHLY CONFIDENTIAL                                                                                 Page 116
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 122 of 212




 Carlton explains:430

         [T]he definition of a market and the use of market shares and changes in
         market shares are at best crude first steps to begin an analysis. I would use
         them to eliminate frivolous antitrust cases when shares are low, but would use
         them cautiously for anything else. Their usefulness in Section 2 cases is
         especially weak.

 320.      The question of whether Mylan has monopoly power is equivalent to asking: Is
 Mylan competitively undisciplined by other firms? Mylan’s market share at any point in
 time does not answer this question.
 321.      The insufficiency of market share to inform questions of market power is
 amplified when the question is one of monopoly power. The relevant question is not how
 large a market share Mylan had at any time but rather whether Mylan could maintain its
 market share (a) when confronted with an attractively priced competing product and (b)
 without making significant concessions as responses to this competition.431
 322.      A high market share does not reliably inform whether rivals, actual or potential,
 would increase supply in response to an exercise of market power or monopoly power.
 323.      Whether other firms have the ability to increase output depends on whether those
 firms have the capacity to produce. Market share only indicates what part of those firms’
 capacities each actually used in a given time period.
 324.      Because increases in supply can come from other incumbents and not just from
 new entrants, a demonstration of monopoly requires not just establishing barriers to
 entry; it requires as well establishing barriers to expansion.432
 325.      Professor Scott Morton offers no evidence demonstrating the lack of potential for
 supply increases by existing firms and for that reason her market-power/monopoly-power
 analysis is incomplete and therefore unreliable. Indeed, Professor Scott Morton opines

 430
       Dennis W. Carlton, “Market Definition: Use and Abuse,” Competition Policy International, Vol. 3,
       No. 1 (Spring 2007), 3-27 at 3.
 431
       For example: “In evaluating monopoly power, it is not market share that counts, but the ability to
       maintain market share.” (US v. Syufy Enterprises, 903 F. 2d 659 - Court of Appeals, 9th Circuit 1990,
       at *665–666; italics in original.)
 432
       For example, see Rebel Oil Co., Inc. v. Atlantic Richfield Co., 51 F. 3d 1421 - Court of Appeals, 9th
       Circuit 1995 at *1439. “We next address the final factors in market power analysis: barriers to entry
       and barriers to expansion. A mere showing of substantial or even dominant market share alone cannot
       establish market power sufficient to carry out a predatory scheme. The plaintiff must show that new
       rivals are barred from entering the market and show that existing competitors lack the capacity to
       expand their output to challenge the predator's high price.” (Italics added.)




 HIGHLY CONFIDENTIAL                                                                             Page 117
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 123 of 212




 that, but for Mylan’s conduct, Sanofi would have secured “substantial market share.”433
 This necessarily implies that Sanofi had access to sufficient production capacity to supply
 that “substantial market share.”
       XI.C.2.      PBMs have significant buyer power by pulling together
              downstream demand to negotiate rebates from manufacturers
 326.      PBMs have substantial buyer power. There is a high degree of concentration
 among PBMs. The PBM industry has also seen a growing consolidation over time. In
 January 2014, Sanofi noted that,
                                                                                             .”434 Sanofi’s
 former CEO confirmed
                                          .435
 327.      Exhibit 15 shows that from January 2013 to October 2015, the period during
 which Auvi-Q was sold by Sanofi, the top five PBMs (ESI, CVS, OptumRx, Prime, and
 MedImpact) accounted for more than 75% of lives covered by commercial plans. ESI
 alone covered roughly 85-90 million lives in 2017.436 Professor Scott Morton’s Table 2
 confirms the size of these large PBMs.
 328.      Professor Scott Morton agrees that PBMs have large “countervailing buyer
 power,” stating:437
           PBMs negotiate with pharmaceutical firms on behalf of insurers and
           government agencies, taking advantage of the scale of large buyers to
           exert leverage on prices for pharmaceuticals. PBMs also can take
           advantage of their informational advantage about product prices and

 433
       Scott Morton Report, ¶ 197. (“While I elaborate on the harm suffered by Sanofi below… that harm
       stems from the fact that, as a result of Mylan’s anticompetitive behavior, Sanofi was unable to secure
       the substantial market share that both it and Mylan forecasted it would.”)
 434
       Email from Peter Guenter (Sanofi) to colleagues, “TR: Payer White paper,” January 17, 2014, SAN-
       EPI-1151885-96 at 85.
 435
       Viehbacher (Sanofi) Deposition, pp. 164-166.




 436
       30(b)(6) Kautzner (ESI) Deposition, p. 31. (“Q. Let’s – let’s start it with as of 2017? How many lives
       did ESI cover? A. So Express Scripts roughly covered, at the time, a range of 85 to 90 million
       members.”)
 437
       Scott Morton Report, ¶ 14.



 HIGHLY CONFIDENTIAL                                                                              Page 118
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 124 of 212




           alternatives to influence choices made by less well informed HCPs and
           patients. One important tool used by PBMs to influence patient choice and
           mitigate supplier bargaining power is the creation of formularies.
 329.      In addition, as I describe in Section VI.A, Professor Scott Morton’s own report,
 her academic publications, and her testimony in front of Congress all recognize the
 importance of PBMs using formularies and exclusion lists to move shares and drive down
 drug prices. I have also provided numerous examples to illustrate how PBMs negotiated
 with Mylan and Sanofi to retrieve large rebates and drive down EAI device prices.
 Testimony from PBMs also supports that they lowered net prices for their clients as a
 result of aggressive utilization management.
 330.      In sum, it is beyond dispute that the presence of PBMs provides a powerful
 constraint on drug manufacturers’ prices in general and Mylan’s pricing of EpiPen in
 particular.
       XI.C.3.      Mylan lowered prices substantially in response to competition
              from Auvi-Q
 331.      Professor Scott Morton points to “net price increases” by Mylan after Auvi-Q’s
 entry as direct evidence that Mylan had monopoly power. In particular, she alleges that
 Mylan was able to “charge higher net prices to PBMs while Auvi-Q was on the market
 than it was prior to Auvi-Q.”438 In her Figure 8, she depicts EpiPen’s net price for
 commercial transactions of eight PBMs that, according to her, comprised 86% of covered
 lives in January 2015.


                            .439 Professor Scott Morton’s analysis is flawed for a number of
 reasons.
 332.      First, she inappropriately looks to the price Mylan charged in Q1 2013 as a
 benchmark for evaluating the effect of competition from Auvi-Q.
 333.      Instead, the appropriate benchmark should be the net price that Mylan would have
 charged but-for Auvi-Q’s entry. As I have shown previously in Exhibit 6, because Mylan
 increased its rebates substantially in response to Auvi-Q’s competition, EpiPen’s net
 prices following Auvi-Q’s entry are actually lower, rather than higher, than EpiPen’s net

 438
       Scott Morton Report, ¶ 87.
 439
       Scott Morton Report, ¶ 87 and Figure 8.




 HIGHLY CONFIDENTIAL                                                               Page 119
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 125 of 212




 prices without Auvi-Q entry,                                                            . In
 addition, the rate of increase of EpiPen’s net price following Auvi-Q’s entry was lower
 than that prior to the entry. These facts belie the allegation that Mylan had monopoly
 power with the presence of Auvi-Q as a competitor.
 334.      Second, as I explained above, rebate negotiations are PBM-specific. Mylan’s net
 prices and rebates could vary from PBM to PBM. Therefore, looking at average net
 prices across PBMs would not allow one to accurately assess what occurred at each
 individual PBM.




 335.      Professor Scott Morton also pointed to an isolated instance where she alleges that
                                                                              . This, even if
 true, suggests that Sanofi was a substantial competitive constraint when it was on the
 market. On the other hand, according to Professor Scott Morton’s own data (shown in
 Figure 8),                                                                         .
 336.      Notably, Mylan did not exclude competition from Auvi-Q. Auvi-Q continues to be
 sold by kaléo today. The only time Auvi-Q was off of the market was due to Sanofi itself,
 as a result of the complete recall in 2015, which Professor Scott Morton does not allege
 to be the result of Mylan’s challenged conduct.
       XI.C.4.          EpiPen faced competition from generic versions
 337.      Professor Scott Morton also alleges that “Mylan continued to have monopoly
 power after Auvi-Q was voluntarily recalled from the market.”440 She points to the
 relatively high market share of EpiPen following Auvi-Q’s entry. But she acknowledges
 that Mylan’s volume share dropped below 80% by the end of 2017.441
 338.      Mylan also launched its generic EpiPen in December 2016 at a price more than
 50% lower than its branded EpiPen product. My analysis of the IMS data shows that the
 weighted average EpiPen price dropped following Mylan AG’s launch, suggesting a
 significant share of patients benefited from the lower prices.

 440
       Scott Morton Report, ¶ 71.
 441
       Scott Morton Report, Figure 7B.




 HIGHLY CONFIDENTIAL                                                                Page 120
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 126 of 212




 339.      In addition, Mylan continues to face competition from other generic products. For
 example, Impax reached a deal in January 2017 to offer its Adrenaclick AG at all CVS
 pharmacies at a significantly discounted price (as well as a coupon program).442 One
 Mylan executive acknowledged at the time that Mylan lost about 15% market share in the
 first 2-3 weeks following the Impax-CVS deal due to CVS aggressively switching
 patients to the Adrenaclick AG product.443 Thus, the presence of generic EAI devices,
 even if they are not AB-rated to Mylan’s EpiPen, can still provide PBMs the leverage to
 switch shares away from EpiPen. I note that Professor Scott Morton, in her damages
 analysis, assumes that
                        ”444 This undermines her opinion that the relevant market is all EAI
 devices (including EpiPen generics and Auvi-Q).
 XI.D. Mylan’s challenged conduct, considered as a whole, did not substantially
       foreclose Sanofi
 340.      Professor Scott Morton contends that it is not sufficient to look separately at each
 individual piece of conduct that is challenged, but rather one has to evaluate whether the
 conduct taken together foreclosed competition.
 341.      I have evaluated this, and for all the reasons stated above, it did not.




 442
       See, e.g., “CVS Health Offers Patients Lowest Cash Price in the Market for Generic Epinephrine Auto-
       injector to Treat Allergic Reactions,” CVS Health News Release, January 12, 2017, available at
       <https://cvshealth.com/newsroom/press-releases/cvs-health-offers-patients-lowest-cash-price-market-
       generic-epinephrine-auto>, (accessed March 20, 2019).
 443
       Email from Bruce Foster (Mylan) to Heather Dibblee (Optum), et al., “RE: Can we set up time to meet
       next week,” February 17, 2017, MYEP00082319.
 444
       Scott Morton Report, ¶ 220.




 HIGHLY CONFIDENTIAL                                                                            Page 121
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 127 of 212




  Roberl D. Willig
  March 25,2019




HIGHLY CONFIDENTIAL
                                 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 128 of 212




                                   Exhibit 1: Auvi-Q's WAC Price Was Substantially Higher Than EpiPen's
               $260




               $240
                                                                        Auvi-Q then maintained a price
                                                                        premium over EpiPen throughout
                                                                        the rest of its time on the market
               $220




               $200
 WAC per Pen




                                     Sanofi implemented two
                                     price increases within the
               $180                  first year of its launch



               $160



                      Sanofi entered
               $140   market with WAC
                      at parity to EpiPen


               $120




               $100




                                                                       Auvi-Q       EpiPen
Source: EAI WAC data (SAN-EPI-0002167).
Note: Monthly WAC represents the listed WAC at the end of the month.


                                                                   Highly Confidential
                                  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 129 of 212




                                       Exhibit 2: Mylan's Contract Prices Were Lower than Sanofi's Offered Prices for Large PBMs
                                             Mylan Contract                                                          Sanofi Offer                              Comparison Period
   PBM/Payor       Contract                                                                                                             Price
                              WAC       Rebate   Admin Fee Price Protection   Net Price    Contract Date   WAC   Rebate   Admin Fee                Net Price   Start      End
                    Date                                                                                                              Protection




prior authorization or step edit on Auvi-Q or excluding it from the formulary is used. For each Sanofi offer the highest rebate and price protection terms are used.
Sources: MYEP00086244, MYEP00000926, MedImpact_00044, MYEP00260323, SAN-EPI_A-0100045, SAN-EPI-0434020, SAN-EPI_A-0168416, SAN-EPI-0764725, EAI 00041402 Optum Rx, Backup to
the Scott Morton Report, SAN-EPI-0002167, and IMS Xponent data.




                                                                                  Highly Confidential
                      Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 130 of 212




                                      Exhibit 3: Auvi-Q Had Coverage at Largest Commercial PBMs

                                                                                              Auvi-Q Status
                     PBM
                                                             2013 Q3                            2014 Q3                               2015 Q3
CVS                                                          Covered                           Preferred                             Preferred
Prime                                                        Covered                            Covered                               Covered
CIGNA                                                        Covered                            Covered                               Covered
ESI                                                          Covered                          Not Covered                            Preferred
Aetna                                                                                       Covered (PA/ST)                          Preferred
OptumRx (Including United Healthcare)                      Not Covered                        Not Covered                           Not Covered
MedImpact                                                   Not Listed                        Not Covered                           Not Covered


Notes: Commercial plans include entries where the channel is "Commercial" or "Health Exchange." The PBMs listed above are those analyzed by Professor
Scott Morton in Figure 8 of her report. The listed Auvi-Q status is the most common status for each PBM by lives covered in the third quarter of each year.
Aetna's Auvi-Q status for 2013 is left blank due to lack of information from the MMIT data.

Source: MMIT data.




                                                                    Highly Confidential
                                                       Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 131 of 212




                                               Exhibit 4: CVS, Express Scripts, and OptumRx Have Extensively Used Formulary Exclusion Lists

                                    160                                                                                                                158




                                    140


                                                                                                                                     124

                                    120
Number of Drugs on Exclusion List




                                    100                                                                      95

                                                                                                                                                             87
                                                                                                                                                                    82
                                                                                                                                           80
                                    80                                           76
                                                                                                                                                  74

                                                                                                                  65

                                    60
                                                                50
                                                                                        48


                                    40    38




                                    20



                                                N.A.                  N.A.                    N.A.                       N.A.
                                      0
                                               2012                  2013              2014                       2015                     2016              2017
                                                                                      CVS Caremark   Express Scripts       OptumRx

Sources: CVS exclusion lists, 2012-2017; Express Scripts exclusion lists, 2014-2017; OptumRx exclusion lists, 2016-2017.
Note: Express Scripts did not have exclusion lists in 2012 or 2013. OptumRx did not have exclusion lists for any standard formulary prior to 2016.



                                                                                       Highly Confidential
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 132 of 212




                             Highly Confidential
                          Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 133 of 212




Sources: EAI WAC data (SAN-EPI-0002167); Mylan managed care data (MYEP01385719).
Notes: (1) EpiPen rebates include any rebates, price protection, or admin fees paid to PBMs or payers. (2) Average rebates are quantity weighted. (3) EpiPen WACs
are calculated using EAI WAC data. (4) Average rebates are for commercial plans only.


                                                                      Highly Confidential
                         Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 134 of 212




                 Exhibit 7a: Price-Cost Test for PBM Contracts Offering Rebates for Exclusive Formulary Position
                                                   (January 2013 - October 2015)




Notes: "Discount off WAC" includes discounts for rebates and admin fees.
Sources: PBM Contracts; IMS Xponent data; Mylan P&L; WAC data; Mylan Sales data; Scott Morton Report backup.




                                                                     Highly Confidential
                         Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 135 of 212




                 Exhibit 7b: Price-Cost Test for PBM Contracts Offering Rebates for Exclusive Formulary Position
                                    (January 2013 - October 2015) - Including Price Protection




Notes: "Discount off WAC" includes discounts for rebates, admin fees, and price protection.
Sources: PBM Contracts; IMS Xponent data; Mylan P&L; WAC data; Mylan Sales data; Scott Morton Report backup.




                                                                     Highly Confidential
            Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 136 of 212




                      Exhibit 8: There Was a Level Playing Field for Contestable Units
                                                      Mylan                                        Sanofi
                               Offers No     Offers 30%       Effective Incremental Offer   Offer for Contestable
                                Rebate         Rebate          for Contestable Demand              Demand
Market Units                     1,000           1,000                   1,000                     1,000
Contestable Units                 500             500                     500                        500
List Price                       $500            $500                    $500                       $500
Offered Rebate %                  0%             30%                     60%                        60%
Contestable Units Won               0             500                     500                        500
Non-Contestable Units Won         500             500                      0                          0
Net Price                        $500            $350                    $200                       $200
Gross Sales                    $250,000        $500,000                $250,000                   $250,000
Total Rebate                       $0          $150,000                $150,000                   $150,000
Net Sales                      $250,000        $350,000                $100,000                   $100,000




                                              Highly Confidential
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 137 of 212




                              Highly Confidential
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 138 of 212




                              Highly Confidential
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 139 of 212




                             Highly Confidential
                         Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 140 of 212




Notes: Assumes 90% contestable share. "Discount off WAC" includes discounts for rebates and admin fees.
Sources: PBM Contracts; IMS Xponent data; Mylan P&L; WAC data; Mylan Sales data; Scott Morton Report backup.




                                                                     Highly Confidential
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 141 of 212




                              Highly Confidential
                           Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 142 of 212




                                                   Exhibit 12: Sample PBM Bid Grid




Source: SAN-EPI-0435404.




                                                           Highly Confidential
                                     Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 143 of 212




                Exhibit 13a: Professor Scott Morton Improperly Combines "Not Covered" and Prior Authorization/Step Therapy

            Auvi-Q Formulary Status - 2013Q3                                          Auvi-Q Formulary Status - 2014Q3                                          Auvi-Q Formulary Status - 2015Q3
                      All Channels                                                              All Channels                                                              All Channels
                                                                                              Not Listed                                                                  Not Listed
              Not Listed                        Preferred                                                                                                                   6.2%
               14.2%                                                                            6.5%                         Preferred
                                                 11.8%
                                                                                                                              21.2%
                                                                                                                                                          PA/ST
                                                                                                                                                          22.1%

        PA/ST                                                                    PA/ST                                                                                                                         Preferred
        10.3%                                                                    26.0%                                                                                                                          40.0%




                                                                                                                                   Covered
   Not                                                                                                                              21.2%
 Covered
  18.2%                                               Covered                                                                                                   Not
                                                       45.5%                            Not                                                                   Covered
                                                                                      Covered                                                                  18.3%                              Covered
                                                                                       25.1%                                                                                                       13.3%

Notes: Includes plans from all channels. The formulary statuses reported are based on the "Universal" statuses in the MMIT data. “Preferred” includes lives on plans where Auvi-Q's formulary status was "Generic (Preferred)"
or "Preferred". “Covered” includes lives on plans where Auvi-Q's formulary status was "Covered" or "Specialty". "Not Covered" includes lives on plans where Auvi-Q's formulary status was "Not Covered". "PA/ST" includes lives
on plans where Auvi-Q's formulary status was "Preferred (PA/ST)", "Covered (PA/ST)", or "Specialty (PA/ST)." The set of PA/ST plans therefore indicates plans where Auvi-Q was subject to just a prior authorization
requirement, just a step therapy requirement, or subject to both. "Not Listed" includes lives on plans where Auvi-Q's formulary status was "Not Listed".
Source: MMIT data.




                                                                                                     Highly Confidential
                                    Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 144 of 212




                            Exhibit 13b: Auvi-Q Had Extensive Coverage on Commercial Formularies Throughout the Period

            Auvi-Q Formulary Status - 2013Q3                                        Auvi-Q Formulary Status - 2014Q3                                          Auvi-Q Formulary Status - 2015Q3
                  Commercial Channel                                                      Commercial Channel                                                        Commercial Channel
                                                                                            Not Listed                                                               Not Listed
              Not Listed                       Preferred
                                                                                              7.2%                                                                     7.7%
               15.0%                            11.5%
                                                                                                                             Preferred                      PA/ST
                                                                                                                              25.8%                         10.9%                                         Preferred
         PA/ST                                                                   PA/ST                                                                                                                     52.3%
         3.4%                                                                    18.0%


                                                                                                                                                      Not
                                                                                                                                                    Covered
                                                                                                                                                     12.6%

     Not
   Covered
    16.3%
                                                   Covered                                                                  Covered
                                                                                    Not                                      23.3%                         Covered
                                                    53.7%
                                                                                  Covered                                                                   16.5%
                                                                                   25.7%


Notes: The commercial channel includes "Commercial" and "Health Exchange" plans. The formulary statuses reported are based on the "Universal" statuses in the MMIT data. “Preferred” includes lives on plans where Auvi-Q's
formulary status was "Generic (Preferred)" or "Preferred". “Covered” includes lives on plans where Auvi-Q's formulary status was "Covered" or "Specialty". "Not Covered" includes lives on plans where Auvi-Q's formulary
status was "Not Covered". "PA/ST" includes lives on plans where Auvi-Q's formulary status was "Preferred (PA/ST)", "Covered (PA/ST)", or "Specialty (PA/ST)." The set of PA/ST plans therefore indicates plans where Auvi-Q
was subject to just a prior authorization requirement, just a step therapy requirement, or subject to both. "Not Listed" includes lives on plans where Auvi-Q's formulary status was "Not Listed".
Source: MMIT data.




                                                                                                   Highly Confidential
                          Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 145 of 212




                          Exhibit 13c: Any Foreclosure Caused by the Challenged Conduct Was Small
                                              Jan. 2013 - Oct. 2015, All Channels
                      Commercial PA/ST, 6.5%


            Commercial Not Covered,
                    9.7%




                                                                                                                       All Other Lives, 83.8%




Notes: The percentages in the chart represent the share of covered and uninsured lives from January 2013 to October 2015. Includes plans from all channels.
Commercial includes plans where the channel was either "Commercial" or "Health Exchange." The "all other lives" section includes all uninsured lives, all lives under
Medicare and Medicaid plans, as well as lives in the commercial sector on plans where the Auvi-Q status was "Generic (Preferred)", "Preferred", “Covered”,
"Specialty", or "Not Listed."
Sources: MMIT data; "Health Insurance Coverage of the Total Population," Henry J Kaiser Family Foundation, available at <https://www.kff.org/other/state-
indicator/total-population/?dataView=1&currentTimeframe=2&sortModel=%7B%22colId%22:%22Location%22,%22sort%22:%22asc%22%7D> (accessed March
23, 2019).



                                                                       Highly Confidential
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 146 of 212




Exhibit 14: EpiPen4Schools Program Accounted For A Small Portion of Total EpiPens Sold
                                 Jan. 2013 - Oct. 2015




                                Highly Confidential
                       Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 147 of 212




              Exhibit 15: The Top 5 PBMs Accounted for Over 75% of Lives Covered by Commercial Plans
                                               Jan. 2013 - Oct. 2015

                               Unknown
                               7,094,200
                                  4%




                                                          Other
                                                        33,039,993              Express Scripts
                                                           20%                   62,393,636
                                                                                    37%
                                 MedImpact
                                 10,274,365
                                     6%


                                 Prime Therapeutics
                                     13,077,768
                                         8%
                                                                           CVS Caremark,
                                                        OptumRx             25,031,756,
                                                       17,307,104              15%
                                                          10%




Notes: Commercial plans includes entries whose channel is "Commercial" or "Health Exchange". The figures in the text boxes represent the average
number of lives covered by the PBM/collection of PBMs in each month of the time period and each PBM's share of the total lives covered over the
time period.
Source: MMIT data.


                                                               Highly Confidential
           Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 148 of 212




                     Exhibit 16a: Professor Scott Morton's Figure 8: Aetna
       EpiPen and Auvi-Q List Prices and Net Prices per Pen Over Time - Commercial Plans
$350




                                        Highly Confidential
    Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 149 of 212




         Exhibit 16b: Professor Scott Morton's Figure 8: CVS/Caremark
EpiPen and Auvi-Q List Prices and Net Prices per Pen Over Time - Commercial Plans




                                 Highly Confidential
    Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 150 of 212




               Exhibit 16c: Professor Scott Morton's Figure 8: ESI
EpiPen and Auvi-Q List Prices and Net Prices per Pen Over Time - Commercial Plans




                                 Highly Confidential
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 151 of 212




                      Attachment A
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 152 of 212




                                                                                March 25, 2019
                                      Curriculum Vitae


Name:                        Robert D. Willig

Address:                     220 Ridgeview Road, Princeton, New Jersey 08540

Birth:                       1/16/47; Brooklyn, New York

Marital Status:              Married, four children

Education:            Ph.D. Economics, Stanford University, 1973
                            Dissertation: Welfare Analysis of Policies
                                          Affecting Prices and Products.
                            Advisor: James Rosse

                      M.S.   Operations Research, Stanford University, 1968.

                      A.B.   Mathematics, Harvard University, 1967.


Professional Positions:

Lecturer with the rank of Professor, Woodrow Wilson School of Public and International Affairs,
2/2017 – 6/2019.

Professor of Economics and Public Affairs, Emeritus, Princeton University, 7/2016 –

Professor of Economics and Public Affairs, Princeton University, 7/1978 - 6/2016.

Principal External Advisor, Infrastructure Program, Inter-American Development Bank, 6/97-
8/98.

Deputy Assistant Attorney General, U.S. Department of Justice, l989-1991.

Supervisor, Economics Research Department, Bell Laboratories, 1977-1978.

Visiting Lecturer (with rank of Associate Professor), Department of Economics
and Woodrow Wilson School, Princeton University, 1977-78 (part time).

Economics Research Department, Bell Laboratories, 1973-77.

Lecturer, Economics Department, Stanford University, 1971-73.


                                             A-1
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 153 of 212




Other Professional Activities

ABA Section of Antitrust Law Economics Task Force, 2010-2012

Advisory Committee, Compass Lexecon 2010 -

OECD Advisory Council for Mexican Economic Reform, 2008 - 2009

Senior Consultant, Compass Lexecon, 2008 -

Director, Competition Policy Associates, Inc., 2003-2005

Advisory Bd., Electronic Journal of I.O. and Regulation Abstracts, 1996-2008.

Advisory Board, Journal of Network Industries, 2004-2010.

Visiting Faculty Member (occasional), International Program on Privatization and Regulatory
Reform, Harvard Institute for International Development, 1996-2000.

Member, National Research Council Highway Cost Allocation Study
Review Committee, 1995-98.

Member, Defense Science Board Task Force on the Antitrust Aspects of Defense Industry
Consolidation, 1993-94.

Editorial Board, Utilities Policy, 1990-2001.

Leif Johanson Lecturer, University of Oslo, November 1988.

Member, New Jersey Governor's Task Force on Market-Based Pricing of Electricity, 1987-89.

Co-editor, Handbook of Industrial Organization, 1984-89.

Associate Editor, Journal of Industrial Economics, 1984-89.

Director, Consultants in Industry Economics, Inc., 1983-89, 1991-94.

Fellow, Econometric Society, 1981-.

Organizing Committee, Carnegie-Mellon-N.S.F. Conference on Regulation, 1985.

Board of Editors, American Economic Review, 1980-83.
                                                A-2
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 154 of 212




Nominating Committee, American Economic Association, 1980-1981.

Research Advisory Committee, American Enterprise Institute, 1980-1986.

Editorial Board, M.I.T. Press Series on Government Regulation of Economic
Activity, 1979-93.

Program Committee, 1980 World Congress of the Econometric Society.

Program Committee, Econometric Society, 1979, 1981, 1985.

Organizer, American Economic Association Meetings: 1980, 1982.

American Bar Association Section 7 Clayton Act Committee, 198l.

Principal Investigator, NSF grant SOC79-0327, 1979-80; NSF grant 285-6041, 1980-82; NSF
grant SES-8038866, 1983-84, 1985-86.

Aspen Task Force on the Future of the Postal Service, 1978-80.

Organizing Committee of Sixth Annual Telecommunications Policy Research
Conference, 1977-78.

Visiting Fellow, University of Warwick, July 1977.

Institute for Mathematical Studies in the Social Sciences, Stanford University, 1975.


Published Articles and Book Chapters:

“Is Professor Salop Right That Judge Leon Bungled United States v. AT&T?” (with Janusz
Ordover and J. Gregory Sidak), The Criterion Journal on Innovation, v. 3, 249-263, 2018.

“The Role of the Circle Principle in Market Definition,” (with Bryan Keating and Jonathan
Orszag), The Antitrust Source, April 2018, 1-6.

“Economy-wide and Sectoral Impacts on Workers of Brazil’s Internet Rollout” (with Mark A.
Dutz, Lucas Ferreira Mation, and Stephen D. O’Connell), Forum for Social Economics, 46:2, 160-
177, 2017.

“Two-Sided Market Definition and Competitive Effects for Credit Cards After United States v.
American Express” (with J. Gregory Sidak), The Criterion Journal on Innovation, v. 1, 1301, 2016.

"Unilateral Competitive Effects" (with Bryan Keating), in The Oxford Handbook on

                                                A-3
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 155 of 212




International Antitrust Economics, (Roger D. Blair and D. Daniel Sokol, eds.), Oxford University
Press, 2014.

“Activating Actavis: A More Complete Story” (with Barry C. Harris, Kevin M. Murphy, and
Matthew B. Wright), Antitrust, vol. 28, No. 2 (Spring), 2014.

“'Reverse Payments' in Settlements of Patent Litigation: Split Opinions on Schering-Plough’s K-
Dur (2005 and 2012)" (with John P. Bigelow), in The Antitrust Revolution (Sixth Edition), (J.
Kwoka and Laurence White, eds.), Oxford University Press, 2013.

"The Delta-Northwest Merger: Consumer Benefits from Airline Network Effects (2008)" (with
Mark Israel, Bryan Keating and Daniel Rubinfeld), in The Antitrust Revolution (Sixth Edition), (J.
Kwoka and Laurence White, eds.), Oxford University Press, 2013.

"Airline Network Effects and Consumer Welfare" (with Bryan Keating, Mark Israel and Daniel
Rubinfeld), Review of Network Economics, published online November 2013.

"The Liftoff of Consumer Benefits from the Broadband Revolution" (with Mark Dutz and Jon
Orszag), Review of Network Economics (2012) vol. 11, issue 4, article 2.

 "Competition and innovation-driven inclusive growth" (with Mark Dutz, Ioannis Kessides and
 Stephen O’Connell), in Promoting Inclusive Growth: Challenges and Policies, Luiz de Mello and
 Mark Dutz (eds.), OECD, 2011.

 "Unilateral Competitive Effects of Mergers: Upward Pricing Pressure, Product Quality, and
 Other Extensions," Review of Industrial Organization (2011) 39:19–38.

 “Antitrust and Patent Settlements: The Pharmaceutical Cases,” (with John Bigelow) in The
 Antitrust Revolution (Fifth Edition), John Kwoka and Lawrence White (eds.), 2009.

 “The 1982 Department of Justice Merger Guidelines: An Economic Assessment,” (with J.
 Ordover) reprinted in Economics of Antitrust Law, Benjamin Klein (ed.), Edward Elgar, 2008.

 “On the Antitrust Treatment of Production Joint Ventures,” (with Carl Shapiro) reprinted in
 Economics of Antitrust Law, Benjamin Klein (ed.), Edward Elgar, 2008.

  “Consumer’s Surplus Without Apology,” reprinted in Applied Welfare Economics, Richard
 Just, Darrel Hueth and Andrew Schmitz (eds.), Edward Elgar, 2008; reprinted in Readings in
 Social Welfare: Theory and Policy, Robert E. Kuenne (ed.), Blackwell, 2000, pp. 86-97;
 reprinted in Readings in Microeconomic Theory, M. M. La Manna (ed.), Dryden Press, 1997,
 pp. 201-212.

 “The Risk of Contagion from Multi-Market Contact,” (with Charles Thomas), The International
 Journal of Industrial Organization, Vol. 24, Issue 6 (Nov. 2006), pp 1157 – 1184.

 “Pareto-Superior Nonlinear Outlay Schedules,” reprinted in The Economics of Public Utilities,
                                               A-4
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 156 of 212




Ray Rees (ed.), Edward Elgar, 2006; reprinted in The Economics of Price Discrimination, G.
Norman, (ed.), Edward Elgar, 1999.

“Economic Effects of Antidumping Policy,” reprinted in The WTO and Anti-Dumping, Douglas
Nelson (ed.), Edward Elgar, 2005.

“Merger Analysis, Industrial Organization Theory and the Merger Guidelines,” reprinted in
Antitrust and Competition Policy, Andrew Kleit (ed.) Edward Elgar, 2005

“Antitrust Policy Towards Agreements That Settle Patent Litigation,” (with John Bigelow),
Antitrust Bulletin, Fall 2004, pp. 655-698.

“Economies of Scope,” (with John Panzar), reprinted in The Economics of Business Strategy,
John Kay (ed.), Edward Elgar, 2003.

“Panel on Substantive Standards for Mergers and the Role of Efficiencies,” in International
Antitrust Law & Policy, Barry E. Hawk (ed.), Juris Publishing, 2003.

“Practical Rules for Pricing Access in Telecommunications,” (with J. Ordover) in Second
Generation Reforms in Infrastructure Services , F. Basanes and R. Willig (eds.), Johns Hopkins
Press, 2002.

“Comments on Antitrust Policy in the Clinton Administration,” in American Economic Policy in
the 1990s, J. Frankel and P. Orszag (eds.), MIT Press, 2002.

“Entrepreneurship, Access Policy and Economic Development: Lessons from Industrial
Organization,” (with M. Dutz and J. Ordover), European Economic Review, (44)4-6 (2000), pp.
739-747.

"Public Versus Regulated Private Enterprise," reprinted in Privatization in Developing Countries,
P. Cook and C. Kirkpatrick (eds.), Edward Elgar, 2000.

“Deregulation v. the Legal Culture: Panel Discussion,” in Is the Telecommunications Act of
1996 Broken?, G. Sidak (ed.), AEI Press, 1999.

“Economic Principles to Guide Post-Privatization Governance,” in Can Privatization Deliver?
Infrastructure for Latin America, R. Willig co-editor, Johns Hopkins Press, 1999.

“Access and Bundling in High-Technology Markets,” (with J. A. Ordover), in Competition,
Innovation and the Microsoft Monopoly: Antitrust in the Digital Marketplace, J. A. Eisenach and
T. Lenard (eds.), Kluwer, 1999.

“Competitive Rail Regulation Rules: Should Price Ceilings Constrain Final Products or Inputs?,”
(With W. J. Baumol), Journal of Transport Economics and Policy, Vol. 33, Part 1, pp. 1-11.

                                              A-5
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 157 of 212




“Economic Effects of Antidumping Policy,” Brookings Trade Forum: 1998, 19-41.

“Interview With Economist Robert D. Willig,” Antitrust , Vol. 11, No. 2, Spring 1997, pp.11-15.

“Parity Pricing and its Critics: A Necessary Condition for Efficiency in Provision of Bottleneck
Services to Competitors,” (with W. J. Baumol and J. A. Ordover), Yale Journal on Regulation,
Vol. 14, No. 1, Winter 1997, pp. 145-164.

“Restructuring Regulation of the Rail Industry,” (with Ioannis Kessides), in Private Sector,
Quarterly No. 4, September 1995, pp. 5 - 8. Reprinted in Viewpoint, October, 1995, The World
Bank. Reprinted in Private Sector, special edition: Infrastructure, June 1996.

“Competition and Regulation in the Railroad Industry,” (with Ioannis Kessides), in Regulatory
Policies and Reform: A Comparative Perspective, C. Frischtak (ed.), World Bank, 1996.

"Economic Rationales for the Scope of Privatization," (with Carl Shapiro), reprinted in The
Political Economy of Privatization and Deregulation, E. E. Bailey and J. R. Pack (eds.), The
International Library of Critical Writings in Economics, Edward Elgar Publishing Co., 1995, pp.
95-130.

"Weak Invisible Hand Theorems on the Sustainability of Multi-product Natural Monopoly,"
(with W. Baumol and E. Bailey), reprinted in The Political Economy of Privatization and
Deregulation, E. E. Bailey and J. R. Pack (eds.), The International Library of Critical Writings in
Economics, Edward Elgar Publishing Co., 1995, pp. 245-260.

“Economists’ View: The Department of Justice Draft Guidelines for the Licensing and
Acquisition of Intellectual Property,” (with J. Ordover), Antitrust, V. 9, No. 2 (spring 1995), 29-
36.

"Public Versus Regulated Private Enterprise," in Proceedings of the World Bank Annual
Conference on Development Economics 1993, L. Summers (ed.), The World Bank, 1994.

"Economics and the 1992 Merger Guidelines: A Brief Survey," (with J. Ordover), Review of
Industrial Organization, V. 8, No. 2, (1993), pp. 139-150.

"The Role of Sunk Costs in the 1992 Guidelines' Entry Analysis," Antitrust, V. 6, No. 3 (summer
1992).

"Antitrust Lessons from the Airlines Industry: The DOJ Experience," Antitrust Law Journal, V.
60, No. 2 (1992).

"William J. Baumol," (with E. E. Bailey), in New Horizons in Economic Thought: Appraisals of
Leading Economists, W. J. Samuels (ed.), Edward Elgar, 1992.

"Anti-Monopoly Policies and Institutions," in The Emergence of Market Economies in Eastern
                                                A-6
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 158 of 212




Europe, Christopher Clague and Gordon Rausser (eds.), Basil Blackwell, 1992.

"Economics and the 1992 Merger Guidelines," (with Janusz Ordover), in Collaborations Among
Competitors: Antitrust Policy and Economics, Eleanor Fox and James Halverson (eds.),
American Bar Association, 1992.

"On the Antitrust Treatment of Production Joint Ventures," (with Carl Shapiro), reprinted in
Collaborations Among Competitors: Antitrust Policy and Economics, Eleanor Fox and James
Halverson (eds), American Bar Association, 1992.

"Merger Analysis, Industrial Organization Theory, and Merger Guidelines," Brookings Papers
on Economic Activity -- Microeconomics 1991, pp. 281-332.

"On the Antitrust Treatment of Production Joint Ventures," (with C. Shapiro), Journal of
Economic Perspectives, Vol. 4, No. 3, Summer 1990, pp. 113-130.

"Economic Rationales for the Scope of Privatization," (with Carl Shapiro), in The Political
Economy of Public Sector Reform and Privatization, E.N. Suleiman and J. Waterbury (eds.),
Westview Press, Inc., 1990, pp. 55-87.

"Contestable Market Theory and Regulatory Reform," in Telecommunications Deregulation:
Market Power and Cost Allocation, J.R. Allison and D.L. Thomas (eds.), Ballinger, 1990.

"Address To The Section," Antitrust Law Section Symposium, New York State Bar Association,
1990.

"Price Caps: A Rational Means to Protect Telecommunications Consumers and
Competition," (with W. Baumol), Review of Business, Vol. 10, No. 4, Spring 1989, pp. 3-8.

"U.S.-Japanese VER: A Case Study from a Competition Policy Perspective," (with M. Dutz) in
The Costs of Restricting Imports, The Automobile Industry. OECD, 1988.

"Contestable Markets," in The New Palgrave: A Dictionary of Economics, J. Eatwell, M.
Milgate, and P. Newman (eds.), 1987.

"Do Entry Conditions Vary Across Markets: Comments," Brookings Papers on Economic
Activity, 3 - 1987, pp. 872-877.

"Railroad Deregulation: Using Competition as a Guide," (with W. Baumol), Regulation,
January/February 1987, Vol. 11, No. 1, pp. 28-36.

"How Arbitrary is 'Arbitrary'? - or, Toward the Deserved Demise of Full Cost Allocation," (with
W. Baumol and M. Koehn), Public Utilities Fortnightly, September 1987, Vol. 120, No. 5, pp.
16-22.

                                              A-7
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 159 of 212




"Contestability: Developments Since the Book," (with W. Baumol), Oxford Economic Papers,
December 1986, pp. 9-36.

"The Changing Economic Environment in Telecommunications: Technological Change and
Deregulation," in Proceedings from the Telecommunications Deregulation Forum; Karl Eller
Center; 1986.

"Perspectives on Mergers and World Competition," (with J. Ordover), in Antitrust and
Regulation, R.E. Grieson (ed.), Lexington, 1986.

"On the Theory of Perfectly Contestable Markets," (with J. Panzar and W. Baumol), in New
Developments in The Analysis of Market Structure, J. Stiglitz and F. Mathewson (eds.), MIT
Press, 1986.

"InterLATA Capacity Growth and Market Competition," (with C. Shapiro), in
Telecommunications and Equity: Policy Research Issues, J. Miller (ed.), North Holland, 1986.

"Corporate Governance and Market Structure," in Economic Policy in Theory and Practice, A.
Razin and E. Sadka (eds.), Macmillan Press, 1986.

"Antitrust for High-Technology Industries: Assessing Research Joint Ventures and Mergers,"
(with J. Ordover), Journal of Law and Economics, Vol 28(2), May 1985, pp. 311-334.

"Non-Price Anticompetitive Behavior by Dominant Firms Toward the Producers of
Complementary Products," (with J. Ordover and A. Sykes), in Antitrust and Regulation,
F.M. Fisher (ed.), MIT Press, 1985.

"Telephones and Computers: The Costs of Artificial Separation," (with W. Baumol),
Regulation, March/April 1985.

"Transfer Principles in Income Redistribution," (with P. Fishburn), Journal of Public Economics,
25 (1984), pp. 1-6.

"Market Structure and Government Intervention in Access Markets," in Telecommunications
Access and Public Policy, A. Baughcam and G. Faulhaber (eds.), 1984.

"Pricing Issues in the Deregulation of Railroad Rates," (with W. Baumol), in Economic
Analysis of Regulated Markets: European and U. S. Perspectives, J. Finsinger (ed.), 1983.

"Local Telephone Pricing in a Competitive Environment," (with J. Ordover), in
Telecommunications Regulation Today and Tomorrow, E. Noam (ed.), Harcourt Brace
Jovanovich, 1983.

"Economics and Postal Pricing Policy," (with B. Owen), in The Future of the Postal Service, J.
Fleishman (ed.), Praeger, 1983.

                                              A-8
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 160 of 212




"Selected Aspects of the Welfare Economics of Postal Pricing," in Telecommunications Policy
Annual, Praeger, 1987.

"The Case for Freeing AT&T" (with M. Katz), Regulation, July-Aug. 1983, pp. 43-52.

"Predatory Systems Rivalry: A Reply" (with J. Ordover and A. Sykes), Columbia Law Review,
Vol. 83, June 1983, pp. 1150-1166. Reprinted in Corporate Counsel's Handbook - 1984.

"Sector Differentiated Capital Taxation with Imperfect Competition and Interindustry Flows,"
Journal of Public Economics, Vol. 21, 1983.

"Contestable Markets: An Uprising in the Theory of Industry Structure: Reply," (with W.J.
Baumol and J.C. Panzar), American Economic Review, Vol. 73, No. 3, June 1983, pp. 491-496.

"The 1982 Department of Justice Merger Guidelines: An Economic Assessment," (with J.
Ordover), California Law Review, Vol. 71, No. 2, March 1983, pp. 535-574. Reprinted in
Antitrust Policy in Transition: The Convergence of Law and Economics, E.M. Fox and J.T.
Halverson (eds.), 1984.

"Intertemporal Failures of the Invisible Hand: Theory and Implications for International Market
Dominance," (with W.J. Baumol), Indian Economic Review, Vol. XVI, Nos. 1 and 2,
January-June 1981, pp. 1-12.

"Unfair International Trade Practices," (with J. Ordover and A. Sykes), Journal of International
Law and Politics, Vol. 15, No. 2, winter 1983, pp. 323-337.

"Journals as Shared Goods: Reply," (with J. Ordover), American Economic Review, V. 72, No.
3, June 1982, pp. 603-607.

"Herfindahl Concentration, Rivalry, and Mergers," (with J. Ordover and A. Sykes), Harvard Law
Review, V. 95, No. 8, June 1982, pp. 1857-l875.

"An Economic Definition of Predation: Pricing and Product Innovation," (with J. Ordover), Yale
Law Journal, Vol. 90: 473, December 1981, pp. 1-44.

"Fixed Costs, Sunk Costs, Entry Barriers, and the Sustainability of Monopoly," (with W.
Baumol), Quarterly Journal of Economics, Vol. 96, No. 3, August 1981, pp. 405-432.

"Social Welfare Dominance," American Economic Review, Vol. 71, No. 2, May 1981,
pp. 200-204.

"Economies of Scope," (with J. Panzar), American Economic Review, Vol. 72, No. 2, May 1981,
pp. 268-272.

"Income-Distribution Concerns in Regulatory Policymaking," (with E.E. Bailey) in Studies in
Public Regulation (G. Fromm, ed.), MIT Press, Cambridge, 1981, pp. 79-118.
                                               A-9
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 161 of 212




"An Economic Definition of Predatory Product Innovation," (with J. Ordover), in Strategic
Predation and Antitrust Analysis, S. Salop (ed.), 1981.

"What Can Markets Control?" in Perspectives on Postal Service Issues, R. Sherman (ed.),
American Enterprise Institute, 1980.

"Pricing Decisions and the Regulatory Process," in Proceedings of the 1979 Rate Symposium on
Problems of Regulated Industries, University of Missouri-Columbia Extension Publications,
1980, pp. 379-388.

"The Theory of Network Access Pricing," in Issues in Public Utility Regulation, H.M. Trebing
(ed.), MSU Public Utilities Papers, 1979.

"Customer Equity and Local Measured Service," in Perspectives on Local Measured Service,
J. Baude, etal. (ed.), 1979, pp. 71-80.

"The Role of Information in Designing Social Policy Towards Externalities," (with J. Ordover),
Journal of Public Economics, V. 12, 1979, pp. 271-299.

"Economies of Scale and the Profitability of Marginal-Cost Pricing: Reply," (with J. Panzar),
Quarterly Journal of Economics, Vol. 93, No. 4, Novmber 1979, pp. 743-4.

"Theoretical Determinants of the Industrial Demand for Electricity by Time of Day," (with J.
Panzar) Journal of Econometrics, V. 9, 1979, pp. 193-207.

"Industry Performance Gradient Indexes," (with R. Dansby), American Economic Review,
V. 69, No. 3, June 1979, pp. 249-260.

"The Economic Gradient Method," (with E. Bailey), American Economic Review, Vol. 69, No.
2, May 1979, pp. 96-101.

"Multiproduct Technology and Market Structure," American Economic Review, Vol. 69, No. 2,
May 1979, pp. 346-351.

"Consumer's Surplus Without Apology: Reply," American Economic Review, Vol.            69,
No. 3, June 1979, pp. 469-474.

"Decisions with Estimation Uncertainty," (with R. Klein, D. Sibley, and L. Rafsky),
Econometrica, V. 46, No. 6, November 1978, pp. 1363-1388.

"Incremental Consumer's Surplus and Hedonic Price Adjustment," Journal of Economic Theory,
V. 17, No. 2, April 1978, pp. 227-253.

"Recent Theoretical Developments in Financial Theory: Discussion, "The Journal of Finance, V.
33, No. 3, June 1978, pp. 792-794.
                                              A-10
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 162 of 212




"The Optimal Provision of Journals Qua Sometimes Shared Goods," (with J. Ordover),
American Economic Review, V. 68, No. 3, June 1978, pp. 324-338.

"On the Comparative Statics of a Competitive Industry With Infra-marginal Firms," (with J.
Panzar), American Economic Review, V. 68, No. 3, June 1978, pp. 474-478.

"Pareto Superior Nonlinear Outlay Schedules," Bell Journal of Economics, Vol. 9, No. 1, Spring
1978, pp. 56-69.

"Predatoriness and Discriminatory Pricing," in The Economics of Anti-Trust: Course of Study
Materials, American Law Institute-American Bar Association, 1978.

"Economies of Scale in Multi-Output Production," (with J. Panzar), Quarterly Journal of
Economics, V. 91, No. 3, August 1977, pp. 481-494.

"Weak Invisible Hand Theorems on the Sustainability of Multi-product Natural Monopoly,"
(with W. Baumol and E. Bailey), American Economic Review, V. 67, No. 3, June 1977, pp.
350-365.

"Free Entry and the Sustainability of Natural Monopoly," (with J. Panzar), Bell Journal of
Economics, Spring 1977, pp. 1-22.

"Risk Invariance and Ordinally Additive Utility Functions," Econometrica, V. 45, No. 3, April
1977, pp. 621-640.

"Ramsey-Optimal Pricing of Long Distance Telephone Services," (with E. Bailey), in Pricing in
Regulated Industries, Theory and Application, J. Wenders (ed.), Mountain State Telephone and
Telegraph Co., 1977, pp. 68-97.

"Network Externalities and Optimal Telecommunications Pricing: A Preliminary Sketch," (with
R. Klein), in Proceedings of Fifth Annual Telecommunications Policy Research Conference,
Volume II, NTIS, 1977, pp. 475-505.

"Otsenka ekonomicheskoi effektivnosti proizvodstvennoi informatsii" ["The Evaluation of the
Economic Benefits of Productive Information"] in Doklady Sovetskikh i Amerikanskikh
Spetsialistov Predstavlennye na Pervyi Sovetsko-Amerikanskii Simpozium po Ekonomicheskoi
Effektivnosti Informat sionnogo Obsluzhivaniia [Papers of Soviet and American Specialists
Presented at the First Soviet- American Symposium on Costs and Benefits of Information
Services], All Soviet Scientific Technical Information Center, Moscow, 1976.

"Vindication of a 'Common Mistake' in Welfare Economics," (with J. Panzar), Journal of
Political Economy, V. 84, No. 6, December 1976, pp. 1361-1364.

"Consumer's Surplus Without Apology," American Economic Review, V. 66, No. 4,
September 1976, pp. 589-597.
                                              A-11
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 163 of 212




Books

Second Generation Reforms in Infrastructure Services, F. Basanes and R. Willig (eds.), Johns
Hopkins Press, 2002.

Can Privatization Deliver? Infrastructure for Latin America, R. Willig co-editor, Johns Hopkins
Press, 1999.

Handbook of Industrial Organization, (edited with R. Schmalensee), North Holland Press,
Volumes 1 and 2, 1989.

Contestable Markets and the Theory of Industry Structure, (with W.J. Baumol and J.C. Panzar),
Harcourt Brace Jovanovich, 1982. Second Edition, 1989.

Welfare Analysis of Policies Affecting Prices and Products, Garland Press, 1980.


Unpublished Papers and Reports:

“Economic Foundations for 21st Century Freight Rail Rate Regulation,” (with John W. Mayo),
Georgetown Center for Business and Public Policy, Policy Paper, 2018. Forthcoming in U.S.
Freight Rail Economics and Policy: Are We on the Right Track?; Macher, J.T. and J.W. Mayo
(eds.); Routledge.

“Brief Amici Curiae of 37 Economists, Antitrust Scholars, and Former Government Antitrust
Officials In Support of Appellees and Supporting Affirmance,” In the United States Court of
Appeals for the District of Columbia Circuit; USCA Case #18-5214; United States of America,
Plaintiff-Appellant, v. AT&T, Inc.; DirecTV Group Holdings, LLC; and TimeWarner Inc.,
Defendants-Appellees; On appeal from a final judgment of the U.S. District Court for the District
of Columbia, Hon. Richard J. Leon, No. 1:17-cv-2511; 9/26/2018.

“Brief for Amici Curiae J. Gregory Sidak and Robert D. Willig in Support of Respondents,” In the
Supreme Court of the United States; In the Supreme Court of the United States; State of Ohio, et
al., v. American Express Company, et al., On Writ Of Certiorari To The United States Court Of
Appeals For The Second Circuit; No. 16-1454; January 23, 2018.

“Brief of Leading Economists as Amici Curiae in Support of Respondents,” In the
Supreme Court of the United States; Douglas R. M. Nazarian, et al, v. PPL
Energyplus, LLC, et al. and CPV Maryland, LLC, v. PPL Energyplus, LLC, et al.; On
Writ of Certiorari to the US Court of Appeals for the Fourth Circuit; Nos. 14-614, 14-
623; January 19, 2016.

“Technological change and labor market segmentation in the developing world: Evidence from
Brazil,” (with Dutz, Mark, Lucas Ferreira-Mation, and Stephen O’Connell), 2015 Background
                                              A-12
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 164 of 212




Paper for the 2016 World Bank’s World Development Report.

“Brief for Amici Curiae J. Gregory Sidak, Robert D. Willig, David J. Teece, and Keith N. Hylton,
Scholars and Experts in Antitrust Economics in Support of Defendants-Appellants and Supporting
Reversal,” 15-1672 In the United States Court of Appeals for the Second Circuit; United States of
America, et al., v. American Express Company, et al., 8/10/2015.

 "Commentary on Economics at the FTC: Hospital Mergers, Authorized Generic Drugs, and
 Consumer Credit Markets" (with Nauman Ilias, Bryan Keating, and Paolo Ramezzana), 2016.

 "Recommendations for Excessive-Share Limits in the Surfclam and Ocean Quahog Fisheries"
 (with Glenn Mitchell and Steven Peterson), Report to National Marine Fisheries Service and the
 Mid-Atlantic Fishery Management Council, 5/23/2011.

 "Public Comments on the 2010 Draft Horizontal Merger Guidelines," paper posted to Federal
 Trade Commission website, 6/4/2010

“An Economic Perspective on the Antitrust Case Against Intel,” (with Jon Orszag and Gilad
Levin), 2009.

  "An Econometric Analysis of the Matching Between Football Student-Athletes and Colleges,"
 (with Yair Eilat, Bryan Keating and Jon Orszag)

 Supreme Court Amicus Brief Regarding Morgan Stanley Capital Group Inc. v. Public Utility
 District No. 1 of Snohomish County, Washington, (co-authored), AEI-Brookings Joint Center
 Brief No. 07-02, 12/2/07

 “(Allegedly) Monopolizing Tying Via Product Innovation,” statement before the Department of
 Justice/Federal Trade Commission Section 2 Hearings, November 1, 2006.

 “Assessment of U.S. Merger Enforcement Policy,” statement before the Antitrust Modernization
 Commission, 11/17/05.

 “Investment is Appropriately Stimulated by TELRIC,” in Pricing Based on Economic Cost,
 12/2003.

 “Brief of Amici Curiae Economics Professors, re Verizon v. Trinko, In the Supreme Court of the
 U.S.,” (with W.J. Baumol, J.O. Ordover and F.R. Warren-Boulton), 7/25/2003.

 “Stimulating Investment and the Telecommunications Act of 1996,” (with J. Bigelow, W. Lehr
 and S. Levinson), 2002.

 “An Economic Analysis of Spectrum Allocation and Advanced Wireless Services,” (with
 Martin N. Baily, Peter R. Orszag, and Jonathan M. Orszag), 2002

 “Effective Deregulation of Residential Electric Service,” 2001
                                               A-13
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 165 of 212




“Anticompetitive Forced Rail Access” (with W. J. Baumol), 2000

“The Scope of Competition in Telecommunications” (with B. Douglas Bernheim), 1998 “Why

Do Christie and Schultz Infer Collusion From Their Data? (with Alan Kleidon), 1995.

"Demonopolization," (with Sally Van Siclen), OECD Vienna Seminar Paper, 1993.

"Economic Analysis of Section 337: The Balance Between Intellectual Property Protection and
Protectionism," (with J. Ordover) 1990.

"The Effects of Capped NTS Charges on Long Distance Competition," (with M. Katz).

"Discussion of Regulatory Mechanism Design in the Presence of Research Innovation, and
Spillover Effects," 1987.

"Industry Economic Analysis in the Legal Arena," 1987.

"Deregulation of Long Distance Telephone Services: A Public Interest Assessment," (with
M. Katz).

"Competition-Related Trade Issues," report prepared for OECD.

"Herfindahl Concentration Index," (with J. Ordover), Memorandum for ABA Section 7 Clayton
Act Committee, Project on Revising the Merger Guidelines, March 1981.

"Market Power and Market Definition," (with J. Ordover), Memorandum for ABA Section 7
Clayton Act Committee, Project on Revising the Merger Guidelines, May 1981.

"The Continuing Need for and National Benefits Derived from the REA Telephone
Loan Programs - An Economic Assessment," 1981.

"The Economics of Equipment Leasing: Costing and Pricing," 1980.

"Rail Deregulation and the Financial Problems of the U.S. Railroad Industry," (with
W.J. Baumol), report prepared under contract to Conrail, 1979.

"Price Indexes and Intertemporal Welfare," Bell Laboratories Economics Discussion Paper,
1974.

"Consumer's Surplus: A Rigorous Cookbook," Technical Report #98, Economics
Series, I.M.S.S.S., Stanford University, l973.

"An Economic-Demographic Model of the Housing Sector," (with B. Hickman and
M. Hinz), Center for Research in Economic Growth, Stanford University, 1973.

                                             A-14
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 166 of 212




Invited Conference Presentations:

FTC Competition and Consumer Protection Hearings
      "The State of US Antitrust Law"                                               2018

Portuguese Competition Authority Public Seminar Series
       “Ups and Downs of Horizontal and Vertical Mergers”                            2017

World Bank Workshop on Digital Technology Adoption, Skills, Productivity and Jobs in Latin
America
      “Discussion of Models of Firm Heterogeneity”                                   2016

George Mason Law Review Annual Antitrust Symposium: Antitrust in an Interconnected World
   “GUPPI and the Safe Harbor”                                                     2016

Competition Law & Policy Institute of New Zealand Annual Workshop
  “Merger Analysis Keynote”                                                           2015

Economic Studies at Brookings: Railroads, Policy and the Economy
  “The Industry Perspective”                                                          2015

Georgetown University McDonough School of Business Railroad Economics Symposium
  “The Role of Economic Theory in the ‘Deregulated’ Rail Industry”              2015

Brazilian School of Economics and Finance (FGV EPGE) Seminario
 “Public Interest Regulation: Lessons from Railroads”                                 2015

NYU School of Law Conference on the Fiftieth Anniversary of United States v. Philadelphia
National Bank: The Past, Present and Future of Merger Law
 “Discussion with Agency Economists”                                                   2013

Brookings Institution Conference on The Economics of the Airline Industry
"Airline Network Effects and Consumer Welfare"                                        2012

AGEP Public Policy Conference on Pharmaceutical Industry Economics, Regulation and Legal
Issues; Law and Economics Center, George Mason University School of Law
 "Pharmaceutical Brand-Generic Disputes"                                            2012

U.S.-EU Alliance Study Peer Review Conferences
"Review of Cooperative Agreements in Transatlantic Airline Markets"                    2012
"The Research Agenda Ahead"                                                            2012


                                             A-15
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 167 of 212




Antitrust in the High Tech Sector Conference
 "Developments in Merger Enforcement"                                                 2012

Georgetown Center for Business and Public Policy, Conference on the Evolution of Regulation
 "Reflections on Regulation"                                                           2011

Antitrust Forum, New York State Bar Association
 "Upward Price Pressure, Market Definition and Supply Mobility"                       2011

American Bar Association, Antitrust Section, Annual Convention
 "The New Merger Guidelines' Analytic Highlights"                                     2011

OECD and World Bank Conference on Challenges and Policies for Promoting Inclusive Growth
 "Inclusive Growth From Competition and Innovation"                                  2011

Villanova School of Business Executive MBA Conference
 "Airline Network Effects, Competition and Consumer Welfare"                           2011

NYU School of Law Conference on Critical Directions in Antitrust
 "Unilateral Competitive Effects"                                                      2010

Conf. on the State of European Competition Law and Enforcement in a Transatlantic Context
 "Recent Developments in Merger Control"                                                2010

Center on Regulation and Competition, Universidad de Chile Law School
 "Economic Regulation and the Limits of Antitrust Law"                                 2010

Center on Regulation and Competition, Universidad de Chile Law School
"Merger Policy and Guidelines Revision"                                               2010

Faculty of Economics, Universidad de Chile
"Network Effects in Airlines Markets"                                                 2010

Georgetown Law Global Antitrust Enforcement Symposium
"New US Merger Guidelines"                                                             2010

FTI London Financial Services Conference
"Competition and Regulatory Reform"                                                    2010

NY State Bar Association Annual Antitrust Conference
“New Media Competition Policy”                                                         2009

Antitrust Law Spring Meeting of the ABA
“Antitrust and the Failing Economy Defense”                                            2009


                                               A-16
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 168 of 212




Georgetown Law Global Antitrust Enforcement Symposium
“Mergers: New Enforcement Attitudes in a Time of Economic Challenge”                     2009

Phoenix Center US Telecoms Symposium
“Assessment of Competition in the Wireless Industry”                                     2009

FTC and DOJ Horizontal Merger Guidelines Workshop
“Direct Evidence is No Magic Bullet”                                                     2009

Northwestern Law Research Symposium: Antitrust Economics and Competition Policy
"Discussion of Antitrust Evaluation of Horizontal Mergers"                               2008

Inside Counsel Super-Conference
 "Navigating Mixed Signals under Section 2 of the Sherman Act"                           2008

Federal Trade Commission Workshop on Unilateral Effects in Mergers
"Best Evidence and Market Definition"                                                     2008

European Policy Forum, Rules for Growth: Telecommunications Regulatory Reform
“What Kind of Regulation For Business Services?”                                          2007

Japanese Competition Policy Research Center, Symposium on M&A and Competition Policy
 “Merger Policy Going Forward With Economics and the Economy”                        2007

Federal Trade Commission and Department of Justice Section 2 Hearings
“Section 2 Policy and Economic Analytic Methodologies”                                    2007

Pennsylvania Bar Institute, Antitrust Law Committee CLE
“The Economics of Resale Price Maintenance and Class Certification”                       2007

Pennsylvania Bar Institute, Antitrust Law Committee CLE
“Antitrust Class Certification – An Economist’s Perspective”                             2007

Fordham Competition Law Institute, International Competition Economics Training Seminar
“Monopolization and Abuse of Dominance”                                               2007

Canadian Bar Association Annual Fall Conference on Competition Law
“Economic Tools for the Competition Lawyer”                                               2007

Conference on Managing Litigation and Business Risk in Multi-jurisdiction Antitrust Matters
“Economic Analysis in Multi-jurisdictional Merger Control”                                 2007

World Bank Conference on Structuring Regulatory Frameworks for Dynamic and Competitive
South Eastern European Markets
“The Roles of Government Regulation in a Dynamic Economy”                            2006

                                              A-17
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 169 of 212




Department of Justice/Federal Trade Commission Section 2 Hearings
“(Allegedly) Monopolizing Tying Via Product Innovation”                 2006

Fordham Competition Law Institute, Competition Law Seminar
“Monopolization and Abuse of Dominance”                                2006

Practicing Law Institute on Intellectual Property Antitrust
“Relevant Markets for Intellectual Property Antitrust”                 2006

PLI Annual Antitrust Law Institute
“Cutting Edge Issues in Economics”                                     2006

World Bank’s Knowledge Economy Forum V
“Innovation, Growth and Competition”                                   2006

Charles University Seminar Series
“The Dangers of Over-Ambitious Antitrust Regulation”                  2006

NY State Bar Association Antitrust Law Section Annual Meeting
“Efficient Integration or Illegal Monopolization?”                    2006

World Bank Seminar
“The Dangers of Over-Ambitious Regulation”                             2005

ABA Section of Antitrust Law 2005 Fall Forum
“Is There a Gap Between the Guidelines and Agency Practice?”           2005

Hearing of Antitrust Modernization Commission
“Assessment of U.S. Merger Enforcement Policy”                         2005

LEAR Conference on Advances in the Economics of Competition Law
“Exclusionary Pricing Practices”                                        2005

 Annual Antitrust Law Institute
              “Cutting Edge Issues in Economics”                       2005

 PRIOR Symposium on States and Stem Cells
            “Assessing the Economics of State Stem Cell Programs”      2005

 ABA Section of Antitrust Law – AALS Scholars Showcase
               “Distinguishing Anticompetitive Conduct”                2005

 Allied Social Science Associations National Convention
                “Antitrust in the New Economy”                          2005

                                                A-18
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 170 of 212




ABA Section of Antitrust Law 2004 Fall Forum
           “Advances in Economic Analysis of Antitrust”                   2004

Phoenix Center State Regulator Retreat
            “Regulatory Policy for the Telecommunications Revolution”     2004

OECD Competition Committee
         “Use of Economic Evidence in Merger Control”                     2004

Justice Department/Federal Trade Commission Joint Workshop
              “Merger Enforcement”                                        2004

Phoenix Center Annual U.S. Telecoms Symposium
            “Incumbent Market Power”                                      2003

Center for Economic Policy Studies Symposium on Troubled Industries
             “What Role for Government in Telecommunications?”            2003

Princeton Workshop on Price Risk and the Future of the Electric Markets
            “The Structure of the Electricity Markets”                    2003

2003 Antitrust Conference
             “International Competition Policy and Trade Policy”          2003

International Industrial Organization Conference
               “Intellectual Property System Reform”                      2003

ABA Section of Antitrust Law 2002 Fall Forum
            “Competition, Regulation and Pharmaceuticals”                 2002




                                             A-19
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 171 of 212




Fordham Conference on International Antitrust Law and Policy
           “Substantive Standards for Mergers and the Role of Efficiencies”   2002

Department of Justice Telecom Workshop
            “Stimulating Investment and the Telecommunications Act of 1996”   2002

Department of Commerce Conference on the State of the Telecom Sector
            “Stimulating Investment and the Telecommunications Act of 1996”   2002

Law and Public Affairs Conference on the Future of Internet Regulation
             “Open Access and Competition Policy Principles”                  2002
Center for Economic Policy Studies Symposium on Energy Policy
             “The Future of Power Supply”                                     2002

The Conference Board: Antitrust Issues in Today’s Economy
            “The 1982 Merger Guidelines at 20”                                2002

Federal Energy Regulatory Commission Workshop
             “Effective Deregulation of Residential Electric Service”         2001

IPEA International Seminar on Regulation and Competition
             “Electricity Markets: Deregulation of Residential Service”       2001
             “Lessons for Brazil from Abroad”                                 2001

ABA Antitrust Law Section Task Force Conference
            “Time, Change, and Materiality for Monopolization Analyses”       2001

Harvard University Conference on American Economic Policy in the 1990s
            “Comments on Antitrust Policy in the Clinton Administration”      2001

Tel-Aviv Workshop on Industrial Organization and Anti-Trust
            “The Risk of Contagion from Multimarket Contact”                  2001

2001 Antitrust Conference
             “Collusion Cases: Cutting Edge or Over the Edge?”                2001
             “Dys-regulation of California Electricity”                       2001

FTC Public Workshop on Competition Policy for E-Commerce
            “Necessary Conditions for Cooperation to be Problematic”          2001

HIID International Workshop on Infrastructure Policy
               “Infrastructure Privatization and Regulation”                  2000

Villa Mondragone International Economic Seminar
            “Competition Policy for Network and Internet Markets”             2000

                                              A-20
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 172 of 212




New Developments in Railroad Economics: Infrastructure Investment and Access Policies
           “Railroad Access, Regulation, and Market Structure”                        2000

The Multilateral Trading System at the Millennium
             “Efficiency Gains From Further Liberalization”                             2000

Singapore – World Bank Symposium on Competition Law and Policy
             “Policy Towards Cartels and Collusion”                                     2000

CEPS: Is It a New World?: Economic Surprises of the Last Decade
              “The Internet and E-Commerce”                                             2000

Cutting Edge Antitrust: Issues and Enforcement Policies
            “The Direction of Antitrust Entering the New Millennium”                    2000

The Conference Board: Antitrust Issues in Today’s Economy
           “Antitrust Analysis of Industries With Network Effects”                      1999

CEPS: New Directions in Antitrust
          “Antitrust in a High-Tech World”                                              1999

World Bank Meeting on Competition and Regulatory Policies for Development
          “Economic Principles to Guide Post-Privatization Governance”                  1999

1999 Antitrust Conference
           “Antitrust and the Pace of Technological Development”                        1999
           “Restructuring the Electric Utility Industry”                                1999

HIID International Workshop on Privatization, Regulatory Reform and Corporate Governance
           “Privatization and Post-Privatization Regulation of Natural Monopolies”    1999

The Federalist Society: Telecommunications Deregulation: Promises Made,
Potential Lost?
           “Grading the Regulators”                                                     1999

Inter-American Development Bank: Second Generation Issues In the Reform
Of Public Services
           “Post-Privatization Governance”                                              1999
           “Issues Surrounding Access Arrangements”                                     1999

Economic Development Institute of the World Bank -- Program on Competition Policy
         “Policy Towards Horizontal Mergers”                                            1998

Twenty-fifth Anniversary Seminar for the Economic Analysis Group of the Department of

                                             A-21
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 173 of 212




Justice
          “Market Definition in Antitrust Analysis”                                    1998

HIID International Workshop on Privatization, Regulatory Reform and Corporate Governance
         “Infrastructure Architecture and Regulation: Railroads”                      1998

EU Committee Competition Conference – Market Power
       “US/EC Perspective on Market Definition”                                        1998


Federal Trade Commission Roundtable
          “Antitrust Policy for Joint Ventures”                                        1998

1998 Antitrust Conference
         “Communications Mergers”                                                      1998

The Progress and Freedom Foundation Conference on Competition, Convergence, and the
Microsoft Monopoly
          Access and Bundling in High-Technology Markets                            1998

FTC Program on The Effective Integration of Economic Analysis into Antitrust Litigation
        The Role of Economic Evidence and Testimony                                     1997

FTC Hearings on Classical Market Power in Joint Ventures
        Microeconomic Analysis and Guideline                                           1997

World Bank Economists --Week IV Keynote
        Making Markets More Effective With Competition Policy                          1997

Brookings Trade Policy Forum
         Competition Policy and Antidumping: The Economic Effects                      1997

University of Malaya and Harvard University Conference on The Impact of Globalisation and
Privatisation on Malaysia and Asia in the Year 2020
           Microeconomics, Privatization, and Vertical Integration                      1997

ABA Section of Antitrust Law Conference on The Telecommunications Industry
        Current Economic Issues in Telecommunications                                  1997

Antitrust 1998: The Annual Briefing
          The Re-Emergence of Distribution Issues                                      1997

Inter-American Development Bank Conference on Private Investment, Infrastructure Reform and
Governance in Latin America & the Caribbean
      Economic Principles to Guide Post-Privatization Governance                       1997

                                              A-22
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 174 of 212




Harvard Forum on Regulatory Reform and Privatization of Telecommunications in the Middle
East
     Privatization: Methods and Pricing Issues                                     1997

American Enterprise Institute for Public Policy Research Conference
     Discussion of Local Competition and Legal Culture                               1997


Harvard Program on Global Reform and Privatization of Public Enterprises
     “Infrastructure Privatization and Regulation: Freight”                          1997

World Bank Competition Policy Workshop
     “Competition Policy for Entrepreneurship and Growth”                            1997

Eastern Economics Association Paul Samuelson Lecture
      “Bottleneck Access in Regulation and Competition Policy”                       1997

ABA Annual Meeting, Section of Antitrust Law
    “Antitrust in the 21st Century: The Efficiencies Guidelines”                     1997

Peruvian Ministry of Energy and Mines Conference on Regulation of Public Utilities
      “Regulation: Theoretical Context and Advantages vs. Disadvantages”             1997

The FCC: New Priorities and Future Directions
     “Competition in the Telecommunications Industry”                                1997

American Enterprise Institute Studies in Telecommunications Deregulation
     “The Scope of Competition in Telecommunications”                                1996

George Mason Law Review Symposium on Antitrust in the Information Revolution
     “Introduction to the Economic Theory of Antitrust and Information”              1996

Korean Telecommunications Public Lecture
     “Market Opening and Fair Competition”                                           1996

Korea Telecommunications Forum
     “Desirable Interconnection Policy in a Competitive Market”                      1996

European Association for Research in Industrial Economics Annual Conference
     “Bottleneck Access: Regulation and Competition Policy”                          1996

Harvard Program on Global Reform and Privatization of Public Enterprises
     “Railroad and Other Infrastructure Privatization”                               1996


                                             A-23
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 175 of 212




FCC Forum on Antitrust and Economic Issues Involved with InterLATA Entry
     “The Scope of Telecommunications Competition”                                   1996

Citizens for a Sound Economy Policy Watch on Telecommunications Interconnection
      “The Economics of Interconnection”                                             1996


World Bank Seminar on Experiences with Corporatization
     “Strategic Directions of Privatization”                                         1996

FCC Economic Forum on the Economics of Interconnection
     Lessons from Other Industries                                                   1996

ABA Annual Meeting, Section of Antitrust Law
    The Integration, Disintegration, and Reintegration
    of the Entertainment Industry                                                    1996

Conference Board: 1996 Antitrust Conference
     How Economics Influences Antitrust and Vice Versa                               1996

Antitrust 1996: A Special Briefing
      Joint Ventures and Strategic Alliances                                         1996

New York State Bar Association Section of Antitrust Law Winter Meeting
     Commentary on Horizontal Effects Issues                                         1996

FTC Hearings on the Changing Nature of Competition in a Global and Innovation-Driven Age
     Vertical Issues for Networks and Standards                                       1995

Wharton Seminar on Applied Microeconomics
     Access Policies with Imperfect Regulation                                       1995

Antitrust 1996, Washington D.C.
      Assessing Joint Ventures for Diminution of Competition                        1995

ABA Annual Meeting, Section of Antitrust Law
    Refusals to Deal -- Economic Tests for Competitive Harm                          1995

FTC Seminar on Antitrust Enforcement Analysis
      Diagnosing Collusion Possibilities                                             1995

Philadelphia Bar Education Center: Antitrust Fundamentals
      Antitrust--The Underlying Economics                                           1995

Vanderbilt University Conference on Financial Markets

                                               A-24
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 176 of 212




      Why Do Christie and Schultz Infer Collusion From Their Data?                     1995

ABA Section of Antitrust Law Chair=s Showcase Program
    Discussion of Telecommunications Competition Policy                                1995

Conference Board: 1995 Antitrust Conference
     Analysis of Mergers and Joint Ventures                                             1995

ABA Conference on The New Antitrust: Policy of the '90s
    Antitrust on the Super Highways/Super Airways                                       1994

ITC Hearings on The Economic Effects of Outstanding Title VII Orders
     "The Economic Impacts of Antidumping Policies"                                     1994

OECD Working Conference on Trade and Competition Policy
    "Empirical Evidence on The Nature of Anti-dumping Actions"                          1994

Antitrust 1995, Washington D.C.
      "Rigorous Antitrust Standards for Distribution Arrangements"                      1994

ABA -- Georgetown Law Center: Post Chicago-Economics: New Theories
- New Cases?
     "Economic Foundations for Vertical Merger Guidelines"                              1994

Conference Board: Antitrust Issues in Today's Economy
     "New Democrats, Old Agencies: Competition Law and Policy"                          1994

Federal Reserve Board Distinguished Economist Series
      "Regulated Private Enterprise Versus Public Enterprise"                           1994

Institut d'Etudes Politiques de Paris
       "Lectures on Competition Policy and Privatization"                               1993

Canadian Bureau of Competition Policy Academic Seminar Series, Toronto.
     "Public Versus Regulated Private Enterprise"                                       1993

CEPS Symposium on The Clinton Administration: A Preliminary Report Card
    "Policy Towards Business"                                                           1993

Columbia Institute for Tele-Information Conference on Competition in Network Industries, New
York, NY
      "Discussion of Deregulation of Networks: What Has Worked and What Hasn't"
                                                                                         1993
World Bank Annual Conference on Development Economics
      "Public Versus Regulated Private Enterprise"                                       1993

                                              A-25
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 177 of 212




Center for Public Utilities Conference on Current Issues Challenging the Regulatory Process
      "The Economics of Current Issues in Telecommunications Regulation"                   1992
      "The Role of Markets in Presently Regulated Industries"                              1992

The Conference Board's Conference on Antitrust Issues in Today's Economy, New York, NY
     "Antitrust in the Global Economy"                                               1992
     "Monopoly Issues for the '90s"                                                  1993

Columbia University Seminar on Applied Economic Theory, New York, NY
     "Economic Rationales for the Scope of Privatization"                                 1992

Howrey & Simon Conference on Antitrust Developments, Washington, DC
     "Competitive Effects of Concern in the Merger Guidelines"                           1992

Arnold & Porter Colloquium on Merger Enforcement, Washington, DC
     "The Economic Foundations of the Merger Guidelines"                                  1992

American Bar Association, Section on Antitrust Law Leadership Council Conference, Monterey,
CA
     "Applying the 1992 Merger Guidelines"                                            1992

OECD Competition Policy Meeting, Paris, France
    "The Economic Impacts of Antidumping Policy"                                          1992

Center for Public Choice Lecture Series, George Mason University Arlington, VA
      "The Economic Impacts of Antidumping Policy"                                        1992

Brookings Institution Microeconomics Panel, Washington, DC,
     "Discussion of the Evolution of Industry Structure"                                  1992

AT&T Conference on Antitrust Essentials
    "Antitrust Standards for Mergers and Joint Ventures"                                 1991

ABA Institute on The Cutting Edge of Antitrust: Market Power
    "Assessing and Proving Market Power: Barriers to Entry"                               1991

Second Annual Workshop of the Competition Law and Policy Institute of New Zealand
     "Merger Analysis, Industrial Organization Theory, and Merger Guidelines"             1991
     "Exclusive Dealing and the Fisher & Paykel Case"                                     1991

Special Seminar of the New Zealand Treasury
      "Strategic Behavior, Antitrust, and The Regulation of Natural Monopoly"             1991



                                             A-26
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 178 of 212




Public Seminar of the Australian Trade Practices Commission
      "Antitrust Issues of the 1990's"                                         1991

National Association of Attorneys General Antitrust Seminar
      "Antitrust Economics"                                                    1991

District of Columbia Bar's 1991 Annual Convention
       "Administrative and Judicial Trends in Federal Antitrust Enforcement"   1991

ABA Spring Meeting
    "Antitrust Lessons From the Airline Industry"                              1991

Conference on The Transition to a Market Economy - Institutional Aspects
     "Anti-Monopoly Policies and Institutions"                                 1991

Conference Board's Thirtieth Antitrust Conference
     "Antitrust Issues in Today's Economy"                                     1991

American Association for the Advancement of Science Annual Meeting
     "Methodologies for Economic Analysis of Mergers"                          1991

General Seminar, Johns Hopkins University
     "Economic Rationales for the Scope of Privatization"                      1991

Capitol Economics Speakers Series
      "Economics of Merger Guidelines"                                         1991

CRA Conference on Antitrust Issues in Regulated Industries
    "Enforcement Priorities and Economic Principles"                           1990

Pepper Hamilton & Scheetz Anniversary Colloquium
     "New Developments in Antitrust Economics"                                 1990

PLI Program on Federal Antitrust Enforcement in the 90's
      "The Antitrust Agenda of the 90's"                                       1990

FTC Distinguished Speakers Seminar
     "The Evolving Merger Guidelines"                                          1990

The World Bank Speakers Series
     "The Role of Antitrust Policy in an Open Economy"                         1990

Seminar of the Secretary of Commerce and Industrial Development of Mexico
     "Transitions to a Market Economy"                                         1990


                                             A-27
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 179 of 212




Southern Economics Association
     "Entry in Antitrust Analysis of Mergers"                                      1990
     "Discussion of Strategic Investment and Timing of Entry"                      1990

American Enterprise Institute Conference on Policy Approaches to the
Deregulation of Network Industries
     "Discussion of Network Problems and Solutions"                                1990

American Enterprise Institute Conference on Innovation, Intellectual Property, and World
Competition
     "Law and Economics Framework for Analysis"                                     1990

Banco Nacional de Desenvolvimento Economico Social Lecture
     "Competition Policy: Harnessing Private Interests for the Public Interest"    1990

Western Economics Association Annual Meetings
     "New Directions in Antitrust from a New Administration"                       1990
     "New Directions in Merger Enforcement: The View from Washington"              1990

Woodrow Wilson School Alumni Colloquium
    "Microeconomic Policy Analysis and Antitrust--Washington 1990"                 1990

Arnold & Porter Lecture Series
     "Advocating Competition"                                                      1991
     "Antitrust Enforcement"                                                       1990

ABA Antitrust Section Convention
    "Recent Developments in Market Definition and Merger Analysis"                 1990

Federal Bar Association
      "Joint Production Legislation: Competitive Necessity or Cartel Shield?"      1990

Pew Charitable Trusts Conference
     "Economics and National Security"                                             1990

ABA Antitrust Section Midwinter Council Meeting
    "Fine-tuning the Merger Guidelines"                                            1990
    "The State of the Antitrust Division"                                          1991

International Telecommunications Society Conference
      "Discussion of the Impact of Telecommunications in the UK"                   1989

The Economists of New Jersey Conference
     "Recent Perspectives on Regulation"                                           1989


                                              A-28
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 180 of 212




Conference on Current Issues Challenging the Regulatory Process
     "Innovative Pricing and Regulatory Reform"                                        1989
     "Competitive Wheeling"                                                           1989

Conference Board: Antitrust Issues in Today's Economy
     "Foreign Trade Issues and Antitrust"                                             1989

McKinsey & Co. Mini-MBA Conference
    "Economic Analysis of Pricing, Costing, and Strategic Business Behavior"          1989
                                                                                      1994

Olin Conference on Regulatory Mechanism Design
      "Revolutions in Regulatory Theory and Practice: Exploring The Gap"              1989

University of Dundee Conference on Industrial Organization and Strategic Behavior
     "Mergers in Differentiated Product Industries"                                   1988

Leif Johanson Lectures at the University of Oslo
      "Normative Issues in Industrial Organization"                                   1988

Mergers and Competitiveness: Spain Facing the EEC
     "Merger Policy"                                                                  1988
     "R&D Joint Ventures"                                                             1988

New Dimensions in Pricing Electricity
     "Competitive Pricing and Regulatory Reform"                                      1988

Program for Integrating Economics and National Security: Second Annual Colloquium
      "Arming Decisions Under Asymmetric Information"                                 1988

European Association for Research in Industrial Economics
     "U.S. Railroad Deregulation and the Public Interest"                             1987
     "Economic Rationales for the Scope of Privatization"                             1989
     "Discussion of Licensing of Innovations"                                         1990

Annenberg Conference on Rate of Return Regulation in the Presence of Rapid Technical Change
     "Discussion of Regulatory Mechanism Design in the Presence
      of Research, Innovation, and Spillover Effects"                                  1987

Special Brookings Papers Meeting
      "Discussion of Empirical Approaches to Strategic Behavior"                       1987
      "New Merger Guidelines"                                                         1990

Deregulation or Regulation for Telecommunications in the 1990's
     "How Effective are State and Federal Regulations?"                               1987

                                             A-29
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 181 of 212




Conference Board Roundtable on Antitrust
     "Research and Production Joint Ventures"                                         1990
     "Intellectual Property and Antitrust"                                            1987

Current Issues in Telephone Regulation
     "Economic Approaches to Market Dominance: Applicability of
      Contestable Markets"                                                            1987

Harvard Business School Forum on Telecommunications
     "Regulation of Information Services"                                             1987

The Fowler Challenge: Deregulation and Competition in The Local Telecommunications
Market
     "Why Reinvent the Wheel?"                                               1986

World Bank Seminar on Frontiers of Economics
      "What Every Economist Should Know About Contestable Markets"                    1986
Bell Communications Research Conference on Regulation and Information
      "Fuzzy Regulatory Rules"                                                        1986

Karl Eller Center Forum on Telecommunications
      "The Changing Economic Environment in Telecommunications:
       Technological Change and Deregulation"                                         1986

Railroad Accounting Principles Board Colloquium
      "Contestable Market Theory and ICC Regulation                                   1986

Canadian Embassy Conference on Current Issues in Canadian -- U.S. Trade and Investment
     "Regulatory Revolution in the Infrastructure Industries"                          1985

Eagleton Institute Conference on Telecommunications in Transition
      "Industry in Transition: Economic and Public Policy Overview"                   1985

Brown University Citicorp Lecture
     "Logic of Regulation and Deregulation"                                           1985

Columbia University Communications Research Forum
     "Long Distance Competition Policy"                                               1985

American Enterprise Institute Public Policy Week
     "The Political Economy of Regulatory Reform"                                     1984

MIT Communications Forum
     "Deregulation of AT&T Communications"                                            1984

                                              A-30
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 182 of 212




Bureau of Census Longitudinal Establishment Data File and Diversification Study Conference
     "Potential Uses of The File"                                                       1984

Federal Bar Association Symposium on Joint Ventures
      "The Economics of Joint Venture Assessment"                                      1984

Hoover Institute Conference on Antitrust
     "Antitrust for High-Technology Industries"                                        1984

NSF Workshop on Predation and Industrial Targeting
    "Current Economic Analysis of Predatory Practices"                                 1983

The Institute for Study of Regulation Symposium:               Pricing Electric,   Gas, and
Telecommunications Services Today and for the Future
      "Contestability As A Guide for Regulation and Deregulation"                      1984

University of Pennsylvania Economics Day Symposium
     "Contestability and Competition: Guides for Regulation and Deregulation"          1984

Pinhas Sapir Conference on Economic Policy in Theory and Practice
      "Corporate Governance and Market Structure"                                      1984

Centre of Planning and Economic Research of Greece
      "Issues About Industrial Deregulation"                                           1984
      "Contestability: New Research Agenda"                                            1984

Hebrew and Tel Aviv Universities Conference on Public Economics
     "Social Welfare Dominance Extended and Applied to Excise Taxation"                1983

NBER Conference on Industrial Organization and International Trade
    "Perspectives on Horizontal Mergers in World Markets"                              1983

Workshop on Local Access: Strategies for Public Policy
     "Market Structure and Government Intervention in Access Markets"                  1982

NBER Conference on Strategic Behavior and International Trade
    "Industrial Strategy with Committed Firms: Discussion"                             1982

Columbia University Graduate School of Business, Conference on Regulation and New
Telecommunication Networks
      "Local Pricing in a Competitive Environment"                            1982

International Economic Association Roundtable Conference on New Developments in the
Theory of Market Structure

                                            A-31
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 183 of 212




      "Theory of Contestability"                                                 1982
      "Product Dev., Investment, and the Evolution of Market Structures"         1982

N.Y.U. Conference on Competition and World Markets: Law and Economics
     "Competition and Trade Policy--International Predation"                     1982

CNRS-ISPE-NBER Conference on the Taxation of Capital
    "Welfare Effects of Investment Under Imperfect Competition"                  1982

Internationales Institut fur Management und Verwalturg Regulation Conference
      "Welfare, Regulatory Boundaries, and the Sustainability of Oligopolies"    1981
NBER-Kellogg Graduate School of Management Conference on the
Econometrics of Market Models with Imperfect Competition
      "Discussion of Measurement of Monopoly Behavior: An
       Application to the Cigarette Industry"                                    1981

The Peterkin Lecture at Rice University
     "Deregulation: Ideology or Logic?"                                          1981

FTC Seminar on Antitrust Analysis
     "Viewpoints on Horizontal Mergers                                           1982
     "Predation as a Tactical Inducement for Exit"                               1980

NBER Conference on Industrial Organization and Public Policy
    "An Economic Definition of Predation"                                        1980

The Center for Advanced Studies in Managerial Economics Conference on The Economics of
Telecommunication
      "Pricing Local Service as an Input"                                        1980

Aspen Institute Conference on the Future of the Postal Service
     "Welfare Economics of Postal Pricing"                                       1979

Department of Justice Antitrust Seminar
     "The Industry Performance Gradient Index"                                   1979

Eastern Economic Association Convention
      "The Social Performance of Deregulated Markets for Telecom Services"
      1979

Industry Workshop Association Convention
      "Customer Equity and Local Measured Service"                               1979

Symposium on Ratemaking Problems of Regulated Industries
    "Pricing Decisions and the Regulatory Process"                               1979

                                              A-32
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 184 of 212




Woodrow Wilson School Alumni Conference
    "The Push for Deregulation"                                                             1979

NBER Conference on Industrial Organization
    "Intertemporal Sustainability"                                                          1979

World Congress of the Econometric Society
       "Theoretical Industrial Organization"                                                1980
Institute of Public Utilities Conference on Current Issues in Public Utilities Regulation
       "Network Access Pricing"                                                             1978

ALI-ABA Conference on the Economics of Antitrust
     "Predatoriness and Discriminatory Pricing"                                             1978

AEI Conference on Postal Service Issues
     "What Can Markets Control?"                                                            1978

University of Virginia Conference on the Economics of Regulation
     "Public Interest Pricing"                                                              1978

DRI Utility Conference
     "Marginal Cost Pricing in the Utility Industry: Impact and Analysis"                   1978

International Meeting of the Institute of Management Sciences
      "The Envelope Theorem"                                                                1977

University of Warwick Workshop on Oligopoly
     "Industry Performance Gradient Indexes"                                                1977

North American Econometric Society Convention
      "Intertemporal Sustainability"                                                        1979
      "Social Welfare Dominance"                                                            1978
      "Economies of Scope, DAIC, and Markets with Joint Production"                         1977

Telecommunications Policy Research Conference
      "Transition to Competitive Markets"                                                   1986
      "InterLATA Capacity Growth, Capped NTS Charges and Long
       Distance Competition"                                                                1985
      "Market Power in The Telecommunications Industry"                                     1984
      "FCC Policy on Local Access Pricing"                                                  1983
      "Do We Need a Regulatory Safety Net in Telecommunications?"                           1982
      "Anticompetitive Vertical Conduct"                                                    1981
      "Electronic Mail and Postal Pricing"                                                  1980
      "Monopoly, Competition and Efficiency": Chairman                                      1979

                                                A-33
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 185 of 212




      "A Common Carrier Research Agenda"                                              1978
      "Empirical Views of Ramsey Optimal Telephone Pricing"                           1977
      "Recent Research on Regulated Market Structure"                                 1976
      "Some General Equilibrium Views of Optimal Pricing"                             1975

National Bureau of Economic Research Conference on Theoretical Industrial Organization
      "Compensating Variation as a Measure of Welfare Change"                          1976
Conference on Pricing in Regulated Industries: Theory & Application
      "Ramsey Optimal Pricing of Long Distance Telephone Services"                     1977

NBER Conference on Public Regulation
    "Income Distributional Concerns in Regulatory Policy-Making"                      1977

Allied Social Science Associations National Convention
      "Merger Guidelines and Economic Theory"                                         1990
      Discussion of "Competitive Rules for Joint Ventures"                            1989
      "New Schools in Industrial Organization"                                        1988
      "Industry Economic Analysis in the Legal Arena"                                 1987
      "Transportation Deregulation"                                                   1984
      Discussion of "Pricing and Costing of Telecommunications Services"              1983
      Discussion of "An Exact Welfare Measure"                                        1982
      "Optimal Deregulation of Telephone Services"                                    1982
      "Sector Differentiated Capital Taxes"                                           1981
      "Economies of Scope"                                                            1980
      "Social Welfare Dominance"                                                      1980
      "The Economic Definition of Predation"                                          1979
      Discussion of "Lifeline Rates, Succor or Snare?"                                1979
      "Multiproduct Technology and Market Structure"                                  1978
      "The Economic Gradient Method"                                                  1978
      "Methods for Public Interest Pricing"                                           1977
      Discussion of "The Welfare Implications of New Financial Instruments"           1976
      "Welfare Theory of Concentration Indices"                                       1976
      Discussion of "Developments in Monopolistic Competition Theory"                 1976
      "Hedonic Price Adjustments"                                                     1975
      "Public Good Attributes of Information and its Optimal Pricing"                 1975
      "Risk Invariance and Ordinally Additive Utility Functions"                      1974
      "Consumer's Surplus: A Rigorous Cookbook"                                       1974

University of Chicago Symposium on the Economics of Regulated Public Utilities
     "Optimal Prices for Public Purposes"                                             1976

American Society for Information Science
     "The Social Value of Information: An Economist's View"                           1975

Institute for Mathematical Studies in the Social Sciences Summer Seminar

                                             A-34
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 186 of 212




       "The Sustainability of Natural Monopoly"                                     1975

U.S.-U.S.S.R. Symposium on Estimating Costs and Benefits of Information Services
      "The Evaluation of the Economic Benefits of Productive Information"           1975

NYU-Columbia Symposium on Regulated Industries
    "Ramsey Optimal Public Utility Pricing"                                         1975


Research Seminars:

Bell Communications Research (2)              University of California, San Diego
Bell Laboratories (numerous)                  University of Chicago
Department of Justice (3)                     University of Delaware
Electric Power Research Institute             University of Florida
Federal Reserve Board                         University of Illinois
Federal Trade Commission (4)                  University of Iowa (2)
Mathematica                                   Universite Laval
Rand                                          University of Maryland
World Bank (4)                                University of Michigan
Carleton University                           University of Minnesota
Carnegie-Mellon University                    University of Oslo
Columbia University (4)                       University of Pennsylvania (3)
Cornell University (2)                        University of Toronto
Georgetown University                         University of Virginia
Harvard University (2)                            University of Wisconsin
Hebrew University                                 University of Wyoming
Johns Hopkins University (2)                  Vanderbilt University
M. I. T. (4)                                  Yale University (2)
New York University (4)                           Princeton University (many)
Northwestern University (2)                       Rice University
Norwegian School of Economics and                 Stanford University (5)
 Business Administration                          S.U.N.Y. Albany


                                             A-35
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 187 of 212




                       Attachment B
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 188 of 212




                           Expert Testimony of Robert Willig

                            March 1, 2015 to March 24, 2019

In re: Domestic Drywall Antitrust Litigation, In the United States District Court for the Eastern
District of Pennsylvania, MDL No. 2437 13-MD-2437, Expert Report 03/13/15; Deposition
4/9/15, 4/10/15; Expert Report 01/26/18; Expert Report 02/26/18; Deposition 05/31/18.

The Valspar Corporation, and Valspar Sourcing, Inc. v. Millennium Inorganic Chemicals, Inc.,
Court File No. 13-3214-RHK-LIB; The Valspar Corporation, and Valspar Sourcing, Inc. v. E.I.
DuPont De Nemours and Company, Case No. 14-527-RGA; and The Valspar Corporation, and
Valspar Sourcing, Inc. v. Huntsman International, LLC, and Kronos Worldwide, Inc., Expert
Report 6/12/2015; Deposition 7/16/2015.

Methodist Health Services Corporation v. OSF Healthcare System, In the United States District
Court for the Central District of Illinois, Peoria Division, Case No.: 13-cv-1054, Expert Report
8/14/2015, Deposition 10/8/2015, Reply Report, 9/2016.

Application of the National Railroad Passenger Corporation Under 49 U.S.C. § 24308(a) –
Canadian National Railway Company; Before the Surface Transportation Board, Docket No. FD
35743; Verified Statement, 9/4/2015; Rebuttal Verified Statement, 9/14/2017.

BRFHH Shreveport, LLC d/b/a University Health Shreveport and Vantage Health Plan, Inc. v.
Willis-Knighton Medical Center, d/b/a Willis-Knighton Health System, In the United States
District Court for the Western District of Louisiana, Shreveport Division, Case No.: 5:15-CV-
02057, Joint Declaration of Margaret E. Guerin-Calvert and Robert D. Willig 9/8/2015, Expert
Report 3/23/2017, Deposition 5/12/2017.

Australian Consumer and Competition Commission v. Informed Sources Pty Ltd & Ors, Before
the Federal Court of Australia, Victoria Registry, File number VID450/2014, Expert Report
11/24/15.

Clark R. Huffman, Brandi K. Winters, Patricia L. Grantham, and Linda M. Pace, Individually
and on behalf of all others similarly situated vs. The Prudential Insurance Company of America,
In the United States District Court for the Eastern District of Pennsylvania, Civ. No. 2:10-cv-
05135-EL, Expert Report 2/25/16, Deposition 4/5/16.

Maxon Hyundai Mazda, et al., vs. Carfax Inc., In the United States District Court for the
Southern District of New York, Case No.: 13 CV 2680 (AJN) (RLE), Expert Report 2/26/16,
Deposition 4/21/16.

Federal Trade Commission and Commonwealth of Pennsylvania vs. Penn State Hershey Medical
Center and Pinnacle Health System, In the United States District Court for the Middle District of
Pennsylvania, Civil Action No. 1:15-cv-02362, Expert Report 3/7/16, Deposition 3/25/16, Trial
Testimony 4/15/16.


                                                B-1
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 189 of 212




In the Matter of Business Data Services in an Internet Protocol Environment; Special Access for
Price Cap Local Exchange Carriers; AT&T Corporation Petition for Rulemaking to Reform
Regulation of Incumbent Local Exchange Carrier Rates for Interstate Special Access Services;
Before the FCC; WC Docket No. 16-143; WC Docket No. 05-25; RM-10593; Declaration
8/8/16.

United States et al. v. Anthem Inc. and Cigna Corp., In the United States District Court for the
District of Columbia, Civil Action No. 16-cv-01493 (ABJ), Expert Report 10/7/16, Rebuttal and
Supplemental Expert Report 10/28/16, Deposition 11/9/2016, Trial Testimony 12/2/16 and
1/3/17.

In the Matter of: Determination of Royalty Rates and Terms for Transmission of Sound
Recordings by Satellite Radio and “Preexisting” Subscription Services (SDARS III), Before the
United States Copyright Royalty Judges, Washington, D.C., Docket No. 16-CRB-0001 SR/PSSR
(2018-2022), Written Direct Testimony 10/19/16, Written Rebuttal Testimony 2/13/2017,
Deposition 03/31/17, Trial Testimony 05/02/17 and 05/04/17.

Petition for Rulemaking to Adopt Revised Competitive Switching Rules, Before the
Surface Transportation Board, Docket Number EP 711 (Sub-No. 1), Verified Statement
10/26/16.

In re: Evanston Northwestern Healthcare Corporation Antitrust Litigation, In the United States
District Court Northern District of Illinois Eastern Division, Master File No. 07-CV-4446,
Expert Report 10/26/16, Deposition 1/12/17.

Independent Power Producers of New York v. New York Independent System Operator, Before
the Federal Energy Regulatory Commission, Docket No. EL13-62-002, Declaration 1/26/17.

Calpine Corporation et. al. v. PJM Interconnection, L.L.C., Before the Federal Energy
Regulatory Commission, Docket No. EL16-49-000, Declaration 1/30/17.

In re: LIBOR-Based Financial Instruments Antitrust Litigation, Mayor and City Council of
Baltimore, et. al. v. Credit Suisse Group AG, et. al., in the United States District Court Southern
District of New York, MDL No. 2262, Master File No. 1:11-md-2262-NRB, 11-cv-5450 (NRB),
Expert Report 4/3/17, Deposition 5/19/17.

In re: LIBOR-Based Financial Instruments Antitrust Litigation, Metzler Investment GmbH, et.
al. v. Credit Suisse Group AG, et. al., in the United States District Court Southern District of
New York, MDL 2262, 11 Civ. 2613, Master File No. 1:11-md-2262-NRB, 11-cv-5450 (NRB),
Expert Report 4/3/17, Deposition 6/8/17.

In re: LIBOR-Based Financial Instruments Antitrust Litigation, Berkshire Bank, Government
Development Bank v. Bank of America Corp., et. al., in the United States District Court
Southern District of New York, MDL No. 2613, Master File No. 1:11-md-2262-NRB, 12-cv-
5723-NRB, Expert Report 4/3/17, Deposition 4/21/17.



                                                B-2
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 190 of 212




The Coca-Cola Company & Subs. v. Commissioner of Internal Revenue, in the United States
Tax Court, Docket No. 31183-15, Expert Report 6/29/2017, Rebuttal Report 9/28/17, Deposition
12/19/17, Trial Testimony 4/5/18 and 4/6/18.

In re: Automotive parts antitrust litigation -- Bearings Cases; in the United States District Court
for the Eastern District of Michigan Southern Division, Master File No. 12-md-02311; 2:12-cv-
00501-MOB-MKM; Declaration in Support of Defendants’ Opposition to Direct Purchaser
Plaintiffs’ Motion for Class Certification and Appointment of Class Counsel, 7/26/2017,
Deposition 10/13/2017; Declaration in Support of Defendants’ Reply in Support of Defendants’
Joint Motion to Exclude the Proposed Expert Reports and Testimony of Drs. McClave and
Langenfeld, 12/14/17.

In re: General Motors LLC Ignition Switch Litigation, in the U.S. District Court for the Southern
District of New York, No. 14-MD-2543 (JMF), Expert Report 2/23/2018, Expert Report
4/20/2018, Supplemental Tables, 5/7/2018, Deposition 5/8/2018 and 5/9/2018.

CPV Power Holdings et. al. v. PJM Interconnection, L.L.C., Before the Federal Energy
Regulatory Commission, Docket No. EL18-169-000, Declaration 06/20/18.

In Re Thalomid and Revlimid Antitrust Litigation, in the U.S, District Court for the District of
New Jersey, Civil No. 14-6997 (MCA) (MAH), Expert Report 08/27/18, Deposition 10/25/2018.

In Re Djeneba Sidibe et al, v. Sutter Health, Case No. 3: 12-cv-4854-LB, in the U.S. District
Court for the Northern District of California, Expert Declaration 9/21/2018, Deposition
11/8/2018, Sur-Reply Declaration 1/7/2019.

In Re UFCW & Employers Benefit Trust, et al v. Sutter Health, et al., Case No. CGC-14-
538451, Consolidated with Case No. CGC-18-565398, People of the State of California, ex rel.
et al v. Sutter Health, before the Superior Court of the State of California for the City and County
of San Francisco, Expert Report 10/29/2018, Deposition 12/17-18/2018.

In Re Christopher Dicesare et al v. The Charlotte-Mecklenburg Hospital Authority, d/b/a
Carolinas Healthcare System, in the General Court of Justice State of North Carolina Superior
Court Division County of Mecklenburg, Case No. 16-CVS-16404, Expert Report 12/7/2018,
Deposition 3/8/2019.




                                                B-3
Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 191 of 212




                      Attachment C
         Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 192 of 212



                                   Attachment C: List of Materials Considered
                             Expert Report of Robert D. Willig, Ph.D., March 25, 2019

                                                       Bates Stamp/Title                                                     Date
Depositions and Exhibits
                                                             Mylan
       Bhatt, Minaksi (Vice President and Assistant Global General Counsel for Patent Litigation)                           19-Oct-18
       Bresch, Heather (Chief Executive Officer)                                                                             9-Oct-18
       Coury, Robert (Chairman)                                                                                             24-Oct-18
       Foster, Bruce (Senior Director, National Accounts                                                                    14-Jun-18
       Graham, Roger (Head, Rx Business and New Product Portfolio Development)                                             29-Aug-18
       Graham, Roger 30(b)(6) (Head, Rx Business and New Product Portfolio Development)                                    30-Aug-18
       Graybill, Ron (Former Vice President, Managed Markets)                                                              21-Sep-18
       Hadley, Thomas (Former Executive Director of Global Marketing for EpiPen)                                             3-Oct-18
       Jones, Patrick (Former Director of National Accounts)                                                                 7-Sep-18
       Jordan, Harry (Senior Director, National Accounts Managed Care/RAM Team)                                             26-Oct-18
       Korczynski, Sherry (Former Vice President of EpiPen Marketing)                                                      22-Aug-18
       May, Jeff (Head of Market Access and Managed Markets and former Vice President of North America Strategy)           21-Sep-18
       Patel, Pranay (Senior Director, Branded Marketing and former Senior Director, Health Care Professional Marketing,
                                                                                                                            17-Jul-18
       EpiPen)
       Sussman, Scott (National Account Director and former Regional Sales Director)                                        13-Sep-18
       Willing, Nicole (National Account Manager and former Regional Account Manager)                                      31-May-18
       York, Jay (National Sales Director, South and former Regional Sales Director, Southeast)                              1-Aug-18
       Zinn, Patrick (CFO; former Head of Commercial Finance, North America; former Senior Director of Finance at Mylan
                                                                                                                           22-Aug-18
       Specialty)
       Zinn, Patrick 30(b)(6) (CFO; former Head of Commercial Finance, North America; former Senior Director of Finance
                                                                                                                           22-Aug-18
       at Mylan Specialty)

                                                             Sanofi
       Barry, Patrick (Former GM and Head of General Medicines and Established Products, North America)                      13-Jul-18
       Barry, Patrick 30(b)(6) (Former GM and Head of General Medicines and Established Products, North America)             13-Jul-18
       Borneman, James (Former Vice President of Strategic Pricing and Contracts)                                           28-Jun-18
       Borneman, James 30(b)(6) (Former Vice President of Strategic Pricing and Contracts)                                  28-Jun-18
       Denney, Joe 30(b)(6) (Former Senior Director of Payer Marketing)                                                      17-Jul-18
       Downey, Bryan 30(b)(6) (Former Vice President & Head of Cardiovascular and Allergy)                                   31-Jul-18
       Downey, Bryan (Former Vice President & Head of Cardiovascular and Allergy)                                           1-Aug-18
       Eaton, Robert (National Accounts Director)                                                                           12-Oct-18
       Fairest, Jonathan (Head of General Medicines and Emerging Markets, Africa)                                           19-Oct-18
       Guenter, Peter (Former Executive Vice President and Head of Global Commercial Operations)                             3-Oct-18
       Harr, Lorine (Former Senior Director, Anaphylaxis Marketing)                                                        14-Aug-18
       Harr, Lorine 30(b)(6) (Former Senior Director, Anaphylaxis Marketing)                                               15-Aug-18
       Huang, Philip 30(b)(6) (Vice President of Medical Affairs)                                                          25-Sep-18
       Hubert, Herve (Former Director of US Strategic Pricing and Market Access)                                           11-Sep-18
       Loreaux, Sandy (Vice President of Account Management, US Managed Markets)                                             6-Sep-18
       Moulding, Jez (Former President, North America Pharmaceuticals)                                                      23-Oct-18
       Parker, James (Senior Director, U.S. Regulatory)                                                                     30-Oct-18
       Pasckiewicz, Suzanne 30(b)(6) (Director of Sales and Marketing, General Medicines Portfolio)                        21-Sep-18
       Siragusa, Carrie 30(b)(6) (Head of Commercial Operations, Chief of Staff)                                           27-Sep-18
       Viehbacher, Christopher (Chief Executive Officer)                                                                    16-Oct-18
       Wade, Keith (National Account Director)                                                                              30-Oct-18
       Whitaker, Anne (Former President, North America Pharmaceuticals)                                                     18-Oct-18

                                                           Third Parties
       Anderson, Joseph 30(b)(6) (Senior Director, Trade Relations at CVS)                                                 20-Dec-18
       Arcara, Michael (Consultant at Strategic Partners Consulting)                                                       14-Aug-18


                                                                                                                                 1 of 21
            Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 193 of 212



          Ayers, James (Former Vice President of Industry Relations at MedImpact)                                             26-Sep-18
          Brodeur, Michael 30(b)(6) (Director of Clinical Drug Assessment at Aetna)                                           12-Dec-18
          Brown, Douglas 30(b)(6) (Vice President of Account Management and Pharmacy Pricing at Magellan)                     25-Oct-18
          Byrne, Patrick (Consultant at Payer Sciences)                                                                       16-Oct-18
          Cunico, Louanne (Vice President of Clinical Operations and Pharmacy, Fluent Health at Presbyterian Health)          17-Oct-18
          Etemad, Lida (Vice President, Pharmacy Management Strategies at UnitedHealth)                                       29-Nov-18
          Hall, Jason 30(b)(6) (Senior Director of Pharmaceutical Trade Relations at Prime Therapeutics)                      21-Dec-18
          Handel, Thomas (General Manager and President at Meridian)                                                          17-Oct-18
          Jan, Saira 30(b)(6) (Director of Strategy and Clinical Integration at Horizon)                                      30-Nov-18
          Kautzner, Adam 30(b)(6) (Vice President of Supply Chain Product and Strategy at Express Scripts)                    18-Dec-18
          Kronberg, Deborah 30(b)(6) (Business Finance Officer, Cigna Pharmacy at Cigna)                                      19-Oct-18
          Minton, Barbara 30(b)(6) (Staff Vice President of Pharmaceutical Contracting Strategies at Anthem)                  30-Oct-18
          Rocheleau, Sylvain (Business Unit Director, Pfizer Essential Health and former Director of Marketing, Pfizer
                                                                                                                              26-Sep-18
          Essential Health at Pfizer Canada)
          Rogers, Kent David 30(b)(6) (Senior Vice President of Industry Relations at OptumRx)                                19-Dec-18
          Scott Morton, Fiona (Expert)                                                                                        12-Mar-19
          Shia, Macy (Director of National Pharmaceutical Contracting at Kaiser)                                               9-Nov-18
          Stein, Bethanie (Vice President of Trade Relations at Humana)                                                       11-Oct-18
          Vargo, Harry (Director of Manufacturing Relations and Head of Value-Based Contracting at Aetna)                     13-Dec-18
          Williamson, T. Spencer (Chief Executive Officer at kaléo)                                                           28-Sep-18
          White, Thomas Jeffrey 30(b)(6) (Staff Vice President of Clinical Pharmacy Services at Anthem)                       31-Oct-18
          Works, Justin (Manager at Analysis Group)                                                                            17-Jan-19

Expert Reports
        Expert Report of Dr. Fiona M. Scott Morton and Appendices and backup relevant to her liability opinion                 4-Feb-19
        Expert Report of Dr. Mary Ann Michelis                                                                                 2-Feb-19

Testimony
       Carl Shapiro, “Exclusionary Conduct,” Testimony before the Antitrust Modernization Commission, September 29,
                                                                                                                              29-Sep-05
       2005
       Fiona M. Scott Morton, Testimony for the Senate Finance Committee, “Prescription Drug Pricing and Negotiation: An
       Overview and Economic Perspectives for the Medicare Prescription Drug Benefit” January 11, 2007, available at          11-Jan-07
       <https://www.finance.senate.gov/imo/media/doc/011107fmtest.pdf>, accessed March 19, 2019
       “Drug Pricing in America: A Prescription for Change, Part II,” Testimony of Olivier Brandicourt, M.D., Chief
       Executive Officer, Sanofi, Before the Senate Committee on Finance, February 26, 2019, available at
                                                                                                                              26-Feb-19
       <https://www.finance.senate.gov/hearings/watch?hearingid=460E19F3-5056-A066-602B-23C8DE94DCF1>,
       accessed March 25, 2019
       “Testimony of Olivier Brandicourt, M.D., Chief Executive Officer, Sanofi, Before the Senate Committee on Finance,”
       February 26, 2019, available at <https://www.finance.senate.gov/imo/media/doc/26FEB2019BRANDICOURT-                    26-Feb-19
       SANOFI.pdf>, accessed March 19, 2019

Legal
          Complaint                                                                                                           24-Apr-17
          Memorandum and Order                                                                                                21-Dec-17

Caselaw
          Am. Council of Certified Podiatric Physicians v. Am. Bd. of Podiatric Surgery, Inc. , 185 F.3d 606, 623 (6th Cir.
          1999)
          Cascade Health Solutions v. PeaceHealth , 515 F.3d 883 (9th Cir. 2008)
          Eisai, Inc. v. Sanofi Aventis U.S., LLC , 821 F.3d 394 (3d Cir. 2016)
          In re EpiPen (Epinephrine Injection, USP) Mktg., Sales Practices, and Antitrust Litig ., No.17-md-2785-DDC-TJJ,
          2017 WL 6524839 (D. Kan Dec. 21, 2017)
          King Pharmaceuticals, Inc. and Meridian Medical Technologies, Inc. v. Intelliject, Inc ., Case 1:11-cv-00065-UNA,
          (D. Del. Jan. 19, 2011)
          LePage’s Inc. v. 3M , 324 F.3d 141 (3d Cir. 2003) (en banc)



                                                                                                                                   2 of 21
          Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 194 of 212



        Ortho Diagnostic Sys., Inc. v. Abbott Labs., Inc. , 920 F. Supp. 455 (S.D.N.Y. 1996)
        Rebel Oil Co. v. Atlantic Richfield Co. , 51 F. 3d 1421 (9th Cir. 1995)
        Ryko Mfg. Co. v. Eden Servs. , 823 F. 2d 1215 (8th Cir. 1987)
        United States v. E.I. du Pont de Nemours & Co ., 351 U.S. 377 (1956)
        United States v. Grinnell Corp ., 384 U.S. 563, 570-71 (1966)
        United States v. Syufy Enters. , 903 F. 2d 659 (9th Cir. 1990)
        ZF Meritor, LLC v. Eaton Corp. , 696 F.3d 254 (3d Cir. 2012)

Correspondence
       Letter from Sen. Susan Collins (R-ME) to the Hon. Alex M. Azar II, Secretary, U.S. Dep’t of Health and Human
       Servs., January 9, 2019, available at
       <https://www.collins.senate.gov/sites/default/files/Letter%20to%20Sec.%20Azar.pdf>, accessed March 25, 2019

Industry Studies
        “2017 Trends in Drug Benefit Design,” PBMI, 2017
        “PBMI Research Report: Trends in Drug Benefit Design,” PBMI, 2016
        “Exploring Pharmacists’ Role in a Changing Healthcare Environment,” Avalere Health LLC, May 2014
        “Follow the Dollar: Understanding How the Pharmaceutical Distribution and Payment System Shapes the Prices of
        Brand Medicines,” PhRMA, November 2017
        “Follow the Pill: Understanding the U.S. Commercial Pharmaceutical Supply Chain,” Prepared for The Kaiser Family
        Foundation by: The Health Strategies Consultancy LLC, March 2005,
        https://avalere.com/research/docs/Follow_the_Pill.pdf
        “Prescription Drug Pricing,” Health Affairs, Health Policy Brief Series, September 2017
        “Study of the Pharmacy Chain of Supply,” Health Management Associates, Office of the Insurance Commissioner of
        Washington State, https://www.insurance.wa.gov/sites/default/files/2017-06/pharmacy-supply-chain-study_0.pdf
        Gabriela Dieguez, Maggie Alston, and Samantha Tomicki, “A primer on prescription drug rebates: Insights into why
        rebates are a target for reducing prices,” Milliman, May 2018, available at
        <http://www.milliman.com/uploadedFiles/insight/2018/Prescription-drug-rebates.pdf>, accessed March 19, 2019
        U.S. Dep’t of Health and Human Servs., “American Patients First: The Trump Administration’s Blueprint to Lower
        Drug Prices and Reduce Out-of-Pocket Costs,” May 2018, available at
        <https://www.hhs.gov/sites/default/files/AmericanPatientsFirst.pdf>, accessed March 25, 2019

Academic Texts and Articles
      “Anaphylaxis and Insect Stings and Bites,” 318 Journal of the American Medical Association 86 (2017)
      A. Douglas Melamed, “Exclusive Dealing Agreements and Other Exclusionary Conduct—Are There Unifying
      Principles?” 73 Antitrust Law Journal 375 (2006)
      A. Sheikh, Y.A. Shehata, S.G.A. Brown, and F.E.R. Simons, “Adrenaline for the treatment of anaphylaxis: Cochrane
      systematic review,” 64 Allergy (2009), pp. 204–212
      Alfred I. Neugut, Anita T. Ghatak, and Rachel L. Miller, “Anaphylaxis in the United States: An Investigation Into Its
      Epidemiology,” 161 Archives of Internal Medicine 15 (2001)
      Assaf Eilat, David Gilo, and Guy Sagi, “Loyalty Discounts, Exclusive Dealing and Bundling: Rule of Reason, Quasi
      Per Se, Price-Cost Test or Something in Between,” Journal of Antitrust Enforcement , Vol. 4, No. 2 (October 2016),
      pp. 345-380
      B. Douglas Bernheim and Randal Heeb, (2014). “Framework for the economic analysis of exclusionary conduct,” in
      The Oxford Handbook of International Antitrust Economics (R. D. Blair & D. D. Sokol eds.), Oxford University Press
      (2014)
      Barry Nalebuff, “Exclusionary Bundling,” 50 Antitrust Bulletin 321, 321, 327 (2005)
      Benjamin Klein and Andres V. Lerner, “Price-Cost Tests in Antitrust Analysis of Single Product Loyalty Contracts,”
      Antitrust Law Journal , Vol. 80, No. 3 (2016), pp. 631–679
      David B. Ridley, “Payments, Promotion and the Purple Pill,” 24 Health Economics 86 (2015)
      David Spector, “Loyalty Rebates: An Assessment of Competition Concerns and a Proposed Structured Rule of
      Reason,” CPI Journal, Competition Policy International , vol. 1 (2005)
      Dennis Carlton (2007) “Market definition: Use and abuse,” Competition Policy International , 3(1(Spring)), 3–27
      Erik Hovenkamp and Herbert Hovenkamp, “Exclusionary Bundled Discounts and the Antitrust Modernization
      Commission,” Antitrust Bulletin, Vol. 53, No. 3 (Fall 2008), pp. 517-553



                                                                                                                              3 of 21
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 195 of 212



Ernst R. Berndt, Thomas G. McGuire, and Joseph P. Newhouse, “A Primer on the Economics of Prescription
Pharmaceutical Pricing in Health Insurance Markets,” National Bureau of Economic Research Working Paper No.
16879 (2011)
F. Estelle R. Simons, “Anaphylaxis: Recent Advances in Assessment and Treatment,” 124 The Journal of Allergy and
Clinical Immunology 625 (2009)
Fiona Scott Morton and Lyse T. Boller, “Enabling Competition in Pharmaceutical Markets,” Hutchins Center Working
Paper #30, May 2017
Fiona Scott Morton and Margaret Kyle, “Markets for Pharmaceutical Products,” Chapter 12 in Handbook of Health
Economics , Vol. 2, Elsevier (2012), pp. 763–823
Fiona Scott Morton and Zachary Abrahamson, “A Unifying Analytical Framework for Loyalty Rebates,” Antitrust
Law Journal , Vol. 81 (2017), pp. 777–836
Fiona M. Scott Morton, “Contracts that Reference Rivals,” 27 Antitrust 72 (2013)
Frank Limbrock, “Pecuniary and Non-Pecuniary Incentives in Prescription Pharmaceuticals: The Case of Statins,” 11
The B.E. Journal of Economic Analysis & Policy (Advances), (2011)
G. Michael Allan, Joel Lexchin & Natasha Wiebe, Physician Awareness of Drug Cost: A Systematic Review , 4 PLoS
Medicine, 1486 (September 2007)
George A. Hay, “Market Power in Antitrust,” 60 Antitrust Law Journal 807 (1991)
Gregory J. Werden, “Identifying Exclusionary Conduct under Section 2: The ‘No Economic Sense’ Test,” 73 Antitrust
Law Journal 413 (2006)
Gregory J. Werden, “The 1982 Merger Guidelines and the Ascent of the Hypothetical Monopolist Paradigm,” 71
Antitrust Law Journal 253, 254 (2003)
Herbert Hovenkamp, Exclusion and Sherman Act, 72, University of Chicago Law Review, 147-164 (2005)
James A. Langenfeld, “The Merger Guidelines As Applied,” In The Economics of the Antitrust Process , Boston, MA:
Springer US (1996), pp. 41–64
Jean Tirole, The Theory of Industrial Organization , MIT Press (1988)
Jonathan B. Baker and Timothy F. Bresnahan, “Economic Evidence in Antitrust: Defining Markets and Measuring
Market Power” in Handbook of Antitrust Economics (Paolo Buccirossi ed.), The MIT Press (2008)
Jonathan B. Baker, “Exclusion as a Core Competition Concern,” 78 Antitrust Law Journal 527 (2013)
Jonathan B. Baker, “Market Definition: An Analytical Overview,” 74 Antitrust Law Journal 129 (2007)
Jonathan M. Jacobson & Daniel P. Weick, “Contracts that Reference Rivals as an Antitrust Category,” The Antitrust
Source (April 2012)
Joseph A. DiMasi and Henry G. Grabowski, “The Cost of Biopharmaceutical R&D: Is Biotech Different?,” 28
Managerial and Decision Sciences 469 (2007)
Joseph Farrell, Janis K. Pappalardo and Howard Shelanski, “Economics at the FTC: Mergers, Dominant-Firm
Conduct, and Consumer Behavior,” 37 Review of Industrial Organization 263, 267-68 (2010)
Joshua A. Boyce et. al, “Guidelines for the Diagnosis and Management of Food Allergy in the United States: Report of
the NIAID-Sponsored Expert Panel Report,” The Journal of Allergy and Clinical Immunology , 2010 December
126(60)
Judith K. Hellerstein, “The Importance of the Physician in the Generic versus Trade-Name Prescription Decision,” 29
The RAND Journal of Economics 108, 111 (1998)
Larry S. Posner and Carlos A. Camargo, Jr, “Update on the Usage and Safety of Epinephrine Auto-Injectors, 2017,” 9
Drug, Healthcare and Patient Safety 9, 15 (2017)
Louis Kaplow (2011) “Market share thresholds: on the conflation of empirical assessments and legal policy
judgments,” Journal of Competition Law & Economics , 7(2), 243–276
Marc-André Gagnon and Joel Lexchin, “The Cost of Pushing Pills: A New Estimate of Pharmaceutical Promotion
Expenditures in the United States,” 5 PLoS Medicine 29 (2008)
Margaret Kyle, “Pharmaceutical Price Controls and Entry Strategies,” 89 The Review of Economics and Statistics 88
(2007)
Michael L. Katz, “Vertical Contractual Relations,” in Handbook of Industrial Organization , Volume I (Richard
Schmalensee and Robert D. Willig, eds.), Elsevier Ltd. (1989)
Nicholas Economides, “Loyalty/Requirement Rebates and the Antitrust Modernization Commission: What is the
Appropriate Liability Standard?,” 54 Antitrust Bulletin 259 (2009)
Patrick DeGraba, “Naked Exclusion by a Dominant Supplier: Exclusive Contracting and Loyalty Discounts,” 31
International Journal of Industrial Organization 516 (2013)




                                                                                                                       4 of 21
          Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 196 of 212



        Paul A. Greenberger, Dana V. Wallace, Phillip L. Lieberman, and Sean M. Gregory, “Contemporary Issues in
        Anaphylaxis and the Evolution of Epinephrine Autoinjectors,” 119 Annals of Allergy, Asthma, & Immunology 333,
        336 (Table 1) (2017)
        Paul L. Joskow, “Vertical Integration,” in ABA Section of Antitrust Law, Issues in Competition Law and Policy ,
        Volume I (W. Dale Collins, ed.), American Bar Association (2008)
        Phil Lieberman, et al., “Epidemiology of Anaphylaxis: Findings of the American College of Allergy, Asthma and
        Immunology Epidemiology of Anaphylaxis Working Group,” 97 Annals of Allergy, Asthma & Immunology 596
        (November 2006)
        Philippe Aghion and Patrick Bolton, “Contracts as a Barrier to Entry,” 77 American Economic Review 388 (1987)
        Richard G. Frank and David S. Salkever, “Generic Entry and the Pricing of Pharmaceuticals,” 6 Journal of Economics
        & Management Strategy 75 (1997)
        Sara Fisher Ellison and Christopher M. Snyder, “Countervailing Power in Wholesale Pharmaceuticals,” 58 The
        Journal of Industrial Economics 32 (2010)
        Scott H. Podolsky and Jeremy A. Greene, “A Historical Perspective of Pharmaceutical Promotion and Physician
        Education,” 300 JAMA: The Journal of the American Medical Association 831 (2008)
        Sean Durkin, “The Competitive Effects of Loyalty Discounts in a Model of Competition Implied by the Discount
        Attribution Test,” Antitrust Law Journal , Vol. 81 (2017), pp. 475–506
        Stephen D. Lockey, Sr, “A New Method of Administering Aqueous Epinephrine: The EpiPen, an Automatic Syringe,”
        17 The Journal of Asthma Research 153 (1980)
        Stephen F. Kemp and Richard F. Lockey, “Anaphylaxis: A Review of Causes and Mechanisms,” 110 The Journal of
        Allergy and Clinical Immunology 341, 346 (2002)
        Steven C. Salop, “Exclusionary Conduct, Effect on Consumers, and the Flawed Profit Sacrifice Standard,” 73
        Antitrust Law Journal 311 (2006)
        T.T. Song, M. Worm, and P. Lieberman, “Anaphylaxis Treatment: Current Barriers to Adrenaline AutoInjector Use,”
        69 Allergy 983 (2014)
        Thomas G. Krattenmaker and Steven C. Salop, “Anticompetitive Exclusion: Raising Rivals' Costs To Achieve Power
        Over Price," 96 Yale Law Journa l 209 (1986)
        Toshiaka Iizuka & Ginger Z. Jin, “The Effects of Prescription Drug Advertising on Doctor Visits,” 14 Journal of
        Economics and Management Strategy 701 (2005)

Public Documents
        “Supply Agreement between Meridian Medical Technologies and Dey (Jan. 1, 2001),” Securities and Exchange
        Commission Exhibit 10.42, available at
        <https://www.sec.gov/Archives/edgar/containers/fix071/95676/000095013301501482/w49983ex10-42.txt>
        European Commission, “Communication from the Commission - Guidance on the Commission's Enforcement
        Priorities in Applying Article 82 of the EC Treaty to Abusive Exclusionary Conduct by Dominant Undertakings,”
        Official Journal of the European Union, OJ C 45, February 24, 2009, pp. 7-20
        CVS/Caremark, “Formulary Exclusions,” January 2012
        CVS/Caremark, “Formulary Drug Removals,” January 2013
        CVS/Caremark, “Formulary Drug Removals,” January 2014
        CVS/Caremark, “Formulary Drug Removals,” January 2015
        CVS/Caremark, “Formulary Drug Removals,” January 2016
        CVS/Caremark, “Formulary Drug Removals,” January 2017
        Express Scripts, “2014 Preferred Drug List Exclusions”
        Express Scripts, “2015 Preferred Drug List Exclusions”
        Express Scripts, “2016 Preferred Drug List Exclusions”
        Express Scripts, “2017 Preferred Drug List Exclusions”
        Mylan Inc., “Form 10-K/A,” FYE 2007, March 7, 2008
        Mylan Inc., “Form 10-K,” FYE 2014, March 2, 2012
        Mylan N.V., “Form 10-K,” FYE 2007, February 29, 2008
        Mylan N.V., “Form 10-K,” FYE 2011, February 21, 2012
        Mylan N.V., “Form 10-K,” FYE 2017, February 28, 2018
        OptumRx, “2016 Premium PDL Exclusions,” August 25, 2015
        OptumRx, “1.1.2017 Premium Formulary Exclusions,” December 31, 2016
        Sanofi, “Form 20-F,” 2013



                                                                                                                             5 of 21
         Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 197 of 212



       U.S. DOJ and FTC, “Horizontal Merger Guidelines,” August 2010

News, Press and Websites                                                                                                 Accessed
       “2019 Medicare Advantage Plan Benefit Details for the Medi-Pak Advantage (HMO),” Q1medicare.com, available at
       <https://q1medicare.com/MedicareAdvantage-
       PartCMedicareHealthPlanBenefits.php?state=AR&source=2016MAText&ZIP=&countyCode=5131&contractId=H96                 2-Feb-19
       99&planId=004&segmentId=1&plan=MediPak%20Advantage%20(HMO)&utm_source=partd&utm_medium=matext
       &utm_campaign=detailsicon>
       “About Auvi-Q,” Auvi-Q, available at <https://www.auvi-q.com/about-auvi-q>                                         2-Feb-19
       “About,” EpiPen4Schools, available at <https://www.epipen4schools.com/About/>                                     25-Feb-19
       “Adrenaclick Auto-Injector Available Again for Anaphylaxis,” MPR, June 17, 2013, available at
                                                                                                                          2-Feb-19
       <http://www.empr.com/news/adrenaclick-auto-injector-available-again-for-anaphylaxis/article/298979/>
       “Adrenaclick Auto-Injector Available Again for Anaphylaxis,” MPR, June 17, 2013,
                                                                                                                         20-Mar-19
       <https://www.empr.com/home/news/adrenaclick-auto-injector-available-again-for-anaphylaxis/>
       “Adrenaclick Auto-injector launched for anaphylaxis,” MPR, January 7, 2010, available at
                                                                                                                          2-Feb-19
       <https://www.empr.com/news/adrenaclick-auto-injector-launched-for-anaphylaxis/article/160817/>
       “Amedra Pharmaceuticals Markets Adrenaclick® Auto-Injector,” Amedra Pharmaceuticals LLC Press Release, June
       14, 2013, available at <https://www.prnewswire.com/news-releases/amedrapharmaceuticals-markets-adrenaclick-auto-   2-Feb-19
       injector-211586831.html>
       “Amedra Pharmaceuticals Markets Adrenaclick® Auto-Injector,” Amedra Pharmaceuticals LLC, June 14, 2013,
       <https://www.prnewswire.com/news-releases/amedra-pharmaceuticals-markets-adrenaclick-auto-injector-               20-Mar-19
       211586831.html>
       “Anaphylaxis,” American College of Allergy, Asthma & Immunology, January 29, 2018, available at
                                                                                                                          2-Feb-19
       <https://acaai.org/allergies/anaphylaxis>
       “Anaphylaxis,” Mylan, 2014, available at <https://www.mylan.com/-
                                                                                                                          2-Feb-19
       /media/mylancom/files/patientmaterials/myguide_anaphylaxis.pdf>
       “ANAPHYLAXIS: A Severe Allergic Reaction,” Asthma and Allergy Foundation of America,
                                                                                                                         20-Mar-19
       <https://www.aafa.org/anaphylaxis-severe-allergic-reaction/>
       “Anaphylaxis,” American Academy of Allergy Asthma & Immunology, <https://www.aaaai.org/conditions-and-
                                                                                                                         20-Mar-19
       treatments/allergies/anaphylaxis>
       “Application Number: 20-800 Approved Labeling,” Center for Drug Evaluation and Research, May, 28, 2003,
                                                                                                                         20-Mar-19
       <https://www.accessdata.fda.gov/drugsatfda_docs/nda/2003/20-800_Twinject_prntlbl.pdf>
       “Appropriate Route of Administration of Epinephrine,” American Academy of Allergy Asthma & Immunology,
                                                                                                                         20-Mar-19
       <https://www.aaaai.org/ask-the-expert/administration-of-epinephrine>
       “Approval Package for Application Number: 019430Orig1s001,” Center for Drug Evaluation and Research, available
                                                                                                                          2-Feb-19
       at <https://www.accessdata.fda.gov/drugsatfda_docs/nda/pre96/019430Orig1s001.pdf>
       “Approval Package for Application Number: 201739Orig1s000,” Center for Drug Evaluation and Research, available
                                                                                                                          2-Feb-19
       at <https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/201739Orig1s000Approv.pdf>
       “AUVI-Q (epinephrine injection, USP) Available in Canada Starting September 7,” kaléo, August 29, 2018, available
                                                                                                                          2-Feb-19
       at <https://kaleo.com/press-release/auvi-q-epinephrine-injection-usp-available-in-canada-starting-september-7>
       “Auvi-Q (epinephrine injection, USP) Recall,” Sanofi release, available at https://www.sanofi.us/en/products-and-
                                                                                                                         20-Mar-19
       resources/Auvi-Q-epinephrine-injection-USP-Recall/, accessed January 25, 2019
       “Auvi-Q (epinephrine injection, USP) Recall,” Sanofi, available at <https://www.sanofi.us/en/products-and-
                                                                                                                          2-Feb-19
       resources/Auvi-Q-epinephrine-injection-USP-Recall>

       “Care Oregon Advantage,” Careoregonadvantage.org, available at <https://www.careoregonadvantage.org/docs/default-
                                                                                                                              2-Feb-19
       source/2018-membermaterial/coa_star_2018_summary_of_benefits.pdf?sfvrsn=2>

       “Children's Health Insurance Program (CHIP),” Medicaid.gov, available at
                                                                                                                              2-Feb-19
       <https://www.medicaid.gov/chip/index.html>
       “CVS Health Offers Patients Lowest Cash Price in the Market for Generic Epinephrine Auto-injector to Treat Allergic
       Reactions,” CVS Health, January 12, 2017, available at <https://cvshealth.com/newsroom/press-releases/cvs-health-     19-Mar-19
       offers-patients-lowest-cash-price-market-generic-epinephrine-auto>
       “Dosage and Administration,” EpiPen, Table 1, <https://www.epipen.com/hcp/about-epipen-and-generic/dosage-and-
                                                                                                                             20-Mar-19
       administration>
       “Drug coverage (Part D),” Medicare.gov, available at <https://www.medicare.gov/drug-coverage-part-d>                   2-Feb-19



                                                                                                                                  6 of 21
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 198 of 212



“Epinephrine Autoinjector,” American College of Allergy, Asthma & Immunology, February 1, 2018, available at
                                                                                                                             2-Feb-19
<https://acaai.org/allergies/allergy-treatment/epinephrine-auto-injector>
“Epinephrine Choices in 2017; So Many, And What To Do?,” Consultants in Allergy & Asthma Care, June 30, 2017,
                                                                                                                             2-Feb-19
available at <https://allergyasthmacare-doctor.com/epinephrine-choices-in-2017-so-many-and-what-to-do>
“EPINEPHRINE injection [Greenstone LLC],” NIH, available at
                                                                                                                             2-Feb-19
<https://web.archive.org/web/20100516130646/http://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?id=16934>
“EpiPen Supply Information,” EpiPen, available at <https://www.epipen.com/about-epipen-and-
                                                                                                                             2-Feb-19
generic/supplyinformation>
“EpiPen4Schools,” Mylan, available at <https://www.epipen4schools.com/>                                                      2-Feb-19
“FDA approves first generic version of EpiPen,” FDA, August 16, 2018, available at
                                                                                                                             2-Feb-19
<https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm617173.htm>
“FDA List of Authorized Generic Drugs,” FDA, December 27, 2018, available at
<https://www.fda.gov/drugs/developmentapprovalprocess/howdrugsaredevelopedandapproved/approvalapplications/ab                2-Feb-19
breviatednewdrugapplicationandagenerics/ucm126389.htm>
“Formulary exclusions set up contentious environment for pharma companies,” Decision Resources Group, September
27, 2016, available at <https://decisionresourcesgroup.com/drg-blog/market-access/formulary-exclusions-set-                 20-Mar-19
contentious-environment-pharma-companies/>
“Frequently Asked Questions,” EpiPen4Schools, available at <https://www.epipen4schools.com/Faq/>                            17-Mar-19
“Frequently Asked Questions: What are the symptoms of anaphylaxis?,” EpiPen, available at
                                                                                                                             2-Feb-19
<https://www.epipen.com/about-epipen-and-generic/faq>
“Full House Committee on Oversight and Government Reform, Hearing on Reviewing the Rising Price of EpiPens,”
GovInfo, September 21, 2016, available at <https://www.govinfo.gov/content/pkg/CHRG-                                         2-Feb-19
114hhrg24914/pdf/CHRG114hhrg24914.pdf>
“Generic Adrenaclick Availability,” Drugs.com, available at <https://www.drugs.com/availability/generic-
                                                                                                                             2-Feb-19
adrenaclick.html>
“Generic EpiPen®; EPIsnap®; Adrenaclick®; Auvi-Q®; Epinephrinesnap-v®; EpiPen 2-Pak®; EpiPen Jr 2-Pak®;
EPIsnap® Alpha- and Beta-Adrenergic Agonist Epinephrine 0.15 mg Injection Auto-Injector 0.15                                 2-Feb-19
mL,”Mckesson.com, available at <https://mms.mckesson.com/product/1053683/Impax-Pharmaceuticals-115169549>
“Health Insurance Coverage of the Total Population.” The Henry J. Kaiser Family Foundation, available at
<https://www.kff.org/other/state-indicator/totalpopulation/?
                                                                                                                            23-Mar-19
dataView=1&currentTimeframe=3&sortModel=%7B%22colId%22:%22Location%22,%22sort%22:%22asc%22%7D
>
“HMO-PPO Digest: 2016,” Sanofi, https://www.managedcaredigest.com/pdf/HMO-PPO.pdf                                           20-Mar-19
“How We Build a Formulary,” Express Scripts, November 12, 2018, <http://lab.express-scripts.com/lab/insights/drug-
                                                                                                                            20-Mar-19
options/how-we-build-a-formulary>
“iCare Medicare Plan,” ICarehealthplan.org, available at <https://www.icarehealthplan.org/Plans/MedicareSNP.aspx>            2-Feb-19
“Intelliject, Inc. announces name change to kaléo,” kaléo, January 6, 2014, <https://kaleo.com/press-release/intelliject-
                                                                                                                            20-Mar-19
inc-announces-name-change-to-kaleo/>
“Kaléo Announces AUVI-Q® (epinephrine injection, USP) Charitable Donation Program for All Public Elementary
Schools in the United States.pdf,” kaléo press release, August 7, 2017, available at <https://kaleo.com/press-
                                                                                                                            20-Mar-19
release/kaleo-announces-auvi-q-epinephrine-injection-usp-charitable-donation-program-for-all-public-elementary-
schools-in-the-united-states/>
“Kaléo Announces U.S. Availability and Pricing to Patients of Auvi-Q® (Epinephrine Injection, USP) Auto-Injector,
For Life-Threatening Allergic Reactions,” kaléo, January 19, 2017, <https://kaleo.com/press-release/kaleo-announces-
                                                                                                                            20-Mar-19
u-s-availability-and-pricing-to-patients-of-auvi-q-epinephrine-injection-usp-auto-injector-for-life-threatening-allergic-
reactions/>
“Kaléo Announces U.S. Availability and Pricing to Patients of Auvi-Q® (Epinephrine Injection, USP) Auto-Injector,
For Life-Threatening Allergic Reactions,” kaléo, January 19, 2017, available at <https://kaleo.com/pressrelease/kaleo-
                                                                                                                             2-Feb-19
announces-u-s-availability-and-pricing-to-patients-of-auvi-q-epinephrine-injection-usp-autoinjector-for-life-
threatening-allergic-reactions/>
“Kaléo Confirms U.S. Availability of AUVI-Q (epinephrine injection, USP) Auto-injector for Back-to-School
Season,” kaléo, August 14, 2018, available at <https://kaleo.com/press-release/kaleo-confirms-u-s-availability-of-auvi-      2-Feb-19
q-epinephrineinjection-usp-auto-injector-for-back-to-school-season>
“Keeping It Simple: One Startup’s Plan to Upend The Epinephrine Delivery Market,” Med Device Online, March 29,
                                                                                                                            20-Mar-19
2016, <https://www.meddeviceonline.com/doc/one-start-up-s-plan-to-upend-the-epinephrine-delivery-market-0001>



                                                                                                                                 7 of 21
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 199 of 212



“Lineage Therapeutics Markets Authorized Generic Epinephrine Auto-Injector,” Lineage Therapeutics Inc. Press
Release, June 14, 2013, available at <https://www.prnewswire.com/news-releases/lineagetherapeutics-markets-          2-Feb-19
authorized-generic-epinephrine-auto-injector-211585371.html>
“Lineage Therapeutics Markets Authorized Generic Epinephrine Auto-Injector,” Lineage Therapeutics Inc., June 14,
2013, <https://www.prnewswire.com/news-releases/lineage-therapeutics-markets-authorized-generic-epinephrine-auto- 20-Mar-19
injector-211585371.html>
“Medicaid Program Names,” Aspe.hhs.gov, available at <https://aspe.hhs.gov/dataset/medicaid-program-names>           2-Feb-19
“MEDI-CAL (For People with Medicare),” Cahealthadovcates.org, available at
                                                                                                                     2-Feb-19
<https://cahealthadvocates.org/lowincome-help/medi-cal-for-people-with-medicare/>
“Meridian Announces Launch of New EpiPen 2-PAK,” PeanutAllergy.com, April 3, 2001, available at
                                                                                                                     2-Feb-19
<https://www.peanutallergy.com/boards/meridian-announces-launch-of-new-epipen-2-pak>
“Mylan and Pfizer Announce Epinephrine Auto-injector Settlement Agreement with Teva,” Mylan, April 26, 2012,
                                                                                                                     2-Feb-19
available at <http://newsroom.mylan.com/press-releases?item=123144>
“Mylan Launches the First Generic for EpiPen® (epinephrine injection, USP) Auto-Injector as an Authorized
Generic,” Mylan, December 16, 2016, <http://www.mylan.com/en/news/feature-stories/mylan-launches-authorized-        20-Mar-19
generic-epipen>
“Mylan On Location,” Mylan, available at <http://www.mylan.com/en/mylan-on-location-featuring-epipen>                2-Feb-19
“Mylan Signs Strategic Alliance Agreement with Walt Disney Parks and Resorts to Enhance Access to EpiPen®
(epinephrine) Auto-Injectors,” Mylan Press Release, November 7, 2014, available at <http://investor.mylan.com/news-  2-Feb-19
releases/news-release-details/mylan-signs-strategic-alliance-agreementwalt-disney-parks-and>
“Mylan Specialty L.P. Announces 25th Anniversary Celebration of EpiPen® (epinephrine) AutoInjector,” Mylan,
                                                                                                                     2-Feb-19
April 25, 2013, available at <http://newsroom.mylan.com/press-releases?item=122761>
“Mylan Specialty Offers Free EpiPen® (epinephrine) Auto-Injectors to Schools Nationwide,” Mylan, August 14,
                                                                                                                     2-Feb-19
2012, available at <http://newsroom.mylan.com/press-releases?item=122583>
“Mylan to Launch First Generic to EpiPen® Auto-Injector at a List Price of $300 per Two-Pack Carton, a More than
50% Discount to the Brand Product,” Mylan, August 29, 2016, available at <http://newsroom.mylan.com/2016-08-29-
                                                                                                                     2-Feb-19
Mylan-to-Launch-First-Generic-to-EpiPen-Auto-Injector-at-aList-Price-of-300-per-Two-Pack-Carton-a-More-than-50-
Discount-to-the-Brand-Product>
“NDA 019430, Drugs@FDA: FDA Approved Drug Products,” FDA, available at
<https://www.accessdatalda.gov/scripts/cder/daf/index.cfm?event=overview.process&AppINo=019430> (click on            2-Feb-19
Approval Date(s) and History, Letters, Labels, Reviews for NDA 019430) (accessed Jan.11, 2019)
“NDA 020800 0.15 Epinephrine 1 MG/ML Auto Injector,” Bioportal.bioontology.org, available at
                                                                                                                     2-Feb-19
<http://bioportal.bioontology.org/ontologies/RXNORM?p=classes&conceptid=1870225>
“NDA 020800 0.3 ML Epinephrine 1 MG/ML Auto-Injector,” Bioportal.bioontology.org, available at
                                                                                                                     2-Feb-19
<http://bioportal.bioontology.org/ontologies/RXNORM?p=classes&conceptid=1870230>
“North Dakota Medicaid Generics Preferred List,” Hidesigns.com, available at
<http://hidesigns.com/assets/files/ndmedicaid/2017/North_Dakota_Authorized_Generics_Preferred_List_1                 2-Feb-19
0102017.pdf>
“October 2018 Medicaid & CHIP Enrollment Data Highlights,” Medicaid.gov, available at
<https://www.medicaid.gov/medicaid/program-information/medicaid-and-chip-enrollment-                                 2-Feb-19
data/reporthighlights/index.html>
“Ohio Passes Law Allowing EpiPen Alternatives,” FDAnews, January 14, 2019, available at
                                                                                                                     2-Feb-19
<https://www.fdanews.com/articles/189849-ohio-passes-law-allowingepipen-alternatives>
“Optima Medicare HMO - Plan Information,” Optimahealth.com, available at
                                                                                                                     2-Feb-19
<https://www.optimahealth.com/plans/medicare/coverage/planinformation>
“Part 538-Federal Supply Schedule Contracting,” available at
                                                                                                                    20-Mar-19
https://www.acquisition.gov/gsam/current/html/Part538.html (accessed March 17, 2019)
“Pfizer Completes Acquisition of King Pharmaceuticals, Inc.,” Pfizer, March 1, 2011, available at
<https://archive.is/20130630050306/http://www.pfizer.com/news/press_releases/pfizer_press_release_archive.jsp?gui    2-Feb-19
d=20110301006102en&source=2011&page=14>
“Pharmaceutical Manufacturer Copayment Coupons,” Office of Inspector General, Department of Health and Human
Services, September 2014, available at                                                                               2-Feb-19
<https://oig.hhs.gov/fraud/docs/alertsandbulletins/2014/sab_copayment_coupons.pdf>




                                                                                                                        8 of 21
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 200 of 212



“President Obama Signs New EpiPen Law to Protect Children with Asthma and Severe Allergies, And Help Their
Families to Breathe Easier,” White House Archives, November 13, 2013, available at
                                                                                                                      20-Mar-19
<https://obamawhitehouse.archives.gov/blog/2013/11/13/president-obama-signs-new-epipen-law-protect-children-
asthma-and-severe-allergies-an> (accessed March 17, 2019)
“Private Fee for Service Plans (PFFS),” Medicare.gov, available at <https://www.medicare.gov/sign-up-
                                                                                                                       2-Feb-19
changeplans/types-of-medicare-health-plans/private-fee-for-service-pffs-plans>
“Programs for Children, Families and Pregnant Women,” Medicaid.gov.ohio.gov, available at
                                                                                                                       2-Feb-19
<https://www.medicaid.ohio.gov/FOROHIOANS/Programs/Children-Families-and-Women>
“Research Support,” IQVIA, available at <https://www.iqvia.com/institute/research-support>                             2-Feb-19
“Sanofi Announces Auvi-Q™, the First and Only Voice-Guided Epinephrine Auto-Injector, is Now Available in the
U.S.,” Sanofi Press Release, January 28, 2013, available at https://www.prnewswire.com/newsreleases/ sanofi-
                                                                                                                       2-Feb-19
announces-auvi-q-the-first-and-only-voice-guided-epinephrine-auto-injector-is-now-available-in-the-us-
188651061.html

“Sanofi Announces FDA Approval for Auvi-Q™, First Voice-guided Epinephrine Auto-injector for Patients with Life-
                                                                                                                       2-Feb-19
threatening Allergies,” Sanofi, August 13, 2012, available at <http://www.news.sanofi.us/pressreleases?item=131480>

“Sanofi Market Cap 2006-2018: SNY,” macrotrends, available at
                                                                                                                      22-Mar-19
<https://www.macrotrends.net/stocks/charts/SNY/sanofi/market-cap>
“Sanofi US to Return Auvi-Q® (epinephrine injection, USP) Rights to kaléo,” Sanofi, February 23, 2016, available at
                                                                                                                      20-Mar-19
<http://www.news.sanofi.us/2016-02-23-Sanofi-US-to-Return-Auvi-Q-epinephrine-injection-USP-Rights-to-kal-o>
“School Access to Epinephrine Map,” Food Allergy Research and Education, July 6, 2016, available at
<https://www.foodallergy.org/education-awareness/advocacy-resources/advocacy-priorities/school-access-to-             20-Mar-19
epinephrine-map>
“Sciele Introduces Adrenaclick™ (epinephrine injection, USP) Auto-Injector for the Emergency Treatment of
Anaphylaxis,” Shionogi & Co., Ltd., January 7, 2010, <http://ir.sciele.com/phoenix.zhtml?c=120763&p=irol-             20-Mar-19
newsArticle&ID=1372723&highlight=>
“Sciele Pharma Acquires Twinject® Epinephrine Auto-Injector from Verus Pharmaceuticals,” Sciele Pharma, Inc.,
March 13, 2008, < https://www.businesswire.com/news/home/20080313005131/en/Sciele-Pharma-Acquires-Twinject-           20-Mar-19
Epinephrine-Auto-Injector-Verus>
“Solving the Mystery of Employer-PBM Rebate Pass-Through (rerun),” Drug Channels Institute, May 3, 2016,
                                                                                                                      20-Mar-19
available at <https://www.drugchannels.net/2016/05/solving-mystery-of-employer-pbm-rebate.html
“Special Needs Plans (SNP),” Medicare.gov, available at <https://www.medicare.gov/sign-up-change-plans/types-
                                                                                                                       2-Feb-19
ofmedicare-health-plans/special-needs-plans-snp>
“Specialty Pharmaceuticals and Novel Biotechnology Programs,” Adamis, October 25, 2011,
                                                                                                                      20-Mar-19
<http://www.adamispharmaceuticals.com/pdf/ADMP_EIO_10-25-2011_S.pdf>
“STAR Medicaid Managed Care Program,” Hhs.texas.gov, available at
                                                                                                                       2-Feb-19
<https://hhs.texas.gov/services/health/medicaidchip/programs/star-medicaid-managed-care-program>
“Statement: United States Food and Drug Administration Approves Teva’s Generic Epinephrine Injection Auto-
Injector,” Teva, August 16, 2018, available at                                                                        20-Mar-19
<http://news.tevausa.com/mobile.view?c=251945&v=203&d=1&id=2363944>
“Symjepi Epinephrine Syringe Launched in U.S. Clinics,” Allergic Living , January 17, 2019, available at
                                                                                                                      20-Mar-19
<https://www.allergicliving.com/2019/01/17/symjepi-epinephrine-syringe-launched-in-u-s-clinics>
“Teva’s generic Version of EpiPen® (Epinephrine Injection, USP) Auto-Injector 0.3 mg Now Available in Limited
Quantity in the United States,” Teva, November 27, 2018,                                                              20-Mar-19
<http://news.tevausa.com/mobile.view?c=251945&v=203&d=1&id=2378367>
“U.S. EpiPen Profitability Analysis,” U.S. Securities and Exchange Commission, available at
                                                                                                                       2-Feb-19
<https://www.sec.gov/Archives/edgar/data/1623613/000119312516719397/d265624dex991.htm>
“Update on Launch Plans for Symjepi (epinephrine) in the US,” Sandoz: A Novartis Division, December 6, 2018,
                                                                                                                      20-Mar-19
available at <https://www.us.sandoz.com/news/media-releases/update-launch-plans-symjepi-epinephrine-us>
“UPDATED: Sanofi US Issues Voluntary Nationwide Recall of All Auvi-Q® Due to Potential Inaccurate Dosage
Delivery,” Sanofi News Release, October 30, 2015, available at <http://www.news.sanofi.us/2015-10-28-Sanofi-US-       20-Mar-19
IssuesVoluntary-Nationwide-Recall-of-Auvi-Q-Due-to-Potential-Inaccurate-Dosage-Delivery>
“UPDATED: Sanofi US Issues Voluntary Nationwide Recall of All Auvi-Q® Due to Potential Inaccurate Dosage
Delivery,” Sanofi, October 30, 2015, <http://www.news.sanofi.us/2015-10-28-Sanofi-US-Issues-Voluntary-                20-Mar-19
Nationwide-Recall-of-Auvi-Q-Due-to-Potential-Inaccurate-Dosage-Delivery>



                                                                                                                           9 of 21
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 201 of 212



“Verus Pharmaceuticals Announces U.S. Launch of Twinject for Anaphylaxis,” Verus Pharmaceuticals, Inc., August
16, 2005, available at                                                                                                 20-Mar-19
<https://web.archive.org/web/20051222104426/http://www.veruspharm.com/news_releases_08_16_2005.htm>
“What is Medicare PDP and an MAPD,” Q1medicare.com, available at
<https://q1medicare.com/q1group/MedicareAdvantagePartDQA/FAQ.php?faq=What-is-a-Medicare-PDPand-an-                      2-Feb-19
MAPD-&faq_id=616&category_id=146>
“Why the Lone EpiPen Competitor Hasn’t Taken Off,” The New York Times , November 1, 2016, available at
<https://www.nytimes.com/2016/11/02/business/also-ran-to-epipen-reaches-for-a-closing-window-of-                       20-Mar-19
opportunity.html>
“Why the Time is Right for a New Pricing Model,” CVS Health, March 19, 2019, available at
                                                                                                                       20-Mar-19
<https://payorsolutions.cvshealth.com/insights/why-the-time-is-right-for-a-new-pricing-model>
“What is Prior Authorization and How Does the Process Work?” Cigna, available at
                                                                                                                       20-Mar-19
<https://www.cigna.com/individuals-families/understanding-insurance/what-is-prior-authorization>
Brice Labruzzo Mohundro and Michael Marlan Mohundro, “Important Considerations When Dispensing Epinephrine
Auto-Injector Devices,” Pharmacy Times , September 22, 2010, available at                                               2-Feb-19
<https://www.pharmacytimes.com/p2p/p2pepinephrine-0910>
Colin Kellaher, “Teva Releases Generic EpiPen in Limited Doses in the U.S.,” Wall Street Journal , November 27,
2018, available at <https://www.wsj.com/articles/teva-releases-generic-epipen-in-limited-doses-in-the-u-               20-Mar-19
s1543336473>
Dailymed.nlm.nih.gov, available at <https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=9a010290-
                                                                                                                        2-Feb-19
186a-4182-a6bd-c6ae75b3cbeb>
Doug Roe, Med Device Online, “Keeping it Simple: One Startup's Plan To Upend The Epinephrine Delivery Market,”
Med Device Online, March 29, 2016, available at <https://www.meddeviceonline.com/doc/one-start-up-s-plan-               2-Feb-19
toupend-the-epinephrine-delivery-market-0001>
E.B. Solomont, “Express Scripts, Medco complete $29 billion merger,” St. Louis Business Journal , April 2, 2012,
                                                                                                                        2-Feb-19
available at <https://www.bizjournals.com/stlouis/blog/2012/04/express-scripts-medco-complete-29.html>
Ed Silverman, “How Mylan tried to keep Teva from selling a generic EpiPen,” Pharmalot , August 31, 2016, available
                                                                                                                        2-Feb-19
at <https://www.statnews.com/pharmalot/2016/08/31/mylan-teva-generic-epipen/>
Janet Goldman, “Syringe & Vial or Epi-Pen?,” Allergy Advocacy Association, September 7, 2016, available at
                                                                                                                        2-Feb-19
<https://allergyadvocacyassociation.org/index.php/in-the-news/470-syringe-vial-or-epi-pen-2-itn>
Jayne O’Donnell, “Family Matters: EpiPens Had High-Level Help Getting into Schools,” USA Today , September 21,
2016, available at <http://www.usatoday.com/story/news/politics/2016/09/20/family-matters-epipens-had-helpgetting-      2-Feb-19
schools-manchin-bresch/90435218>
John Reid Blackwell, “Medical products maker Intelliject changes name to Kaleo,” Richmond Times-Dispatch ,
January 7, 2014, available at <https://www.richmond.com/business/medical-products-makerintelliject-changes-name-        2-Feb-19
to-kaleo/article_1133fd4a-c6b2-5a76-b867-ccb0aafecbdc.html>
Jonathan D. Rockoff, Louise Radnofsky, and Daniela Hernandez, “Mylan CEO Faces Tough Questioning in
Congressional EpiPen Hearing,” Wall Street Journal, September 22, 2016, available at                                    2-Feb-19
<https://www.wsj.com/articles/mylan-ceo-to-shift-blame-on-epipen-pricing-at-house-hearing1474466910>
Joshua D. Wright, “Simple but Wrong or Complex but More Accurate? The Case for an Exclusive Dealing-Based
Approach to Evaluating Loyalty Discounts,” Remarks at the Bates White 10th Annual Antitrust Conference, June 3,
                                                                                                                        2-Feb-19
2013, available at <https://www.ftc.gov/sites/default/files/documents/public_statements/simple-wrong-orcomplex-
more-accurate-case-exclusive-dealing-based-approach-evaluating-loyalty/130603bateswhite.pdf>
Katie Thomas, “Brothers Develop New Device to Halt Allergy Attacks,” New York Times, February 1, 2013, available
                                                                                                                        2-Feb-19
at <https://nytimes.com/2013/02/02/business/auvi-q-challenges-epipen-with-a-new-shape-andsize.html>
Keith T. Reed, “Meridian Medical Technologies sold,” Baltimore Business Journal , January 9, 2003, available at
                                                                                                                        2-Feb-19
<https://www.bizjournals.com/baltimore/stories/2003/01/06/daily35.html>
Krista Maier and Meghan Riley, “Public Policy Statement: Improving Insulin Access and Affordability,” American
Diabetes Association, May 2018, available at <http://www.diabetes.org/assets/pdfs/advocacy/improving-insulin-access-   25-Mar-19
and.pdf>
Linette Lopez and Lydia Ramsey, “’YOU ASKED FOR IT’ – Congress railed on the maker of EpiPen,” Business
Insider , September 21, 2016, available at <https://www.businessinsider.com/mylan-ceo-heather-bresch-house-             2-Feb-19
oversight-committee-hearingepipen-2016-9
Mayo Clinic Staff, “Anaphylaxis: Overview,” Mayo Clinic, January 5, 2018, available at
                                                                                                                        2-Feb-19
<https://www.mayoclinic.org/diseasesconditions/anaphylaxis/symptoms-causes/syc-20351468>



                                                                                                                           10 of 21
        Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 202 of 212



      Phi Publications, available at <http://www.phipublications.com/About_Data.html>                                   2-Feb-19
      Tammie Smith, “Richmond-based Kaleo’s Auvi-Q epinephrine injector returning to market Feb. 14,” Richmond Times-
      Dispatch , January 19, 2017, available at
                                                                                                                        2-Feb-19
      <https://www.richmond.com/business/local/richmond-based-kaleo-s-auvi-q-epinephrine-injectorreturning-
      to/article_04442c78-220d-53bd-ac2e-fb4a222889e3.html>

Bates Documents
       Aetna00022722
       AG00000800
       ANTH-EPI 00112
       ANTH-EPI 05023
       BEACHELL-01730
       BIO-KS00247321
       CIGNA_00499
       CIGNA_00533
       CIGNA_01052
       CIGNA_01375
       CIGNA_01462
       CIGNA_01532
       CVCSM_EPI_000000001
       CVCSM_EPI_000000072
       CVCSM_EPI_000000101
       CVSCM_EPI_000000412
       CVSCM_EPI_000027860
       EAI 00033037
       EAI 00034440
       EAI 00041402
       EAI 00058608
       EAI 00068417
       EAI 00221815
       EAI 00230199
       EPI-FL-0322016
       EPI-FL-0513254
       EPI-TX-0000091
       ES_0010507
       HUM001702
       HUM004251
       HUM004270
       HUM004277
       HUM004280
       HUM004351
       HUM006208
       Humana004351
       KALEO-00042499
       KFHP_0574
       KFHP_0703
       KFHP_0708
       KFHP-0013
       MedImpact_00044
       MedImpact_0008312
       MedImpact_00121
       MedImpact_00269
       MedImpact_0053294
       MedImpact_0379505
       MedImpact_0386779



                                                                                                                           11 of 21
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 203 of 212



MYEP00000310
MYEP00000471
MYEP00000524
MYEP00000530
MYEP00000538
MYEP00000614
MYEP00000721
MYEP00000761
MYEP00000881
MYEP00000909
MYEP00000926
MYEP00000930
MYEP00001424
MYEP00001449
MYEP00006385
MYEP00047084
MYEP00074543
MYEP00077097
MYEP00079145
MYEP00081290
MYEP00082319
MYEP00082769
MYEP00086241
MYEP00086244
MYEP00086249
MYEP00086849
MYEP00087473
MYEP00087486
MYEP00087496
MYEP00088189
MYEP00093725
MYEP00100131
MYEP00118416
MYEP00119242
MYEP00140812
MYEP00142246
MYEP00162485
MYEP00167182
MYEP00180751
MYEP00193044
MYEP00193064
MYEP00194704
MYEP00194705
MYEP00213251
MYEP00213255
MYEP00214360
MYEP00219125
MYEP00219825
MYEP00226976
MYEP00232912
MYEP00239355
MYEP00244409
MYEP00245085
MYEP00249596
MYEP00251958



                                                                             12 of 21
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 204 of 212



MYEP00251967
MYEP00252719
MYEP00253140
MYEP00254218
MYEP00256575
MYEP00257151
MYEP00260323
MYEP00262009
MYEP00264796
MYEP00269481
MYEP00271605
MYEP00275501
MYEP00275852
MYEP00304665
MYEP00304697
MYEP00305511
MYEP00360084
MYEP00362749
MYEP00362912
MYEP00367121
MYEP00377967
MYEP00402298
MYEP00412405
MYEP00435396
MYEP00450839
MYEP00451143
MYEP00454423
MYEP00454425
MYEP00459230
MYEP00459611
MYEP00463728
MYEP00464046
MYEP00481178
MYEP00483117
MYEP00485119
MYEP00487195
MYEP00491274
MYEP00494011
MYEP00495211
MYEP00497152
MYEP00514631
MYEP00527619
MYEP00531461
MYEP00531470
MYEP00548252
MYEP00551696
MYEP00593648
MYEP00602480
MYEP00603647
MYEP00603858
MYEP00604317
MYEP00604738
MYEP00604924
MYEP00610781
MYEP00611547



                                                                             13 of 21
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 205 of 212



MYEP00613820
MYEP00619261
MYEP00620009
MYEP00623274
MYEP00623587
MYEP00624286
MYEP00624305
MYEP00667337
MYEP00720503
MYEP00723398
MYEP00723729
MYEP00723817
MYEP00723818
MYEP00734988
MYEP00740408
MYEP00756222
MYEP00825394
MYEP00835717
MYEP0087486
MYEP00882371
MYEP00892874
MYEP00892918
MYEP0090087
MYEP01032076
MYEP01033504
MYEP01033592
MYEP01046442
MYEP01068002
MYEP01099685
MYEP01131507
MYEP01143633
MYEP01145040
MYEP01193655
MYEP01198247
MYEP01202343
MYEP01206017
MYEP01208377
MYEP01209503
MYEP01209505
MYEP01227891
MYEP01228274
MYEP01228536
MYEP01228538
MYEP01246195
MYEP01246315
MYEP01250453
MYEP01278441
MYEP01325857
MYEP01336372
MYEP01362498
MYEP01362752
MYEP01385719
PFE_EPIPEN_AT00011059
PFE_EPIPEN_AT00011449
PFE_EPIPEN_AT00452221



                                                                             14 of 21
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 206 of 212



PFE_EPIPEN_AT00517991
PFE_EPIPEN_AT00540538
PFE_EPIPEN_AT00540545
PFE_EPIPEN_AT00546952
PFE_EPIPEN_AT00611245
PFE_EPIPEN_AT00648955
PFE_EPIPEN_AT01091675
PHP 0000385
PHP 0001498
PRIME_0000291
PRIME_0007885
PS0077861
PS0077863
PS0077864
PS0236464
PS103247.001-015
SAN-EPI_A-0035816
SAN-EPI_A-0040974
SAN-EPI_A-0041389
SAN-EPI_A-0051392
SAN-EPI_A-0063798
SAN-EPI_A-0088536
SAN-EPI_A-0094608
SAN-EPI_A-0100045
SAN-EPI_A-0168416
SAN-EPI-0002167
SAN-EPI-0002477
SAN-EPI-0002512
SAN-EPI-0013253
SAN-EPI-0027555
SAN-EPI-0029787
SAN-EPI-0031115
SAN-EPI-0072289
SAN-EPI-0077732
SAN-EPI-0084805
SAN-EPI-0123524
SAN-EPI-0126029
SAN-EPI-0160017
SAN-EPI-0171340
SAN-EPI-0171591
SAN-EPI-0225642
SAN-EPI-0230527
SAN-EPI-0230529
SAN-EPI-0232313
SAN-EPI-0232314
SAN-EPI-0241420
SAN-EPI-0243813
SAN-EPI-0243951
SAN-EPI-0249152
SAN-EPI-0260070
SAN-EPI-0260072
SAN-EPI-0277064
SAN-EPI-0285080
SAN-EPI-0305905
SAN-EPI-0309042



                                                                             15 of 21
        Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 207 of 212



       SAN-EPI-0326335
       SAN-EPI-0343489
       SAN-EPI-0363626
       SAN-EPI-0375524
       SAN-EPI-0376550
       SAN-EPI-0377132
       SAN-EPI-0382315
       SAN-EPI-0419546
       SAN-EPI-0434385
       SAN-EPI-0435404
       SAN-EPI-0447662
       SAN-EPI-0525843
       SAN-EPI-0532758
       SAN-EPI-0545367
       SAN-EPI-0713740
       SAN-EPI-0764724
       SAN-EPI-0764725
       SAN-EPI-0766016
       SAN-EPI-0798403
       SAN-EPI-0878200
       SAN-EPI-0888990
       SAN-EPI-0929321
       SAN-EPI-0980887
       SAN-EPI-1093101
       SAN-EPI-1101566
       SAN-EPI-1148855
       SAN-EPI-1151876
       SAN-EPI-1151885
       SAN-EPI-1154019
       SAN-EPI-1165930
       SAN-EPI-1166597
       SAN-EPI-1201145
       SAN-EPI-1202786
       SAN-EPI-1235127
       TXSTATE_00000065

Data
       IMS NSP Data

                                                IMS-MMIT Bridge Files – Sanofi
       IQVIA Bridge File 201403 - 201512.xlsx
       IQVIA Bridge File 201601 - 201612.xlsx
       IQVIA Bridge File 201701 - 201712.xlsx
       IQVIA Bridge File 201801 - 201811.xlsx

                                                      IQVIA NSP
       QVIA NSP\Burns 082918.xlsx
       QVIA NSP\Highly Confidential_NSP_ Jan 2008 - July 2012.xlsx

                                        IQVIA Xponent Plantrak
       ZWMH.TPRICE.CLIENT.OUTPUT.Y18.CSV
       ZWMH.TPRICE.CLIENT.OUTPUT.Y0809.CSV
       ZWMH.TPRICE.CLIENT.OUTPUT.Y1011.CSV
       ZWMH.TPRICE.CLIENT.OUTPUT.Y1213.CSV
       ZWMH.TPRICE.CLIENT.OUTPUT.Y1415.CSV



                                                                                    16 of 21
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 208 of 212



ZWMH.TPRICE.CLIENT.OUTPUT.Y1617.CSV

                                    MMITDataFeed2.0_06_19_2018
DataFeedDocumentation.pdf
DRUGS.txt
IQVIA_Bridge.txt
Medispan_Bridge.txt
MMIT_Analytics_UniversalvsRaw_Status Definitions w Advanced Breakout (La....pdf
NDC_Bridge.txt
PLANSCONTROLLER.txt
RESTRICTIONS.txt
STATES.txt
STATUSES.txt

                                           Coupon Data - Mylan
Coupons 01.16.-08.16.xlsx (MYEP01362490)
Coupons 02.13-06.15.xlsx (MYEP01362491)
Coupons 07.15-12.15.xlsx (MYEP01362492)

                                         Transaction Data - Mylan
MYEP030A

                                 Transaction Data - Mylan/Aetna
13371313410101-DEY_ACOM_Q0113_S1_V1.xlsx
13371313420101-DEY ACOM Q0213 S1 V1.pdf
13371313420101-DEY_ACOM_Q0213_S1_V1.CSV
13371313430101-DEY ACOM Q0313 S1 V1.pdf
13371313430101-DEY_ACOM_Q0313_S1_V1.CSV
13371313440101-DEY ACOM Q0413 S1 V1.pdf
13371313440101-DEY_ACOM_Q0413_S1_V1.CSV
13371314410101-DEY ACOM Q0114 S1 V1_PP_V4.01.xlsx
13371314420101-DEY ACOM Q0214 S1 V1.pdf
13371314420101-DEY_ACOM_Q0214_S1_V1.CSV
13371314430101-DEY ACOM Q0314 S1 V1.pdf
13371314430101-DEY_ACOM_Q0314_S1_V1.CSV
13371314440101-DEY ACOM Q0414 S1 V1.pdf
13371314440101-DEY_ACOM_Q0414_S1_V1.CSV
13371315410101-DEY ACOM Q0115 S1 V1.pdf
13371315410101-DEY_ACOM_Q0115_S1_V1.CSV
13371315430101-DEY_ACOM_Q0315_S1_V1.CSV
13371315430101-DEY_ACOM_Q0315_S1_V1[1].pdf
13371315440101-DEY_ACOM_Q0415_S1_V1.CSV
13371315440101-DEY_ACOM_Q0415_S1_V1[1].pdf
13371316410102-DEY_ACOM_Q0116__S1_V2.CSV
13371316410102-DEY_ACOM_Q0116__S1_V2[1].pdf
13371316420101-DEY_ACOM_Q0216_S1_V1.CSV
13371316420101-DEY_ACOM_Q0216_S1_V1[1].pdf
13371316430101-DEY_ACOM_Q0316_S1_V1.CSV
13371316430101-DEY_ACOM_Q0316_S1_V1[1].pdf
13371316440101-DEY_ACOM_Q0416_S1_V1.CSV
13371316440101-DEY_ACOM_Q0416_S1_V1[1].pdf
Aetna 2Q2015 commer Myl Sp.xlsx

                                     Transaction Data - Mylan/CIGNA
CIGNA 1Q2015 IFP Myl Sp.xlsx



                                                                                  17 of 21
  Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 209 of 212



CIGNA 1Q2016 Comm Myl Sp CC.xlsx
CIGNA 2Q2015 Commer Myl Sp.xlsx
CIGNA 2Q2016 Comm Myl Sp CC.xlsx
CIGNA 3Q2015 Commer Myl Sp.xlsx
CIGNA 4Q 2016 Comm Myl Sp CC.xlsx
CIGNA 4Q2014 IFP Commer Myl Sp.xlsx
CIGNA 4Q2015 Commer Myl Sp.xlsx
CIGNA Q3 2016 Comm Myl Sp CC.xlsx
Dey (Mylan)_2013Q01_ScriptFile.xlsx
Dey (Mylan)_2013Q02_ScriptFile.xlsx
Dey (Mylan)_2013Q03_ScriptFile.xlsx
Dey (Mylan)_2013Q04_ScriptFile.xlsx
max-utilv4_COMMERCIAL_CG49502_201403.xlsx
max-utilv4_COMMERCIAL_CG49502_201406.xlsx
max-utilv4_COMMERCIAL_CG49502_201409.xlsx

                                     Transaction Data - Mylan/CVS
4Q2013 true up Myl Spec 0101-DEY LABS CPCS Q0413 S1 V1_PP_V4.xlsx
00970213410101-DEY LABS CPCS Q0113 S1 V1_PP_V4.xlsx
00970213430101-DEY LABS CPCS Q0313 S1 V1_PP_V4.xlsx
00970214420101-DEY LABS CPCS Q0214 S1 V1_PP_V4.xlsx
00970214430101-DEY LABS CPCS Q0314 S1 V1_PP_V4.xlsx
Caremark 1Q2015 Comm Myl Sp Original Data copy AS.xlsx
Caremark 1Q2016 Comm Myl Sp CC.xlsx
Caremark 2Q2015 Commer Myl Sp.xlsx
Caremark 2Q2016 Comm Myl Sp CC.xlsx
Caremark 3Q15 Commercial Myl Sp.xlsx
Caremark 3Q2016 Comm Myl Sp CC.xlsx
Caremark 4Q2016 Comm Myl Sp CC.xlsx
Caremark PCS 4Q2014 Commer Myl sp.xlsx
Caremark PCS Myl Spec 2Q13 Commer.xlsx
DEY CPCS qryInvoiceSummarybyRebateID.xlsx
InvoiceSummarybyClientTradeID.xlsx

                                    Transaction Data - Mylan/Express Scripts
ESI Apr 2016 Comm Myl Sp 2015 Contract CC.xlsx
ESI April 2014 Commercial Data files.xlsx
ESI April 2015 Commer Myl Sp.xlsx
ESI Aug 2014 Commer data file.xlsx
ESI August 2015 Commercial Myl Sp.xlsx
ESI Dec 2014 Commer Myl Sp.xlsx
ESI Dec 2016 Comm Myl Sp CC.xlsx
ESI Feb 2014 Commercial Data file.xlsx
ESI Feb 2015 Commer Myl Sp.xlsx
ESI Jan 2014 Commercail data file.xlsx
ESI Jan 2015 Commer Myl Sp.xlsx
ESI July 2014 Commercial data file.xlsx
ESI July 2016 Comm Myl Sp CC.xlsx
ESI June 2014 Commercial Data file.xlsx
ESI June 2015 Commercial Myl Sp.xlsx
ESI Mar 2016 Comm Myl Sp 2015 Contract CC.xlsx
ESI March 2014 commercial Data file.xlsx
ESI March 2015 Commer Myl Sp.xlsx
ESI May 2014 Commercial data file.xlsx
ESI May 2015 Commer Myl Sp.xlsx



                                                                               18 of 21
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 210 of 212



ESI May 2016 Comm Myl Sp 2015 Contract CC.xlsx
ESI Nov 2014 Commer Myl Sp.xlsx
ESI NOv 2015 Commer Myl Sp.xlsx
ESI Nov 2016 Comm Myl Sp CC.xlsx
ESI Oct 2016 Comm Myl Sp CC.xlsx
ESI Sep 2016 Comm Myl Sp CC.xlsx
ESI Sept 2015 Commer 2015 Claims only Myl Sp.xlsx
Express Scripts Aug 2016 Comm Myl Sp CC.xlsx
Express Scripts Comm Feb 2016 Myl Sp CC.xlsx
Express Scripts December 2015 Commer Myl Sp.xlsx
Express Scripts Jan 2016 Comm Myl Sp.xlsx
Express Scripts July 2015 Commer Myl Sp Revised CC.xlsx
Express Scripts Jun 2016 Comm Myl Sp CC.xlsx
Express Scripts October 2015 Commer Myl Sp.xlsx
MFG49502.ESI.D130201.xlsx
MFG49502.ESI.D130401.xlsx
MFG49502.ESI.D130501.xlsx
MFG49502.ESI.D130601.xlsx
MFG49502.ESI.D130701.xlsx
MFG49502.ESI.D130801.xlsx
MFG49502.ESI.D130901.xlsx
MFG49502.ESI.D131001.xlsx
MFG49502.ESI.D131101.xlsx
MFG49502.ESI.D131201.xlsx
MFG49502.ESI.D140101.xlsx
MFG49502_ESI_D130301.xlsx
Oct 2014 Commer Mylan Sp ESI.xlsx
Sept revised Commercial 2014 Myl Sp ESI.xlsx

                                   Transaction Data - Mylan/MedCo
FRP31539.xlsx
FRP32224.xlsx
FRP33180.xlsx
FRP33763.xlsx
1Q2014 Commer Supplemental Myl Sp.xlsx

                                 Transaction Data - Mylan/MedImpact
2013Q1\260ncpdp.xlsx
2013Q2\260ncpdp.xlsx
2013Q3260ncpdp.xlsx
2013Q4\2027ncpdp.xlsx
2014Q1\260ncpdp.xlsx
2014Q2\medImpact 2Q2014 260 Myl Sp.xlsx
2014Q3\MedImpact 3Q2014 260 Commer Myl sp.xlsx
2014Q4\MedImpact 4Q2014 260 Commer Myl Sp.xlsx
2015Q1\MedIMpact 1Q2015 260 Commer Myl Sp.xlsm
2015Q2\MedImpact 2Q2015 260 Commercial Myl Sp.xlsx
2015Q3\MedImpact 3Q2015 Commer 260 Myl Sp.xlsx
2015Q4\MedImpact 4Q2015 Comm 260 Myl Sp CC.xlsx
2016Q1\MedImpact 1Q2016 Comm Myl Sp CC.xlsx
2016Q2\MedImpact 2Q2016 Comm Myl Sp CC.xlsx
2016Q3\MedImpact 3Q2016 Comm Myl Sp CC.xlsx
2016Q4\MedIpmact 4Q2016 Comm Myl Sp CC.xlsx

                                      Transaction Data - Mylan/PBM



                                                                             19 of 21
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 211 of 212



Aetna 1Q2015 Commer Myl Sp.xlsx
BCBSAZ 1Q2015 Commer Myl Sp.xlsx
BSCA 1Q2015 commer Myl Sp.xlsx
Caremark 1Q2015 Comm Myl Sp Original Data copy AS.xlsx
CIGNA 1Q2015 IFP Myl Sp.xlsx
Envision 2015Q1 Commercial Myl Sp.xlsx
Harvard Pilgrim 1Q2015 Commer Myl Sp.xlsx
HealthNet 1Q2015 Commer Myl Sp.xlsx
HealthPartners 1Q2015 Commer Myl Sp.xlsx
Healthplus 1q2015 Comemr Myl Sp.xlsx
Highmark 1Q2015 Commer Myl Sp.xlsx
Humana 1Q2015 Commer Myl Sp.xlsx
MedIMpact 1Q2015 260 Commer Myl Sp.xlsx
Navitus 1Q2015 Commer Myl Sp.xlsx
P Plus 1Q2015 Commer Myl Sp.xlsx
Prime Ther 1Q2015 Commer Myl Sp.xlsx
Procare EPC 1Q2015 Commer Myl Sp.xlsx
Select Health 1Q2015 Commer Myl Sp.xlsx
Sentara 1Q2015 Commer Myl Sp.xlsx
Unity 1Q2015 Commer Myl Sp.xlsx
UPMC 1Q2015 Commer Myl Sp.xlsx
Ventegra 1Q2015 Commer Myl Sp.xlsx
Wellcare 1Q2015 Commer Myl Sp.xlsx

                                   Transaction Data - Mylan/OptumRx
July 2014 Commercial OpturmRx Myl Sp.xlsx
June OptumRx Mylan Commercial.xlsx
March 2014 Commer OptumRx_RXSOLUTIONS_DEY_201403.xlsx
max1332c_DEY.xlsx
max-utilv4_RXSOLUTIONS_DEY_201301.xlsx
max-utilv4_RXSOLUTIONS_DEY_201303.xlsx
max-utilv4_RXSOLUTIONS_DEY_201304.xlsx
max-utilv4_RXSOLUTIONS_DEY_201305.xlsx
max-utilv4_RXSOLUTIONS_DEY_201306.xlsx
max-utilv4_RXSOLUTIONS_DEY_201310.xlsx
max-utilv4_RXSOLUTIONS_DEY_201311.xlsx
max-utilv4_RXSOLUTIONS_DEY_201312.xlsx
max-utilv4_RXSOLUTIONS_DEY_201401.xlsx
max-utilv4_RXSOLUTIONS_DEY_201402.xlsx
max-utilv4_RXSOLUTIONS_DEY_201405.xlsx
MAX-UTILV4_RXSOLUTIONS_DEY_201408.xlsx
MAX-UTILV4_RXSOLUTIONS_DEY_201409.xlsx
non qrpdp-utilv4_RXSOLUTIONS_DEY_201404.xlsx
Optum Rx Apr 2016 Comm Myl Sp CC.xlsx
Optum Rx Aug 2016 Comm Myl Sp CC.xlsx
Optum Rx Dec 2016 Comm Myl Sp CC Final.xlsx
Optum Rx Feb 2016 Commercial Myl Sp CC.xlsx
Optum Rx Jan 2016 Comm Myl Sp CC.xlsx
Optum Rx July 2016 Comm Myl Sp CC.xlsx
Optum Rx June 2016 Comm Myl SP CC.xlsx
Optum Rx Mar 2016 Comm Myl Sp CC.xlsx
OPtum Rx May 2015 Commer Myl Sp.xlsx
Optum Rx May 2016 Comm Myl Sp CC.xlsx
Optum Rx Myl Spec Sept 13 Commer.xlsx
Optum Rx Myl Specialty Aug 2013 Commer.xlsx



                                                                             20 of 21
 Case 2:17-md-02785-DDC-TJJ Document 2298-5 Filed 01/16/21 Page 212 of 212



Optum Rx Nov 2016 Comm Myl Sp CC Final.xlsx
Optum Rx Oct 2016 Comm Myl Sp CC Final.xlsx
Optum Rx Sep 2016 Comm Myl Sp CC Final.xlsx
OPtumrx April 2015 Commer Myl Sp.xlsx
OptumRx August 2015 Commerfcial Myl Sp Revised.xlsx
OptumRx Dec 2014 commer Standard Myl Sp.xlsx
OptumRx Dec 2015 Commer Std Myl Sp.xlsx
OPtumRx Feb 2015 Commer Myl Sp.xlsx
OptumRx Jan 2015 Std Commer Myl Sp.xlsx
OPtumRx July 2013 Commercial with zip.xlsx
OptumRx July Commer Myl Sp.xlsx
OptumRx Nov 2014 Commer Std Myl Sp.xlsx
OptumRx Nov 2015 Commer Myl Sp.xlsx
OptumRx Oct 2014 Commer Myl Sp.xlsx
OptumRx Oct 2015 Commer Myl Sp.xlsx
OptumRx Sept 2015 commer Myl Sp.xlsx
OptumRx Std June 2015 Commer Myl Sp.xlsx
OPtumRx Std March 2015 Commer Myl Sp.xlsx

                              Transaction Data - Mylan/Prime Therapeutics
Invoice_Summary_Mylan_1Q2015_14303151564634524148695277717903.xlsx
Invoice_Summary_Mylan_1Q2016_14618947593944720724727597849985.xls
Invoice_Summary_Mylan_2Q2015_14377200367614924414989675757981.xlsx
Invoice_Summary_Mylan_2Q2016_14692194071388849313849056733969.xls
Invoice_Summary_Mylan_3Q2014_14159572880671912985254249866377.xlsx
Invoice_Summary_Mylan_3Q2015_14461290711064504943072978143130.xls
Invoice_Summary_Mylan_3Q2016_14773207751176179815862601325252.xls
Invoice_Summary_Mylan_4Q2014_1422332063654708648792367234990.xlsx
Invoice_Summary_Mylan_4Q2015_Comm.xls
Invoice_Summary_Mylan_4Q2016_14850208120035393359679411102981.xls
md0553.v4.01.primemn.q142.Mylan_Specialty_Comm.xlsx
md0554.primemn.q131.Mylan_Specialty_Comm.agr244.mfg_detail_rpt.xlsx
md0554.primemn.q132.Mylan_Specialty_Comm.agr244.mfg_detail_rpt.xlsx
md0554.primemn.q133.Mylan_Specialty_Comm.agr244.mfg_detail_rpt.xlsx
md0554.primemn.q134.Mylan_Specialty_Comm.agr244.mfg_detail_rpt.xlsx
md0554.primemn.q141.Mylan_Specialty_Comm.agr244.mfg_detail_rpt.xlsx

                                        Transaction Data - Sanofi
SANOFI0_10659_00002872.xlsx

                                              WAC Prices
WAC Prices.xlsx




                                                                             21 of 21
